Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED CREDIT AGREEMENT

among

ALERIS INTERNATIONAL, INC.,

AURORA ACQUISITION MERGER SUB, INC.

(to be merged with and into Aleris International, Inc.),

EACH OTHER U.S. BORROWER PARTY HERETO,

CORUS S.E.C./CORUS L.P.,

acting and represented by its general partner Corus Aluminium Inc.,

EACH OTHER CANADIAN BORROWER PARTY HERETO,

ALERIS SWITZERLAND GMBH,

VARIOUS LENDERS,

DEUTSCHE BANK AG NEW YORK BRANCH,

as ADMINISTRATIVE AGENT,

DEUTSCHE BANK AG, CANADA BRANCH,

as CANADIAN ADMINISTRATIVE AGENT,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as SYNDICATION AGENT,

and

PNC BANK, NATIONAL ASSOCIATION,

NATIONAL CITY BUSINESS CREDIT, INC.

and

KEY BANK NATIONAL ASSOCIATION

as CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------

Dated as of August 1, 2006

and amended and restated as of December 19, 2006

 

--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC.

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as JOINT LEAD ARRANGERS

and

JOINT BOOK RUNNING MANAGERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

  

Defined Terms

   3

SECTION 2.

  

Amount and Terms of Credit

   73

2.01

  

The Commitments

   73

2.02

  

Minimum Amount of Each Borrowing; Limitation on Euro Rate Loans

   79

2.03

  

Notice of Borrowing

   79

2.04

  

Disbursement of Funds

   81

2.05

  

Notes

   82

2.06

  

Conversions

   86

2.07

  

Pro Rata Borrowings

   87

2.08

  

Interest

   87

2.09

  

Interest Periods for Euro Rate Loans

   89

2.10

  

Increased Costs, Illegality, etc.

   90

2.11

  

Compensation

   93

2.12

  

Change of Lending Office

   93

2.13

  

Replacement of Lenders

   94

2.14

  

Special Provisions Applicable to Lenders Upon the Occurrence of a Conversion
Event

   96

2.15

  

Incremental Commitments

   96

2.16

  

Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest

   98

2.17

  

Canadian Lenders

   99

2.18

  

Provisions Regarding Bankers’ Acceptances, Drafts, etc.

   99

2.19

  

U.S./European Lenders

   100

SECTION 3.

  

Letters of Credit

   100

3.01

  

Letters of Credit

   100

3.02

  

Maximum Letter of Credit Outstandings; Final Maturities; etc.

   101

3.03

  

Letter of Credit Requests; Minimum Stated Amount

   102

3.04

  

Letter of Credit Participations

   103

3.05

  

Agreement to Repay Letter of Credit Drawings

   105

3.06

  

Increased Costs

   106

SECTION 4.

  

Commitment Commission; Fees; Reductions of Commitment

   107

4.01

  

Fees

   107

4.02

  

Voluntary Termination of Unutilized Commitments

   108

4.03

  

Mandatory Reduction of Commitments

   109

SECTION 5.

  

Prepayments; Payments; Taxes

   109

5.01

  

Voluntary Prepayments

   109

5.02

  

Mandatory Repayments

   111

 

(i)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

5.03

  

Payments and Computations; Maintenance of Accounts; Statement of Accounts

   114

5.04

  

Net Payments

   119

5.05

  

Minimum Interest Rates and Payments

   123

SECTION 6.

  

Conditions Precedent to Credit Events on the Restatement Effective Date

   124

6.01

  

Execution of Agreement; Notes

   125

6.02

  

Opinions of Counsel

   125

6.03

  

Corporate Documents; Proceedings; etc.

   125

6.04

  

Consummation of the Merger

   126

6.05

  

Equity Financing, New Notes, Term Loans, etc.

   126

6.06

  

Refinancing; Excess Availability

   126

6.07

  

Adverse Change

   127

6.08

  

Credit Document Acknowledgment and Amendment; Security Document Amendments;
Pledge Agreements; Luxco Guaranty, etc.

   127

6.09

  

Mortgage; Title Insurance; Landlord Waivers; etc.

   130

6.10

  

Intercreditor Agreement

   132

6.11

  

Financial Statements; Projections

   132

6.12

  

Solvency Certificate; Insurance Certificates

   132

6.13

  

Fees, etc.

   133

6.14

  

Initial Borrowing Base Certificate; etc.

   133

6.15

  

Merger Agreement Representations and Warranties

   133

SECTION 7.

  

Conditions Precedent to All Credit Events

   133

7.01

  

No Default; Representations and Warranties

   133

7.02

  

Notice of Borrowing; Letter of Credit Request

   133

7.03

  

Borrowing Base Limitations

   134

SECTION 8.

  

Representations and Warranties

   134

8.01

  

Organizational Status

   134

8.02

  

Power and Authority

   135

8.03

  

No Violation

   135

8.04

  

Approvals

   135

8.05

  

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections;
No Material Adverse Effect

   136

8.06

  

Litigation

   138

8.07

  

True and Complete Disclosure

   138

8.08

  

Use of Proceeds; Margin Regulations

   138

8.09

  

Tax Returns and Payments

   138

8.10

  

Compliance with ERISA

   139

8.11

  

The Security Documents

   139

 

(ii)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

8.12

  

Properties

   141

8.13

  

Subsidiaries; etc.

   141

8.14

  

Compliance with Statutes, etc.

   141

8.15

  

Investment Company Act

   142

8.16

  

Environmental Matters

   142

8.17

  

Employment and Labor Relations

   142

8.18

  

Intellectual Property, etc.

   142

8.19

  

Indebtedness

   143

8.20

  

Insurance

   143

8.21

  

Ten Non-Bank Regulations and Twenty Non-Bank Regulations

   143

8.22

  

Corus Aluminium Inc.

   143

8.23

  

Senior Indebtedness

   143

SECTION 9.

  

Affirmative Covenants

   143

9.01

  

Information Covenants

   144

9.02

  

Notice of Material Events

   148

9.03

  

Existence; Franchises

   148

9.04

  

Payment of Taxes

   149

9.05

  

Maintenance of Properties

   149

9.06

  

Books and Records; Inspection Rights; Appraisals; Field Examinations

   149

9.07

  

Compliance with Laws

   150

9.08

  

Use of Proceeds

   150

9.09

  

Insurance

   150

9.10

  

Compliance with Environmental Laws

   150

9.11

  

New Subsidiaries; Additional Security; Further Assurances; etc.

   151

9.12

  

Ownership of Subsidiaries; etc.

   154

9.13

  

Permitted Acquisitions

   154

9.14

  

European Restructuring

   155

9.15

  

Cash Management Control Agreements

   155

9.16

  

Designation of Subsidiaries

   155

9.17

  

Designated Senior Indebtedness

   155

SECTION 10.

  

Negative Covenants

   155

10.01

  

Liens

   156

10.02

  

Consolidation, Merger, Purchase or Sale of Assets, etc.

   160

10.03

  

Dividends

   166

10.04

  

Indebtedness

   168

10.05

  

Advances, Investments and Loans

   171

10.06

  

Transactions with Affiliates

   174

10.07

  

Fixed Charge Coverage Ratio

   175

 

(iii)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

10.08

  

Limitations on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness Documents, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc.

   176

10.09

  

Limitation on Certain Restrictions on Subsidiaries

   178

10.10

  

Business, etc.

   178

10.11

  

Limitation on Issuance of Equity Interests

   179

10.12

  

Changes to Legal Names, Organizational Identification Numbers, Jurisdiction or
Type or Organization

   180

10.13

  

No Additional Deposit Accounts; etc.

   180

10.14

  

Negative Covenants of Non-U.S. Credit Parties

   181

10.15

  

No Personal Assets of Corus Aluminium Inc.

   181

SECTION 11.

  

Events of Default

   181

11.01

  

Payments

   181

11.02

  

Representations, etc.

   181

11.03

  

Covenants

   182

11.04

  

Default Under Other Agreements

   182

11.05

  

Bankruptcy, etc.

   183

11.06

  

ERISA

   183

11.07

  

Security Documents

   183

11.08

  

Guaranties

   183

11.09

  

Judgments

   183

11.10

  

Subordination Provisions

   184

11.11

  

Change of Control

   184

SECTION 12.

  

The Administrative Agent

   185

12.01

  

Appointment

   185

12.02

  

Nature of Duties

   186

12.03

  

Lack of Reliance on the Administrative Agent

   186

12.04

  

Certain Rights of the Administrative Agent

   187

12.05

  

Reliance

   187

12.06

  

Indemnification

   187

12.07

  

The Administrative Agent in its Individual Capacity

   188

12.08

  

Holders

   188

12.09

  

Resignation by the Administrative Agent

   188

12.10

  

Collateral Matters

   189

12.11

  

Amendments to Guaranties and Security Documents on the Restatement Effective
Date

   190

12.12

  

Delivery of Information

   190

SECTION 13.

  

Miscellaneous

   191

 

(iv)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

13.01

  

Payment of Expenses, etc.

   191

13.02

  

Right of Setoff

   192

13.03

  

Notices

   193

13.04

  

Benefit of Agreement; Assignments; Participations

   194

13.05

  

No Waiver; Remedies Cumulative

   198

13.06

  

Payments Pro Rata

   199

13.07

  

Calculations; Computations

   199

13.08

  

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

   200

13.09

  

Counterparts

   201

13.10

  

Effectiveness

   201

13.11

  

Headings Descriptive

   202

13.12

  

Amendment or Waiver; etc.

   202

13.13

  

Survival

   204

13.14

  

Domicile of Loans

   204

13.15

  

Register

   205

13.16

  

Confidentiality

   205

13.17

  

INTERCREDITOR AGREEMENT

   206

13.18

  

Aleris as Agent for the Borrowers

   207

13.19

  

Special Provisions Regarding Pledges of Equity Interests in, and Promissory
Notes Owed by, Persons Not Organized in the United States

   207

13.20

  

Post-Closing Actions

   208

13.21

  

The PATRIOT Act

   209

13.22

  

Judgment Currency

   209

13.23

  

Abstract Acknowledgment of Indebtedness and Joint Creditorship

   210

13.24

  

Special Appointment of Collateral Agent for German Security

   211

13.25

  

Conflicting Provisions in Security Documents

   211

SECTION 14.

  

U.S. Borrower Guaranty

   212

14.01

  

Guaranty

   212

14.02

  

Reinstatement

   212

14.03

  

Bankruptcy

   212

14.04

  

Nature of Liability

   212

14.05

  

Independent Obligation

   213

14.06

  

Authorization

   213

14.07

  

Reliance

   214

14.08

  

Waiver

   214

14.09

  

Maximum Liability

   216

SECTION 15.

  

Nature of U.S. Borrower Obligations; Limitation on Canadian Borrower Obligations
and European Borrower Obligations

   216

15.01

  

Nature of U.S. Borrower Obligations and Canadian Borrower Obligations

   216

 

(v)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

15.02

  

Independent Obligation

   217

15.03

  

Authorization

   217

15.04

  

Reliance

   217

15.05

  

Contribution; Subrogation

   218

15.06

  

Waiver

   218

15.07

  

Limitation on Canadian Borrower Obligations and European Borrower Obligations

   218

15.08

  

Limited Recourse Against Corus Aluminium Inc.

   218

15.09

  

Maximum Liability

   218

SECTION 16.

  

U.S./European Revolving Loans; Intra-Lender Issues

   219

16.01

  

Specified Foreign Currency Participations

   219

16.02

  

Settlement Procedures for Specified Foreign Currency Participations

   219

16.03

  

Obligations Irrevocable

   221

16.04

  

Recovery or Avoidance of Payments

   222

16.05

  

Indemnification by Lenders

   222

16.06

  

Specified Foreign Currency Loan Participation Fee

   222

 

(vi)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

SCHEDULES

        

SCHEDULE I-A

   —      Commitments   

SCHEDULE I-B

   —      Canadian Lenders   

SCHEDULE I-C

   —      Swiss Qualifying Banks   

SCHEDULE II

   —      Lender Addresses   

SCHEDULE III

   —      Provisions Relating to Bankers’ Acceptance Loans   

SCHEDULE IV

   —      Existing Letters of Credit   

SCHEDULE V

   —      Real Property   

SCHEDULE VI

   —      Deposit Accounts   

SCHEDULE VII

   —      Certain Tax Matters   

SCHEDULE VIII-A

   —      Subsidiaries   

SCHEDULE VIII-B

   —      European Manufacturing Subsidiaries   

SCHEDULE IX

   —      Existing Indebtedness   

SCHEDULE X

   —      Insurance   

SCHEDULE XI

   —      Existing Liens   

SCHEDULE XII

   —      Existing Investments   

SCHEDULE XIII

   —      Eligible Inventory Locations   

SCHEDULE XIV

   —      Designated Assets   

SCHEDULE XV

   —      Post Closing Actions   

SCHEDULE XVI

   —      Tier I Countries   

SCHEDULE XVII

   —      Tier II Countries   

SCHEDULE XVIII

   —      Applicable Jurisdiction Requirements   

SCHEDULE XIX

   —      Immaterial Subsidiaries   

SCHEDULE XX

   —      Local Law Pledge Agreements   

SCHEDULE XXI

   —      Affiliate Transactions   

SCHEDULE XXII

   —      ERISA   

EXHIBIT

        

EXHIBIT A-1

   —      Notice of Borrowing   

EXHIBIT A-2

   —      Notice of Conversion/Continuation   

EXHIBIT B-1

   —      U.S. Borrower Revolving Note   

EXHIBIT B-2

   —      Canadian Revolving Note   

EXHIBIT B-3

   —      European Borrower Revolving Note   

EXHIBIT B-4

   —      U.S. Borrower Swingline Note   

EXHIBIT B-5

   —      Canadian Swingline Note   

EXHIBIT B-6

   —      European Borrower Swingline Note   

EXHIBIT C

   —      Letter of Credit Request   

EXHIBIT D

   —      Section 5.04(b)(ii) Certificate   

EXHIBIT E-1

   —      Opinion of Fried, Frank, Harris, Shriver & Jacobson LLP   

EXHIBIT E-2

   —      Opinion of Torys LLP   

EXHIBIT E-3

   —      Opinion of Pestalozzi Lachenal Patry   

EXHIBIT F

   —      Officers’ Certificate   

EXHIBIT G-1

   —      U.S. Pledge Agreement   

 

(vii)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

               Page

EXHIBIT G-2

   —      European Parent Pledge Agreement   

EXHIBIT G-3

   —      Canadian Parent Pledge Agreement   

EXHIBIT G-4

   —      Credit Document Acknowledgement and Amendment   

EXHIBIT H-1

   —      U.S. Subsidiaries Guaranty   

EXHIBIT H-2

   —      Canadian Subsidiaries Guaranty   

EXHIBIT H-3

   —      European Distribution Subsidiaries Guaranty   

EXHIBIT H-4

   —      European Parent Guaranty   

EXHIBIT H-5

   —      Canadian Parent Guaranty   

EXHIBIT I

   —      U.S. Security Agreement   

EXHIBIT J

   —      Solvency Certificate   

EXHIBIT K

   —      Compliance Certificate   

EXHIBIT L

   —      Borrowing Base Certificate   

EXHIBIT M

   —      [Intentionally Omitted]   

EXHIBIT N-1

   —      ABL Creditor Mortgage   

EXHIBIT N-2

   —      Canadian Mortgage   

EXHIBIT O

   —      Incremental Revolving Loan Commitment Agreement   

EXHIBIT P

   —      Intercreditor Agreement   

EXHIBIT Q

   —      Joinder Agreement   

 

(viii)



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 1, 2006 and amended
and restated as of December 19, 2006, among AURORA ACQUISITION MERGER SUB, INC.
(“Merger Sub”), a Delaware corporation to be merged with and into ALERIS
INTERNATIONAL, INC., a Delaware corporation (“Aleris”), Aleris, each Domestic
Subsidiary of Aleris set forth on the signature pages hereto (together with
Merger Sub, Aleris and any entity that becomes a U.S. Borrower pursuant to
Section 9.11, collectively, the “U.S. Borrowers” and each, a “U.S. Borrower”),
CORUS S.E.C./CORUS L.P., a limited partnership existing under the laws of
Québec, acting and represented by its general partner, Corus Aluminium Inc., a
corporation organized under the laws of Québec (“Aleris Canada”, and together
with any entity that becomes a Canadian Borrower pursuant to Section 9.11,
collectively, the “Canadian Borrowers” and each, a “Canadian Borrower”), ALERIS
SWITZERLAND GMBH, a company with limited liability organized under the laws of
Switzerland (the “European Borrower” and, together with the Canadian Borrowers
and the U.S. Borrowers, the “Borrowers” and each, a “Borrower”), the Lenders
party hereto from time to time, PNC BANK, NATIONAL ASSOCIATION, NATIONAL CITY
BUSINESS CREDIT, INC. and KEY BANK NATIONAL ASSOCIATION, as co-documentation
agents, GOLDMAN SACHS CREDIT PARTNERS L.P. as Syndication Agent, DEUTSCHE BANK
AG NEW YORK BRANCH, as administrative agent and DEUTSCHE BANK AG, CANADA BRANCH,
as Canadian administrative agent (in such capacity, the “Canadian Administrative
Agent”).

W I T N E S S E T H :

WHEREAS, the Borrowers, the Existing Lenders and the Administrative Agent are
parties to a Credit Agreement, dated as of August 1, 2006 (as the same has been
amended, modified or supplemented to, but not including the Restatement
Effective Date, the “Existing ABL Credit Agreement”); and

WHEREAS, the Borrowers have requested that the Existing ABL Credit Agreement be
amended and restated in its entirety and, subject to and upon the terms and
conditions set forth herein, the Borrowers have requested the credit facilities
more fully provided pursuant to the terms of this Agreement, namely (i) the
facility evidenced by the Canadian Commitments (and the extensions of credit
made pursuant thereto), which extensions of credit shall be made to the Canadian
Borrowers (who, subject to Section 15.09 shall be jointly and severally
obligated therefor) and (ii) the facility evidenced by the U.S./European
Commitments (and the extensions of credit made pursuant thereto), which
extensions of credit shall be made (x) subject to Section 15.09 to the U.S.
Borrowers on a joint and several basis and (y) subject to the Total European
Sub-Commitment, to the European Borrower; and

WHEREAS, extensions of credit hereunder to the Canadian Borrowers shall be made
to them on a joint and several basis, and shall be fully guaranteed (as more
fully provided and described herein) by the U.S. Credit Parties and the Canadian
Credit Parties; and

WHEREAS, the extensions of credit to the European Borrower hereunder shall be
guaranteed by the U.S. Credit Parties, the European Parent Guarantors and
Subsidiaries of the European Borrower, but shall not be guaranteed by German
Sub-Holdco and its Subsidiaries or any other Foreign Subsidiary of Aleris
(except to the extent any such Subsidiary constitutes a Transitory European
Subsidiary); and



--------------------------------------------------------------------------------

WHEREAS, all obligations of the U.S. Credit Parties hereunder (whether as
borrowers or guarantors) shall be secured pursuant to the relevant U.S. Security
Documents executed and delivered by the U.S. Credit Parties, with the intent
being that (x) First Priority security interests be granted to secure the ABL
Obligations in all ABL Priority Collateral of the U.S. Credit Parties and
(y) second priority security interests be granted to secure the ABL Obligations
in all Term Priority Collateral of the U.S. Credit Parties; and

WHEREAS, all obligations of the Canadian Credit Parties (whether as borrowers or
guarantors) shall be secured by First Priority security interests in the assets
of the Canadian Credit Parties provided as collateral pursuant to the relevant
Security Documents; and

WHEREAS, all obligations of the European Borrower (pursuant to the U.S./European
Commitments, and subject to the Total European Sub-Commitment) shall be secured
by First Priority security interest in all Collateral provided by the European
Borrower and the guaranties of the European Subsidiary Guarantors shall be
unsecured; and

WHEREAS, Collateral consisting of all Equity Interests in the European Parent
Guarantors and any Collateral provided by them pursuant to the Security
Documents entered into and delivered by them will be shared (with the creditors
pursuant to the Term Loan Agreement and any refinancing thereof as permitted
pursuant to the Intercreditor Agreement) on the basis provided in the
Intercreditor Agreement; and

WHEREAS, the Term Loan Agreement is being entered into substantially
concurrently with the amendment and restatement of this Agreement, and all
Collateral provided by the U.S. Credit Parties is intended to provide the Term
Secured Parties pursuant to the Term Loan Agreement with second priority
security interests in the ABL Priority Collateral, and with First Priority
security interests in the Term Priority Collateral, granted pursuant to the
relevant security documents securing the Term Obligations; and

WHEREAS, a portion of the loans made available pursuant to the Term Loan
Agreement shall be borrowed directly by German Sub-Holdco, which, as of the
Restatement Effective Date, shall be a sister subsidiary of the European
Borrower (with each of the European Borrower and German Sub-Holdco being owned
by a common parent which is a European Parent Guarantor), and the Term
Obligations may be secured by assets of German Sub-Holdco and its Subsidiaries
and other Foreign Subsidiaries of Aleris (other than the European Borrower and
its Subsidiaries), which assets shall not (except to the extent at any time
constituting assets of a Transitory European Subsidiary or assets sold to the
European Borrower pursuant to a Receivables Purchase Agreement) secure the ABL
Obligations; and

WHEREAS, this Agreement (and all Lenders from time to time party hereto) shall
be subject to the terms and conditions of the Intercreditor Agreement, which
more fully describes the sharing arrangements referenced above (and which in the
event of any conflict with this Agreement, including the above description,
shall be binding); and

WHEREAS, subject to the terms and conditions of this Agreement and the other
Credit Documents, and subject to the terms of the Intercreditor Agreement, the
Lenders are

 

-2-



--------------------------------------------------------------------------------

willing to amend and restate the Existing ABL Credit Agreement, and to make
available to the Borrowers the respective credit facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“ABL Creditor Mortgage” shall mean a mortgage substantially in the form of
Exhibit N-1, with such modifications thereto as the relevant local counsel of
the Collateral Agent may deem necessary or appropriate in order to create and
perfect the mortgage liens intended to be created thereby under the local law of
the jurisdiction in which the relevant property is located.

“ABL Obligations” shall mean all obligations (including guaranty obligations) of
every nature of each Credit Party from time to time owed to the Agents
(including former Agents), Issuing Lenders, Lenders, or any of them, under any
Credit Document, whether for principal, premium, interest (including interest
which, but for the filing of a petition in bankruptcy or a similar proceeding
with respect to such Credit Party, would have accrued on any ABL Obligation,
whether or not a claim is allowed against such Credit Party for such interest in
the related bankruptcy or similar proceeding), reimbursement of amounts drawn
under (and obligations to cash collateralize) Letters of Credit and Bankers’
Acceptances, fees, expenses (including Expenses), indemnification (including,
without limitation, pursuant to Section 13.01) or otherwise.

“ABL Priority Collateral” shall mean, all “ABL Priority Collateral” as defined
in the Intercreditor Agreement and shall include, collectively, all of the
personal property in which First Priority Liens are granted (or purported to be
granted) pursuant to the Security Documents as security for the ABL Obligations
including, without limitation, all Accounts and Inventory of Borrowers and
certain of the Guarantors.

“ABL Secured Parties” shall mean (i) Lenders (including, in any event, each
Issuing Lender and each Swingline Lender) and Agents, (ii) the Other Creditors
and (iii) the Treasury Services Creditors.

“Account” shall mean an “account” (as such term is defined in Article 9 of the
UCC), and any and all supporting obligations (as such term is defined in Article
9 of the UCC) in respect thereof.

“Account Debtor” shall mean each Person who is obligated on an Account, chattel
paper (as such term is defined in Article 9 of the UCC), or a General Intangible
constituting a payment intangible (as such term is defined in Article 9 of the
UCC).

“Account Party” shall mean, with respect to any Letter of Credit, (i) in the
case of a U.S. Letter of Credit, all of the U.S. Borrowers, as joint and several
account parties with respect to such Letter of Credit, (ii) in the case of a
Canadian Letter of Credit, all of the Canadian Borrowers, as joint and several
account parties with respect to such Letter of Credit and (iii) in

 

-3-



--------------------------------------------------------------------------------

the case of a European Letter of Credit, the European Borrower as the account
party with respect to such Letter of Credit.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person or (y) the assets or business
of a Person who shall, as a result of the respective acquisition, become a
Subsidiary (or, in accordance with Section 9.16, an Unrestricted Subsidiary) of
Aleris (or shall be merged with and into Aleris (with Aleris being the surviving
Person) or a Subsidiary of Aleris with the surviving Person being a Subsidiary
(or, in accordance with Section 9.16, an Unrestricted Subsidiary) of Aleris).

“Action” shall have the meaning provided in Section 9.13(a).

“Additional Debt” shall have the meaning provided in Section 10.04(xiv).

“Additional Security Documents” shall mean each additional security agreement,
pledge, mortgage or other document granting a lien in the Collateral delivered
pursuant to Section 9.11 (as amended, modified or supplemented from time to
time).

“Adjustment Date” shall mean the first day of each Fiscal Quarter of Aleris.

“Administrative Agent” shall mean DBNY, in its capacity as Administrative Agent
for the Lenders hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 12.09; provided that with respect to the
facility made available to the Canadian Borrowers hereunder, references in this
Agreement and the other Credit Documents to the Administrative Agent shall be
deemed a reference to the Canadian Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender nor any Affiliate thereof
shall, as a result of its acting as such, be considered an Affiliate of Aleris
or any Subsidiary thereof.

“Agent Advance” shall have the meaning provided in Section 2.01(f).

“Agent Advance Period” shall have the meaning provided in Section 2.01(f).

“Agents” shall mean the Administrative Agent, the Canadian Administrative Agent,
the Collateral Agent, the Syndication Agent, each Co-Documentation Agent, the
Joint Lead Arrangers and the Joint Book Running Managers.

“Aggregate Canadian Exposure” at any time shall mean the sum of (i) the
aggregate principal amount of all Canadian Revolving Loans (including the Face
Amount of all Bankers’ Acceptance Loans) then outstanding (for this purpose,
using the Dollar Equivalent of each Canadian Dollar Denominated Loan then
outstanding), (ii) the aggregate amount of all

 

-4-



--------------------------------------------------------------------------------

Letter of Credit Outstandings with respect to Canadian Letters of Credit (for
this purpose, using the Dollar Equivalent of all amounts denominated in a
currency other than U.S. Dollars) at such time and (iii) the aggregate principal
amount of all Canadian Swingline Loans (for this purpose, using the Dollar
Equivalent of each Canadian Dollar Denominated Loan then outstanding) then
outstanding.

“Aggregate European Borrower Exposure” at any time shall mean (i) the aggregate
principal amount of all European Borrower Revolving Loans then outstanding (for
this purpose, using the Dollar Equivalent of each Non-Dollar Denominated Loan
then outstanding), (ii) the aggregate amount of all Letter of Credit
Outstandings with respect to European Letters of Credit (for this purpose, using
the Dollar Equivalent of all amounts denominated in a currency other than U.S.
Dollars) at such time and (iii) the aggregate principal amount of all European
Borrower Swingline Loans then outstanding (for this purpose, using the Dollar
Equivalent of each Non-Dollar Denominated Loan then outstanding).

“Aggregate Exposure” at any time shall mean the sum of the Aggregate
U.S./European Exposure and the Aggregate Canadian Exposure.

“Aggregate Non-U.S. Borrowing Base Usage” shall mean, at any time, the sum of
the European U.S. Borrowing Base Usage and the Canadian U.S. Borrowing Base
Usage at such time.

“Aggregate U.S. Borrower Exposure” at any time shall mean the sum of (i) the
aggregate principal amount of all U.S. Borrower Revolving Loans then
outstanding, (ii) the aggregate amount of all Letter of Credit Outstandings with
respect to U.S. Letters of Credit at such time and (iii) the aggregate principal
amount of all U.S. Borrower Swingline Loans then outstanding.

“Aggregate U.S./European Exposure” at any time shall mean the sum of (i) the
Aggregate U.S. Borrower Exposure at such time and (ii) the Aggregate European
Borrower Exposure at such time.

“Agreement” shall mean this Amended and Restated Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.

“Aleris” shall have the meaning provided in the first paragraph of this
Agreement.

“Aleris Canada” shall have the meaning provided in the first paragraph of this
Agreement.

“Aleris Common Stock” shall mean the common stock of Aleris.

“Applicable Commitment Commission Percentage” shall mean with respect to any
period during which Commitment Commission is payable hereunder, (x) if on or
prior to March 31, 2007, a percentage per annum equal to 0.375% and (y) if on or
after April 1, 2007, the percentage per annum set forth below opposite the
applicable daily average Total Unutilized Commitment for the period for which
such Commitment Commission is payable:

 

-5-



--------------------------------------------------------------------------------

Total Unutilized Commitment

   Applicable
Commitment
Commission  

Less than 50% of the Total Commitment

   0.25 %

Greater than or equal to 50% of the Total Commitment

   0.375 %

“Applicable Eligible Jurisdiction” shall mean (i) in the case of Eligible
Accounts or Eligible Inventory of the U.S. Borrowers, the United States, Canada
and, in the case of Eligible Accounts only, Puerto Rico, (ii) in the case of
Eligible Accounts or Eligible Inventory of the Canadian Borrowers, Canada and
the United States and (iii) in the case of Eligible Accounts of the European
Borrower, an Applicable European Jurisdiction.

“Applicable European Jurisdiction” shall mean each Tier I Country and each Tier
II Country.

“Applicable Margin” initially shall mean a percentage per annum equal to in the
case of Revolving Loans maintained as (A) Base Rate Loans, Canadian Prime Rate
Loans or Swingline Loans, 0.50% and (B) Euro Rate Loans or Bankers’ Acceptance
Loans, 1.50%; provided that the Applicable Margin shall be adjusted quarterly on
a prospective basis on each Adjustment Date (commencing with the Adjustment Date
to occur on April 1, 2007) in accordance with the table below based on the
Average Historical Excess Availability for such Adjustment Date:

 

Average Historical Excess Availability

  

Revolving Loan Euro
Rate Applicable Margin
and/or Drawing

Fee

   

Revolving Loan Base
Rate and Canadian Prime
Rate Margin and
Swingline Loan Base

Rate Applicable Margin

 

Less than $150,000,000

   2.00 %   1.00 %

Greater than or equal to $150,000,000 but less than $250,000,000

   1.75 %   0.75 %

Greater than or equal to $250,000,000 but less than $350,000,000

   1.50 %   0.50 %

Greater than or equal to $350,000,000

   1.25 %   0.25 %

The Applicable Margins as so determined shall apply from the relevant Adjustment
Date to the next Adjustment Date; provided that if an Event of Default shall
have occurred and be continuing at the time any reduction in the Applicable
Margin would otherwise be implemented, no such reduction shall be implemented
until the date on which such Event of Default shall have been cured or waived.

 

-6-



--------------------------------------------------------------------------------

“Asset Sale” shall mean (a) the sale, conveyance, transfer or other disposition,
whether in a single transaction or a series of related transactions, of property
or assets (including by way of a Sale and Lease-Back Transaction) of Aleris or
any Restricted Subsidiary (each referred to in this definition as a
“disposition”), and (b) the issuance or sale of Equity Interests of any
Restricted Subsidiary, whether in a single transaction or a series of related
transactions, in each case, other than:

(i) a disposition of cash, Cash Equivalents or Investment Grade Securities or
excess, damaged, obsolete or worn out assets in the ordinary course of business
or any disposition of inventory or goods held for sale in the ordinary course of
business;

(ii) the disposition of all or substantially all of the assets of Aleris in a
manner permitted pursuant to Section 10.02 or any disposition that constitutes a
Change of Control;

(iii) the making of any Permitted Investment or the making of any Dividend that
is not prohibited by Section 10.03;

(iv) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary, in each case that do not or would not upon issuance
constitute Fixed Assets, in any transaction or series of transactions with an
aggregate fair market value of less than $25,000,000;

(v) any disposition of Fixed Assets in any transaction or series of transactions
with an applicable fair market value of less than $10,000,000;

(vi) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to Aleris or by Aleris or a Restricted Subsidiary to a
Restricted Subsidiary;

(vii) to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Similar Business;

(viii) the lease, assignment, license, sublicense, or sub-lease of any real or
personal property in the ordinary course of business;

(ix) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(x) foreclosures on assets;

(xi) the unwinding of any Hedging Obligations; and

(xii) the sale or discount, in each case without recourse and in the ordinary
course of business, of accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and
not as part of any financing transaction or bulk sale.

“Asset Swap” shall mean the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or

 

-7-



--------------------------------------------------------------------------------

Cash Equivalents between Aleris or any of its Subsidiaries and another Person;
provided that any cash or Cash Equivalents received must be applied in
accordance with Section 5.02(c).

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent.

“Attributable Debt” in respect of a Sale and Lease-Back Transaction shall mean,
as at the time of determination, the present value (discounted at the interest
rate then borne by the Loans, compounded annually) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in such Sale and Lease-Back Transaction (including any period for which such
lease has been extended); provided, however, that if such Sale and Lease-Back
Transaction results in a Capitalized Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligation”.

“Available Currency” shall mean with respect to (i) U.S. Borrower Revolving
Loans, U.S. Borrower Swingline Loans and U.S. Letters of Credit, U.S. Dollars,
(ii) European Borrower Revolving Loans and European Letters of Credit, U.S.
Dollars, Euros, Swiss Francs, Pounds Sterling and any other currency that the
European Borrower requests, by at least ten Business Days’ prior written notice
to the U.S./European Lenders through the Administrative Agent, be included as an
additional Available Currency for purposes of this Agreement, so long as at such
time (A) such currency is dealt with in the London interbank deposit market,
(B) such currency is freely transferable and convertible into U.S. Dollars in
the London foreign exchange market or the European foreign exchange market, as
applicable, (C) no central bank or other governmental authorization in the
country of issue of such currency is required to permit the use of such currency
by any U.S./European Lender or any Issuing Lender, as applicable, for making any
European Borrower Revolving Loan or issuing any European Letter of Credit
hereunder and/or to permit the European Borrower to borrow and repay the
principal thereof (or, in the case of European Letters of Credit, to request the
issuance of and reimburse Unpaid Drawings in respect thereof) and to pay
interest thereon, unless such authorization has been obtained and remains in
full force and effect and (D) no U.S./European Lender or Issuing Lender shall
have objected to the inclusion of such currency as an Available Currency by
notice to Aleris and the Administrative Agent given within ten Business Days of
such U.S./European Lender’s or Issuing Lender’s, as applicable, receipt of the
notice referred to above (which notice shall be promptly transmitted by the
Administrative Agent to such Lenders upon its receipt thereof), (iii) with
respect to European Borrower Swingline Loans, Euros and (iv) with respect to
Canadian Revolving Loans, Canadian Swingline Loans and Canadian Letters of
Credit, U.S. Dollars and Canadian Dollars.

“Average Historical Excess Availability” shall mean, at any Adjustment Date, the
average daily Excess Availability for the three-month period immediately
preceding such Adjustment Date (with the Borrowing Base for any day during such
period calculated by reference to the most recent Borrowing Base Certificate
delivered to the Administrative Agent on or prior to such day pursuant to
Section 9.01(h)).

 

-8-



--------------------------------------------------------------------------------

“B/A Discount Proceeds” shall mean, in respect of any Bankers’ Acceptance or
Draft to be purchased by a Canadian Lender on any date pursuant to
Section 2.01(b), and Schedule III hereto, the difference between (i) the result
(rounded to the nearest whole Canadian cent, and with one-half of one Canadian
cent being rounded up) calculated on such day by dividing the aggregate Face
Amount of such Bankers’ Acceptance or Draft by the sum of one plus the product
of (x) the Reference Discount Rate (expressed as a decimal) applicable to such
Bankers’ Acceptance or Draft multiplied by (y) a fraction, the numerator of
which is the number of days in the term of such Bankers’ Acceptance or Draft and
the denominator of which is 365; and (ii) the aggregate applicable Drawing Fee
with such product being rounded up or down to the fifth decimal place and
.000005 being rounded up.

“B/A Equivalent Note” shall have the meaning provided in Schedule III hereto.

“B/A Instruments” shall mean, collectively, Bankers’ Acceptances, Drafts and B/A
Equivalent Notes, and, in the singular, any one of them.

“B/A Lender” shall mean any Canadian Lender other than a Non-B/A Lender.

“Bank Product Provider” shall mean each Guaranteed Creditor party to a Treasury
Services Agreement with a Guaranteed Party.

“Bank Product Reserve” shall mean, as of any date of determination, the
Guaranteed Parties’ exposure (as determined by the Administrative Agent in its
Permitted Discretion) under any Treasury Services Agreement which exposure is to
be secured by a First Priority Lien on the Collateral as notified by the
respective Bank Product Provider or any Borrower to the Administrative Agent and
updated from time to time.

“Bankers’ Acceptance” shall mean a Draft drawn by the Canadian Borrowers and
accepted by a Canadian Lender pursuant to Section 2.01(b) and Schedule III
hereto.

“Bankers’ Acceptance Loans” shall mean (i) the creation of Bankers’ Acceptances
or (ii) the creation and purchase of completed Drafts and the exchange of such
Drafts for B/A Equivalent Notes, in each case as contemplated in Sections
2.01(b) and Schedule III hereto.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” shall mean, at any time, the higher of (i) the Prime Lending Rate at
such time and (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time.

“Base Rate Loan” shall mean (i) each U.S. Borrower Swingline Loan and (ii) each
other Dollar Denominated Loan designated or deemed designated as such by the
applicable Borrower or Borrowers at the time of the incurrence thereof or
conversion thereto.

“Books” shall mean all of each Borrower’s and its Subsidiaries’ now owned or
hereafter acquired books and records (including all of their Records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of each Borrower’s or its

 

-9-



--------------------------------------------------------------------------------

Subsidiaries’ Records relating to their business operations or financial
condition, and all of their goods or General Intangibles related to such
information).

“Borrowers” shall have the meaning provided in the first paragraph of this
Agreement. Unless the context otherwise requires, and subject to Section 15.09,
each reference in this Agreement to “each Borrower” or “the applicable Borrower”
shall be deemed to be a reference to (x) each U.S. Borrower on a joint and
several basis, (y) each Canadian Borrower on a joint and several basis or
(z) the European Borrower, as the case may be.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche and
currency by either the U.S. Borrowers (on a joint and several basis), the
Canadian Borrowers (on a joint and several basis) or the European Borrower, from
all the Lenders having Commitments under the applicable Tranche (or from the
U.S./European Swingline Lender, in the case of U.S./European Borrower Swingline
Loans and the Canadian Swingline Lender, in the case of Canadian Swingline
Loans) on a given date (or resulting from a conversion or conversions on such
date) having in the case of Euro Rate Loans the same Interest Period, provided
that Base Rate Loans incurred pursuant to Section 2.10(b) shall be considered
part of the related Borrowing of Euro Rate Loans.

“Borrowing Base” shall mean the U.S. Borrowing Base, the Canadian Borrowing
Base, the European Borrowing Base and/or the Total Borrowing Base, as the
context may require.

“Borrowing Base Certificate” shall have the meaning provided in Section 9.01(h).

“Business Day” shall mean (i) for all purposes other than as covered by clauses
(ii) and (iii) below, any day except Saturday, Sunday and any day which shall be
in New York City a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close, (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on or with respect to, Euro Rate Loans, any day which is
a Business Day described in clause (i) and which is also (A) a day for trading
by and between banks in deposits in the applicable Available Currency in which
such Euro Rate Loans was incurred in the London interbank market and which shall
not be a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in the country in whose
Available Currency the applicable payment is denominated and (B) in relation to
any transaction in Euros (or a notice with respect thereto), a day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer (TARGET)
System is open and (iii) with respect to all notices and determinations in
connection with, and payments of principal (or, Face Amount, as applicable) and
interest on, Canadian Revolving Loans, any day which is a Business Day described
in clauses (i) and, if relevant, (ii) above and which is also a day which is not
a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in Toronto, Ontario.

“Calculation Period” shall mean, in the case of any Permitted Acquisition, the
Test Period most recently ended prior to the date of any such Permitted
Acquisition for which financial statements are available.

 

-10-



--------------------------------------------------------------------------------

“Canadian Administrative Agent” shall have the meaning provided in the first
paragraph of this Agreement.

“Canadian Borrower Obligations” shall mean all ABL Obligations owing to the
Canadian Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender by the Canadian Borrowers.

“Canadian Borrowers” shall have the meaning provided in the first paragraph of
this Agreement.

“Canadian Borrowing Base” shall mean, as of any date of determination, the
result of, in each case using the Dollar Equivalent of all amounts not
denominated in U.S. Dollars:

(a) 85% of the amount of Eligible Canadian Accounts, plus

(b) the lower of:

(i) 75% of the net book value of Eligible Canadian Inventory, and

(ii) 85% times the then extant Net Liquidation Percentage times the net book
value of the Eligible Canadian Inventory, minus

(c) the aggregate amount of reserves, if any, established by the Administrative
Agent under Section 2.01(e) with respect to the Canadian Borrowing Base.

“Canadian Collection Account” shall mean each account established at a Canadian
Collection Bank and subject to a Cash Management Control Agreement into which
funds shall be transferred as provided in Section 5.03(b).

“Canadian Collection Banks” shall have the meaning provided in
Section 5.03(b)(i).

“Canadian Commitment” shall mean, for each Lender, the amount set forth opposite
such Lender’s name in Schedule I-A directly below the column entitled “Canadian
Commitment,” as the same may be (x) reduced from time to time or terminated
pursuant to Sections 4.02, 4.03 and/or 11, as applicable, (y) increased pursuant
to Section 2.15 and (z) adjusted from time to time as a result of assignments to
or from such Lender pursuant to Section 2.13 or 13.04(b).

“Canadian Credit Party” shall mean the Canadian Borrowers, each Canadian Parent
Guarantor and each Canadian Subsidiary Guarantor.

“Canadian Disbursement Account” shall mean each checking and/or disbursement
account of the Canadian Borrowers for their general corporate purposes,
including for the purpose of paying the Canadian Borrowers’ trade payables and
other operating expenses.

 

-11-



--------------------------------------------------------------------------------

“Canadian Dollar Denominated Loan” shall mean each Canadian Swingline Loan and
each Canadian Revolving Loan denominated in Canadian Dollars at the time of the
incurrence thereof, unless and until converted into Dollar Denominated Loans
pursuant to Section 2.14.

“Canadian Dollars” shall mean the lawful currency of Canada, as in effect from
time to time.

“Canadian Lender” shall mean each Lender which has a Canadian Commitment
(without giving effect to any termination of the Total Canadian Commitment if
any Canadian Swingline Loans remain outstanding or there are any Letter of
Credit Outstandings in respect of Canadian Letters of Credit) or which has any
outstanding Canadian Revolving Loans. Unless the context otherwise requires,
each reference in this Agreement to a Lender includes each Canadian Lender and
shall include references to any Affiliate of any such Lender which is acting as
a Canadian Lender.

“Canadian Letter of Credit” shall have the meaning provided in Section 3.01(a).

“Canadian Parent Guarantor” shall mean each Person (other than a U.S. Credit
Party) which (i) owns an Equity Interest in Aleris Canada and (ii) is the direct
or indirect parent of any entity described in clause (i). On the Restatement
Effective Date, the Canadian Parent Guarantors are Aleris Holding Canada
Limited, Aleris Holding Luxembourg S.A.R.L. and Aleris Global Luxembourg
S.A.R.L.

“Canadian Parent Guaranty” shall mean each Canadian Parent Guaranty in the form
of Exhibit H-5 or such other guaranty in form and substance reasonably
satisfactory to the Administrative Agent (as amended, modified or supplemented
from time to time).

“Canadian Parent Pledge Agreement” shall have the meaning provided in
Section 6.08(b).

“Canadian Percentage” of any Canadian Lender at any time shall be that
percentage which is equal to a fraction (expressed as a percentage) the
numerator of which is the Canadian Commitment of such Canadian Lender at such
time and the denominator of which is the Total Canadian Commitment at such time,
provided that if any such determination is to be made after the Total Canadian
Commitment (and the related Canadian Commitments of the Lenders) has (or have)
terminated, the determination of such percentages shall be made immediately
before giving effect to such termination.

“Canadian Prime Rate” shall mean, for any day, the rate of interest per annum
equal to the greater of (i) the per annum rate of interest quoted or established
as the “prime rate” of DBAG which it quotes or establishes for such day as its
reference rate of interest in order to determine interest rates for commercial
loans in Canadian Dollars in Canada to its Canadian borrowers; and (ii) the
average rate for Canadian Dollar banker’s acceptances having a term of 30 days
that appears on Reuters Screen CDOR Page (or such other page as may be selected
by the Canadian Administrative Agent as a replacement page for such Banker’s
Acceptances if such screen is not available) at approximately 10:00 a.m.
(Toronto time) on such day plus 75 basis

 

-12-



--------------------------------------------------------------------------------

points per annum, adjusted automatically with each quoted or established change
in such rate, all without the necessity of any notice to any Borrower or any
other Person.

“Canadian Prime Rate Loans” shall mean any Canadian Dollar Denominated Loan
designated or deemed designated as such by the Canadian Borrowers at the time of
the incurrence thereof or conversion thereto.

“Canadian Reference Lender” shall mean DBAG.

“Canadian Resident” shall mean, (a) a person resident in Canada for purposes of
the Income Tax Act (Canada), (b) an authorized foreign bank which at all times
holds all of its interest in any Canadian Borrower Obligations owed by the
Canadian Borrowers hereunder in the course of its Canadian banking business for
purposes of subsection 212(13.3) of the Income Tax Act (Canada) or (c) any
Lender or other Person able to establish to the satisfaction of the Canadian
Administrative Agent and the Canadian Borrowers based on applicable law in
effect on the date on which it becomes a Lender that such Lender is not subject
to deduction or withholding of income or similar Taxes imposed by Canada (or any
political subdivision or taxing authority thereof or therein) with respect to
any payments to such Lender of interest, fees, commission, or any other amount
payable by the Canadian Borrowers under the Credit Documents.

“Canadian Revolving Loan” shall have the meaning provided in Section 2.01(b).

“Canadian Revolving Note” shall have the meaning provided in Section 2.05(a).

“Canadian Security Agreement” shall mean each security agreement or document
delivered by a Canadian Credit Party pursuant to the Existing ABL Credit
Agreement.

“Canadian Security Documents” shall mean each Canadian Security Agreement, each
Canadian Parent Pledge Agreement and each Additional Security Document covering
assets of any Canadian Credit Party.

“Canadian Subsidiaries Guaranty” shall mean a guarantee of the ABL Obligations
of the Canadian Borrowers substantially in the form of Exhibit H-2 or such other
form satisfactory to the Administrative Agent, in each case, as amended,
modified, restated and/or supplemented from time to time.

“Canadian Subsidiary” shall mean each Subsidiary of Aleris that is incorporated
or organized under the laws of Canada or any province thereof.

“Canadian Subsidiary Guarantor” shall mean each Wholly-Owned Canadian Subsidiary
of Aleris, in each case, unless and until such time as the relevant Canadian
Subsidiary Guarantor is released from all of its obligations under its Canadian
Subsidiaries Guaranty in accordance with the terms and provisions thereof.

“Canadian Swingline Lender” shall mean DBAG, or any Person serving as a
successor Canadian Administrative Agent hereunder, in its capacity as a lender
of Canadian Swingline Loans.

 

-13-



--------------------------------------------------------------------------------

“Canadian Swingline Loans” shall have the meaning provided in Section 2.01(c).

“Canadian Swingline Note” shall have the meaning provided in Section 2.05(a).

“Canadian U.S. Borrowing Base Usage” shall mean, at any time, the amount by
which the Aggregate Canadian Exposure exceeds the Canadian Borrowing Base at
such time (based upon the Borrowing Base Certificate most recently delivered).

“Capital Expenditures” shall mean, with respect to any Person, (a) all
expenditures by such Person which should be capitalized in accordance with GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person less (b) any expenditure which is contractually required to be,
and is, reimbursed to the Credit Parties in cash by a third party (including
landlords and developers) during such period of calculation.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Carson Facility” shall mean the manufacturing facility described under clause 8
of Schedule XIV.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency,
instrumentality or sponsored corporation thereof and backed by the full faith
and credit of the United States, and in each case having maturities of not more
than 24 months from the date of acquisition, (ii) U.S. Dollar denominated time
deposits, certificates of deposit, overnight bank deposits and bankers’
acceptances having maturities within one year from the date of acquisition
thereof issued by any Lender or any commercial bank of recognized standing,
having capital and surplus in excess of $250,000,000, (iii) repurchase
obligations for underlying securities of the types described in clauses (i) and
(ii) above and entered into with any commercial bank meeting the qualifications
specified in clause (ii) above, (iv) other investment instruments having
maturities within 180 days from the date of acquisition thereof offered or
sponsored by financial institutions having capital and surplus in excess of
$500,000,000, (v) readily marketable direct obligations issued by any state of
the United States or any political subdivision thereof having maturities within
180 days from the date of acquisition thereof and having, at the time of
acquisition thereof, one of the two highest rating categories obtainable from
either Moody’s or S&P (or if at such time neither is issuing ratings, then a
comparable rating of another nationally recognized rating agency),
(vi) commercial paper rated, at the time of acquisition thereof, at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or if at such time neither is issuing ratings, then a comparable rating
of another nationally recognized rating agency), in each case maturing within
one year after the date of acquisition, (vii) investments in money market funds
which invest substantially all their assets in securities of the types described
in clauses (i) through (vi) above, (viii) in the case of any Foreign Subsidiary
of Aleris, (x) certificates of deposit or bankers’ acceptances of any bank
organized under the laws of Canada, Japan or any country that is a member of the
European economic and monetary union pursuant to the Treaty whose short term
commercial paper, at the time of acquisition thereof, is rated at least A-2 or
the

 

-14-



--------------------------------------------------------------------------------

equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or if at such time neither is issuing ratings, then a comparable rating of
another nationally recognized rating agency), or, if no such commercial paper
rating is available, a long term debt rating, at the time of acquisition
thereof, of at least A or the equivalent thereof by S&P or at least A-2 or the
equivalent thereof by Moody’s (or if at such time neither is issuing ratings,
then a comparable rating of another nationally recognized rating agency), in
each case maturing not more than one year from the date of acquisition by such
Foreign Subsidiary, (y) overnight deposits and demand deposit accounts
maintained with any bank that such Foreign Subsidiary regularly transacts
business and (z) securities of the type and maturity described in clause
(i) above but issued by the principal Governmental Authority in which such
Foreign Subsidiary is organized so long as such security has the highest rating
available from either S&P or Moody’s, (ix) Indebtedness or Preferred Stock
issued by Persons with a rating of “A” or higher from S&P or “A2” or higher from
Moody’s with maturities of one year or less from the date of acquisition,
(x) U.S. Dollars and (xi) Canadian dollars, Japanese yen, pounds sterling, Euros
or, in the case of any Foreign Subsidiary that is a Restricted Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business.

“Cash Management Control Agreement” shall mean a “control agreement,” power of
attorney in respect of the respective Deposit Account(s) or other agreement, in
each case, in form and substance reasonably acceptable to the Administrative
Agent and containing terms regarding the treatment of all cash and other amounts
on deposit in the Deposit Account(s) governed by such Cash Management Control
Agreement consistent with the requirements of Section 5.03.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change of Control” shall mean the occurrence of any of the following:

(i) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of Aleris and its Subsidiaries, taken as
a whole, to any Person other than a Permitted Holder;

(ii) Aleris becomes aware of (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) the
acquisition by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b) under the Exchange Act, or any successor
provision), other than the Permitted Holders, in a single transaction or in a
series of related transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Voting Stock of Aleris or any of its direct or
indirect parent companies; or

(iii) a “change of control” or similar event shall occur as provided in the Term
Loan Agreement and/or any Permitted Refinancing Indebtedness relating thereto,
and/or as provided in

 

-15-



--------------------------------------------------------------------------------

the documentation relating to the New Senior Notes or the New Senior
Subordinated Notes or, in each case, any Permitted Refinancing Indebtedness
relating thereto.

“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated thereunder. Section references to the
Code are to the Code as in effect at the date of this Agreement and any
subsequent provisions of the Code amendatory thereof, supplemental thereto or
substituted therefor.

“Co-Documentation Agents” shall mean each of PNC Bank, National Association,
National City Business Credit, Inc. and Key Bank National Association, in their
respective capacities as Co-Documentation Agents, and any successors thereto.

“Co-Investors” shall mean Persons (and their Affiliates) who, on the Restatement
Effective Date, are limited partners of TPG Partners IV, L.P. or TPG Partners V,
L.P.

“Collateral” shall mean, collectively, the Term Priority Collateral and the ABL
Priority Collateral.

“Collateral Access Agreement” shall mean a landlord waiver, bailee letter, or
acknowledgment agreement of any lessor, warehouseman, processor, consignee, or
other Person (other than Aleris or any other Credit Party) in possession of,
having a Lien upon, or having rights or interests in the Books, Equipment or
Inventory of any Borrower or any Subsidiary of a Borrower, in each case, in form
and substance reasonably satisfactory to the Collateral Agent.

“Collateral Agent” shall mean DBNY, in its capacity as Collateral Agent for the
Lenders hereunder, and shall include any successor to the Collateral Agent
appointed pursuant to Section 12.09.

“Collection Accounts” shall mean and include each U.S. Collection Account, each
Canadian Collection Account and each European Collection Account.

“Collection Banks” shall mean each U.S. Collection Bank, each Canadian
Collection Bank and each European Collection Bank.

“Collections” shall mean all cash, checks, notes, instruments, and other items
of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds, proceeds of any issuance of equity interests, and tax refunds).

“Combined Commitments” shall mean, with respect to any Lender at any time, the
sum of the Commitments of such Lender at such time.

“Combined U.S./Canadian Borrowing Base” at any time, shall mean the sum of the
U.S. Borrowing Base at such time and the Canadian Borrowing Base at such time.

 

-16-



--------------------------------------------------------------------------------

“Combined U.S./European Borrowing Base” at any time, shall mean the sum of the
U.S. Borrowing Base at such time and the European Borrowing Base at such time.

“Commitment” shall mean any of the commitments of any Lender, i.e., whether the
U.S./European Commitment or the Canadian Commitment.

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

“Company Material Adverse Effect” shall mean a material adverse effect on
(i) the business, results of operations or condition (financial or otherwise) of
Aleris and its Subsidiaries taken as a whole or (ii) the ability of Aleris to
timely consummate the transactions contemplated by the Merger Agreement,
provided, that, a Company Material Adverse Effect shall not be deemed to include
effects to the extent resulting from (A) changes in general economic conditions,
(B) general changes or developments in the industries in which Aleris or its
Subsidiaries operate, (C) changes in securities markets generally, (D) any act
of war or terrorism (other than any of the foregoing that causes any damage or
destruction to or renders unusable any facility or property of Aleris or any of
its Subsidiaries), (E) changes, after the date hereof, in generally accepted
accounting principles or interpretations thereof, (F) changes, after the date
hereof, in Laws (as defined in the Merger Agreement), rules or regulations of
general applicability or interpretations thereof by courts or Governmental
Entities (as defined in the Merger Agreement), (G) the announcement of the
Merger Agreement and the transactions contemplated thereby or (H) changes in the
market price of the Shares (as defined in the Merger Agreement), unless in the
case of the foregoing clauses (A), (B), (E) and (F), such changes referred to
therein have a disproportionate effect on Aleris and its Subsidiaries, taken as
a whole, when compared to other companies operating in the same industries in
which Aleris or its Subsidiaries operate.

“Compliance Period” shall mean any period during which Excess Availability (as
determined pursuant to the Borrowing Base Certificate most recently delivered)
is less than the greater of (x) $65,000,000 and (y) 10% of the Total Commitment;
provided that the Administrative Agent has notified Aleris thereof.

“Conditions” shall have the meaning provided in Section 8.16(a)(iii).

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Aleris, dated November 2006.

“Consolidated EBITDA” shall mean, for any period, the sum of (without
duplication) (i) net income (or loss) of Aleris and its Subsidiaries on a
consolidated basis for such period (excluding extraordinary, non-recurring or
unusual gains or losses), (ii) plus all interest expense of Aleris and its
Subsidiaries on a consolidated basis for such period, (iii) plus all charges
against or minus credits to income of Aleris and its Subsidiaries on a
consolidated basis for such period for federal, state, local and foreign taxes,
(iv) plus depreciation expenses of Aleris and its Subsidiaries on a consolidated
basis for such period, (v) plus amortization expenses of Aleris and its
Subsidiaries (including, without limitation, amortization of goodwill and other
intangible assets) on a consolidated basis for such period, (vi) plus all
non-cash charges against (including, without limitation, charges in respect of
impairment of goodwill and any

 

-17-



--------------------------------------------------------------------------------

other non-cash items of loss) and minus all non-cash credits to income
(including without limitation, all non-cash items of gain) of Aleris and its
Subsidiaries on a consolidated basis for such period, (vii) plus or minus, as
applicable, (a) all items of loss or gain arising from non-cash gains or losses
accrued during such period as a result of mark to market accounting (pursuant to
Financial Accounting Standards number 133) for Interest Rate Protection
Agreements and Other Hedging Agreements, and (b) non-cash purchase accounting
adjustments during such period as a result of the Corus Transaction, the
Transaction or any Permitted Acquisition (or any acquisition of an Acquired
Entity or Business permitted pursuant to Section 10.05), (viii) plus, to the
extent not otherwise included in the determination of net income for such
period, all proceeds of business interruption insurance policies, if any,
received during such period, (ix) plus, to the extent deducted from net income
for such period, the amount of all financial advisory fees, accounting fees,
legal fees and other similar advisory and consulting fees and related
out-of-pocket fees and expenses incurred (1) on or prior to September 30, 2006
in connection with the Corus Transaction and (2) on or prior to March 31, 2007
in connection with the Transaction, (x) plus, to the extent deducted from net
income for such period, any financial advisory fees, accounting fees, legal fees
and other similar advisory and consulting fees and related out-of-pocket
expenses of Aleris and its Subsidiaries incurred in connection with a Permitted
Acquisition or any other acquisition permitted pursuant to Section 10.05,
(xi) plus factually supportable and identifiable cost savings and expenses
relating to the Corus Transaction, or any Permitted Acquisition effected during
such period, including, without limitation, cash charges resulting from
restructuring, severance, integration and other adjustments, which are
reasonably acceptable to the Administrative Agent, as if such cost savings or
expenses were realized on the first day of the respective period, (xii) plus, to
the extent deducted from net income for such period, restructuring charges
(whether cash or non-cash) in connection with the Corus Transaction, any
Permitted Acquisition and/or any other acquisition permitted pursuant to
Section 10.05, in an aggregate amount not to exceed $25,000,000 since the
Restatement Effective Date, (xiii) less the aggregate amount of all cash
payments made during such period in connection with non-cash charges incurred in
a prior period, to the extent such non-cash charges were added back pursuant to
clauses (vi) and/or (vii) above in a prior period, (xiv) plus, to the extent
deducted from net income for such period, fees and expenses in connection with
any Permitted Refinancing Indebtedness relating to the New Senior Notes and/or
the New Senior Subordinated Notes or the exchange of the New Senior Notes or the
New Senior Subordinated Notes for registered notes with substantially identical
terms as contemplated by the New Senior Notes Documents or the New Senior
Subordinated Notes, as applicable, (xv) plus the amount of any minority interest
expense deducted in computing net income for such period, (xvi) plus the amount
of management, monitoring, consulting and advisory fees and related expenses
paid (or any accruals related to such fees or related expenses) during such
period to the Sponsor and the Co-Investors to the extent permitted pursuant to
Section 10.06 and (xvii) plus the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to Aleris or a Restricted Subsidiary thereof during such period by a Person
other than Aleris or a Restricted Subsidiary.

“Consolidated Secured Debt Ratio” as of any date of determination shall mean the
ratio of (a) Consolidated Total Indebtedness of Aleris and its Subsidiaries that
is secured by Liens as of the end of the most recent Fiscal Quarter for which
internal financial statements are available immediately preceding the date on
which such event for which such calculation is being made shall occur to (b) the
aggregate amount of Consolidated EBITDA of Aleris and its

 

-18-



--------------------------------------------------------------------------------

Subsidiaries for the most recently ended consecutive four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such event for which such calculation is being made shall occur,
in each case with such pro forma adjustments to Consolidated Total Indebtedness
and Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Fixed Charge Coverage
Ratio” in the Term Loan Agreement as in effect on the Restatement Effective Date
and without giving effect to any amendment, modification or termination thereof.

“Consolidated Total Indebtedness” shall mean, as at any date of determination,
an amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of Aleris and its Subsidiaries on a consolidated basis consisting
of Indebtedness for borrowed money, obligations in respect of Capitalized Lease
Obligations, Attributable Debt in respect of Sale and Lease-Back Transactions
and debt obligations evidenced by bonds, notes, debentures or similar
instruments or letters of credit or bankers’ acceptances (and excluding (x) any
undrawn letters of credit issued and (y) all obligations relating to Receivables
Facilities (as defined in the Term Loan Agreement)) and (b) the aggregate amount
of all outstanding Disqualified Stock of Aleris and all Disqualified Stock and
Preferred Stock of its Subsidiaries (excluding items eliminated in
consolidation), with the amount of such Disqualified Stock and Preferred Stock
equal to the greater of their respective voluntary or involuntary liquidation
preferences and Maximum Fixed Repurchase Prices, in each case determined on a
consolidated basis in accordance with GAAP. For purposes of this definition, the
“Maximum Fixed Repurchase Price” of any Disqualified Stock or Preferred Stock
that does not have a fixed repurchase price shall be calculated in accordance
with the terms of such Disqualified Stock or Preferred Stock as if such
Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
this Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock or Preferred Stock, such fair market value
shall be determined reasonably and in good faith by Aleris.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Restatement Effective Date or entered into in connection with
any acquisition or disposition of assets permitted hereunder (other than
obligations with respect to Indebtedness). The amount of any Contingent
Obligation shall be deemed to be an amount equal to the lesser of (x) the stated
or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform

 

-19-



--------------------------------------------------------------------------------

thereunder) as determined by such Person in good faith and (y) in the case of
any Contingent Obligation which is expressly limited in amount, the stated
maximum amount of such Contingent Obligation.

“Conversion Event” shall mean (i) the occurrence of any Event of Default with
respect to any Borrower pursuant to Section 11.05, (ii) the declaration of the
termination of any Commitment, or the acceleration of the maturity of any
Revolving Loans, in each case pursuant to the last paragraph of Section 11 or
(iii) the failure of any Borrower to pay any principal of, or interest on, Loans
of any Tranche or any Letter of Credit Outstandings on or before the tenth
Business Day following the Final Maturity Date (or in the case of Swingline
Loans, the Swingline Expiry Date).

“Converted Canadian Borrower Revolving Loan” shall have the meaning provided in
Section 2.01(b).

“Converted Canadian Swingline Loan” shall have the meaning provided in
Section 2.01(c).

“Converted European Borrower Swingline Loan” shall have the meaning provided in
Section 2.01(c).

“Converted U.S. Borrower Revolving Loan” shall have the meaning provided in
Section 2.01(a).

“Converted U.S. Borrower Swingline Loan” shall have the meaning provided in
Section 2.01(c).

“Core Canadian Concentration Account” shall have the meaning provided in
Section 5.03(c).

“Core European Concentration Account” shall have the meaning provided in
Section 5.03(c).

“Core U.S. Concentration Account” shall have the meaning provided in
Section 5.03(c).

“Corus Acquisitions” shall mean, the acquisition by Aleris on August 1, 2006 of
(i) all of the limited partnership interests in Corus L.P., a limited
partnership organized under the laws of Quebec and all of the shares of Corus
Aluminium Inc., a corporation organized under the laws of Quebec and each of
their respective Subsidiaries and (ii) all of the beneficial interest in the
entire share capital of Corus Hylite BV, Corus Aluminium Rolled Products BV,
Corus Aluminium NV, Corus Aluminium GmbH, Corus Aluminium Corp. and Hoogovens
Aluminium Europe Inc. and each of their respective Subsidiaries.

“Corus Transaction” shall mean, collectively, (i) the entering into of the
Existing Term Loan Agreement and the related documentation and the incurrence of
Loans on the Initial Borrowing Date, (ii) the refinancing of certain existing
Indebtedness of Aleris and the Corus Acquired Business on the Initial Borrowing
Date, (iii) the consummation of the Corus

 

-20-



--------------------------------------------------------------------------------

Acquisitions, (iv) the incurrence of the Existing Senior Bridge Loans on the
Initial Borrowing Date, (v) the incurrence of the Revolving Loans and the
issuance of letters of credit under the Existing ABL Credit Agreement on the
Initial Borrowing Date, (vi) all intercompany loans, equity contributions,
repayments of intercompany loans, dividends, distributions and other
intercompany Investments related to the foregoing and (vii) the payment of all
fees and expenses in connection with the foregoing.

“Credit Account” shall have the meaning provided in Section 5.03(e).

“Credit Document Acknowledgment and Amendment” shall mean the Credit Document
Acknowledgment and Amendment in the form of Exhibit G-4, as amended, modified,
restated or supplemented from time to time.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each B/A
Instrument, each Guaranty and each Security Document.

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

“Credit Party” shall mean each Borrower and each Guarantor.

“Cure Amount” shall have the meaning set forth in Section 10.07(b).

“Cure Right” shall have the meaning provided in Section 10.07(b).

“Currency Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, currency hedging agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values.

“DB Account” shall have the meaning provided in Section 5.03(d)(iii).

“DBAG” shall mean Deutsche Bank AG, Canada Branch, in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise.

“DBAG Account” shall have the meaning provided in Section 5.03(d)(ii).

“DBNY” shall mean Deutsche Bank AG New York Branch, in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise.

“DBNY Account” shall have the meaning provided in Section 5.03(d)(i).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, unless cured or waived, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

-21-



--------------------------------------------------------------------------------

“Deposit Account” shall mean any “deposit account” (as such term is defined in
Article 9 of the UCC).

“Disbursement Account” shall mean each U.S. Disbursement Account, each Canadian
Disbursement Account and each European Disbursement Account.

“Disqualified Lender” shall mean any Person designated by Aleris in writing to
the Administrative Agent in accordance with that certain letter agreement dated
as of August 7, 2006 between Aurora Acquisition Holdings, Inc., Deutsche Bank AG
Cayman Islands Branch, Deutsche Bank Securities Inc. and DBNY.

“Disqualified Stock” shall mean any Equity Interests that are not Qualified
Equity Interests.

“Distribution Subsidiary” shall mean each Subsidiary of the European Borrower.

“Dividend” shall mean any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or its Subsidiaries, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in any Borrower or any option, warrant or other
right to acquire any such Equity Interests in any Borrower.

“Documents” shall mean the Credit Documents and the Merger Documents.

“Dollar Denominated Loan” shall mean a Loan incurred in U.S. Dollars, including,
from and after the date of any conversion of a Loan into U.S. Dollars pursuant
to Section 2.14.

“Dollar Equivalent” shall mean, the amount of U.S. Dollars which could be
purchased with the amount of the applicable Available Currency involved in such
computation at (x) the spot exchange rate as shown in the Wall Street Journal on
the date which is one Business Day prior to any such determination (or on such
other basis as is satisfactory to the Administrative Agent) or (y) if the
provisions of the foregoing clause (x) are not applicable, the “official”
exchange rate (if applicable) or the spot exchange rate for the applicable
Available Currency in question calculated by the Administrative Agent (each such
exchange rate, the “Spot Exchange Rate”); provided that (i) for purposes of
(x) determining compliance with Sections 2.01(b), 2.01(c)(II), 3.02 and 5.02(a)
and (y) calculating Fees pursuant to Section 4.01, the Dollar Equivalent of any
amounts denominated in a currency other than U.S. Dollars shall be calculated on
the Restatement Effective Date and revalued on a monthly basis using the Spot
Exchange Rate therefor on the first Business Day of each calendar month, (ii) at
any time during a calendar month, if the Aggregate Exposure (for the purposes of
the determination thereof, using the Dollar Equivalent as recalculated based on
the Spot Exchange Rate therefor on the respective date of determination pursuant
to this exception) would exceed 95% of the lesser of (x) the Total Commitment
and (y) the Total Borrowing Base at such time, then in the sole discretion of
the Administrative Agent or at the request of the Required Lenders, the Dollar
Equivalent shall be reset based upon the Spot Exchange Rates on such date, which
rates shall remain in effect until the last Business Day of such calendar month
or such earlier date, if any, as the rate is reset

 

-22-



--------------------------------------------------------------------------------

pursuant to this proviso, (iii) notwithstanding anything to the contrary
contained in this definition, at any time that a Default or an Event of Default
then exists, the Administrative Agent may revalue the Dollar Equivalent of any
amounts outstanding under the Credit Documents in a currency other than U.S.
Dollars in its reasonable discretion using the Spot Exchange Rates therefor and
(iv) the Spot Exchange Rate used to make determination of any Borrowing Base as
reported in any Borrowing Base Certificate shall be determined using the Spot
Exchange Rate as in effect on the date on which such Borrowing Base Certificate
is required to be delivered to the Administrative Agent pursuant to
Section 9.01(h).

“Domestic Subsidiary” shall mean each Subsidiary of Aleris incorporated or
organized in the United States or any State or territory thereof.

“Dominion Event” shall mean any period (i) commencing on the date on which
either (x) an Event of Default has occurred and is continuing or (y) the Excess
Availability (based on the Borrowing Base Certificate last delivered) is less
than the greater of (x) $65,000,000 and (y) 10% of the Total Commitment and
(ii) ending on the first date thereafter on which (x) no Event of Default exists
and (y) the Excess Availability (based on the Borrowing Base Certificate last
delivered) has been equal to or greater than the greater of (m) $65,000,000 and
(n) 10% of the Total Commitment for 30 consecutive days (the “Liquidity Cure”);
provided that a Liquidity Cure may be used as the basis for the termination of a
Dominion Event no more than four times in any Fiscal Year.

“Draft” shall mean at any time either a depository bill within the meaning of
the Depository Bills and Notes Act (Canada), or a bill of exchange, within the
meaning of the Bills of Exchange Act (Canada), drawn by the Canadian Borrowers
on a Canadian Lender and bearing such distinguishing letters and numbers as such
Canadian Lender may determine, but which at such time has not been completed or
accepted by such Canadian Lender.

“Drawing” shall have the meaning provided in Section 3.05(b).

“Drawing Date” shall mean any Business Day fixed pursuant to Schedule III for
the creation of Bankers’ Acceptances or the purchase of completed Drafts and the
exchange thereof for B/A Equivalent Notes, in each case by a Canadian Lender
pursuant to Schedule III.

“Drawing Fee” shall mean, in respect of each Draft drawn by any Canadian
Borrower hereunder and accepted by a B/A Lender and each Draft purchased by a
Non-B/A Lender, a fee calculated on the Face Amount of such Draft at a rate per
annum equal to the Applicable Margin on the Drawing Date of such Draft. Drawing
Fees shall be calculated on the basis of the term to maturity of the Draft and a
year of 365 days.

“Eligible Accounts” shall mean those Accounts created by one of Borrowers in the
ordinary course of its business (or, in the case of Accounts of the European
Borrower, created by one of the Distribution Subsidiaries or a Transitory
European Subsidiary or, prior to the European Restructuring Completion Date, a
Specified European Manufacturing Subsidiary, in the ordinary course of its
business and acquired by the European Borrower pursuant to a Receivables
Purchase Agreement), that arise out of its sale of goods or rendition of
services, that comply with each of the representations and warranties respecting
Eligible Accounts made in the

 

-23-



--------------------------------------------------------------------------------

Credit Documents, and that are not excluded as ineligible by virtue of one or
more of the excluding criteria set forth below. In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits,
unapplied cash, returns, rebates, discounts, credits, allowances or sales or
excise taxes. Eligible Accounts shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 120 days of
original invoice date or more than 60 days after the original due date,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
the total amount of all Accounts owed by that Account Debtor (or its Affiliates)
are deemed ineligible hereunder,

(c) Accounts with respect to which the Account Debtor is (i) an Affiliate of any
Borrower or (ii) an employee or agent of any Borrower or any Affiliate of such
Borrower,

(d) the sale to the Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper,

(e) Accounts that are not payable in U.S. Dollars; provided that (i) Eligible
Canadian Accounts may also be payable in Canadian Dollars and (ii) Eligible
European Accounts may also be payable in any Available Currency,

(f) Accounts with respect to which the Account Debtor is not a Governmental
Authority unless: (i) the Account Debtor either (A) maintains its Chief
Executive Office in an Applicable Eligible Jurisdiction, or (B) is organized
under the laws of an Applicable Eligible Jurisdiction or any state, territory,
province or subdivision thereof; or (ii) (A) the Account is supported by an
irrevocable letter of credit reasonably satisfactory to the Administrative Agent
in its Permitted Discretion (as to form, substance, and issuer or domestic
confirming bank), or (B) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, reasonably satisfactory to the
Administrative Agent, in its Permitted Discretion,

(g) Accounts with respect to which the Account Debtor is a Governmental
Authority (other than Accounts (x) with respect to which the applicable Borrower
has complied, to the reasonable satisfaction of the Administrative Agent, with
the Assignment of Claims Act, 31 USC § 3727 or any applicable similar laws of
the jurisdiction of such Governmental Authority or (y) the assignability of
which, and the enforcement of such assignment against the relevant Governmental
Authority of which, is not restricted pursuant to the laws of the jurisdiction
of such Governmental Authority), unless (i) the Account is supported by an
irrevocable letter of credit reasonably satisfactory to the Administrative
Agent, in its Permitted Discretion (as to form, substance, and issuer or
domestic confirming bank), or (ii) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, reasonably satisfactory to the
Administrative Agent, in its Permitted Discretion,

 

-24-



--------------------------------------------------------------------------------

(h) Accounts with respect to which the Account Debtor (i) is a creditor of any
Borrower, (ii) has or has asserted a right of setoff, or (iii) has disputed its
obligation to pay all or any portion of the Account, in each case to the extent
of such claim, right of setoff, or dispute or the Account is contingent in any
respect or for any reason (the amount of each such offset includes, but is not
limited to, tolling liability, which is represented by the value of materials
that are owned by any Account Debtor but that are in the possession of a
Borrower for the purpose of being tolled into finished goods for an Account
Debtor),

(i) Accounts with respect to an Account Debtor whose total obligations owing to
one or more Borrowers exceed 15% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by
Administrative Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit,

(j) Accounts with respect to which the Account Debtor shall (i) apply for,
suffer, or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of its property or call a meeting of its creditors, (ii) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (iii) make a general assignment for
the benefit of creditors, (iv) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (v) be adjudicated a
bankrupt or insolvent, (vi) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vii) acquiesce to, or fail to
have dismissed, any petition which is filed against it in any involuntary case
under such bankruptcy laws, or (viii) take any action for the purpose of
effecting any of the foregoing,

(k) Accounts that are not subject to a valid and perfected First Priority Lien
in favor of the Collateral Agent pursuant to the relevant Security Document and
no other Lien (other than Liens permitted pursuant to Section 10.01),

(l) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped to the Account Debtor or the goods have been shipped to
the Account Debtor with shipping terms of FOB destination and the goods have not
been received by the Account Debtor, (ii) the services giving rise to such
Account have not been performed by the applicable Borrower and its Subsidiaries
or (iii) the Account otherwise does not represent a final sale,

(m) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower and its Affiliates of the subject contract for goods or
services,

(n) the applicable Borrower has made any agreement with any Account Debtor for
any deduction therefrom (but only to the extent of such deductions from time to
time), except for discounts or allowances made in the ordinary course of
business for

 

-25-



--------------------------------------------------------------------------------

prompt payment and except for volume discounts, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto and except for returns, rebates or credits reflected in
the calculation of the face value of each such amount,

(o) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed,

(p) such Account is not payable to a Borrower (or, in the case of the European
Borrower, has not been sold to the European Borrower by a Distribution
Subsidiary or a Transitory European Subsidiary, or, prior to the European
Restructuring Completion Date, a Specified European Manufacturing Subsidiary,
pursuant to a Receivables Purchase Agreement),

(q) such Account has not been invoiced,

(r) with respect to Accounts of the European Borrower, Accounts that are subject
to extended retention of title arrangements (verlängerter Eigentumsvorbehalf)
with respect to any part of the Inventory or goods giving rise to such Account
or similar arrangements under any applicable law or that are subject to an
enforceable restriction on assignment (other than with respect to accounts of
Account Debtors located in the United States),

(s) with respect to Accounts of the European Borrower, Accounts which are not
otherwise excluded under clause (f) of this definition where the Account Debtor
either (A) maintains its Chief Executive Office in a Tier II Country, or (B) is
organized under the laws of a Tier II Country or any state, territory, province
or subdivision thereof, to the extent aggregate amount of all Accounts described
in this clause (s) would exceed $20,000,000,

(t) with respect to Accounts of the European Borrower, Accounts with respect to
which the agreement evidencing such Accounts (A) are not governed by the laws of
Switzerland, Germany, France, Belgium, England or any state in the United
States, or the laws of such other jurisdictions acceptable to the Administrative
Agent in its Permitted Discretion, (each, an “Acceptable Governing Law”) or
(B) if governed by an Acceptable Governing Law, the requirements, if any, set
forth on Schedule XVIII hereto with respect to such Acceptable Governing Law (or
the respective Accounts) are not satisfied,

(u) Accounts for which credit insurance has been formally applied for and denied
on the basis of the financial condition of the relevant Account Debtor, it being
understood and agreed that the amount of any Account which exceeds any
applicable credit insurance shall not be deemed ineligible solely as a result of
such excess,

(v) with respect to Accounts of the European Borrower, Accounts where the
Account Debtor either maintains its Chief Executive Office or is organized under
the laws of an Applicable European Jurisdiction and the requirements, if any,
set forth on

 

-26-



--------------------------------------------------------------------------------

Schedule XVIII with respect to such Account Debtor in such Applicable European
Jurisdiction have not been satisfied,

(w) Accounts to the extent representing service charges and late fees, or

(x) Accounts acquired pursuant to a Receivables Purchase Agreement which is not
in full force and effect or under which any party thereto has defaulted in its
obligations thereunder or disaffirmed in writing its obligations thereunder.

“Eligible Canadian Accounts” shall mean the Eligible Accounts owned by the
Canadian Borrowers.

“Eligible Canadian Inventory” shall mean the Eligible Inventory owned by the
Canadian Borrowers.

“Eligible European Accounts” shall mean the Eligible Accounts owned by the
European Borrower (including Eligible Accounts acquired from a Distribution
Subsidiary, any Transitory European Subsidiary or, prior to the European
Restructuring Completion Date, a Specified European Manufacturing Subsidiary, in
each case pursuant to a Receivables Purchase Agreement).

“Eligible European Unbilled Accounts” shall mean Accounts (which are Eligible
European Accounts except for their failure to comply with clause (q) of the
definition of Eligible Accounts) which have not been invoiced but for which
Inventory has been sold and shipped or services have been rendered and which
shall be billed not more than 30 days after such Account is first included on
the Borrowing Base Certificate or otherwise reported to the Administrative Agent
as Collateral.

“Eligible Inventory” shall mean Inventory of the U.S. Borrowers and the Canadian
Borrowers consisting of first quality goods, including raw materials and work in
progress, of a type held for sale in the ordinary course of the Borrowers’
business, that complies with each of the representations and warranties
respecting Eligible Inventory made in the Credit Documents, and that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below. In determining the amount to be so included, Inventory shall be
valued at the lower of cost or market on a basis consistent with the Borrowers’
historical accounting practices. An item of Inventory shall not be included in
Eligible Inventory if:

(a) a Borrower does not have good, valid, and marketable title thereto,

(b) it is not located at one of the locations in the continental United States
or Canada set forth on Schedule XIII, as same may be modified from time to time
to the extent promptly notified to the Administrative Agent,

(c) it is located on real property leased by a Borrower, in a contract warehouse
or in a warehouse owned or leased by the supplier of such goods (other than a
Borrower), in each case, unless (i) it is subject to a Collateral Access
Agreement executed by the lessor, warehouseman or supplier, as the case may be,
and (except in the case of raw materials consisting of zinc) unless it is
segregated or otherwise separately identifiable

 

-27-



--------------------------------------------------------------------------------

from goods of others, if any, stored on the premises; provided that to the
extent a Collateral Access Agreement has not been obtained with respect to
Inventory located on any such property on or prior to the Restatement Effective
Date, such Inventory shall not be deemed ineligible pursuant to this clause
(c)(i) so long as the relevant Collateral Access Agreement is obtained on or
prior to the 45th day (or in the case of raw materials consisting of zinc, 90th
day) after the Restatement Effective Date (or such later date as may be agreed
to by the Administrative Agent), (ii) a Rent Reserve (other than with respect to
inventory in a warehouse owned or leased by a supplier of such goods (other than
a Borrower)) has been taken against such Inventory in the Administrative Agent’s
Permitted Discretion or (iii) the aggregate Dollar Equivalent of the amount of
all Inventory of the Borrowers located at such location does not exceed
$100,000,

(d) it is not subject to a valid and perfected First Priority Lien in favor of
the Collateral Agent pursuant to the relevant Security Document,

(e) it consists of goods that are obsolete or slow moving, restrictive or custom
items, or goods that constitute spare parts, packaging and shipping materials,
supplies used or consumed in a Borrower’s business, bill and hold goods,
defective or unusable goods, or Inventory acquired on consignment,

(f) it is not owned by such Borrower free and clear of all Liens and rights of
any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower’s performance with respect to that Inventory), except the Liens created
pursuant to the Security Documents and other Liens permitted pursuant to
Section 10.01,

(g) it is in transit unless such otherwise Eligible Inventory is in transit from
(A) (1) a location in an Applicable Eligible Jurisdiction owned or, subject to
the restrictions set forth in clause (c) above, leased by a Credit Party or
(2) a location in an Applicable Eligible Jurisdiction identified on Schedule
XIII (as such Schedule may be updated from time to time as promptly notified to
the Administrative Agent) to (B) (1) a location in an Applicable Eligible
Jurisdiction owned or, subject to the restrictions set forth in clause
(c) above, leased by a Credit Party or (2) a location in an Applicable Eligible
Jurisdiction identified on Schedule XIII (as such Schedule may be updated from
time to time as promptly notified to the Administrative Agent),

(h) it is covered by a negotiable document of title, unless such document has
been delivered to Administrative Agent with all necessary endorsements, free and
clear of all Liens except those created pursuant to the Security Documents,

(i) it consists of any costs associated with “freight-in” charges,

(j) it consists of any gross profit mark-up in connection with the sale and
distribution thereof to any division of any Borrower or to any Affiliate of such
Borrower,

(k) it consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available (unless otherwise deemed to be
Eligible Inventory by Administrative Agent in its Permitted Discretion),

 

-28-



--------------------------------------------------------------------------------

(l) it is not covered by casualty insurance as required by terms of this
Agreement, or

(m) it was produced in violation of the Fair Labor Standards Act and subject to
the “hot goods” provision contained in Title 29 U.S.C. §215(a)(1), to the extent
applicable.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” as defined in Regulation D of the
Securities Act) (but excluding natural persons), but in any event excluding the
Permitted Holders and their Affiliates and Holdings and its Subsidiaries;
provided, however, that, unless otherwise agreed by Aleris, during the existence
of an Event of Default, no Person (other than a Lender) shall be an “Eligible
Transferee” if the assignment of any Commitment (or, if the Commitments have
terminated, outstanding ABL Obligations) to such Person would cause such Person
to have Commitments (or, if the Commitments have terminated, outstanding ABL
Obligations) in excess of 25% of the Total Commitment (or, if the Commitments
have terminated, aggregate outstanding ABL Obligations) at such time.

“Eligible U.S. Accounts” shall mean the Eligible Accounts owned by the U.S.
Borrowers.

“Eligible U.S. Inventory” shall mean the Eligible Inventory owned by the U.S.
Borrowers.

“Eligible U.S. Unbilled Accounts” shall mean Accounts (which are Eligible U.S.
Accounts except for their failure to comply with clause (q) of the definition of
Eligible Accounts) which have not been invoiced but for which Inventory has been
sold and shipped or services have been rendered and which shall be billed not
more than 30 days after such Account is first included on the Borrowing Base
Certificate or otherwise reported to the Administrative Agent as Collateral.

“Enhanced Disclosure Period” shall have the meaning provided in Section 9.01(h).

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, written demands, demand letters, directives, claims,
liens, notices of noncompliance or violation, investigations or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief in connection
with alleged injury or threat of injury to health, safety or the environment due
to the presence of Hazardous Materials.

“Environmental Law” shall mean any federal, state, provincial, foreign,
multi-national or local statute, law, rule, regulation, ordinance, code,
directive, guidance or

 

-29-



--------------------------------------------------------------------------------

policy having the effect of law, and rule of common law now or hereafter in
effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment or Hazardous Materials,
including, without limitation, CERCLA; the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
1801 et seq.; and any state and local or foreign counterparts or equivalents, in
each case as amended from time to time.

“Equipment” shall mean “equipment” (as such term is defined in Article 9 of the
UCC) and includes machinery, machine tools, motors, furniture, furnishings,
fixtures, vehicles (including motor vehicles), computer hardware, tools, parts,
and goods (other than consumer goods, farm products, or Inventory), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.

“Equity Financing” shall have the meaning provided in Section 6.05.

“Equity Interests” shall mean (a) in the case of a corporation, corporate stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that together with Aleris is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Aleris or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Aleris or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of an intent to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by Aleris or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by Aleris or
any ERISA Affiliate of any notice, or

 

-30-



--------------------------------------------------------------------------------

the receipt by any Multiemployer Plan from Aleris or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is insolvent or in reorganization, within the meaning
of Title IV of ERISA.

“EURIBOR Rate” shall mean, with respect to Other Foreign Currency Denominated
Loans, (i) the rate per annum that appears on page 3750 of the Dow Jones Markets
Screen (or any successor page) for deposits in the applicable Available Currency
with maturities comparable to the Interest Period applicable to the Other
Foreign Currency Denominated Loans incurred in such Available Currency subject
to the respective Borrowing commencing two Business Days thereafter as of 11:00
a.m. (London time) on the date which is two Business Days prior to the
commencement of the respective Interest Period or (ii) if such a rate does not
appear on page 3750 of the Dow Jones Markets Screen (or any successor page), the
offered quotation to first-class banks in the London interbank market by the
Administrative Agent for deposits in the respective Available Currency of
amounts in immediately available funds comparable to the outstanding principal
amount of the Other Foreign Currency Denominated Loan to be made by the
Administrative Agent as part of such Borrowing (or, if the Administrative Agent
is not a Lender with respect thereto, taking the average principal amount of
Other Foreign Currency Denominated Loans then being made by the various Lenders
pursuant thereto) with maturities comparable to the Interest Period applicable
to such Other Foreign Currency Denominated Loan commencing two Business Days
thereafter as of 11:00 a.m. (London time) on the date which is two Business Days
prior to the commencement of such Interest Period; provided that, in the event
the Administrative Agent has made any determination pursuant to
Section 2.10(a)(i) in respect of Other Foreign Currency Denominated Loans, or in
the circumstances described in clause (i) to the proviso to Section 2.10(b) in
respect of Other Foreign Currency Denominated Loans, the “EURIBOR Rate”
determined pursuant to this definition shall instead be the rate determined by
the Administrative Agent as the all-in-cost of funds for the Administrative
Agent to fund a Borrowing of Other Foreign Currency Denominated Loans in the
applicable Available Currency with maturities comparable to the Interest Period
applicable thereto.

“Euro Denominated Loan” shall mean each European Borrower Revolving Loan and
European Borrower Swingline Loan, in each case denominated in Euros at the time
of the incurrence thereof, unless and until converted into Dollar Denominated
Loans pursuant to Section 2.14.

“Euro LIBOR Rate” shall mean, with respect to each Borrowing of Euro Denominated
Loans, (i) the rate per annum for deposits in Euros as determined by the
Administrative Agent for a period corresponding to the duration of the relevant
Interest Period which appears on Reuters Page EURIBOR-01 (or any successor page)
at approximately 11:00 a.m. (Brussels time) on the date which is two Business
Days prior to the commencement of such Interest Period or (ii) if such rate is
not shown on Reuters Page EURIBOR-01 (or any successor page), the average
offered quotation to prime banks in the Euro-zone interbank market by the
Administrative Agent for Euro deposits of amounts comparable to the principal
amount of the Euro Denominated Loan to be made by the Administrative Agent as
part of such Borrowing (or, if the Administrative Agent is not a Lender with
respect thereto, taking the average principal amount of Euro Denominated Loans
then being made by the various Lenders pursuant thereto) with maturities
comparable to the Interest Period to be applicable to such Loan (rounded upward
to the next whole multiple of 1/16 of 1%), determined as of 11:00 a.m. (Brussels
time) on the

 

-31-



--------------------------------------------------------------------------------

date which is two Business Days prior to the commencement of such Interest
Period; provided that in the event the Administrative Agent has made any
determination pursuant to Section 2.10(a)(i) in respect of Euro Denominated
Loans, or in the circumstances described in clause (i) to the proviso to
Section 2.10(b) in respect of Euro Denominated Loans, Euro LIBOR determined
pursuant to this definition shall instead be the rate determined by the
Administrative Agent as the all-in-cost of funds for the Administrative Agent
(or such other Lenders) to fund a Borrowing of Euro Denominated Loans with
maturities comparable to the Interest Period applicable thereto.

“Euro Rate” shall mean and include each of the Eurodollar Rate, Euro LIBOR Rate
and the EURIBOR Rate.

“Euro Rate Loan” shall mean and include each Eurodollar Loan, each Euro
Denominated Loan and each Other Foreign Currency Denominated Loan.

“Eurodollar Loans” shall mean each Dollar Denominated Loan (excluding Swingline
Loans) designated as such by the respective Borrower or Borrowers at the time of
the incurrence thereof or conversion thereto.

“Eurodollar Rate” shall mean the rate per annum obtained by dividing (i)(a) the
per annum rate that appears on page 3750 of the Dow Jones Markets Screen (or any
successor page) for U.S. Dollar deposits with maturities comparable to the
Interest Period applicable to the Eurodollar Loan subject to the respective
Borrowing commencing two Business Days thereafter as of 10:00 a.m. (New York
time) on the date which is two Business Days prior to the commencement of the
respective Interest Period or (b) if such a rate does not appear on page 3750 of
the Dow Jones Markets Screen (or any successor page), the offered quotation to
first-class banks in the New York interbank Eurodollar market by the
Administrative Agent for U.S. Dollar deposits of amounts in immediately
available funds comparable to the outstanding principal amount of the applicable
Eurodollar Loan for which the Eurodollar Rate is being determined with
maturities comparable to the Interest Period applicable to such Eurodollar Loan
commencing two Business Days thereafter as of 10:00 a.m. (New York time) on the
applicable Interest Determination Date, in each case, (and rounded upward to the
nearest 1/16 of 1%) by (ii) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D).

“European Borrower” shall have the meaning provided in the first paragraph of
this Agreement.

“European Borrower Obligations” shall mean all ABL Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
the European Borrower.

“European Borrower Revolving Loan” shall have the meaning provided in
Section 2.01(a).

 

-32-



--------------------------------------------------------------------------------

“European Borrower Revolving Note” shall have the meaning provided in
Section 2.05(a).

“European Borrower Swingline Loan” shall have the meaning provided in
Section 2.01(c)(I).

“European Borrowing Base” shall mean, as of any date of determination, the
result of, in each case using the Dollar Equivalent of all amounts in any
Available Currency:

(a) 85% of the amount of Eligible European Accounts, plus

(b) 75% of the amount of Eligible European Unbilled Accounts, provided, however,
that the amount calculated under clause (b) of this definition of European
Borrowing Base shall not exceed $5,000,000, minus

(c) the aggregate amount of reserves, if any, established by the Administrative
Agent under Section 2.01(e) with respect to the European Borrowing Base.

“European Collection Account” shall mean each account established at a European
Collection Bank and subject to a Cash Management Control Agreement into which
funds shall be transferred as provided in Section 5.03(b).

“European Collection Banks” shall have the meaning provided in
Section 5.03(b)(i).

“European Credit Party” shall mean the European Borrower, each European Parent
Guarantor and each European Subsidiary Guarantor.

“European Disbursement Account” shall mean each checking and/or disbursement
account of the European Borrower for its general corporate purposes, including
for the purpose of paying the European Borrower’s trade payables and other
operating expenses.

“European Distribution Subsidiary” shall mean each Distribution Subsidiary that
is incorporated or organized under the laws of any country which is a member
state of the European Community established pursuant to the Treaty.

“European Intercompany Loans” shall have the meaning provided in
Section 10.05(viii).

“European Letter of Credit” shall have the meaning provided in Section 3.01(a).

“European Manufacturing Subsidiaries” shall mean each of the Subsidiaries of
Aleris organized in any country which is a member state of the European
Community established pursuant to the Treaty or any other jurisdiction
reasonably satisfactory to the Administrative Agent, designated by Aleris in
writing to the Administrative Agent as a “European Manufacturing Subsidiary”;
provided that in no event shall such term include the European Borrower or any
of its Subsidiaries. On the Restatement Effective Date, the European
Manufacturing Subsidiaries consist of the Subsidiaries set forth on Schedule
VIII-B.

 

-33-



--------------------------------------------------------------------------------

“European Parent Guarantor” shall mean each of (i) the direct parent of each of
the European Borrower and German Sub-Holdco and (ii) the direct or indirect
parent of the entity described in preceding clause (i) which is not a U.S.
Credit Party. On the Restatement Effective Date, the European Parent Guarantors
are Dutch Aluminum CV and IMCO Recycling Holding BV.

“European Parent Guaranty” shall mean the European Parent Guaranty in the form
of Exhibit H-4 (as amended, modified or supplemented from time to time).

“European Parent Pledge Agreement” shall mean each European Parent Pledge
Agreement in the form of Exhibit G-2 or such other pledge agreement in form and
substance reasonably satisfactory to the Administrative Agent (as amended,
modified or supplemented from time to time).

“European Restructuring” shall mean the restructuring of certain aspects of the
European business of Aleris such that (i) the European Borrower will acquire and
own substantially all of the Inventory (including, without limitation, raw
materials and finished goods) related to the European business of Aleris,
(ii) the European Borrower will enter into Tolling Agreements with Subsidiaries
of Aleris, (iii) the Distribution Subsidiaries will market and/or distribute the
Inventory produced pursuant to such Tolling Agreements and (iv) substantially
all of the Accounts related to the European business of Aleris will be either
originated and owned by the European Borrower or originated by the Distribution
Subsidiaries and sold to the European Borrower pursuant to one or more
Receivables Purchase Agreements (it being understood that (x) receivables
generated under existing customer agreements which have not been amended,
replaced or have otherwise expired on or prior to the European Restructuring
Completion Date may continue to be generated by the Specified European
Manufacturing Subsidiaries until the date of any amendment, replacement or
expiration of the respective customer agreement and (y) the business of
Subsidiaries acquired by Aleris after the Initial Borrowing Date might not be
incorporated in the foregoing structure during a transitional period following
the acquisition thereof).

“European Restructuring Completion Date” shall mean the date on which the
European Restructuring is completed, as certified in certificate of an officer
of Aleris delivered to the Administrative Agent.

“European Security Agreement” shall mean each security agreement or document
delivered by a European Credit Party pursuant to the Existing ABL Credit
Agreement.

“European Security Documents” shall mean each European Security Agreement and
each Additional Security Document covering assets of the European Credit
Parties.

“European Sub-Commitment” shall mean, for any U.S./European Lender at any time,
such Lender’s U.S./European Percentage of the Total European Sub-Commitment as
then in effect.

“European Subsidiaries Guaranty” shall mean an amended and restated guarantee of
the ABL Obligations of the European Borrower in substantially the form of
Exhibit H-3 or

 

-34-



--------------------------------------------------------------------------------

such other form as shall be reasonably satisfactory to the Administrative Agent,
in each case, as amended, modified, restated and/or supplemented from time to
time.

“European Subsidiary Guarantor” shall mean each European Distribution Subsidiary
and each of its Subsidiaries and each Transitory European Subsidiary which
executes and delivers a European Subsidiaries Guaranty unless and until such
time as the applicable European Subsidiary Guarantor is released from all of its
obligations under its European Subsidiaries Guaranty in accordance with the
terms and provisions hereof or thereof.

“European U.S. Borrowing Base Usage” shall mean, at any time, the amount by
which the Aggregate European Borrower Exposure at such time exceeds the European
Borrowing Base at such time (based upon the Borrowing Base Certificate most
recently delivered).

“Euros” and the designation “€” shall mean the currency introduced on January 1,
1999 at the start of the third stage of European economic and monetary union
pursuant to the Treaty.

“Event of Default” shall have the meaning provided in Section 11.

“Excess Availability” shall mean, at any time, the amount by which the lesser of
(A) the Total Commitment at such time and (B) the Total Borrowing Base at such
time exceeds (y) the Aggregate Exposure at such time.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exempted Deposit Account” shall mean a Deposit Account the balance of which
consists exclusively of (A) withheld income taxes and federal, state, local or
foreign employment taxes in such amounts as are required in the reasonable
judgment of any Borrower to be paid to the Internal Revenue Service or any other
U.S. federal, state or local or foreign government agencies within the following
two months with respect to employees of any of the Credit Parties and
(B) amounts required to be paid over to an employee benefit plan pursuant to DOL
Reg. Sec. 2510.3-102 or any Foreign Plan on behalf of or for the benefit of
employees of one or more Credit Parties.

“Exempted Disbursement Account” shall mean a U.S. Disbursement Account, a
Canadian Disbursement Account or a European Disbursement Account designated as
an “Exempted Disbursement Account” on Part C of Schedule VI from time to time.

“Existing ABL Credit Agreement” shall mean the Credit Agreement, dated as of
August 1, 2006 (as amended, supplemented or modified to the Restatement
Effective Date), among the U.S. Borrowers, the Canadian Borrowers, the European
Borrower, the lenders party hereto from time to time, PNC Bank, National
Association, National City Business Credit, Inc. and Key Bank National
Association, as co-documentation agents, Citicorp North America, Inc., as
syndication Agent and collateral Agent, Deutsche Bank AG New York Branch, as
administrative agent and Deutsche Bank AG, Canada Branch, as Canadian
administrative agent.

 

-35-



--------------------------------------------------------------------------------

“Existing ABL Creditor Mortgages” shall mean the mortgages, debentures or deeds
of trust delivered pursuant to the Existing ABL Credit Agreement.

“Existing Canadian Commitment” shall mean a “Canadian Commitment” under, and as
defined in, the Existing ABL Credit Agreement.

“Existing Canadian Revolving Loan” shall mean a “Canadian Revolving Loan” under,
and as defined in, the Existing ABL Credit Agreement.

“Existing Canadian Swingline Loan” shall mean a “Canadian Swingline Loan” under,
and as defined in, the Existing ABL Credit Agreement.

“Existing European Borrower Revolving Loan” shall mean a “European Borrower
Revolving Loan” under, and as defined in, the Existing ABL Credit Agreement.

“Existing European Borrower Swingline Loan” shall mean a “European Borrower
Swingline Loan” under, and as defined in, the Existing ABL Credit Agreement.

“Existing Indebtedness” shall have the meaning provided in Section 8.19.

“Existing Lender” shall mean each “Lender” under, and as defined in, the
Existing ABL Credit Agreement as of the Restatement Effective Date.

“Existing Letter of Credit” shall have the meaning provided in Section 3.01(c).

“Existing Loan” shall mean a “Loan” under, and as defined in, the Existing ABL
Credit Agreement.

“Existing Mortgage Policy” shall mean each mortgagee title insurance policy
issued in connection with the Existing ABL Creditor Mortgages.

“Existing Revolving Loan” shall mean a “Revolving Loan” under, and as defined
in, the Existing ABL Credit Agreement.

“Existing Senior Bridge Loan Agreement” shall mean the Bridge Loan Credit
Agreement dated August 1, 2006 among Aleris and the lenders party thereto as in
effect on the Restatement Effective Date.

“Existing Swingline Loan” shall mean a “Swingline Loan” under, and as defined
in, the Existing ABL Credit Agreement.

“Existing U.S. Borrower Revolving Loan” shall mean a “U.S. Borrower Revolving
Loan” under, and as defined in, the Existing ABL Credit Agreement.

“Existing U.S. Borrower Swingline Loan” shall mean a “U.S. Borrower Swingline
Loan” under, and as defined in, the Existing ABL Credit Agreement.

“Existing U.S. Mortgaged Properties” shall have the meaning provided in
Section 6.09.

 

-36-



--------------------------------------------------------------------------------

“Existing U.S./European Commitment” shall mean a “U.S./European Commitment”
under, and as defined in, the Existing ABL Credit Agreement.

“Expenses” shall mean all present and future reasonable and invoiced expenses
incurred by or on behalf of the Administrative Agent, the Collateral Agent, or
any Issuing Lender in connection with this Agreement, any other Credit Document
or otherwise in its capacity as the Administrative Agent or the Collateral Agent
under this Agreement or under any Security Document or as an Issuing Lender
under this Agreement, whether incurred heretofore or hereafter, which expenses
shall include, without limitation, the cost of record searches, the reasonable
fees and expenses of attorneys and paralegals, all reasonable and invoiced costs
and expenses incurred by the Administrative Agent in opening bank accounts,
depositing checks, electronically or otherwise receiving and transferring funds,
and any other charges imposed on the Administrative Agent due to insufficient
funds of deposited checks and the standard fee of the Administrative Agent
relating thereto, reasonable collateral examination fees and expenses (for
examinations conducted as contemplated by Section 9.06(b)), reasonable fees and
expenses of accountants, appraisers (for appraisals conducted as contemplated by
Section 9.06(b)) or other consultants, experts or advisors employed or retained
by the Administrative Agent, fees and taxes related to the filing of financing
statements, reasonable costs of preparing and recording any other Credit
Documents, all expenses, costs and fees set forth in this Agreement and the
other Credit Documents, all other fees and expenses required to be paid pursuant
to any other letter agreement and all reasonable fees and expenses incurred in
connection with releasing Collateral and the amendment or termination of any of
the Credit Documents, in each case to the extent that such costs, fees or
expenses are reimbursable pursuant to Section 13.01.

“Face Amount” shall mean, in respect of a Draft, Bankers’ Acceptance or B/A
Equivalent Note, as the case may be, the amount payable to the holder thereof on
its maturity. The Face Amount of any Bankers’ Acceptance Loan shall be equal to
the aggregate Face Amounts of the underlying Bankers’ Acceptances, B/A
Equivalent Notes or Drafts, as the case may be.

“Facility Percentage” of any Lender at any time, with respect to the
U.S./European Commitments or the Canadian Commitments (or, in each case, the
related Loans), such Lender’s U.S./European Percentage or Canadian Percentage,
as applicable.

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

 

-37-



--------------------------------------------------------------------------------

“Final Maturity Date” shall mean December 19, 2011.

“Financial Officer” of any Person shall mean the chief financial officer,
controller or treasurer of such Person.

“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than Permitted Liens described in clauses
(i), (ii), (v), (viii), (xi), (xii), (xiii), (xvii), (xxvii) and (xviii) of
Section 10.01 applicable to such Collateral which have priority over the
respective Liens on such Collateral created pursuant to the relevant Security
Document.

“Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.

“Fiscal Year” shall mean the fiscal year of Aleris and its Subsidiaries ending
on December 31 of each calendar year.

“Fixed Assets” shall mean at any time (i) all of the Term Priority Collateral at
such time, (ii) the Equity Interests of any Person and (iii) all other Material
Real Property and other property, plant, equipment and intellectual property, in
each case with a fair market value in excess of $2,500,000 of Aleris and its
Restricted Subsidiaries at such time.

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) Consolidated EBITDA for such period minus Capital
Expenditures that were not specifically funded by Indebtedness (other than a
Revolving Loan or Swingline Loan) of Aleris and its Subsidiaries on a
consolidated basis with respect to such period, minus cash taxes of Aleris and
its Subsidiaries on a consolidated basis paid during such period to (b) Fixed
Charges for such period.

“Fixed Charges” shall mean, with respect to any fiscal period, the sum of
(a) interest expense of Aleris and its Subsidiaries on a consolidated basis with
respect to such period (for this purpose, excluding that portion of interest
expense which is capitalized and/or paid-in-kind through the issuance of
Indebtedness in the same form as the Indebtedness with respect to which such
interest is required to be paid in accordance with the terms thereof, and so
long as such interest shall not be paid in cash (until the maturity of the
respective Indebtedness and so long as same does not occur in such period),
non-cash deferred financing fees and amortization of premiums paid in respect of
the repayment or prepayment of Indebtedness), plus (b) any scheduled principal
payments on long-term Indebtedness of Aleris and its Subsidiaries on a
consolidated basis with respect to such period (other than payments made by
Aleris or a Subsidiary to Aleris or a Subsidiary), plus (c) Dividends of Aleris
and its Subsidiaries on a consolidated basis paid in cash during such period as
permitted by Section 10.03.

“Foreign Lender” shall mean a Lender to the U.S. Borrower that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code).

“Foreign Pension Plan” shall mean a material registered pension plan which is
subject to applicable pension legislation other than ERISA or the Code, which
Aleris or a Subsidiary of Aleris sponsors or maintains, or to which it makes or
is obligated to make

 

-38-



--------------------------------------------------------------------------------

contributions with respect to which any liability is borne, outside the 50
states of the United States.

“Foreign Plan” shall mean each Foreign Pension Plan, and each material deferred
compensation or other retirement or superannuation plan, fund, program,
agreement, commitment or arrangement whether oral or written, funded or
unfunded, sponsored, established, maintained or contributed to, or required to
be contributed to, or with respect to which any liability is borne, outside the
fifty states of the United States of America, by Aleris or any of its
Subsidiaries, which plan, fund, agreement, commitment or arrangement provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment and which plan
is not subject to ERISA or the Code.

“Foreign Subsidiary” shall mean each Subsidiary of Aleris that is incorporated
or organized under the laws of any jurisdiction other than the United States or
any State or territory thereof.

“Funded Specified Foreign Currency Participation” shall mean, with respect to
any Participating Specified Foreign Currency Lender relating to Specified
Foreign Currency Loans funded by DBNY, (i) the aggregate amount paid by such
Participating Specified Foreign Currency Lender to DBNY pursuant to
Section 16.02 of this Agreement in respect of such Participating Specified
Foreign Currency Lender’s participation in the principal amount of Specified
Foreign Currency Loans funded by DBNY minus (ii) the aggregate amount paid to
such Participating Specified Foreign Currency Lender by DBNY pursuant to
Section 16.02 of this Agreement in respect of its participation in the principal
amount of Specified Foreign Currency Loans funded by DBNY, excluding in each
case any payments made in respect of interest accrued on the Specified Foreign
Currency Loans funded by DBNY. DBNY’s Funded Specified Foreign Currency
Participation in any Specified Foreign Currency Loans funded by DBNY shall be
equal to the outstanding principal amount of such Specified Foreign Currency
Loans minus the total Funded Specified Foreign Currency Participation of all
other Lenders therein.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Section 10, including defined terms as used therein, and
for all purposes of determining the Fixed Charge Coverage Ratio, are subject (to
the extent provided therein) to Section 13.07(a).

“General Intangibles” shall mean “general intangibles” (as such term is defined
in Article 9 of the UCC), including payment intangibles, contract rights, rights
to payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names, trade secrets, trademarks,
servicemarks, copyrights, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts, goods,
Investment Property, and Negotiable Collateral.

 

-39-



--------------------------------------------------------------------------------

“German Security” shall have the meaning provided in Section 13.24(b).

“German Sub-Holdco” shall mean Aleris Deutschland Holding GmbH.

“Governmental Authority” shall mean any federal (including the federal
government of Canada), state, local, provincial, foreign, multi-national or
other governmental or administrative body, instrumentality, department, board,
or agency or any court, tribunal, administrative hearing body, arbitration
panel, commission, or other similar dispute-resolving panel or body.

“Guaranteed Creditors” shall mean and include (x) the Administrative Agent, the
Collateral Agent, each Lender and each Issuing Lender, (y) each Other Creditor
and (z) each Treasury Services Creditor.

“Guaranteed Party” shall mean (x) each Borrower and (y) each Subsidiary thereof
party to a Secured Hedging Agreement and/or a Treasury Services Agreement with
any Other Creditor.

“Guarantor” shall mean each U.S. Borrower, each U.S. Subsidiary Guarantor, each
Canadian Parent Guarantor, each Canadian Subsidiary Guarantor, each European
Parent Guarantor, each European Subsidiary Guarantor and the Luxco Guarantor.

“Guaranty” shall mean the U.S. Borrower Guaranty, the U.S. Subsidiaries
Guaranty, the Canadian Parent Guaranty, each Canadian Subsidiaries Guaranty,
each European Parent Guaranty, each European Subsidiaries Guaranty and the Luxco
Guaranty.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation and dielectric fluid containing levels of
polychlorinated biphenyls; (b) any chemicals, materials or substances defined as
or included in the definition of “hazardous substances,” “hazardous waste,”
“hazardous materials,” “extremely hazardous substances,” “restricted hazardous
waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,”
under any applicable Environmental Law; and (c) any other chemical, material or
substance, the exposure to, or Release of which is prohibited, limited or
regulated by any Governmental Authority under any applicable Environmental Law.

“Hedge Product Reserve” shall mean, as of any date of determination, the U.S.
Borrowers’ exposure (as determined by the Administrative Agent in its Permitted
Discretion) under any Secured Hedging Agreement.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements and other agreements or
arrangements, in each case designed to protect such Person against fluctuations
in currency exchange, interest rates or commodity prices.

 

-40-



--------------------------------------------------------------------------------

“Holdings” shall mean Aurora Acquisition Holdings, Inc., a Delaware corporation.

“IFRS” shall mean the body of pronouncements issued by the International
Accounting Standards Board (IASB), including International Financial Reporting
Standards and interpretations approved by the IASB, International Accounting
Standards and Standing Interpretations Committee interpretations approved by the
predecessor International Accounting Standards Committee and adapted for use in
the European Union.

“Immaterial Subsidiary” shall mean, at any date of determination, any Subsidiary
designated as such in writing by Aleris to the Administrative Agent that
(i) contributed 2.5% or less of Consolidated EBITDA for the period of four
Fiscal Quarters most recently ended more than 45 days prior to the date of
determination, (ii) had consolidated assets representing 2.5% or less of the
consolidated total assets of Aleris and its Subsidiaries on the last day of the
most recent Fiscal Quarter ended more than 45 days prior to the date of
determination and (iii) owned Accounts and Inventory with an aggregate value
representing 2.5% or less of the total Accounts and Inventory included in the
Total Borrowing Base as of the last day of the most recent Fiscal Quarter ended
more than 45 days prior to the date of determination. The Immaterial
Subsidiaries as of the Restatement Effective Date are listed on Schedule XIX.

“Incremental Commitment” shall mean, for any Lender, any commitment by such
Lender to make Revolving Loans and participate in Swingline Loans and Letters of
Credit pursuant to Section 2.01 as agreed to by such Lender in an Incremental
Commitment Agreement delivered pursuant to Section 2.15; it being understood
that on each date upon which an Incremental Commitment of any Lender becomes
effective, such Incremental Commitment of such Lender shall be added to (and
thereafter become a part of) the Commitment of such Lender under the Tranche or
Tranches specified in the related Incremental Commitment Agreement for all
purposes of this Agreement as contemplated by Section 2.15.

“Incremental Commitment Agreement” shall mean each Incremental Commitment
Agreement in substantially the form of Exhibit O (appropriately completed)
executed and delivered in accordance with Section 2.15.

“Incremental Commitment Date” shall mean each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.15(b).

“Incremental Commitment Requirements” shall mean with respect to any provision
of an Incremental Commitment on a given Incremental Commitment Date, the
satisfaction of each of the following conditions on or prior to the effective
date of the respective Incremental Commitment Agreement: (i) the delivery by
Aleris to the Administrative Agent of an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Credit Parties reasonably satisfactory to the Administrative Agent and dated
such date, covering such matters incident to the transactions contemplated
thereby as the Administrative Agent may reasonably request; and (ii) the
completion by each Credit Party under the relevant Tranche or Tranches of such
other actions as the Administrative Agent may reasonably request in connection
with such Incremental Loan Commitment in order to create,

 

-41-



--------------------------------------------------------------------------------

continue or maintain the security interests of the Collateral Agent in the
Collateral and the perfection thereof (including, without limitation, any
mortgage amendments, Mortgage Policies and such other documents required to be
delivered with the Mortgages on the Restatement Effective Date pursuant to
Sections 6.09 and 6.02(iv)).

“Incremental Lender” shall have the meaning specified in Section 2.15(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services except any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP, (ii) the maximum amount available to be drawn or paid under all
letters of credit (other than commercial letters of credit), bankers’
acceptances, bank guaranties and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v) or (vi) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of the fair
market value of the property to which such Lien relates as determined in good
faith by such Person and the amount of such Indebtedness), (iv) the aggregate
amount of all Capitalized Lease Obligations and Synthetic Lease Obligations of
such Person, (v) all Contingent Obligations of such Person and (vi) all
preferred stock of such Person (other than preferred stock consisting of
Qualified Equity Interests). Notwithstanding the foregoing, Indebtedness shall
not include trade payables and accrued expenses incurred by any Person in the
ordinary course of business of such Person or purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase price
of an asset to satisfy warranties or other unperformed obligations of the seller
of such asset (other than earn-out obligations).

“Indirect Section 5.04 Indemnitee” shall mean each Section 5.04 Indemnitee that
is not a Lender, an Issuing Lender or the Administrative Agent.

“Individual Canadian Exposure” of any Canadian Lender shall mean, at any time,
the sum of (I) the aggregate principal amount of all Canadian Revolving Loans
made by such Canadian Lender and then outstanding, (II) the sum of such Canadian
Lender’s L/C Participation Percentage in each then outstanding Canadian Letter
of Credit multiplied by the sum of the Stated Amount of the respective Canadian
Letter of Credit and any Unpaid Drawings relating thereto and (III) such
Canadian Lender’s Canadian Percentage multiplied by the aggregate principal
amount of all outstanding Canadian Swingline Loans. For purposes of this
definition, the Dollar Equivalent of amounts not denominated in U.S. Dollars
shall be used.

“Individual European Borrower Exposure” of any U.S./European Lender shall mean,
at any time, the sum of (I) the aggregate principal amount of all European
Borrower Revolving Loans made by such U.S./European Lender (and the aggregate
principal amount of all Specified Foreign Currency Participations purchased by
such Lender pursuant to Section 16) and then outstanding, (II) the sum of such
U.S./European Lender’s L/C Participation Percentage in each then outstanding
European Letter of Credit multiplied by the sum of the Stated Amount of

 

-42-



--------------------------------------------------------------------------------

the respective European Letter of Credit and any Unpaid Drawings relating
thereto and (III) such U.S./European Lender’s U.S./European Percentage
multiplied by the aggregate principal amount of all outstanding European
Borrower Swingline Loans. For purposes of this definition, (x) the Dollar
Equivalent amounts not denominated in U.S. Dollars shall be used and (y) the
amount of European Borrower Revolving Loans made by DBNY at any time shall be
reduced by the aggregate amount of Specified Foreign Currency Participations
therein purchased by the other Lenders in such Loans pursuant to Section 16.

“Individual Exposure” of any Lender shall mean, at any time, the sum of the
Individual U.S./European Exposure and the Individual Canadian Exposure of such
Lender at such time.

“Individual U.S. Borrower Exposure” of any U.S./European Lender shall mean, at
any time, the sum of (I) the aggregate principal amount of all U.S. Borrower
Revolving Loans made by such U.S./European Lender and then outstanding, (II) the
sum of such U.S./European Lender’s L/C Participation Percentage in each then
outstanding U.S. Letter of Credit multiplied by the sum of the Stated Amount of
the respective U.S. Letter of Credit and any Unpaid Drawings relating thereto
and (III) such U.S./European Lender’s U.S./European Percentage multiplied by the
aggregate principal amount of all outstanding U.S./European Borrower Swingline
Loans.

“Individual U.S./European Exposure” of any U.S./European Lender shall mean, at
any time, the sum of its Individual U.S. Borrower Exposure and its Individual
European Borrower Exposure at such time.

“Initial Borrowing Date” shall mean August 1, 2006.

“Intercompany Loan” shall have the meaning provided in Section 10.05(viii).

“Intercreditor Agreement” shall have the meaning provided in Section 6.10.

“Interest Determination Date” shall mean, with respect to any Euro Rate Loan for
any Interest Period, the second Business Day prior to the commencement of such
Interest Period.

“Interest Period” shall mean as to any Borrowing of Euro Rate Loans, the
interest period applicable to such Borrowing of Euro Rate Loans selected
pursuant to, and otherwise subject to the provisions of, Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Inventory” shall mean “inventory” (as such term is defined in Article 9 of the
UCC).

“Investment Property” shall mean “investment property” (as such term is defined
in Article 9 of the UCC), and any and all supporting obligations in respect
thereof.

 

-43-



--------------------------------------------------------------------------------

“Investments” shall have the meaning provided in Section 10.05.

“Issuing Lender” shall mean each of (i) DBNY (except as otherwise provided in
Section 12.09), (ii) any other Lender reasonably acceptable to the
Administrative Agent and the respective Account Party which agrees to issue
Letters of Credit hereunder and (iii) with respect to the Existing Letters of
Credit, the Lender designated as the issuer thereof on Schedule IV (or any
Affiliate of such Lender designated by it as provided on Schedule IV). Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such Issuing Lender, in which case any
such Affiliates also shall be an Issuing Lender hereunder.

“Joinder Agreement” shall have the meaning provided in Section 9.11.

“Joint Book Running Managers” shall mean Deutsche Bank Securities Inc. and
Goldman Sachs Credit Partners L.P.

“Joint Lead Arrangers” shall mean Deutsche Bank Securities Inc. and Goldman
Sachs Credit Partners L.P. each in its capacity as a Joint Lead Arranger, and
any successors thereto.

“Judgment Currency” shall have the meaning provided in Section 13.22(a).

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.22(a).

“L/C Participant” shall have the meaning provided in Section 3.04(a).

“L/C Participation Percentages” shall have the meaning provided in
Section 3.04(a).

“L/C Supportable Obligations” shall mean (i) obligations of each Account Party
or any of its Subsidiaries with respect to workers’ compensation, surety bonds
and other similar statutory or regulatory obligations, (ii) obligations of each
Account Party or any of its Subsidiaries with respect to customer contracts
entered into in the ordinary course of business and (iii) such other obligations
of each Account Party or any of its Subsidiaries as are permitted to exist
pursuant to the terms of this Agreement (other than obligations in respect of
the Existing Senior Unsecured Notes, the New Senior Notes (or any Permitted
Refinancing Indebtedness in respect thereof), the New Senior Subordinated Notes
(or any Permitted Refinancing Indebtedness in respect thereof), Indebtedness
which is subordinated to any of the ABL Obligations or Equity Interests).

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean (i) each financial institution listed on Schedule I-A, as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
2.15 or 13.04(b) and (ii) each Swingline Lender. Unless the context otherwise
requires, each reference in this

 

-44-



--------------------------------------------------------------------------------

Agreement to a Lender includes each Canadian Lender and shall include references
to any Affiliate of any such Lender which is acting as a Canadian Lender.

“Lender Default” shall mean (i) the refusal (which has not been retracted) or
the failure of a Lender to make available its portion of any Borrowing or to
fund its portion of any unreimbursed payment under Section 3.04(c), (ii) a
Lender having notified in writing any Credit Party and/or the Administrative
Agent that such Lender does not intend to comply with its obligations under
Section 2.01 or 3 or (iii) for purposes of Section 2.13 and Section 4.02(b)
only, the commencement of any insolvency proceeding with respect to a Lender or
the takeover by any Governmental Authority of the assets or management of a
Lender.

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate amount
of all Unpaid Drawings in respect of all Letters of Credit.

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other) or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any other similar recording or notice
statute (other than any unauthorized notice or filing for which there is not
otherwise any underlying lien or obligation, so long as the Borrowers are (if
aware of the same) using commercially reasonable efforts to cause the removal of
the same), and any financing lease having substantially the same effect as any
of the foregoing).

“Loan” shall mean each Revolving Loan and each Swingline Loan.

“Local GAAP” shall mean with respect to any Foreign Subsidiary of Aleris
generally accepted accounting principles in the jurisdiction of organization of
such Subsidiary as in effect from time to time or, at the option of such Foreign
Subsidiary, IFRS.

“Local Law Pledge Agreement” shall have the meaning provided in Section 6.08(i).

“Luxco Guarantor” shall mean Aleris Luxembourg S.A.R.L.

“Luxco Guaranty” shall mean the Guaranty by the Luxco Guarantor in favor of the
Administrative Agent guaranteeing all of the obligations of the Borrowers, which
Guaranty shall be in form and substance satisfactory to the Administrative Agent
(as the same may be amended, modified, or supplemented from time to time).

“Luxco Pledge Agreement” shall mean the Pledge Agreement by the Luxco Guarantor
in favor of the Collateral Agent, which pledge agreement shall be in form and

 

-45-



--------------------------------------------------------------------------------

substance satisfactory to the Collateral Agent (as the same may be amended,
modified, or supplemented from time to time).

“Management Services Agreement” shall mean the agreement among Aleris and the
Sponsor dated as of the Restatement Effective Date, as amended from time to time
in accordance with the terms hereof, pursuant to which the Sponsor agrees to
provide certain advisory services to Aleris in exchange for certain fees.

“Management Stockholders” shall mean the members of management of Aleris (or its
direct parent) who are holders of Equity Interests of Aleris (or any of its
direct or indirect parent companies) on the Restatement Effective Date.

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(d).

“Mandatory Cost” shall mean the cost imputed to each Lender of compliance with
any reserve asset requirements of the European Central Bank.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, results of operations or business of Aleris and its
Subsidiaries taken as a whole, (b) Aleris and its Subsidiaries’ collective
ability to pay the ABL Obligations in accordance with the terms thereof or
(c) the rights of, or remedies available to, the Administrative Agent, the
Issuing Banks or the Lenders under the Credit Documents.

“Material Indebtedness” shall mean any Indebtedness of Aleris or any of
Subsidiaries in an aggregate principal amount exceeding $40,000,000.

“Material Real Property” shall mean any Real Property owned in fee by Aleris or
any of its Subsidiaries the fair market value of which (as determined in good
faith by Aleris) is equal to or greater than $2,500,000.

“Maximum Incremental Commitment Amount” shall mean $100,000,000.

“Maximum Swingline Amount” shall mean (i) in the case of U.S./European Borrower
Swingline Loans (for this purpose using the Dollar Equivalent of any Non-Dollar
Denominated Loans), $30,000,000 and (ii) in the case of Canadian Swingline
Loans, Cdn$ 10,000,000.

“Merger” shall mean the merger of Merger Sub with and into Aleris pursuant to
the Merger Agreement, with Aleris as the Surviving Corporation (as defined in
the Merger Agreement) of the merger.

“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
August 7, 2006, among Holdings, Merger Sub and Aleris, as amended, supplemented
or otherwise modified from time to time in accordance with the terms thereof and
hereof.

 

-46-



--------------------------------------------------------------------------------

“Merger Documents” shall mean the Merger Agreement, and each other agreement,
document or instrument related to any of the foregoing.

“Merger Sub” shall have the meaning provided in the first paragraph of this
Agreement.

“Minimum Borrowing Amount” shall mean (i) in the case of U.S. Dollar Denominated
Loans (excluding Swingline Loans and Dollar Denominated Revolving Loans
maintained as Base Rate Loans), $5,000,000, (ii) in the case of Revolving Loans
maintained from time to time as Base Rate Loans, $1,000,000, (iii) in the case
of Canadian Dollar Denominated Loans (excluding Canadian Dollar Denominated
Loans maintained as Canadian Prime Rate Loans), Cdn.$5,000,000, (iv) in the case
of Canadian Dollar Denominated Loans maintained as Canadian Prime Rate Loans,
Cdn.$1,000,000, (v) in the case of Euro Denominated Loans, €5,000,000, (vi) in
the case of Other Foreign Currency Denominated Loans incurred in Swiss Francs,
CHF5,000,000, (vii) in the case of Other Foreign Currency Denominated Loans
incurred in Pounds Sterling, £5,000,000, (viii) in the case of U.S./European
Borrower Swingline Loans, $0, (ix) in the case of Canadian Swingline Loans,
Cdn.$0 and (x) in the case of a Loan not denominated in U.S. Dollars, Canadian
Dollars, Euros, Swiss Francs or Pounds Sterling, the amount specified by the
Administrative Agent.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean each Existing ABL Creditor Mortgage, each mortgage granted
by a Canadian Subsidiary Guarantor pursuant to the Existing ABL Credit Agreement
and/or Section 9.11 substantially in the form of Exhibit N-2, and each Mortgage
(if any) granted by the European Borrower or a European Distribution Subsidiary
with such modifications as local counsel to the Collateral Agent may deem
reasonably necessary or appropriate in order to create and perfect the mortgage
liens intended to be created thereby under the local law of the jurisdiction in
which the relevant Real Property is located.

“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 1992).

“Mortgaged Property” shall mean any Real Property owned by Aleris or any other
Credit Party which is required to be encumbered by a Mortgage.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA, which is contributed to by (or to which
there is an obligation to contribute of) Aleris or an ERISA Affiliate, and each
such plan for the five year period immediately following the latest date on
which Aleris or an ERISA Affiliate contributed or had an obligation to
contribute to such plan.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Negotiable Collateral” shall mean letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

 

-47-



--------------------------------------------------------------------------------

“Net Debt Proceeds” shall mean, with respect to any incurrence or issuance of
Indebtedness for borrowed money, the cash proceeds (net of underwriting
discounts and commissions and other reasonable fees, expenses and costs
associated therewith including, without limitation, those of attorneys,
accountants and other professionals) received by the respective Person from the
respective incurrence of such Indebtedness for borrowed money.

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds (net of costs incurred by Aleris or any of its Restricted
Subsidiaries in good faith in connection with such Recovery Event) received by
the applicable Person in connection with such Recovery Event, and shall be net
of (i) any taxes paid or payable in connection with the applicable Recovery
Event and taxes paid or payable as a result of any transactions effected or
deemed effected in order to make the related required prepayment of the ABL
Obligations under Section 5.02(d), including, without limitation, in respect of
proceeds received by any Foreign Subsidiary of Aleris, taxes that are or would
be payable if such proceeds were repatriated to any direct or indirect parent of
such Foreign Subsidiary which has made all or a portion of any required
prepayment of the ABL Obligations under Section 5.02(d) in respect of such
proceeds, (ii) all appropriate amounts that must be set aside as a reserve in
accordance with GAAP or Local GAAP, as applicable, against any liabilities
associated with such Recovery Event, provided that, upon any termination of such
reserve, all amounts not paid-out in connection therewith shall be deemed to be
“Net Insurance Proceeds” of such Recovery Event and (iii) required payments of
any Indebtedness (other than Indebtedness secured pursuant to the Security
Documents) which is secured by the respective assets which were subject to such
Recovery Event. Notwithstanding the foregoing, no Net Insurance Proceeds
calculated in accordance with the foregoing shall constitute Net Insurance
Proceeds for purposes of Section 5.02(d) (i) unless such Net Insurance Proceeds
shall exceed $2,500,000 from any single Recovery Event and (ii) until the
aggregate amount of all such Net Insurance Proceeds in any applicable Fiscal
Year (together with any Net Sale Proceeds from Asset Sales in such Fiscal Year)
exceed $35,000,000 (and thereafter only Net Insurance Proceeds in excess of such
amount shall constitute Net Insurance Proceeds for purposes of Section 5.02(d)).

“Net Liquidation Percentage” shall mean the percentage of the book value of the
U.S. Borrowers’ or the Canadian Borrowers’, as the case may be, Inventory that
is estimated to be recoverable in an orderly liquidation of such Inventory, such
percentage to be as determined from time to time by a qualified appraisal
company selected by the Administrative Agent, net of the expenses reasonably
estimated to be associated with any such liquidation.

“Net Sale Proceeds” shall mean, for any Asset Sale (including an Asset Swap),
the gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received by Aleris or any of its Restricted Subsidiaries from such
Asset Sale, in each case net of (i) the costs of such Asset Sale incurred by
Aleris or any of its Subsidiaries in good faith (including fees and commissions,
attorneys’ and other professional fees, payments of unassumed liabilities
relating to the assets sold and required payments of any Indebtedness (other
than Indebtedness secured pursuant to the Security Documents) which is secured
by the respective assets which were sold), (ii) taxes paid or payable as a
result of such Asset Sale and taxes paid or payable as a result of any
transactions effected or deemed effected in order to make the related required
prepayment of the ABL Obligations under Section 5.02(c), including in respect of
any proceeds received by any

 

-48-



--------------------------------------------------------------------------------

Foreign Subsidiary of Aleris, taxes that are or would be payable if such
proceeds were repatriated to any direct or indirect parent of such Foreign
Subsidiary which has made all or a portion of any required prepayment of the ABL
Obligations under Section 5.02(c) in respect of such proceeds, (iii) all
appropriate amounts that must be set aside as a reserve in accordance with GAAP
or Local GAAP, as applicable, against any liabilities associated with the asset
sold pursuant to such Asset Sale; provided that, upon any termination of such
reserve, all amounts not paid-out in connection therewith shall be deemed “Net
Sale Proceeds” of such Asset Sale and (iv) the amount of any payments to be made
by Aleris or any Subsidairy as agreed between such Person and the purchaser of
any assets sold pursuant to such sale in connection therewith; provided that Net
Sale Proceeds arising from any Asset Sale to a non-Wholly-Owned Subsidiary shall
equal the amount of such Net Sale Proceeds calculated as provided above less the
percentage thereof equal to the percentage of any Equity Interests of such
non-Wholly-Owned Subsidiary owned by Aleris and its Subsidiaries.
Notwithstanding the foregoing, no Net Sale Proceeds calculated in accordance
with the foregoing shall constitute Net Sale Proceeds for purposes of
Section 5.02(c) until the aggregate amount of all such Net Sale Proceeds in any
applicable Fiscal Year (together with any Net Insurance Proceeds in such Fiscal
Year from Recovery Events where the Net Insurance Proceeds exceed $2,500,000)
exceed $35,000,000 (and thereafter only Net Sale Proceeds in excess of such
amount shall constitute Net Sale Proceeds for purposes of Section 5.02(c)).

“New Note Documents” shall mean, collectively, the New Senior Subordinated Note
Documents and the New Senior Note Documents.

“New Notes” shall mean, collectively, the New Senior Notes and the New Senior
Subordinated Notes.

“New Senior Note Documents” shall mean and include each of the documents,
instruments (including the New Senior Notes) and other agreements entered into
by Aleris or any other U.S. Credit Party (including, without limitation, the New
Senior Note Indenture and any documents in respect of any New Senior Notes
issued upon the exchange offer as contemplated by the New Senior Note Indenture)
relating to the issuance by Aleris of the New Senior Notes, as in effect on the
Restatement Effective Date and as the same may be entered into, supplemented,
amended or modified from time to time in accordance with the terms hereof and
thereof.

“New Senior Note Indenture” shall mean an Indenture entered into by and between
Aleris and LaSalle Bank National Association, as trustee thereunder, with
respect to New Senior Notes as in effect on the Restatement Effective Date and
as the same may be modified, amended or supplemented from time to time in
accordance with the terms hereof and thereof.

“New Senior Notes” shall mean the 9% Senior Notes due 2014 in an initial
aggregate amount of $600,000,000 and issued by Aleris under the New Senior Note
Indenture and all New Senior Notes issued upon the exchange offer as
contemplated in the New Senior Note Indenture, as in effect on the Restatement
Effective Date and as the same may be issued, supplemented, amended or modified
from time to time in accordance with the terms thereof and hereof.

 

-49-



--------------------------------------------------------------------------------

“New Senior Subordinated Note Documents” shall mean and include each of the
documents, instruments (including the New Senior Subordinated Notes) and other
agreements entered into by Aleris or any other U.S. Credit Party (including,
without limitation, the New Senior Subordinated Note Indenture and any documents
in respect of any New Senior Subordinated Notes issued upon the exchange offer
as contemplated by the New Senior Subordinated Note Indenture) relating to the
issuance by Aleris of the New Senior Subordinated Notes, as in effect on the
Restatement Effective Date and as the same may be entered into, supplemented,
amended or modified from time to time in accordance with the terms hereof and
thereof.

“New Senior Subordinated Note Indenture” shall mean an Indenture entered into by
and between Aleris and LaSalle Bank National Association, as trustee thereunder,
with respect to New Senior Subordinated Notes as in effect on the Restatement
Effective Date and as the same may be modified, amended or supplemented from
time to time in accordance with the terms hereof and thereof.

“New Senior Subordinated Notes” shall mean the 10% Senior Subordinated Notes due
2016 in an initial aggregate amount of $400,000,000 and issued by Aleris under
the New Senior Subordinated Note Indenture and all New Senior Subordinated Notes
issued upon the exchange offer as contemplated in the New Senior Subordinated
Note Indenture, as in effect on the Restatement Effective Date and as the same
may be issued, supplemented, amended or modified from time to time in accordance
with the terms thereof and hereof.

“Non-B/A Lender” shall mean any Canadian Lender which is unwilling or unable to
create Bankers’ Acceptances by accepting Drafts and which has identified itself
as a “Non-B/A Lender” by written notice to the Canadian Borrowers.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Dollar Denominated Euro Rate Loan” shall mean Euro Rate Loans which are
Non-Dollar Denominated Loans.

“Non-Dollar Denominated Loans” shall mean all Loans other than Dollar
Denominated Loans.

“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, any Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Note” shall mean each U.S. Borrower Revolving Note, each Canadian Revolving
Note, each European Borrower Revolving Note, each U.S. Borrower Swingline Note,
each European Borrower Swingline Note and each Canadian Swingline Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

 

-50-



--------------------------------------------------------------------------------

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, MS NYC60-0208, New York, New
York 10005, Attention: Marguerite Sutton (telephone: (212) 250-6150; facsimile:
(212) 797-4655), and (ii) for operational notices, the office of the
Administrative Agent located at 222 S. Riverside Plaza, Chicago, Illinois
60606-5808, Attention: Lianne Jaworski (telephone: (312) 537-4578; facsimile:
(312) 537-1325), or such other office or person as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto; provided
that in the case of all borrowings of Loans by any Canadian Borrower, “Notice
Office” shall mean the office of the Canadian Administrative Agent located at
222 Bay Street, Toronto, M5K 1E7 Canada.

“Obligation Currency” shall have the meaning provided in Section 13.22(a).

“Other Creditors” shall mean each Person (other than any Credit Party or any
Subsidiary of Aleris) party to (or participating in) a Secured Hedging
Agreement.

“Other Foreign Currency Denominated Loan” shall mean each U.S./European
Revolving Loan and European Borrower Swingline Loan denominated in a currency
other than U.S. Dollars, Canadian Dollars or Euros at the time of incurrence
thereof.

“Other Hedging Agreements” shall mean any Currency Hedging Agreements or
commodity agreements or other similar arrangements, or arrangements designed to
protect against fluctuations in commodity prices.

“Participant” shall mean a Lender that acquires a participation following the
occurrence of a Conversion Event pursuant to an agreement among the Lenders and
the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, that a Lender shall be considered a
Participant only in respect of its interest in the acquired participation.

“Participating Specified Foreign Currency Lender” shall have the meaning
provided in Section 16.01.

“PATRIOT Act” shall have the meaning provided in Section 13.21.

“Payment Conditions” shall mean that each of the following conditions are
satisfied at the time of each action and after giving effect thereto: (i) no
Default or Event of Default shall have occurred and be continuing, (ii) the
Excess Availability shall have been equal to or greater than $90,000,000 for the
preceding 30 day period (based on the Borrowing Base Certificate last delivered
or delivered at the time of such action) and shall be at least $90,000,000 after
giving effect thereto and (iii) the Borrowers shall be in compliance with
Section 10.07 (determined as if a Compliance Period is then in existence,
provided that for purposes of compliance with the requirements of Section 9.13,
compliance with Section 10.07 shall only be required if a Compliance Period is
in effect) on a Pro Forma Basis giving effect to the incurrence of any
Indebtedness to finance the respective action and the payment of all amounts
(including fees and expenses) owing in connection therewith (including any
purchase price adjustments and other payments may be required to be made).

 

-51-



--------------------------------------------------------------------------------

“Payment Office” shall mean (i) in respect of Dollar Denominated Loans and other
amounts owing in U.S. Dollars, 60 Wall Street, MS NYC 60-0208, New York, NY
10005 or such other office as the Administrative Agent may hereafter designate
in writing as such to the other parties hereto, (ii) in the case of all payments
of principal (or Face Amount, as applicable), interest and/or other amounts
owing with respect to Canadian Revolving Loans, “Payment Office” shall mean the
office of the Canadian Administrative Agent located at 222 Bay Street, Toronto,
M5K 1E7, Canada, (iii) in respect of Euro Denominated Loans and other amounts
owing in Euros, to Deutsche Bank AG, Frankfurt, D-11-18-DBAG (Mainzer), Mainzer
Landstrabe 16, Frankfurt, Germany 60325 and (iv) in the case of Other Foreign
Currency Loans and any other amount owing in any other Available Currency, such
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto or, in each case, such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Percentage” of any Lender at any time shall be that percentage which is equal
to a fraction (expressed as a percentage) the numerator of which is the
Commitment of such Lender at such time and the denominator of which is the Total
Commitment at such time, provided that if any such determination is to be made
after the Total Commitment (and the related Commitments of the Lenders) has
terminated, the determination of such percentages shall be made immediately
before giving effect to such termination.

“Permitted Acquisition” shall mean the acquisition by Aleris or a Subsidiary of
Aleris of an Acquired Entity or Business; provided that (in each case) (A) the
Acquired Entity or Business acquired pursuant to the respective Permitted
Acquisition is in a business permitted by Section 10.10, and (B) all applicable
requirements of Sections 9.13, 10.02 and 10.11 applicable to Permitted
Acquisitions are satisfied. Notwithstanding anything to the contrary contained
in the immediately preceding sentence, an acquisition which does not otherwise
meet the requirements set forth above in the definition of “Permitted
Acquisition” shall constitute a Permitted Acquisition if, and to the extent, the
Required Lenders agree in writing, prior to the consummation thereof, that such
acquisition shall constitute a Permitted Acquisition for purposes of this
Agreement.

“Permitted Discretion” shall mean the commercially reasonable exercise of the
Administrative Agent’s (or the Canadian Administrative Agent’s) good faith
credit judgment in accordance with customary business practices for comparable
asset-based lending transactions in Aleris’s industry in consideration of any
factor which is reasonably likely to (i) materially and adversely affect the
value of any Collateral, the enforceability or priority of the Liens thereon or
the amount that Administrative Agent, the Collateral Agent and Lenders would be
likely to receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation thereof, or (ii) suggest that any collateral
report or financial information delivered to Administrative Agent, Collateral
Agent or Lenders by any Person on behalf of any Borrower is incomplete,
inaccurate or misleading in any material respect. In exercising such
commercially reasonable credit judgment, the Administrative Agent or the
Canadian Administrative Agent, as applicable, may consider, without duplication,
such factors already included in or tested by the

 

-52-



--------------------------------------------------------------------------------

definition of Eligible Accounts or Eligible Inventory, as well as any of the
following: (i) changes after the Restatement Effective Date in any material
respect in collection history and dilution or collectibility with respect to the
Accounts; (ii) changes after the Restatement Effective Date in any material
respect in demand for, pricing of, or product mix of Inventory; (iii) changes
after the Restatement Effective Date in any material respect in any
concentration of risk with respect to the respective Borrower’s Accounts or
Inventory; and (iv) any other factors arising after the Restatement Effective
Date that change in any material respect the credit risk of lending to the
Borrowers on the security of the Borrowers’ Accounts or Inventory.

“Permitted Distribution Subsidiary Activities” shall mean (i) purchasing and/or
holding items of Inventory to be held for sale in the ordinary course of
business, (ii) the sale of such Inventory to end-use customers, (iii) selling
Accounts arising out of the sale of Inventory to the European Borrower pursuant
to the Receivables Purchase Agreements, (iv) soliciting sales of finished
aluminum product to end-use customers by and on behalf of the European Borrower,
(v) performance of obligations under and in connection with the Credit
Documents, (vi) actions incidental to the consummation of the Transaction,
(vii) actions required by law to maintain its existence, (viii) the holding of
cash in amounts reasonably required to pay for its own costs and expenses,
(ix) owing and paying legal, registered office and auditing fees, (x) the
issuance of common Equity Interests to the extent otherwise permitted by this
Agreement and (xi) activities incidental to any of the foregoing (including,
without limitation, advertising and promotion and the employment of personnel in
connection with the foregoing).

“Permitted Encumbrance” shall mean, collectively, (i) those Liens and other
matters affecting title to any Mortgaged Property listed in the Mortgage
Policies in respect thereof which, on the date of delivery of such Mortgage
Policies to the Collateral Agent in accordance with the terms hereof, are
reasonably acceptable by the Collateral Agent and (ii) zoning, building codes,
land/use and other similar laws and municipal ordinances which are not violated
in any material respect by the existing improvements and the present use by the
mortgagor of the respective Mortgaged Property.

“Permitted European Borrower Activities” shall mean (i) operations related to
the provision of certain shared services to the European Parent Guarantors and
their Subsidiaries (including legal, human resources, finance, treasury, tax,
payroll, customer service, non-metals purchasing, and information technology) in
connection with its central entrepreneur status for the European business of
Aleris and its Subsidiaries, (ii) the retention and employment of management
personnel and other employees, (iii) entering into the Supply Agreements with
the Seller’s aluminum smelting operations and other third-party suppliers for
the purchase of raw materials necessary for the European Borrower and its
Subsidiaries to conduct the business permitted pursuant to Section 10.10 and the
performance of its obligations thereunder, (iv) entering into Other Hedging
Agreements in connection with the foregoing, to the extent otherwise permitted
by this Agreement, (v) entering into the Tolling Agreements with the European
Manufacturing Subsidiaries or other tolling agreements with third party tolling
providers for the processing of raw materials into finished aluminum product and
the payment of tolling fees thereunder, (vi) acquiring legal title to Inventory
pursuant to the Supply Agreements permitted pursuant to preceding clause (iii),
(vii) the sale of Inventory to the Distribution Subsidiaries or end-use
customers, (viii) acquiring and holding Accounts arising out of the sale of
Inventory and/or purchasing Accounts from the Distribution Subsidiaries and the
Transitory

 

-53-



--------------------------------------------------------------------------------

European Subsidiaries arising out of the sale of such Inventory pursuant to the
Receivables Purchase Agreements, (ix) prior to the European Restructuring Date
(and thereafter to the extent contemplated by clause (x) of the parenthetical in
the definition of European Restructuring), purchasing Accounts from the
Specified European Manufacturing Subsidiaries pursuant to Receivables Purchase
Agreements, (x) ownership of the Equity Interests in the Distribution
Subsidiaries, together with activities directly related thereto,
(xi) performance of its obligations under and in connection with the Credit
Documents, (xii) actions incidental to the consummation of the Transaction,
(xiii) actions required by law to maintain its existence, (xiv) the holding of
cash in amounts reasonably required to pay for its own costs and expenses,
(xv) owing and paying legal, registered office and auditing fees, (xvi) the
issuance of common Equity Interests to the extent otherwise permitted by this
Agreement and (xvii) activities incidental to any of the foregoing (including,
without limitation, advertising and promotion).

“Permitted Holders” shall mean each of the Sponsor, the Management Stockholders,
the Co-Investors and any Subsequent Co-Investors; provided that, the Sponsor,
the Co-Investors and the Management Stockholders, collectively, have beneficial
ownership of at least 50% of the total voting power of the Voting Stock of
Aleris or any of its direct or indirect parent companies. Any Person or group
whose acquisition of beneficial ownership constitutes a Change of Control which
has been waived by the Required Lenders in accordance with Section 13.12 will
thereafter, together with its Affiliates, constitute an additional Permitted
Holder.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of Aleris and
its Subsidiaries issued or given in exchange for, or the proceeds of which are
used to, extend, refinance, renew, replace, substitute or refund Indebtedness
permitted under clauses (ii), (v), (vii), (xii), (xiv), (xv), (xxiii) and
(xxiv) of Section 10.04, or any Indebtedness issued to so extend, refinance,
renew, replace, substitute or refund any such Indebtedness, so long as (a) in
the case of the refinancing of the New Senior Notes and the New Senior
Subordinated Notes, such Indebtedness matures no earlier than one year after the
Final Maturity Date and does not have any mandatory prepayment obligations prior
to such maturity date (other than pursuant to customary asset sale and change of
control provisions) and otherwise contains terms and conditions which are
customary at the time of issuance for high yield financing, (b) in the case of
the refinancing of Indebtedness incurred pursuant to clause (xiv) of
Section 10.04, such refinancing Indebtedness shall satisfy the conditions set
forth in sub-clauses (A), (B) and (C) of Section 10.04(xiv), (c) in each case,
such Indebtedness has a weighted average life to maturity greater than or equal
to the weighted average life to maturity of the Indebtedness being refinanced,
(d) in each case, such refinancing or renewal does not (i) increase the
principal amount of such Indebtedness outstanding immediately prior to such
refinancing or renewal other than as a result of the refinancing of accrued
unpaid interest, premiums (including applicable prepayment penalties) or fees
and the costs of issuance of such refinancing Indebtedness or (ii) add
guarantors, obligors or security from that which applied to such Indebtedness
being refinanced or renewed, and (e) in each case, such refinancing or renewal
Indebtedness has substantially the same (or, from the perspective of the
Lenders, more favorable) subordination provisions, if any, as applied to the
Indebtedness being renewed or refinanced.

 

-54-



--------------------------------------------------------------------------------

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, subject
to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, which
is maintained or contributed to by (or to which there is an obligation to
contribute of) Aleris or any ERISA Affiliate, and each such plan which is
subject to Title IV of ERISA for the five year period immediately following the
latest date on which Aleris, a Subsidiary of Aleris or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan but
in all cases other than a Foreign Plan, Foreign Pension Plan or Multiemployer
Plan.

“Pledge Agreement Collateral” shall mean all “Collateral”, “Charged Assets”,
“Shares”, “Pledged Shares” or any similar term, in each case, as defined in the
respective Pledge Agreement.

“Pledge Agreements” shall mean the U.S. Pledge Agreement, the Canadian Parent
Pledge Agreement, the European Parent Pledge Agreement and the Local Law Pledge
Agreements.

“Pledgee” shall have the meaning provided in the U.S. Pledge Agreement.

“Pounds Sterling” and the sign “£” shall mean freely transferable lawful money
of the United Kingdom (expressed in Pounds Sterling).

“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder and other applicable personal property
security legislation of the applicable Canadian province or provinces in respect
of the Canadian Credit Parties (including the Civil Code of the Province of
Quebec and the regulation respecting the register of personal and movable real
rights promulgated thereunder) as all such legislation now exists or may from
time to time hereafter be amended, modified, recodified, supplemented or
replaced, together with all rules, regulations and interpretations thereunder or
related thereto.

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prime Lending Rate” shall mean the rate which the Administrative Agent publicly
announces from time to time as its prime lending rate through its offices in New
York City (and, in the case of Base Rate Loans made to the Canadian Borrowers,
such prime lending rate announced by the Canadian Administrative Agent for
U.S. Dollar denominated commercial loans made through its office in Toronto,
Canada), the Prime Lending Rate to change when and as such prime lending rate
changes. The Prime Lending Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer by the
Administrative Agent, which may make commercial loans or other loans at rates of
interest at, above or below the Prime Lending Rate.

“Priority Payables” shall mean, at any time, with respect to the Borrowers:

 

-55-



--------------------------------------------------------------------------------

(a) (i) the amount past due and owing by each Borrower, or the accrued amount
for which such Borrower has an obligation to remit to a Governmental Authority
or other Person pursuant to any applicable law, rule or regulation, in respect
of (u) pension fund obligations; (v) unemployment insurance; (w) goods and
services taxes, sales taxes, employee income taxes and other taxes payable or to
be remitted or withheld; and (ii) the amount of fees which an insolvency
administrator in an insolvency proceeding is allowed to collect pursuant to
German law, including, without limitation, determination fees and collection
fees; (x) workers’ compensation; (y) vacation pay; and (z) other like charges
and demands; in each case with respect to the preceding clauses (i) and (ii), to
the extent any Governmental Authority or other Person may claim a security
interest, Lien, trust or other claim ranking or capable of ranking in priority
to or pari passu with one or more of the First Priority Liens granted in the
Security Documents; and

(b) the aggregate amount of any other liabilities of each Borrower (i) in
respect of which a trust has been or may be imposed on any Collateral to provide
for payment or (ii) which are secured by a security interest, pledge, Lien,
charge, right or claim on any Collateral; in each case, pursuant to any
applicable law, rule or regulation and which trust, security interest, pledge,
Lien, charge, right or claim ranks or, in the Permitted Discretion of the
Administrative Agent, is capable of ranking in priority to or pari passu with
one or more of the First Priority Liens granted in the Security Documents (such
as Liens, trusts, security interests, pledges, Liens, charges, rights or claims
in favor of employees, landlords, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens, trusts, security interests,
pledges, Liens, charges, rights or claims for ad valorem, excise, sales, or
other taxes where given priority under applicable law);

in each case net of the aggregate amount of all Restricted cash held or set
aside for the payment of such obligations.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (w) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Calculation Period as if such Indebtedness
had been incurred (and the proceeds thereof applied) on the first day of the
relevant Calculation Period, (x) the permanent repayment of any Indebtedness
(other than revolving Indebtedness except to the extent accompanied by a
corresponding permanent commitment reduction) after the first day of the
relevant Calculation Period as if such Indebtedness had been retired or redeemed
on the first day of the relevant Calculation Period, (y) any Asset Sale
(including any Asset Swap) consummated after the first day of the relevant
Calculation Period as if such Asset Sale (including any Asset Swap) (and the
application of the proceeds therefrom) had occurred (and the proceeds therefrom
had been applied) on the first day of the relevant Calculation Period, and/or
(z) the Permitted Acquisition or any other acquisition of an Acquired Entity or
Business permitted pursuant to Section 10.05, if any, then being consummated as
well as any other Permitted Acquisition consummated after the first day of the
relevant Calculation Period and on or prior to the date of the respective
Permitted Acquisition then being effected, as the case may be, with the
following rules to apply in connection therewith:

 

-56-



--------------------------------------------------------------------------------

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Calculation Period (whether incurred to finance a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
the respective Calculation Period and remain outstanding through the date of
determination and (y) (other than revolving Indebtedness except to the extent
accompanied by a corresponding permanent commitment reduction) permanently
retired or redeemed after the first day of the relevant Calculation Period shall
be deemed to have been retired or redeemed on the first day of the respective
Calculation Period and remain retired through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) at the rate which would have been
applicable thereto on the last day of the respective Calculation Period, in the
case of floating rate Indebtedness (although interest expense with respect to
any Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding); and

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Asset Sale (including any Asset Swap), Permitted Acquisition or
acquisition of an Acquired Entity or Business permitted pursuant to
Section 10.05 consummated during the periods described above, with such
Consolidated EBITDA to be determined as if such Asset Sale (including any Asset
Swap) or Permitted Acquisition was consummated on the first day of the relevant
Calculation Period, and, in the case of any Permitted Acquisition or other
acquisition, taking into account factually supportable and identifiable cost
savings and expenses directly attributable to any such Permitted Acquisition or
other acquisition which are reasonably acceptable to the Administrative Agent,
as if such cost savings or expenses were realized on the first day of the
respective period.

“Projections” shall mean the projections for the five Fiscal Years ended after
the Restatement Effective Date (prepared on an annual basis) that were prepared
by or on behalf of Aleris in connection with the Transaction and delivered to
the Joint Lead Arrangers and the Lenders prior to the Restatement Effective
Date.

“Qualified Equity Interests” shall mean any Equity Interests so long as the
terms of any such Equity Interests (a) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision (other than
solely for Qualified Equity Interests) which could be triggered (including,
without limitation, upon the occurrence of a change of control event) on or
prior to the date that is 91 days after the earlier of the Final Maturity Date
and the date the Loans are no longer outstanding and the Commitments have
expired or been terminated and (b) do not require the cash payment of dividends
or distributions on or prior to the date that is 91 days after the earlier of
the Final Maturity Date and the date the Loans are no longer outstanding and the
Commitments have expired or been terminated; provided that if such Equity
Interests are issued to any plan for the benefit of employees of any Borrower or
its Subsidiaries

 

-57-



--------------------------------------------------------------------------------

or by any such plan to such employees, such Equity Interests shall not fail to
constitute Qualified Equity Interests solely because they may be required to be
repurchased by such Borrower or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations. Notwithstanding the preceding
sentence, any Equity Interests that would not constitute Qualified Equity
Interests solely because the holders of such Equity Interests have the right to
require Aleris to repurchase such Equity Interests upon the occurrence of a
change of control or an asset sale will constitute Qualified Equity Interests if
the terms of such Equity Interests provide that Aleris may not repurchase or
redeem any such Equity Interests pursuant to such provisions unless such
repurchase or redemption complies with Section 10.03 or provide that such
repurchase or redemption shall be subject to the prior repayment in full of the
Loans and all other ABL Obligations that are then accrued and payable and the
termination of the Commitments.

“Qualified Public Offering” shall mean any public or private sale of common
stock or Preferred Stock of Aleris or any direct or indirect parent of Aleris
pursuant to an effective registration statement filed with the Securities and
Exchange Commission in accordance with the Securities Act (other than a
registration statement on Form S-8 or any successor form).

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Restatement Effective Date.

“Quebec Secured Parties” shall have the meaning provided in Section 12.01(b).

“Real Property” shall mean all land, improvements and fixtures of any Person,
including all the right, title and interest of such Person in and to land,
improvements and fixtures, including Leaseholds.

“Receivables Purchase Agreement” shall mean each receivables purchase agreement
and any related servicing agreements between the European Borrower, on the one
hand, and one or more Subsidiaries of Aleris, on the other hand, in
substantially the form of Exhibit Q or otherwise in form and substance
reasonably satisfactory to the Administrative Agent, in each case providing,
inter alia, for the sale and transfer of Accounts by such Subsidiary to the
European Borrower, as each such agreement may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Record” shall mean information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

“Recovery Event” shall mean the receipt by Aleris or any of its Subsidiaries of
any cash insurance proceeds or condemnation awards payable (i) by reason of
theft, loss, physical destruction, damage, taking or any other similar event
with respect to any property or assets of Aleris or any of its Subsidiaries and
(ii) under any policy of insurance required to be maintained under Section 9.09
(other than business interruption insurance and insurance proceeds relating to
loss of rental payments).

“Reference Discount Rate” shall mean, in respect of any Bankers’ Acceptances or
completed Drafts to be purchased by a Canadian Lender pursuant to
Section 2.01(b) and Schedule III hereto, (i) by a Schedule I chartered bank, the
average bankers’ acceptance discount

 

-58-



--------------------------------------------------------------------------------

rate for the appropriate term as quoted on Reuters Screen CDOR Page in respect
of Schedule I chartered banks (or such other page as may be selected by the
Canadian Administrative Agent as a replacement page for such Banker’s
Acceptances if such screen is not available) at 10:00 a.m. (Toronto time); and
(ii) by any other Canadian Lender, the lesser of (x) the rate specified in
(i) plus 0.10% and (y) the arithmetic average of the discount rates (calculated
on an annual basis and rounded to the nearest one-hundredth of 1%, with
five-thousandths of 1% being rounded up) quoted by each Canadian Reference
Lender at 10:00 a.m. (Toronto time) as the discount rate at which such Canadian
Reference Lender would purchase, on the relevant Drawing Date, its own bankers’
acceptances or Drafts having an aggregate Face Amount equal to, and with a term
to maturity the same as, the Bankers’ Acceptances or Drafts, as the case may be,
to be acquired by such Canadian Lender on such Drawing Date.

“Refinancing” shall mean the refinancing transactions described in Section 6.06.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by Aleris or a Restricted Subsidiary in exchange for assets transferred
by Aleris or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary of
Aleris.

“Related Pass Through Entity” shall mean, with respect to an Indirect
Section 5.04 Indemnitee, the pass through entity for tax purposes which such
Indirect Section 5.04 Indemnitee, by virtue of being a partner or member
thereof, is an Indirect Section 5.04 Indemnitee; provided that such entity shall
be a Related Pass Through Entity only if it is a Lender, an Issuing Lender or
the Administrative Agent.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping or migrating, into or upon any land or water or air, or
otherwise entering into the environment.

 

-59-



--------------------------------------------------------------------------------

“Relevant ABL Guaranteed Obligations” shall mean in the case of the U.S.
Borrower Guaranty provided by each of the U.S. Borrowers, (a) the principal and
interest on each Note issued by the Canadian Borrowers, the European Borrower
and each other Guaranteed Party (other than such U.S. Borrower) to each Lender,
and all Loans made to the Canadian Borrowers, the European Borrower and each
other Guaranteed Party (other than such U.S. Borrower) under this Agreement, all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit,
together with all the other obligations (including obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code or any other stay
under the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors
Arrangement Act or any other applicable bankruptcy law, would become due) and
liabilities (including, without limitation, indemnities, fees and interest
thereon) of the Canadian Borrowers, the European Borrower and each other
Guaranteed Party (other than such U.S. Borrower) to any Guaranteed Creditor now
existing or hereafter incurred under, arising out of or in connection with this
Agreement and each other Credit Document, (b) all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code or any other stay under the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act or any other applicable
bankruptcy law, would become due) and liabilities of each other Guaranteed Party
(other than such U.S. Borrower) owing under any Secured Hedging Agreement
entered into by such Guaranteed Party with any Guaranteed Creditor, whether now
in existence or hereafter arising, and (c) all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code or any other stay under the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act or any other applicable
bankruptcy law, would become due) and liabilities of each other Guaranteed Party
(other than such U.S. Borrower) owing under any Treasury Services Agreement
entered into by such Guaranteed Party with any Guaranteed Creditor, whether now
in existence or hereafter arising.

“Remedial Action” shall mean all actions to (a) clean up, remove, remediate,
contain, treat, monitor or investigate Hazardous Materials in the indoor or
outdoor environment, (b) prevent or minimize a Release or threatened Release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment, (c) restore or
reclaim natural resources or the environment, or (d) perform any pre-remedial,
restoration or reclamation studies, investigations, or post-remedial,
restoration or reclamation operation and maintenance activities.

“Rent Reserve” shall mean, a reserve established by the Administrative Agent in
an amount equal to the latest three months rent payments made by any Borrower
for each location at which Inventory of the Borrowers is located that is not
subject to a Collateral Access Agreement (as reported to the Administrative
Agent by Aleris from time to time as requested by the Administrative Agent), as
such amount may be adjusted from time to time by the Administrative Agent in its
Permitted Discretion taking into account any statutory provisions detailing the
extent to which landlords may make claims against Inventory located thereon.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

 

-60-



--------------------------------------------------------------------------------

“Required Lenders” shall mean Non-Defaulting Lenders the sum of whose
outstanding Commitments (or after the termination thereof, outstanding
Individual Exposures) represent at least a majority of the sum of the Total
Commitment less the Commitments of all Defaulting Lenders (or after the
termination thereof, the sum of the Individual Exposures of Non-Defaulting
Lenders at such time).

“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” of any Person shall mean the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the Restatement
Effective Date (but subject to the express requirements set forth in Section 6),
shall include any secretary or assistant secretary of a Credit Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

“Restatement Effective Date” shall have the meaning provided in Section 13.10.

“Restricted” shall mean, when referring to cash or Cash Equivalents of Aleris or
any of its Subsidiaries, that such cash or Cash Equivalents (i) appear (or would
be required to appear) as “restricted” on a consolidated balance sheet of Aleris
or of any such Subsidiary, (ii) is subject to any Lien (other than Liens
permitted pursuant to Sections 10.01(i), (iv), (xiv) and (xvi)) in favor of any
Person other than the Collateral Agent for the benefit of the Secured Creditors
or (iii) is not otherwise generally available for use by Aleris or any of its
Subsidiaries.

“Restricted Sub-Participation” shall mean a sub-participation of the rights
and/or the obligations of a Lender under this Agreement which is not
substantially in the form recommended from time to time by the London Loan
Market Association (LMA) (including, in particular, a provision on status of
participation substantially in the form set out in Clause 6.1 of the LMA Funded
Participation (PAR) form as at the date of this Agreement and Clause 7.1 of the
current LMA Risk Participation (PAR) form as at the date of this Agreement,
except for changes that have been approved by the Administrative Agent.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Loan” shall mean each U.S./European Revolving Loan and each Canadian
Revolving Loan.

“S&P” shall mean Standard & Poor’s Rating Services, a division of McGraw-Hill,
Inc., or any successor thereto.

 

-61-



--------------------------------------------------------------------------------

“Sale and Lease-Back Transaction” shall mean any arrangement with any Person
providing for the leasing by Aleris or any Restricted Subsidiary of any real or
tangible personal property, which property has been or is to be sold or
transferred by Aleris or such Restricted Subsidiary to such Person in
contemplation of such leasing.

“Section 5.04 Indemnitee” shall mean a Lender, an Issuing Lender or the
Administrative Agent (and, in the case of a Lender, an Issuing Lender or
Administrative Agent that is a flow-through entity for tax purposes, each member
or partner of such Lender, Issuing Lender or Administrative Agent, as the case
may be). For this purpose, the term “Lender” shall include any Participant.

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

“Secured Creditors” shall mean the ABL Secured Parties.

“Secured Debt Agreement” shall mean and include (w) this Agreement, (x) the
other Credit Documents, (y) the Secured Hedging Agreements entered into with any
Other Creditors and (z) the Treasury Services Agreements entered into with any
Treasury Services Creditors.

“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreements provided that (i) such Interest Rate Protection
Agreement and/or Other Hedging Agreement expressly states that (x) it
constitutes a “Secured Hedging Agreement” for purposes of this Agreement and the
other Credit Documents and (y) does not constitute a “Secured Hedging Agreement”
for purposes of the Term Security Documents or any guaranties relating to the
Term Loan Agreement, (ii) Aleris and the other parties thereto shall have
delivered to the Collateral Agent a written notice specifying that such Interest
Rate Protection Agreement and/or Other Hedging Agreement (x) constitutes a
“Secured Hedging Agreement” for purposes of this Agreement and the other Credit
Documents, (y) does not constitute a “Secured Hedging Agreement” for purposes of
the Term Security Documents or any guaranties relating to the Term Loan
Agreement and (z) in the case of Aleris, that such Interest Rate Protection
Agreement and/or Other Hedging Agreement and the obligations of Aleris and its
Subsidiaries thereunder have been, and will be, incurred in compliance with this
Agreement, (iii) on the effective date of such Interest Rate Protection
Agreement and/or Other Hedging Agreement and from time to time thereafter, at
the request of the Collateral Agent, Aleris and the other parties thereto shall
have notified the Administrative Agent in writing of the aggregate amount of
exposure under such Interest Rate Protection Agreement and/or Other Hedging
Agreement and (iv) such Other Creditor, if it is not a Lender or an affiliate
thereof (even if such Lender subsequently ceases to be a Lender under this
Agreement for any reason), has entered into an intercreditor agreement with
respect to the relevant Interest Rate Protection Agreement or Other Hedging
Agreement on terms reasonably satisfactory to the Collateral Agent; it being
understood, however, that each Interest Rate Protection Agreement and/or Other
Hedging Agreement with a Lender or an affiliate thereof (even if such Lender
subsequently ceases to be a Lender under this Agreement for any reason) in
effect on the Restatement Effective Date (other than the Specified Secured
Hedging Agreement) which does not meet the requirements of clauses (i) and
(ii) of the proviso in this definition but otherwise satisfies the

 

-62-



--------------------------------------------------------------------------------

condition set forth in clause (iii) of the such proviso (other than any notice
required on or prior to the Restatement Effective Date) shall be deemed a
Secured Hedging Agreement for purposes of this Agreement and the other Credit
Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall mean the U.S. Security Agreement, each Canadian
Security Document and each European Security Document.

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
respective Security Agreement.

“Security Document Amendment” shall have the meaning provided in
Section 6.08(f).

“Security Documents” shall mean and include each Pledge Agreement, each Security
Agreement, each Mortgage, the Intercreditor Agreement and each other Additional
Security Document.

“Significant Event of Default” shall mean any Event of Default under
Section 11.01 or 11.05.

“Similar Business” shall mean any business conducted by Aleris and its
Restricted Subsidiaries on the Restatement Effective Date or any business that
is similar, reasonably related, incidental or ancillary thereto.

“Specified European Manufacturing Subsidiary” shall mean Corus Aluminium NV,
Corus Aluminium Walzprodukte GmbH, Corus Aluminium Profiltechnik Bonn GmbH,
Corus Aluminium Profiltechnik GmbH, Corus Aluminium Profiltechnik Bitterfeld
GmbH and VAW-IMCO and any other Subsidiary of Aleris which shall be reasonably
satisfactory to the Administrative Agent.

“Specified Foreign Currency” shall have the meaning provided in Section 2.01(a).

“Specified Foreign Currency Funding Capacity” at any date of determination, for
any Lender, shall mean the ability of such Lender to fund U.S./European
Revolving Loans denominated in an Available Currency other than U.S. Dollars, as
set forth in the records of the Administrative Agent as notified in writing by
such Lender to the Administrative Agent within 3 Business Days of such Lender
becoming a Lender hereunder.

“Specified Foreign Currency Loan” shall have the meaning provided in
Section 16.01.

“Specified Foreign Currency Participation” shall have the meaning provided in
Section 16.01.

 

-63-



--------------------------------------------------------------------------------

“Specified Foreign Currency Participation Fee” shall have the meaning provided
in Section 16.06.

“Specified Foreign Currency Participation Settlement” shall have the meaning
provided in Section 16.02(i).

“Specified Foreign Currency Participation Settlement Amount” shall have the
meaning provided in Section 16.02(ii).

“Specified Foreign Currency Participation Settlement Date” shall have the
meaning provided in Section 16.02(i).

“Specified Foreign Currency Participation Settlement Period” shall have the
meaning provided in Section 16.02(i).

“Specified Secured Hedging Agreement” shall mean the Other Hedging Agreement
entered into on the date hereof by Aleris and J. Aron and Company.

“Sponsor” shall mean Texas Pacific Group and its Affiliates excluding any
portfolio companies thereof.

“Stated Amount” shall mean at, any time, as to any Letter of Credit, the maximum
amount available to be drawn thereunder (regardless of whether any conditions
for drawing could then be met) (using in the case of Letters of Credit not
denominated in U.S. Dollars, the Dollar Equivalent thereof).

“Subordinated Indebtedness” of a Person shall mean any Indebtedness of such
Person that is by its terms subordinated in right of payment to the ABL
Obligations on terms and conditions no less favorable to the Administrative
Agent and the Lenders than those contained in the New Senior Subordinated Note
Documents.

“Subsequent Co-Investors” shall mean any Person (other than the Sponsor and the
Co-Investors) and its Affiliates who, in connection with the acquisition of
Equity Interests of Aleris (or any of its direct or indirect parent companies)
after the Restatement Effective Date, is part of a group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) in which any of the Sponsor, the Co-Investors or the Management
Stockholders is a member.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Notwithstanding the foregoing (and except for the purposes of the definition of
Unrestricted Subsidiary contained herein) an Unrestricted

 

-64-



--------------------------------------------------------------------------------

Subsidiary shall be deemed not to be a Subsidiary of Aleris or any of its other
Subsidiaries for the purposes of this Agreement.

“Supermajority Lenders” shall mean Non-Defaulting Lenders the sum of whose
outstanding Commitments (or after the termination thereof, outstanding
Individual Exposures) represent at least 66-2/3% of the sum of the Total
Commitment less the Commitments of all Defaulting Lenders (or after the
termination thereof, the sum of the Individual Exposures of Non-Defaulting
Lenders at such time).

“Supply Agreement” shall mean each supply agreement entered into by the European
Borrower for the purchase of raw materials in accordance with the Permitted
European Borrower Activities.

“Swingline Expiry Date” shall mean the date that is five Business Days prior to
the Final Maturity Date.

“Swingline Lenders” shall mean, collectively, the U.S./European Swingline Lender
and the Canadian Swingline Lender.

“Swingline Loans” shall have the meaning provided in Section 2.01(c).

“Swiss Francs” shall mean the lawful currency of Switzerland, as in effect from
time to time.

“Swiss Guarantor” shall mean a Credit Party organized under the laws of, or for
tax purposes resident in, Switzerland.

“Swiss Non-Qualifying Bank” shall mean a Person which does not qualify as a
Swiss Qualifying Bank.

“Swiss Obligor” shall mean the European Borrower or a Swiss Guarantor.

“Swiss Qualifying Bank” shall mean a financial institution which (i) qualifies
as a bank pursuant to the banking laws in force in its country of incorporation,
(ii) carries on a true banking activity in such jurisdiction as its main
purpose, and (iii) has personnel, premises, communication devices and
decision-making authority of its own, all as per explanatory notes of the Swiss
Federal Tax Administration No. S-02-123(9.86) and No. S-02.128(1.2000) or
legislation or explanatory notes addressing the same issues which are in force
at such time.

“Swiss Withholding Tax” shall mean any withholding tax in accordance with the
Swiss Federal Statute on Anticipatory Tax of 13 October 1965 (Bundesgesetz über
die Ver-rechnungssteuer) and any successor provision, as appropriate.

“Syndication Agent” shall mean Goldman Sachs Credit Partners L.P., in its
capacity as Syndication Agent, and any successor thereto.

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed)

 

-65-



--------------------------------------------------------------------------------

(a) that is accounted for as an operating lease under GAAP and (b) in respect of
which the lessee retains or obtains ownership of the property so leased for U.S.
Federal income tax purposes, other than any such lease under which such person
is the lessor.

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.

“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to payments made by any Credit Party under any Credit
Document (but excluding any tax imposed on or measured by the net income or net
profits (or any franchise or similar tax imposed in lieu of a net income or net
profits tax and any branch profits tax imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrowers or any
other Credit Party is located) of a Section 5.04 Indemnitee pursuant to the laws
of the country or national jurisdiction (or any political subdivision thereof)
in which such Section 5.04 Indemnitee is organized or the country or national
jurisdiction (or any political subdivision thereof) in which the principal
office or applicable lending office of such Section 5.04 Indemnitee is located),
and all interest, penalties or similar liabilities with respect to such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges.

“Ten Non-Bank Regulations” shall mean, at any time, the regulations pursuant to
the explanatory notes of the Swiss Federal Tax Administration No.
S-02.128(1.2000), S-02.122.2(4.1999) and S-02.122.1(4.1999) or legislation or
explanatory notes addressing the same issues which are in force at such time.

“Term Collateral Agent” shall mean the “Collateral Agent” as defined in the Term
Loan Agreement.

“Term Creditor Mortgage” shall mean a mortgage substantially in the form of
Exhibit M-1 to the Term Loan Agreement.

“Term Loan Agreement” shall mean the Amended and Restated Term Loan Agreement,
dated as of August 1, 2006 and amended and restated as of the date hereof, by
and among Aleris, Aleris Deutschland Holding GmbH, the Lenders party thereto
from time to time, and Deutsche Bank AG New York Branch, as Administrative
Agent, as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms herewith and therewith.

“Term Loan Pari Passu Lien Obligations” shall mean any Indebtedness constituting
debt securities incurred pursuant to an indenture with an institutional trustee
or loans incurred in the bank credit market (including institutional investor
participation therein), which Indebtedness is secured with Liens that rank pari
passu with the Liens securing the Indebtedness under the Term Loan Agreement
outstanding on the Restatement Effective Date and not

 

-66-



--------------------------------------------------------------------------------

constituting Indebtedness subordinated in right of payment to the obligations of
the Borrowers hereunder.

“Term Loans” shall mean the Term Loans under (and as defined in) the Term Loan
Agreement.

“Term Obligations” shall mean the Term Obligations under (and as defined in) the
Term Loan Agreement.

“Term Priority Collateral” shall have the meaning provided in the Intercreditor
Agreement.

“Term Secured Parties” shall have the meaning provided in the Term Loan
Agreement.

“Test Period” shall mean each period of four consecutive fiscal quarters of
Aleris then last ended (in each case taken as one accounting period).

“Tier I Country” shall mean each country listed on Schedule XVI and each
additional country as agreed by the Administrative Agent from time to time in
its Permitted Discretion.

“Tier II Country” shall mean each country listed on Schedule XVII and each
additional country as agreed by the Administrative Agent from time to time in
its Permitted Discretion.

“Tolling Agreement” shall mean each tolling agreement entered into by the
European Borrower with a European Manufacturing Subsidiary for the processing of
raw materials into finished aluminum product, in each case, in form and
substance reasonably satisfactory to the Administrative Agent; provided that all
tolling fees and other amounts payable under each Tolling Agreement shall be
subordinated to the payment of the Obligations on terms reasonably satisfactory
to the Administrative Agent.

“Total Assets” shall mean the total amount of all assets of Aleris and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP as
shown on the most recent balance sheet of Aleris.

“Total Borrowing Base” shall mean, as of any date of determination, the sum of
the U.S. Borrowing Base, the Canadian Borrowing Base and the European Borrowing
Base.

“Total Canadian Commitment” shall mean, at any time, the sum of the Canadian
Commitments of each of the Lenders at such time.

“Total Commitment” shall mean, at any time, the sum of the Combined Commitments
of each of the Lenders at such time.

 

-67-



--------------------------------------------------------------------------------

“Total European Sub-Commitment” at any time shall mean $250,000,000 or, if less,
the Total U.S./European Commitment as such amount may be increased from time to
time pursuant to Section 2.15.

“Total Unutilized Commitment” shall mean, at any time, an amount equal to the
remainder of (x) the Total Commitment as in effect at such time less (y) the
Aggregate Exposure at such time.

“Total U.S./European Commitment” shall mean, at any time, the sum of the
U.S./European Commitments of each of the Lenders at such time.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans and issuing Letters of Credit hereunder, with there being two separate
Tranches, i.e., U.S./European Commitments (and the Loans made, and Letters of
Credit issued, pursuant thereto) and Canadian Commitments (and the Loans made,
and Letters of Credit issued, pursuant thereto).

“Transaction” shall mean, collectively, (i) the entering into of the Credit
Documents and the incurrence of Loans and issuance of Letters of Credit on the
Restatement Effective Date, (ii) the Refinancing, (iii) the consummation of the
Merger, (iv) the issuance of the New Notes on the Restatement Effective Date,
(v) the incurrence of the Term Loans, (vi) the consummation of the Equity
Financing, (vii) all intercompany loans, equity contributions, repayments of
intercompany loans, dividends, distributions and other intercompany Investments
related to the foregoing and (viii) the payment of all fees and expenses in
connection with the foregoing.

“Transitory European Subsidiary” shall mean each Subsidiary of Aleris acquired
pursuant to a Permitted Acquisition or an acquisition of an Acquired Entity or
Business permitted by Section 10.05 and organized under the laws of any country
which is a member state of the European Community established pursuant to the
Treaty, or any other jurisdiction reasonably satisfactory to the Administrative
Agent, designated by Aleris in writing to the Administrative Agent as a
“Transitory European Subsidiary”; provided that at the time of any such
designation (i) such Subsidiary has either (A) entered into a Receivables
Purchase Agreement with the European Borrower or (B) entered into a guaranty of
the Obligations of the European Borrower pursuant to a guarantee agreement
reasonably satisfactory in form and substance to the Administrative Agent and
secured such guaranty with valid and enforceable first priority, perfected
security interests or charges in all of the Accounts owned by such Subsidiary
and such security interests shall not be subject to avoidance under any
fraudulent transfer, preference or other similar principle, (ii) the
Administrative Agent shall have received opinions of counsel from counsel
reasonably satisfactory to the Administrative Agent covering such matters as the
Administrative Agent may reasonably request and (iii) to the extent requested by
the Administrative Agent pursuant to the proviso to Section 9.06(b), any
collateral examinations and appraisals of the Accounts of such Subsidiary shall
have been completed; provided further, that each such Subsidiary shall cease to
be a Transitory European Subsidiary on the 181st day (or upon the expiration of
such longer period as agreed by the Administrative Agent) following the date of
its acquisition by Aleris or any of its Subsidiaries.

 

-68-



--------------------------------------------------------------------------------

“Treasury Services Agreement” shall have the meaning provided in the U.S.
Security Agreement.

“Treasury Services Creditors” shall have the meaning provided in the U.S.
Security Agreement.

“Treaty” shall mean the Treaty establishing the European Community being the
Treaty of Rome of March 25, 1957, as amended by the Single European Act 1986,
the Maastricht Treaty (which was signed at Maastricht on February 7, 1992) and
the Treaty of Amsterdam (which was signed in Amsterdam on October 2, 1997).

“Twenty Non-Bank Regulations” shall mean the regulations pursuant to the
explanatory notes S-02.122.1(4.99) and S-02.122.2(4.99) of the Swiss Federal Tax
Administration (or legislation or explanatory notes addressing the same issues
which are in force at such time) pursuant to which the aggregate number of
persons and legal entities, which are not Swiss Qualifying Banks and to which
the European Borrower directly or indirectly, including, without limitation,
through a Restricted Sub-Participation or other sub-participations under any
other agreement, owes interest-bearing borrowed money under all interest-bearing
instruments including, inter alia, this Agreement, taken together (other than
bond issues which are subject to Swiss Withholding Tax), shall not exceed twenty
at any time in order to not trigger Swiss Withholding Tax.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a Euro Rate Loan of a given
currency, a Canadian Prime Rate Loan or a Bankers’ Acceptance Loan.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if by reason of mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or the priority
of the Liens of the Collateral Agent in any Collateral is governed by the
Uniform Commercial Code as in effect in a United States jurisdiction other than
New York, “UCC” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

“Unpaid Supplier Reserve” shall mean, at any time, with respect to the Canadian
Borrowers, the amount equal to the percentage applicable to Inventory in the
calculation of the Canadian Borrowing Base multiplied by the aggregate value of
the Eligible Inventory which the Administrative Agent, in its Permitted
Discretion, considers is or may be subject to a right of a supplier to repossess
goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or
any other laws of Canada or any other applicable jurisdiction granting
revendication or similar rights to unpaid suppliers, in each case, where such
supplier’s right ranks or is capable of ranking in priority to or pari passu
with one or more of the First Priority Liens granted in the Security Documents.

 

-69-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean (A) any Subsidiary of Aleris designated by
the board of directors of Aleris as an Unrestricted Subsidiary pursuant to
Section 9.16 subsequent to the Restatement Effective Date and (B) any Subsidiary
of an Unrestricted Subsidiary.

“Unutilized Commitment” shall mean, with respect to any Lender at any time,
(x) the sum of such Lender’s U.S./European Commitment and Canadian Commitment,
less (y) the sum of such Lender’s Individual U.S./European Exposure and
Individual Canadian Exposure.

“U.S. Borrower Guaranty” shall mean the guaranty of the U.S. Borrowers pursuant
to Section 14.

“U.S. Borrower Obligations” shall mean all ABL Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
any U.S. Borrower.

“U.S. Borrower Revolving Loan” shall have the meaning provided in
Section 2.01(a).

“U.S. Borrower Revolving Note” shall have the meaning provided in
Section 2.05(a).

“U.S. Borrower Swingline Loans” shall have the meaning provided in
Section 2.01(c).

“U.S. Borrower Swingline Note” shall have the meaning provided in
Section 2.05(a).

“U.S. Borrowers” shall have the meaning provided in the first paragraph of this
Agreement.

“U.S. Borrowing Base” shall mean, as of any date of determination, the result
of:

(a) 85% of the amount of Eligible U.S. Accounts, plus

(b) 75% of the amount of Eligible U.S. Unbilled Accounts, plus

(c) the lower of

(i) 75% of the net book value of Eligible U.S. Inventory, and

(ii) 85% times the then extant Net Liquidation Percentage times the net book
value of U.S. Borrowers’ Eligible U.S. Inventory, minus

(d) the aggregate amount of reserves, if any, established by the Administrative
Agent under Section 2.01(e) with respect to the U.S. Borrowing Base;

 

-70-



--------------------------------------------------------------------------------

provided, however, that the amount calculated under clause (b) of this
definition of U.S. Borrowing Base shall not exceed more than 20% of the amount
in clause (a) of this definition.

“U.S. Collection Account” shall mean each account established at a
U.S. Collection Bank subject to a Cash Management Control Agreement into which
funds shall be transferred as provided in Section 5.03(b).

“U.S. Collection Banks” shall have the meaning provided in Section 5.03(b)(i).

“U.S. Credit Party” shall mean each U.S. Borrower and each U.S. Subsidiary
Guarantor.

“U.S. Disbursement Account” shall mean each checking and/or disbursement account
of Aleris and its Domestic Subsidiaries for their general corporate purposes,
including for the purpose of paying Aleris and its Domestic Subsidiaries’ trade
payables and other operating expenses.

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States.

“U.S. Letter of Credit” shall have the meaning provided in Section 3.01(a).

“U.S. Mortgaged Property” shall mean each Real Property located in the United
States or any State or territory thereof with respect to which a Mortgage is
required to be delivered pursuant to the terms of this Agreement.

“U.S. Pledge Agreement” shall have the meaning provided in Section 6.08(a).

“U.S. Security Agreement” shall have the meaning provided in Section 6.08(c).

“U.S. Security Documents” shall mean the U.S. Pledge Agreement, the
U.S. Security Agreement, the Intercreditor Agreement and each Mortgage and such
Additional Security Document covering the assets of a U.S. Credit Party.

“U.S. Subsidiaries Guaranty” shall have the meaning provided in Section 6.08(d).

“U.S. Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of
Aleris which executes and delivers a U.S. Subsidiaries Guaranty, in each case,
unless and until such time as the respective U.S. Subsidiary Guarantor is
released from all of its obligations under the U.S. Subsidiaries Guaranty in
accordance with terms and provisions thereof (it being understood that no
Domestic Subsidiary of Aleris which is also a Subsidiary of a Foreign Subsidiary
of Aleris shall be a U.S. Subsidiary Guarantor).

“U.S./European Borrower Swingline Loans” shall have the meaning provided in
Section 2.01(c).

“U.S./European Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I-A directly below the column entitled
“U.S./European

 

-71-



--------------------------------------------------------------------------------

Commitment,” as the same may be (x) reduced from time to time or terminated
pursuant to Sections 4.02, 4.03 and/or 11, as applicable, (y) increased from
time to time pursuant to Section 2.15 or (z) adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 2.13 or
13.04(b).

“U.S./European Lender” shall mean each Lender which has a U.S./European
Commitment (without giving effect to any termination of the Total U.S./European
Commitment if any U.S./European Borrower Swingline Loans or Letter of Credit
Outstandings remain outstanding) or which has any outstanding U.S./European
Revolving Loans (or an L/C Participation Percentage in any then outstanding
Letter of Credit Outstandings).

“U.S./European Percentage” of any U.S./European Lender at any time shall be that
percentage which is equal to a fraction (expressed as a percentage) the
numerator of which is the U.S./European Commitment of such U.S./European Lender
at such time and the denominator of which is the Total U.S./European Commitment
at such time, provided that if any such determination is to be made after the
Total U.S./European Commitment (and the related U.S./European Commitments of the
Lenders) has (or have) terminated, the determination of such percentages shall
be made immediately before giving effect to such termination.

“U.S./European Revolving Loan” shall have the meaning provided in
Section 2.01(a).

“U.S./European Swingline Lender” shall mean DBNY, or any Person serving as a
successor Administrative Agent hereunder, in its capacity as a lender of
U.S./European Borrower Swingline Loans.

“VAW-IMCO” shall mean VAW-IMCO GUSS Und Recycling GmbH, a company with limited
liability organized under the laws of Germany.

“Voting Stock” of any Person as of any date shall mean the Equity Interests of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Wholly-Owned Canadian Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a Canadian Subsidiary of
such Person.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a Domestic Subsidiary of
such Person.

“Wholly-Owned European Distribution Subsidiary” shall mean, as to any Person,
any Wholly-Owned Subsidiary of such Person which is also a European Distribution
Subsidiary.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is also a Foreign Subsidiary of such Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Equity Interests (other than director’s qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) is at

 

-72-



--------------------------------------------------------------------------------

the time owned by such Person and/or one or more Wholly-Owned Subsidiaries of
such Person and (ii) any partnership, association, joint venture or other entity
in which such Person and/or one or more Wholly-Owned Subsidiaries of such Person
has a 100% equity interest at such time, provided that Corus Aluminum GmbH,
VAW-IMCO or any other Subsidiary of Aleris which is organized in Germany which
owns real property shall constitute a “Wholly-Owned Subsidiary” for all purposes
of the Credit Documents so long as no more than 5.1% of the Equity Interests of
such Subsidiary are owned by a Person other than Aleris or a Wholly-Owned
Subsidiary of Aleris so long as (i) the holder of such Equity Interests is
reasonably satisfactory to the Administrative Agent and (ii) all of the economic
interests attributable to the Equity Interests in such Subsidiary are owned
directly or indirectly by Aleris and its Subsidiaries.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 2. Amount and Terms of Credit.

2.01 The Commitments. (a) Subject to and upon the terms and conditions set forth
herein (including, without limitation, the conditions set forth in Sections
7.01, 7.02 and 7.03), (I) each Existing U.S./European Commitment (as in effect
on the Restatement Effective Date immediately prior to giving effect thereto) of
each Existing Lender is hereby converted on the Restatement Effective Date into
a U.S./European Commitment of such Existing Lender, and (II) each Lender
severally agrees (A) that, on the Restatement Effective Date, (x) each Existing
U.S. Borrower Revolving Loan made by each Existing Lender to the U.S. Borrowers
pursuant to the Existing ABL Credit Agreement and outstanding on the Restatement
Effective Date shall convert into a revolving loan owing by the U.S. Borrowers
(each, a “Converted U.S. Borrower Revolving Loan”) and (y) each Existing
European Borrower Revolving Loan made by each Existing Lender to the European
Borrower pursuant to the Existing ABL Credit Agreement and outstanding on the
Restatement Effective Date shall convert into a revolving loan owing by the
European Borrower (each, a “Converted European Borrower Revolving Loan”) and
(B) each Lender with a U.S./European Commitment severally agrees to make, at any
time and from time to time on or after the Restatement Effective Date and prior
to the Final Maturity Date, (x) a revolving loan or revolving loans to the U.S.
Borrowers (on a joint and several basis) (together with each Converted U.S.
Borrower Revolving Loan, each, a “U.S. Borrower Revolving Loan”) and (y) a
revolving loan or revolving loans to the European Borrower (together with each
Converted European Borrower Revolving Loan, each, a “European Borrower Revolving
Loan”; and with the European Borrower Revolving Loans and the U.S. Borrower
Revolving Loans being each called a “U.S./European Revolving Loan”), which
U.S./European Revolving Loans:

(i) shall (subject to Section 2.14), be denominated in the applicable Available
Currency elected by the applicable Borrower;

(ii) shall (x) in the case of U.S. Borrower Revolving Loans at the option of the
U.S. Borrowers, be incurred and maintained as, and/or converted into, Base Rate
Loans or Eurodollar Loans and (y) in the case of European Borrower Revolving
Loans, be incurred and maintained as Euro Rate Loans, provided that except as
otherwise

 

-73-



--------------------------------------------------------------------------------

specifically provided in Section 2.10(b), all U.S./European Revolving Loans
comprising the same Borrowing shall at all times be of the same Type;

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) in the case of any Borrowing of U.S./European Revolving Loans, shall not be
made (and shall not be required to be made) by any U.S./European Lender in any
instance where the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause (x) the
Individual U.S./European Exposure of such U.S./European Lender to exceed the
amount of its U.S./European Commitment at such time, (y) the Aggregate
U.S./European Exposure to exceed the Total U.S./European Commitment at such time
or (z) the Aggregate European Borrower Exposure at such time to exceed the Total
European Sub-Commitment at such time; and

(v) subject to Section 16, in the case of U.S./European Revolving Loans which
are denominated in Euros, Swiss Francs, Pounds Sterling and any other currency
agreed by DBNY (each a “Specified Foreign Currency”) which are required to be
made by a Participating Specified Foreign Currency Lender, shall be made by
DBNY.

(b) Subject to and upon the terms and conditions set forth herein (including,
without limitation, the condition set forth in Sections 7.01, 7.02 and 7.03),
(I) each Existing Canadian Commitment (as in effect on the Restatement Effective
Date immediately prior to giving effect thereto) of each Existing Lender is
hereby converted on the Restatement Effective Date into a Canadian Commitment of
such Existing Lender, and (II) each Lender severally agrees (A) that, on the
Restatement Effective Date, each Existing Canadian Revolving Loan made by each
Existing Lender to the Canadian Borrowers pursuant to the Existing ABL Credit
Agreement and outstanding on the Restatement Effective Date shall convert into a
revolving loan owing by the Canadian Borrowers (each, a “Converted Canadian
Borrower Revolving Loan”) and (B) each Canadian Lender severally agrees to make,
at any time and from time to time on or after the Restatement Effective Date and
prior to the Final Maturity Date, a revolving loan or revolving loans to the
Canadian Borrowers (on a joint and several basis) (together with each Converted
Canadian Borrower Revolving Loan, each, a “Canadian Revolving Loan”), which
Canadian Revolving Loans:

(i) shall (subject to Section 2.14) be denominated in the applicable Available
Currency elected by the Canadian Borrowers;

(ii) shall, at the option of the Canadian Borrowers, be incurred and maintained
as, and/or converted into, (w) Base Rate Loans denominated in U.S. Dollars,
(x) Eurodollar Loans denominated in U.S. Dollars, (y) Canadian Prime Rate Loans
in Canadian Dollars, or (z) (i) in the case of a B/A Lender, the creation of
Bankers’ Acceptances in Canadian Dollars on the terms and conditions provided
for herein and in Schedule III hereto or (ii) in the case of a Non-B/A Lender,
the creation and purchase of completed Drafts in Canadian Dollars and the
exchange of such Drafts for B/A Equivalent Notes, in each case on the terms and
conditions provided for herein and in Schedule III hereto, provided that
(A) except as otherwise specifically provided in

 

-74-



--------------------------------------------------------------------------------

Section 2.10(b), all Canadian Revolving Loans comprising the same Borrowing
shall at all times be of the same Type and (B) Canadian Revolving Loans may only
be incurred and maintained as, and/or converted into, Bankers’ Acceptance Loans
in the circumstances, and to the extent, provided in Schedule III;

(iii) may be repaid and reborrowed in accordance with the provisions hereof; and

(iv) shall not be made (and shall not be required to be made) by any Canadian
Lender in any instance where the incurrence thereof (after giving effect to the
use of the proceeds thereof on the date of the incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) would cause (x) the
Individual Canadian Exposure of such Canadian Lender to exceed the amount of its
Canadian Commitment at such time, or (y) the Aggregate Canadian Exposure to
exceed the Total Canadian Commitment at such time.

(c) (I) (A) On the Restatement Effective Date, (x) the Existing U.S. Borrower
Swingline Loans (if any) made by the U.S./European Swingline Lender to the U.S.
Borrowers pursuant to the Existing ABL Credit Agreement and outstanding on the
Restatement Effective Date (immediately prior to giving effect thereto) shall be
converted to a revolving loan or revolving loans to the U.S. Borrowers (each, a
“Converted U.S. Borrower Swingline Loan” and (y) the Existing European Borrower
Swingline Loans (if any) made by the U.S./European Swingline Lender to the
European Borrower pursuant to the Existing ABL Credit Agreement and outstanding
on the Restatement Effective Date (immediately prior to giving effect thereto)
shall be converted to a revolving loan or revolving loans to the European
Borrower (each, a “Converted European Borrower Swingline Loan”) and (B) subject
to and upon the terms and conditions set forth herein (including, without
limitation, the conditions set forth in Sections 7.01, 7.02 and 7.03), the
U.S./European Swingline Lender agrees to make, at any time and from time to time
on or after the Restatement Effective Date and prior to the Swingline Expiry
Date (x) a revolving loan or revolving loans to the U.S. Borrowers (on a joint
and several basis) (together with each Converted U.S. Borrower Swingline Loan,
each, a “U.S. Borrower Swingline Loan”) and (y) a revolving loan or revolving
loans to the European Borrower (together with each Converted European Borrower
Swingline Loan, each, a “European Borrower Swingline Loan”; and with the
European Borrower Swingline Loans and the U.S. Borrower Swingline Loans being
each called a “U.S./European Borrower Swingline Loan”), which U.S./European
Borrower Swingline Loans:

(i) shall (x) in the case of U.S. Borrower Swingline Loans, be denominated in
U.S. Dollars and (y) in the case of European Borrower Swingline Loans (subject
to Section 2.14), be denominated in the applicable Available Currency elected by
the European Borrower;

(ii) shall (x) in the case of U.S. Borrower Swingline Loans be incurred and
maintained as Base Rate Loans and (y) in the case of European Borrower Swingline
Loans, be incurred and maintained as Euro Rate Loans subject to an interest
period of one to seven days, as selected by the Swingline Lender;

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

 

-75-



--------------------------------------------------------------------------------

(iv) shall not be made by the U.S./European Swingline Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause (x) the Aggregate
U.S./European Exposure to exceed the Total U.S./European Commitment as then in
effect or (y) the Aggregate European Borrower Exposure at such time to exceed
the Total European Sub-Commitment at such time; and

(v) shall not exceed in aggregate principal amount at any time outstanding the
relevant Maximum Swingline Amount.

(II)(A) On the Restatement Effective Date, the Existing Canadian Swingline Loans
(if any) made by the Canadian Swingline Lender to the Canadian Borrowers
pursuant to the Existing ABL Credit Agreement and outstanding on the Restatement
Effective Date (immediately prior to giving effect thereto) shall be converted
to a revolving loan or revolving loans to the Canadian Borrowers (each, a
“Converted Canadian Swingline Loan”) and (B) subject to and upon the terms and
conditions set forth herein (including, without limitation, the conditions set
forth in Sections 7.01, 7.02 and 7.03), the Canadian Swingline Lender agrees to
make, at any time and from time to time on or after the Restatement Effective
Date and prior to the Swingline Expiry Date, a revolving loan or revolving loans
(together with each Converted Canadian Swingline Loan, each, a “Canadian
Swingline Loan” and, collectively, the “Canadian Swingline Loans” and, together
with the U.S./European Borrower Swingline Loans, the “Swingline Loans”) to the
Canadian Borrowers, which Canadian Swingline Loans:

(i) shall (subject to Section 2.14) be denominated in the applicable Available
Currency elected by the Canadian Borrowers;

(ii) shall be incurred and maintained as Base Rate Loans (in the case of
Canadian Swingline Loans denominated in U.S. Dollars) or Canadian Prime Rate
Loans (in the case of Canadian Swingline Loans denominated in Canadian Dollars);

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) shall not be made by the Canadian Swingline Lender in any instance where
the incurrence thereof (after giving effect to the use of the proceeds thereof
on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause the Aggregate Canadian
Exposure to exceed the Total Canadian Commitment as then in effect; and

(v) shall not exceed in aggregate principal amount at any time outstanding the
relevant Maximum Swingline Amount.

Notwithstanding anything to the contrary contained in this Section 2.01(c), no
Swingline Lender shall make any Swingline Loan after such Swingline Lender has
received written notice from the Borrowers, any other Credit Party or the
Required Lenders stating that a Default or an Event of Default exists and is
continuing until such time as such Swingline Lender shall have received written
notice (A) of rescission of all such notices from the party or parties

 

-76-



--------------------------------------------------------------------------------

originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default by the Required Lenders.

(d) On any Business Day, either Swingline Lender may, in its sole discretion,
give notice to the Lenders under the relevant Tranche (i.e., the U.S./European
Lenders in the case of the U.S./European Borrower Swingline Loans and the
Canadian Lenders in the case of the Canadian Swingline Loans) that such
Swingline Lender’s outstanding Swingline Loans shall be funded with one or more
Borrowings of Revolving Loans under the relevant Tranche (provided that such
notice shall be deemed to have been automatically given upon the occurrence of a
Default or an Event of Default under Section 11.05 or upon the exercise of any
of the remedies provided in the last paragraph of Section 11), in which case one
or more Borrowings of Revolving Loans constituting Base Rate Loans, in the case
of Swingline Loans maintained in U.S. Dollars, Euro Rate Loans subject to an
Interest Period of one month, in the case of Swingline Loans maintained in a
currency other than U.S. Dollars or Canadian Dollars, or Canadian Prime Rate
Loans, in the case of Canadian Swingline Loans maintained in Canadian Dollars,
(each such Borrowing, a “Mandatory Borrowing”) shall be made on the immediately
succeeding Business Day (or, in the case of a Mandatory Borrowing of Euro Rate
Loans, the second succeeding Business Day) by all Lenders pro rata based on each
such Lender’s Facility Percentage under the relevant Tranche (determined before
giving effect to any termination of the Commitments pursuant to the last
paragraph of Section 11) and the proceeds thereof shall be applied directly by
such Swingline Lender to repay such Swingline Lender for such outstanding
Swingline Loans. Each Lender with a Commitment under the relevant Tranche hereby
irrevocably agrees to make Revolving Loans under the relevant Tranche upon one
Business Day’s notice (or, in the case of a Mandatory Borrowing of Euro Rate
Loans, two Business Days’ notice) pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified in writing by the relevant Swingline Lender notwithstanding (i) the
amount of the Mandatory Borrowing may not comply with the Minimum Borrowing
Amount otherwise required hereunder, (ii) whether any conditions specified in
Section 7 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) the date of such Mandatory Borrowing, and (v) the amount of
any Borrowing Base or Commitment at such time. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code or any other relevant bankruptcy or insolvency laws
with respect to any Borrower), then each Lender with a Commitment under the
relevant Tranche hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the relevant Borrowers on or after such date and prior to
such purchase) from the relevant Swingline Lender such participations in the
outstanding Swingline Loans of such Swingline Lender as shall be necessary to
cause the Lenders with Commitments under the relevant Tranche to share in such
relevant Swingline Loans ratably based upon their respective Percentages
(determined before giving effect to any termination of the Commitments pursuant
to the last paragraph of Section 11), provided that (x) all interest payable on
such Swingline Loans shall be for the account of such Swingline Lender until the
date as of which the respective participation is required to be purchased and,
to the extent attributable to the purchased participation, shall be payable to
the participant from and after such date and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay the relevant Swingline Lender interest on the principal
amount of participation purchased for each day from

 

-77-



--------------------------------------------------------------------------------

and including the day upon which the Mandatory Borrowing would otherwise have
occurred to but excluding the date of payment for such participation, at the
overnight Federal Funds Rate for the first three days and at the interest rate
otherwise applicable to Revolving Loans maintained as Base Rate Loans (or, in
the case of Non-Dollar Denominated Loans, the interest rate that is applicable
to the respective Mandatory Borrowing) hereunder for each day thereafter.

(e) Notwithstanding anything to the contrary in Sections 2.01(a), (b), (c) or
(d), Section 7.03 or elsewhere in this Agreement, upon at least 10 Business
Days’ prior written notice to Aleris, the Administrative Agent shall have the
right to establish reserves in such amounts, and with respect to such matters,
as the Administrative Agent in its Permitted Discretion shall deem necessary,
against any Borrowing Base, including, without limitation, (i) an Unpaid
Supplier Reserve and a Rent Reserve against Eligible Inventory included in any
Borrowing Base, (ii) Hedge Product Reserves and Bank Product Reserves and
(iii) reserves for Priority Payables; provided, however, that the Administrative
Agent may not implement reserves with respect to matters which are already
specifically reflected as ineligible Accounts or Inventory or criteria deducted
in computing the cost or market value of Eligible Inventory or the Net
Liquidation Value of Eligible Inventory; and provided, further, that the
Administrative Agent may only establish or increase a reserve (other than Rent
Reserves, Hedge Product Reserves and Bank Product Reserves) after the
Restatement Effective Date based on an event, condition or other circumstance
arising after the Restatement Effective Date or based on facts not known to the
Administrative Agent as of the Restatement Effective Date. The amount of any
reserve established by the Administrative Agent shall have a reasonable
relationship to the event, condition or other matter that is the basis for the
reserve. Upon delivery of written notice to Aleris as provided above, the
Administrative Agent shall be available to discuss the proposed reserve or
increase, and Aleris and its Subsidiaries may take such action as may be
required so that the event, condition or matter that is the basis for such
reserve or increase no longer exists, in a manner and to the extent reasonably
satisfactory to the Administrative Agent in the exercise of its Permitted
Discretion. In no event shall such notice and opportunity limit the right of the
Administrative Agent to establish or change such reserve, unless the
Administrative Agent shall have determined in its Permitted Discretion that the
event, condition or other matter that is the basis for such new reserve or such
change no longer exists or has otherwise been adequately addressed by the
Borrowers.

(f) In the event any of the U.S. Borrowers, the Canadian Borrowers or the
European Borrower is unable to comply with the conditions precedent to the
making of Revolving Loans or the issuance of Letters of Credit set forth in
Section 7 (including, without limitation, the Borrowing Base limitations set
forth in Section 7.03), (x) the U.S./European Lenders authorize the
Administrative Agent, for the account of the U.S./European Lenders, to make U.S.
Borrower Revolving Loans to the U.S. Borrowers and (y) the Canadian Lenders
authorize the Canadian Administrative Agent, for the account of the Canadian
Lenders, to make Canadian Revolving Loans to the Canadian Borrowers (each, an
“Agent Advance”), which, in each case, (i) may only be made in U.S. Dollars as
Base Rate Loans and (ii) may be made at any time or from time to time on or
after the date the Administrative Agent first receives a Notice of Borrowing
requesting an Agent Advance until the earlier of (A) the 30th Business Day after
such date, (B) the date the respective Borrowers or Borrower are (or is) again
able to comply with the Borrowing Base limitations and the conditions precedent
to the making of Revolving Loans and issuance of Letters of Credit, or obtain
(or obtains) an amendment or waiver with respect thereto

 

-78-



--------------------------------------------------------------------------------

and (C) the date the Required Lenders instruct the Administrative Agent and the
Canadian Administrative Agent to cease making Agent Advances (in each case, the
“Agent Advance Period”). Neither the Administrative Agent nor the Canadian
Administrative Agent shall make any Agent Advance to the extent that at such
time the amount of such Agent Advance (A) in the case of Agent Advances made to
the Canadian Borrowers, (I) when added to the aggregate outstanding amount of
all other Agent Advances made to the Canadian Borrowers and the U.S. Borrowers
at such time, would exceed 5% of the Combined U.S./Canadian Borrowing Base at
such time (based on the Borrowing Base Certificate last delivered) less the
European U.S. Borrowing Base Usage at such time or (II) when added to the
Aggregate Canadian Exposure as then in effect (immediately prior to the
incurrence of such Agent Advance), would exceed the Total Canadian Commitment at
such time, or (B) in the case of Agent Advances made to the U.S. Borrowers,
(I) when added to the aggregate outstanding amount of all other Agent Advances
made to the U.S. Borrowers at such time, would exceed 5% of the U.S. Borrowing
Base at such time (based on the Borrowing Base Certificate last delivered) less
the Aggregate Non-U.S. Borrowing Base Usage at such time, (II) when added to the
aggregate outstanding amount of all other Agent Advances made to the U.S.
Borrowers and the Canadian Borrowers at such time, would exceed 5% of the
Combined U.S./Canadian Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) less the European U.S. Borrowing Base Usage at such
time or (III) when added to the Aggregate U.S./European Exposure at such time
(immediately prior to the incurrence of such Agent Advance), would exceed the
Total U.S./European Commitment at such time. It is understood and agreed that,
subject to the requirements set forth above, Agent Advances may be made by the
Administrative Agent or the Canadian Administrative Agent in the case of
Canadian Borrower Obligations in their respective discretion to the extent the
Administrative Agent or the Canadian Administrative Agent deems such Agent
Advances necessary or desirable (x) to preserve and protect the applicable
Collateral, or any portion thereof, (y) to enhance the likelihood of, or
maximize the amount of, repayment of the Revolving Loans and other obligations
of the Credit Parties hereunder and under the other Credit Documents or (z) to
pay any other amount chargeable to or required to be paid by the Borrowers
pursuant to the terms of this Agreement, including payments of reimbursable
expenses and other sums payable under the Credit Documents, and that the
Borrowers shall have no right to require that any Agent Advances be made. Agent
Advances will be deemed U.S./European Borrower Swingline Loans (if made to the
U.S. Borrowers) or Canadian Swingline Loans (if made to the Canadian Borrowers)
for all purposes of this Agreement and shall be subject to refunding as a
Mandatory Borrowing pursuant to Section 2.01(d), in each case, notwithstanding
(i) after giving effect thereto, the relevant Maximum Swingline Amount may be
exceeded and (ii) the other conditions set forth in Sections 2.01(c) or (d), as
applicable may not be satisfied at such time.

2.02 Minimum Amount of Each Borrowing; Limitation on Euro Rate Loans. The
aggregate principal amount of each Borrowing of Loans under a respective Tranche
of Loans shall not be less than the Minimum Borrowing Amount applicable to such
Tranche of Loans. More than one Borrowing may occur on the same date, but at no
time shall there be outstanding more than (x) 15 Borrowings of Euro Rate Loans
in the aggregate for all Tranches of Loans and (y) more than 5 Borrowings of
Bankers’ Acceptance Loans.

2.03 Notice of Borrowing. (a) Whenever a Borrower desires to incur (x) Euro Rate
Loans (excluding Borrowings of Swingline Loans and Mandatory Borrowings) or
Bankers’

 

-79-



--------------------------------------------------------------------------------

Acceptance Loans hereunder, such Borrower shall give the Administrative Agent at
the Notice Office no later than 2:00 p.m. (New York time) at least three
Business Days’ prior notice of each Euro Rate Loan or Bankers’ Acceptance Loan
to be incurred hereunder, (y) Base Rate Loans hereunder (excluding Borrowings of
Swingline Loans and Mandatory Borrowings), such Borrower shall give the
Administrative Agent prior notice at the Notice Office no later than 2:00 p.m.
(New York time) at least one Business Day’s prior notice of each Base Rate Loan
to be incurred hereunder and (z) Canadian Prime Rate Loans hereunder (excluding
Borrowings of Swingline Loans and Mandatory Borrowings), such Borrower shall
give the Administrative Agent at the Notice Office no later than 12:00 noon (New
York time) at least one Business Day’s prior notice of each Canadian Prime Rate
Loan to be incurred hereunder. Each such notice (each, a “Notice of Borrowing”),
except as otherwise expressly provided in Section 2.10, shall be irrevocable and
shall be in writing, or by telephone promptly confirmed in writing, in the form
of Exhibit A-1, appropriately completed to specify: (i) the aggregate principal
amount or Face Amount, as the case may be, of the Loans to be made pursuant to
such Borrowing (stated in the applicable Available Currency), (ii) the date of
such Borrowing (which shall be a Business Day), (iii) whether the applicable
Borrowing shall consist of U.S. Borrower Revolving Loans, Canadian Revolving
Loans or European Borrower Revolving Loans, (iv) in the case of Dollar
Denominated Loans, whether the Dollar Denominated Loans being made pursuant to
such Borrowing are to be initially maintained as Base Rate Loans or Eurodollar
Loans and, if Eurodollar Loans, the Interest Period to be initially applicable
thereto, (v) in the case of Euro Denominated Loans and Other Foreign Currency
Denominated Loans, the Interest Period to be initially applicable thereto, and
(vi) in the case of Canadian Dollar Denominated Loans, whether the applicable
Borrowing shall consist of Canadian Prime Rate Loans or Bankers’ Acceptance
Loans and, if Bankers’ Acceptance Loans, the term thereof (which shall comply
with the requirements of Schedule III). The Administrative Agent shall promptly
give each Lender which is required to make Loans of the Tranche specified in the
applicable Notice of Borrowing, notice of such proposed Borrowing, of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.

(b) (i) Whenever a Borrower desires to make a Borrowing of (x) U.S. Borrower
Swingline Loans or Canadian Swingline Loans hereunder, such Borrower shall give
the relevant Swingline Lender, not later than 1:00 p.m. (New York time) on the
date such relevant Swingline Loan is to be made or (y) European Borrower
Swingline Loans hereunder, such Borrower shall give the U.S./European Swingline
Lender, not later than 1:00 p.m. (New York time) one Business Day prior to the
date such European Borrower Swingline Loan is to be made, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
made hereunder. Each such notice shall be irrevocable and shall be given by or
on behalf of the respective Borrower in the form of Exhibit A-1, appropriately
completed to specify: (A) the date of Borrowing (which shall be a Business Day),
(B) the aggregate principal amount of the Swingline Loans to be made pursuant to
such Borrowing and (C) in the case of Canadian Swingline Loans or European
Borrower Swingline Loans, the relevant Available Currency in which such
Swingline Loans are to be denominated.

(ii) Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(d), with the U.S. Borrowers or Canadian Borrowers, as applicable,
irrevocably

 

-80-



--------------------------------------------------------------------------------

agreeing, by its incurrence of any Swingline Loan, to the making of the
Mandatory Borrowings as set forth in Section 2.01(d).

(c) Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Canadian Administrative Agent, as applicable, or the
relevant Swingline Lender (in the case of a Borrowing of Swingline Loans) may
act without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, reasonably believed by the Administrative Agent
or the Canadian Administrative Agent, as applicable, or such Swingline Lender,
as the case, may be, in good faith to be from the president, the chief executive
officer or a Financial Officer of such Borrower, or from any other authorized
officer of such Borrower designated in writing by such Borrower to the
Administrative Agent or the Canadian Administrative Agent, as applicable, or the
Swingline Lender, as the case may be, as being authorized to give such notices,
prior to receipt of written confirmation. In each such case, such Borrower
hereby waives the right to dispute the Administrative Agent’s, the Canadian
Administrative Agent’s or the Swingline Lender’s, as the case may be, record of
the terms of such telephonic notice of such Borrowing or prepayment of Loans, as
the case may be, absent manifest error.

2.04 Disbursement of Funds. No later than 1:00 p.m. (New York time) on the date
specified in each Notice of Borrowing (or (x) in the case of Swingline Loans,
not later than 3:00 p.m. (New York time) on the date specified pursuant to
Section 2.03(b)(i) or (ii), as applicable, (y) in the case of Mandatory
Borrowings, not later than 10:00 a.m. (New York time) on the date specified in
Section 2.01(d) and (z) in the case of a Borrowing of Euro Denominated Loans and
Other Foreign Currency Denominated Loans, no later than 1:00 p.m. (New York
time), on such date), each Lender with a Commitment under the relevant Tranche
of Loans will, subject to Section 16, make available its pro rata portion
(determined in accordance with Section 2.07) of each such Borrowing requested to
be made on such date (or, in the case of Swingline Loans, the respective
Swingline Lender shall make available the full amount thereof). All such amounts
will be made available in the relevant Available Currency, and in immediately
available funds at the Payment Office, and the Administrative Agent or the
Canadian Administrative Agent, as applicable, will make available to the
respective Borrower or Borrowers (or to the relevant Swingline Lender, in the
case of a Mandatory Borrowing at the Payment Office the aggregate of the amounts
so made available by the Lenders. Unless the Administrative Agent or the
Canadian Administrative Agent, as applicable, shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the relevant Administrative Agent such Lender’s portion of any
Borrowing to be made on such date (other than in the circumstances described in
Section 16), the relevant Administrative Agent may assume that such Lender has
made such amount available to the relevant Administrative Agent on such date of
Borrowing and the relevant Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the relevant Borrower
or Borrowers a corresponding amount. If such corresponding amount is not in fact
made available to the relevant Administrative Agent by such Lender, the relevant
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the relevant Administrative Agent’s demand therefor, the relevant
Administrative Agent shall promptly notify the relevant Borrower or Borrowers
and such Borrower or Borrowers shall immediately pay such corresponding

 

-81-



--------------------------------------------------------------------------------

amount to the relevant Administrative Agent. The relevant Administrative Agent
also shall be entitled to recover on demand from such Lender or the relevant
Borrower or Borrowers, as the case may be, interest on such corresponding amount
in respect of each day from the date such corresponding amount was made
available by the relevant Administrative Agent to such Borrower or Borrowers
until the date such corresponding amount is recovered by the relevant
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate (or (x) in the case of Canadian Dollar
Denominated Loans, the cost to the Canadian Administrative Agent of acquiring
overnight funds in Canadian Dollars, (y) in the case of Euro Denominated Loans,
the cost to the relevant Administrative Agent of acquiring overnight funds in
Euros or (z) in the case of Other Foreign Currency Denominated Loans, the cost
to the relevant Administrative Agent of acquiring overnight funds in the
applicable Available Currency in which such Other Foreign Currency Denominated
Loans were incurred) for the first three days and at the interest rate otherwise
applicable to such Loans for each day thereafter, and (ii) if recovered from the
relevant Borrower or Borrowers, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.08. Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which any Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder;
provided that the funding of all U.S./European Revolving Loans which are also
denominated in a Specified Foreign Currency shall also be subject to the
provisions of Section 16.

2.05 Notes. (a) Each Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of U.S. Borrower Revolving Loans,
by a promissory note duly executed and delivered by each U.S. Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (each, a “U.S. Borrower Revolving Note” and, collectively,
the “U.S. Borrower Revolving Notes”), (ii) in the case of Canadian Revolving
Loans, by a promissory note duly executed and delivered by each Canadian
Borrower substantially in the form of Exhibit B-2, with blanks appropriately
completed in conformity herewith (each, a “Canadian Revolving Note” and,
collectively, the “Canadian Revolving Notes”), (iii) in the case of European
Borrower Revolving Loans, by a promissory note duly executed and delivered by
the European Borrower substantially in the form of Exhibit B-3, with blanks
appropriately completed in conformity herewith (each, a “European Borrower
Revolving Note” and, collectively, the “European Borrower Revolving Notes”),
(iv) if U.S. Borrower Swingline Loans, by a promissory note duly executed and
delivered by each U.S. Borrower substantially in the form of Exhibit B-4, with
blanks appropriately completed in conformity herewith (the “U.S. Borrower
Swingline Note”), (v) if Canadian Swingline Loans, by a promissory note duly
executed and delivered by each Canadian Borrower substantially in the form of
Exhibit B-5, with blanks appropriately completed in conformity herewith (the
“Canadian Swingline Note”) and (vi) if European Borrower Swingline Loans, by a
promissory note duly executed and delivered by the European Borrower
substantially in the form of Exhibit B-6, with blanks appropriately completed in
conformity herewith (the “European Borrower Swingline Note”).

(b) The U.S. Borrower Revolving Note issued to each Lender that has a
U.S./European Commitment or outstanding U.S. Borrower Revolving Loans shall
(i) be executed

 

-82-



--------------------------------------------------------------------------------

by each U.S. Borrower, (ii) be payable to such Lender or its registered assigns
and be dated the Restatement Effective Date (or, if issued after the Restatement
Effective Date, be dated the date of the issuance thereof), (iii) be in a stated
principal amount (expressed in U.S. Dollars) equal to the U.S./European
Commitment of such Lender (or, if issued after the termination thereof, be in a
stated principal amount equal to the Individual U.S. Borrower Exposure of such
Lender at such time) and be payable in the outstanding principal amount of the
U.S. Borrower Revolving Loans evidenced thereby from time to time, provided that
if, because of fluctuations in exchange rates after the date of issuance
thereof, the U.S. Borrower Revolving Note of any U.S./European Lender would not
be at least as great as the outstanding principal amount (taking the Dollar
Equivalent of all Non-Dollar Denominated Loans evidenced thereby) of the U.S.
Borrower Revolving Loans made by such U.S./European Lender at any time
outstanding, the respective U.S./European Lender may request (and in such case
the U.S. Borrowers shall promptly execute and deliver) a new U.S. Borrower
Revolving Note in an amount equal to the aggregate principal amount (taking the
Dollar Equivalent of all Non-Dollar Denominated Revolving Loans evidenced
thereby) of the U.S. Borrower Revolving Loans of such U.S./European Lender
outstanding on the date of the issuance of such new U.S. Borrower Revolving
Note, (iv) with respect to each U.S. Borrower Revolving Loan evidenced thereby,
be payable (subject to Section 2.14) in the respective Available Currency in
which such U.S. Borrower Revolving Loan was made, provided that the obligations
with respect to each Non-Dollar Denominated Loan evidenced thereby shall be
subject to conversion into Dollar Denominated Loans as provided in (and in the
circumstances contemplated by) Section 2.14, (v) mature on the Final Maturity
Date, (vi) bear interest as provided in the appropriate clause of Section 2.08
in respect of the Base Rate Loans and Euro Rate Loans, as the case may be,
evidenced thereby, (vii) be subject to voluntary prepayment as provided in
Section 5.01, and mandatory repayment as provided in Section 5.02, and (viii) be
entitled to the benefits of this Agreement and the other Credit Documents.

(c) The Canadian Revolving Note issued to each Lender that has a Canadian
Commitment or outstanding Canadian Revolving Loans shall (i) be executed by each
Canadian Borrower, (ii) be payable to such Lender or its registered assigns and
be dated the Restatement Effective Date (or, if issued after the Restatement
Effective Date, be dated the date of the issuance thereof), (iii) be in a stated
principal amount (expressed in U.S. Dollars) equal to the Canadian Commitment of
such Lender (or, if issued after the termination thereof, be in a stated
principal amount equal to the Individual Canadian Exposure of such Lender at
such time) and be payable in the outstanding principal amount of the Canadian
Revolving Loans evidenced thereby from time to time, provided that if, because
of fluctuations in exchange rates after the date of issuance thereof, the
Canadian Revolving Note of any Canadian Lender would not be at least as great as
the outstanding principal amount (taking the Dollar Equivalent of all Canadian
Dollar Denominated Loans evidenced thereby) of the Canadian Revolving Loans made
by such Canadian Lender at any time outstanding, the respective Canadian Lender
may request (and in such case the Canadian Borrowers shall promptly execute and
deliver) a new Canadian Revolving Note in an amount equal to the aggregate
principal amount (taking the Dollar Equivalent of all Non-Dollar Denominated
Loans evidenced thereby) of the Canadian Revolving Loans of such Canadian Lender
outstanding on the date of the issuance of such new Canadian Revolving Note,
(iv) with respect to each Canadian Revolving Loan evidenced thereby, be payable
(subject to Section 2.14) in the respective Available Currency in which such
Canadian Revolving Loan was made, provided that the obligations with respect to
each Canadian Dollar Denominated Loan evidenced thereby shall be subject to
conversion into Non-Dollar

 

-83-



--------------------------------------------------------------------------------

Denominated Loans as provided in (and in the circumstances contemplated by)
Section 2.14, (v) mature on the Final Maturity Date, (vi) bear interest as
provided in the appropriate clause of Section 2.08 in respect of the Base Rate
Loans, Eurodollar Loans and Canadian Prime Rate Loans, as the case may be,
evidenced thereby, (vii) be subject to voluntary prepayment as provided in
Section 5.01, and mandatory repayment as provided in Section 5.02, and (viii) be
entitled to the benefits of this Agreement and the other Credit Documents.

(d) The European Borrower Revolving Note issued to each Lender that has a
U.S./European Commitment or outstanding European Borrower Revolving Loans shall
(i) be executed by the European Borrower, (ii) be payable to such Lender or its
registered assigns and be dated the Restatement Effective Date (or, if issued
after the Restatement Effective Date, be dated the date of the issuance
thereof), (iii) be in a stated principal amount (expressed in U.S. Dollars)
equal to the European Sub-Commitment of such Lender (or, if issued after the
termination thereof, be in a stated principal amount equal to the Individual
European Borrower Exposure of such Lender at such time) and be payable in the
outstanding principal amount of the European Borrower Revolving Loans evidenced
thereby from time to time, provided that if, because of fluctuations in exchange
rates after the date of issuance thereof, the European Borrower Revolving Note
of any U.S./European Lender would not be at least as great as the outstanding
principal amount (taking the Dollar Equivalent of all Non-Dollar Denominated
Loans evidenced thereby) of the European Borrower Revolving Loans made by such
U.S./European Lender at any time outstanding, the respective U.S./European
Lender may request (and in such case the European Borrower shall promptly
execute and deliver) a new European Borrower Revolving Note in an amount equal
to the aggregate principal amount (taking the Dollar Equivalent of all
Non-Dollar Denominated Revolving Loans evidenced thereby) of the European
Borrower Revolving Loans of such U.S./European Lender outstanding on the date of
the issuance of such new European Borrower Revolving Note, (iv) with respect to
each European Borrower Revolving Loan evidenced thereby, be payable (subject to
Section 2.14) in the respective Available Currency in which such European
Borrower Revolving Loan was made, provided that the obligations with respect to
each Non-Dollar Denominated Loan evidenced thereby shall be subject to
conversion into Dollar Denominated Loans as provided in (and in the
circumstances contemplated by) Section 2.14, (v) mature on the Final Maturity
Date, (vi) bear interest as provided in the appropriate clause of Section 2.08,
(vii) be subject to voluntary prepayment as provided in Section 5.01, and
mandatory repayment as provided in Section 5.02, and (viii) be entitled to the
benefits of this Agreement and the other Credit Documents.

(e) The U.S. Borrower Swingline Note issued to the U.S./European Swingline
Lender shall (i) be executed by each U.S. Borrower, (ii) be payable to the
U.S./European Swingline Lender or its registered assigns and be dated the
Restatement Effective Date, (iii) be in a stated principal amount (expressed in
U.S. Dollars) equal to the relevant Maximum Swingline Amount and be payable in
the outstanding principal amount of the U.S. Borrower Swingline Loans evidenced
thereby from time to time, (iv) mature on the Swingline Expiry Date, (v) bear
interest as provided in the appropriate clause of Section 2.08, (vi) be subject
to voluntary prepayment as provided in Section 5.01 and mandatory repayment as
provided in Section 5.02 and (vii) be entitled to the benefits of this Agreement
and the other Credit Documents.

(f) The Canadian Swingline Note issued to the Canadian Swingline Lender shall
(i) be executed by each Canadian Borrower, (ii) be payable to the Canadian
Swingline

 

-84-



--------------------------------------------------------------------------------

Lender or its registered assigns and be dated the Restatement Effective Date,
(iii) be in a stated principal amount (expressed in U.S. Dollars) equal to the
relevant Maximum Swingline Amount and be payable in the outstanding principal
amount of the Canadian Swingline Loans evidenced thereby from time to time,
provided that if, because of fluctuations in exchange rates after the date of
issuance thereof, the Canadian Swingline Note of the Canadian Swingline Lender
would not be at least as great as the outstanding principal amount (taking the
Dollar Equivalent of all Canadian Swingline Loans evidenced thereby) of the
Canadian Swingline Loans made by the Canadian Swingline Lender at any time
outstanding, the Canadian Swingline Lender may request (and in such case the
Canadian Borrowers shall promptly execute and deliver) a new Canadian Swingline
Note in an amount equal to the aggregate principal amount (taking the Dollar
Equivalent of all Canadian Swingline Loans evidenced thereby) of the Canadian
Swingline Loans of the Canadian Swingline Lender outstanding on the date of the
issuance of such new Canadian Swingline Note, (iv) with respect to each Canadian
Swingline Loan evidenced thereby, be payable (subject to Section 2.14) in the
respective Available Currency in which such Canadian Swingline Loan was made,
provided that the obligations with respect to each Canadian Dollar Denominated
Loan evidenced thereby shall be subject to conversion into Dollar Denominated
Loans as provided in (and in the circumstances contemplated by) Section 2.14,
(v) mature on the Swingline Expiry Date, (vi) bear interest as provided in the
appropriate clause of Section 2.08, (vii) be subject to voluntary prepayment as
provided in Section 5.01 and mandatory repayment as provided in Section 5.02 and
(viii) be entitled to the benefits of this Agreement and the other Credit
Documents.

(g) The European Borrower Swingline Note issued to the U.S./European Swingline
Lender shall (i) be executed by the European Borrower, (ii) be payable to the
U.S./European Swingline Lender or its registered assigns and be dated the
Restatement Effective Date, (iii) be in a stated principal amount (expressed in
U.S. Dollars) equal to the relevant Maximum Swingline Amount and be payable in
the outstanding principal amount of the European Borrower Swingline Loans
evidenced thereby from time to time, provided that if, because of fluctuations
in exchange rates after the date of issuance thereof, the European Borrower
Swingline Note of the U.S./European Swingline Lender would not be at least as
great as the outstanding principal amount (taking the Dollar Equivalent of all
European Borrower Swingline Loans evidenced thereby) of the European Borrower
Swingline Loans made by the U.S./European Swingline Lender at any time
outstanding, the U.S./European Swingline Lender may request (and in such case
the European Borrower shall promptly execute and deliver) a new European
Borrower Swingline Note in an amount equal to the aggregate principal amount
(taking the Dollar Equivalent of all European Borrower Swingline Loans evidenced
thereby) of the European Borrower Swingline Loans of the U.S./European Swingline
Lender outstanding on the date of the issuance of such new European Borrower
Swingline Note, (iv) mature on the Swingline Expiry Date, (v) bear interest as
provided in the appropriate clause of Section 2.08, (vi) be subject to voluntary
prepayment as provided in Section 5.01 and mandatory repayment as provided in
Section 5.02 and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.

(h) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby.

 

-85-



--------------------------------------------------------------------------------

Failure to make any such notation or any error in such notation shall not affect
any Borrower’s obligations in respect of such Loans.

(i) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to any
Borrower shall affect or in any manner impair the obligations of the applicable
Borrower to pay the Loans (and all related ABL Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents. Any
Lender which does not have a Note evidencing its outstanding Loans shall in no
event be required to make the notations otherwise described in preceding clause
(h). At any time when any Lender requests the delivery of a Note to evidence any
of its Loans, the applicable Borrower shall promptly execute and deliver to the
relevant Lender, at such Borrower’s expense, the requested Note in the
appropriate amount or amounts to evidence such Loans.

2.06 Conversions. (a) Each Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Dollar Denominated Loans (other than
Swingline Loans, which shall at all times be maintained as Base Rate Loans or
Canadian Prime Rate Loans, as the case may be) made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Dollar
Denominated Loans into a Borrowing (of the same Tranche) of another Type of
Dollar Denominated Loan, provided that (i) except as otherwise provided in
Section 2.10(b), Eurodollar Loans may be converted into Base Rate Loans only on
the last day of an Interest Period applicable to the Loans being converted and
no such partial conversion of Eurodollar Loans shall reduce the outstanding
principal amount of such Eurodollar Loans made pursuant to a single Borrowing to
less than the Minimum Borrowing Amount applicable thereto, (ii) Revolving Loans
maintained as Base Rate Loans may not be converted into Eurodollar Loans if any
Event of Default is in existence on the date of the conversion and the
Administrative Agent, at the request of the Required Lenders, so notifies the
relevant Borrower, and (iii) no conversion pursuant to this Section 2.06(a)
shall result in a greater number of Borrowings of Eurodollar Loans than is
permitted under Section 2.02. Each such conversion shall be effected by the
respective Borrower by giving the Administrative Agent at the Notice Office
prior to 2:00 p.m. (New York time) at least three Business Days’ prior notice
(each, a “Notice of Conversion/Continuation”) in the form of Exhibit A-2,
appropriately completed to specify the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were incurred and, if to be converted
into Eurodollar Loans, the Interest Period to be initially applicable thereto.
The Administrative Agent shall give each Lender prompt notice of any such
proposed conversion affecting any of its Loans. Upon any such conversion the
proceeds thereof will be deemed to be applied directly on the day of such
conversion to prepay the outstanding principal amount of the Loans being
converted.

(b) Mandatory and voluntary conversions of Bankers’ Acceptance Loans into
Canadian Prime Rate Loans shall be made in the circumstances, and to the extent,
provided in Schedule III. Except as otherwise provided under Section 2.14,
Bankers’ Acceptance Loans

 

-86-



--------------------------------------------------------------------------------

shall not be permitted to be converted into any other Type of Loan prior to the
maturity date of the applicable Bankers’ Acceptance or B/A Equivalent Note, as
the case may be.

(c) The Canadian Borrowers shall have the option to convert, on any Business Day
occurring on or after the Restatement Effective Date, all or a portion at least
equal to the applicable Minimum Borrowing Amount of the outstanding principal
amount of Canadian Prime Rate Loans (other than Swingline Loans, which shall at
all times be maintained as Base Rate Loans or Canadian Prime Rate Loans, as the
case may be) made pursuant to one or more Borrowings under a single Tranche into
a Borrowing or Borrowings of Bankers’ Acceptance Loans under such Tranche;
provided that (i) Canadian Prime Rate Loans may not be converted into Bankers’
Acceptance Loans if any Event of Default is in existence on the date of such
conversion and the Canadian Administrative Agent, at the request of the Required
Lenders, so notifies the relevant Borrowers and (ii) Borrowings of Bankers’
Acceptance Loans resulting from this Section 2.06 shall be limited in number as
provided in Section 2.02. Each such conversion shall be effected by the Canadian
Borrowers by giving the Canadian Administrative Agent at its Notice Office,
prior to 11:00 a.m.(New York time), at least three Business Days prior to the
date of the proposed conversion, a Notice of Conversion/Continuation specifying
the Canadian Dollar Denominated Loans to be so converted into Bankers’
Acceptance Loans, the Borrowing or Borrowings pursuant to which such Canadian
Dollar Denominated Loans were made and the term of the proposed Borrowing of
Bankers’ Acceptance Loans (which, in each case, shall comply with the
requirements of Schedule III). The Canadian Administrative Agent shall give each
Canadian Lender prompt notice of any such proposed conversion affecting any of
its Canadian Revolving Loans maintained as Canadian Prime Rate Loans. Upon any
such conversion, the proceeds thereof will be deemed to be applied directly on
the day of such conversion to prepay the outstanding principal amount of the
Canadian Revolving Loans being converted.

2.07 Pro Rata Borrowings. All Borrowings of Revolving Loans of a given Tranche
under this Agreement shall be incurred from the Lenders pro rata on the basis of
their Facility Percentages under such Tranche. All Borrowings of U.S./European
Borrower Swingline Loans shall be incurred from the U.S./European Swingline
Lender. All Borrowings of Canadian Swingline Loans shall be incurred from the
Canadian Swingline Lender. It is understood that no Lender shall be responsible
for any default by any other Lender of its obligation to make Loans hereunder
and that each Lender shall be obligated to make the Loans provided to be made by
it hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

2.08 Interest. (a) The U.S. Borrowers (jointly and severally) agree to pay (in
the case of U.S. Borrower Revolving Loans and U.S. Borrower Swingline Loans),
the Canadian Borrowers (jointly and severally) agree to pay (in the case of
Canadian Revolving Loans and Canadian Swingline Loans) and the European Borrower
agrees to pay (in the case of a conversion of any European Borrower Revolving
Loan which is a Non-Dollar Denominated Loan into a Dollar Denominated Loan
pursuant to Section 2.14) interest in respect of the unpaid principal amount of
each Base Rate Loan (including any Canadian Dollar Denominated Loan made to the
Canadian Borrowers and converted into a Dollar Denominated Loan pursuant to
Section 2.14) from the date of Borrowing thereof (or, in the case of a
conversion of any Non-Dollar Denominated Loan into a Dollar Denominated Loan
pursuant to Section 2.14, from the date of the conversion of such Loan) until
the earlier of (i) the maturity thereof (whether by

 

-87-



--------------------------------------------------------------------------------

acceleration or otherwise) and (ii) the conversion of such Base Rate Loan to a
Eurodollar Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per
annum which shall be equal to the sum of the relevant Applicable Margin as in
effect from time to time plus the Base Rate as in effect from time to time.

(b) The U.S. Borrowers (jointly and severally) agree to pay (in the case of U.S.
Borrower Revolving Loans), the Canadian Borrowers (jointly and severally) agree
to pay (in the case of Canadian Revolving Loans) and the European Borrower
agrees to pay (in the case of European Borrower Revolving Loans and European
Borrower Swingline Loans) interest in respect of the unpaid principal amount of
each Euro Rate Loan from the date of Borrowing thereof until the earlier of
(i) the maturity thereof (whether by acceleration or otherwise) and (ii) in the
case of Eurodollar Loans, the conversion of such Eurodollar Loan to a Base Rate
Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the relevant Applicable Margin as in effect from time to time during such
Interest Period plus the relevant Euro Rate for such Interest Period plus in the
case of Non-Dollar Denominated Euro Rate Loans, any Mandatory Costs.

(c) The Canadian Borrowers (jointly and severally) agree to pay (in the case of
Canadian Revolving Loans and Canadian Swingline Loans, in each case, which are
Canadian Dollar Denominated Loans) interest in respect of the unpaid principal
amount of each Canadian Prime Rate Loan made to it from the date the proceeds
thereof are made available to it (which shall, in the case of a conversion
contemplated by Schedule III, be deemed to be the date upon which a maturing
Bankers’ Acceptance or B/A Equivalent Note is converted into a Canadian Prime
Rate Loan pursuant to said Schedule III, with the proceeds thereof to be equal
to the full Face Amount of such maturing Bankers’ Acceptance or B/A Equivalent
Note), until the earlier of (i) the maturity thereof (whether by acceleration,
or otherwise) and (ii) the conversion of such Canadian Prime Rate Loan to a
Bankers’ Acceptance Loan pursuant to Section 2.06, at a rate per annum which
shall be equal to the sum of the Canadian Prime Rate in effect from time to time
during the period such Canadian Prime Rate Loan is outstanding plus the relevant
Applicable Margin as in effect from time to time.

(d) To the extent permitted by law, overdue principal and overdue interest in
respect of each Loan and any other overdue amount payable hereunder and under
any other Credit Document shall, in each case, bear interest at a rate per annum
(1) in the case of overdue principal of, and interest or other amounts owing
with respect to, Loans and any other amounts owing in Canadian Dollars, equal to
2% plus the Applicable Margin for Canadian Prime Rate Loans plus the Canadian
Prime Rate, each as in effect from time to time, (2) in the case of overdue
principal of, and interest or other overdue amounts owing with respect to,
Non-Dollar Denominated Euro Rate Loans, equal to 2% plus the Applicable Margin
for Euro Rate Loans as in effect from time to time plus the relevant Euro Rate
for such successive periods not exceeding one month as the Administrative Agent
may determine from time to time in respect of amounts comparable to the amount
not paid plus any Mandatory Costs and (3) in all other cases, equal to the
greater of (x) the rate which is 2% in excess of the rate then borne by such
Loans and (y) the rate which is 2% in excess of the rate otherwise applicable to
Base Rate Loans of the respective Tranche of Loans from time to time. Interest
that accrues under this Section 2.08(d) shall be payable on demand.

 

-88-



--------------------------------------------------------------------------------

(e) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan and Canadian Prime Rate Loan (including, without limitation,
Swingline Loans), (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans or Canadian Prime Rate Loans, as the case may be, of the respective
Tranche of Loans being so repaid or prepaid, and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand, and (ii) in
respect of each Euro Rate Loan, (x) on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period, (y) on the date of any repayment or prepayment (on the
amount repaid or prepaid), and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

(f) Upon each Interest Determination Date, the Administrative Agent shall
determine the relevant Euro Rate for each Interest Period applicable to the
relevant Euro Rate Loans and shall promptly notify Aleris and the Lenders
thereof. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

2.09 Interest Periods for Euro Rate Loans. At the time any Borrower gives any
Notice of Borrowing or Notice of Conversion/Continuation in respect of the
making of, or conversion into, any Euro Rate Loan (in the case of the initial
Interest Period applicable thereto) or prior to 12:00 noon (New York time) on
the third Business Day prior to the expiration of an Interest Period applicable
to such Euro Rate Loan (in the case of any subsequent Interest Period), such
Borrower shall have the right to elect the Interest Period applicable to such
Euro Rate Loan, which Interest Period shall, at the option of such Borrower be a
one, two, three or six month (or, if agreed by all Lenders with Commitments
and/or Loans under the relevant Tranche, nine or twelve month) period, provided
that (in each case):

(i) all Euro Rate Loans comprising a Borrowing shall at all times have the same
Interest Period;

(ii) the initial Interest Period for any Euro Rate Loan shall commence on the
date of Borrowing of such Euro Rate Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such Euro Rate Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) if any Interest Period for a Euro Rate Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv) if any Interest Period for a Euro Rate Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Euro Rate Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

 

-89-



--------------------------------------------------------------------------------

(v) no Interest Period for any Borrowing of Eurodollar Loans may be selected at
any time when an Event of Default is then in existence and the Administrative
Agent, at the request of the Required Lenders, has notified the relevant
Borrower of same; and

(vi) no Interest Period in respect of any Borrowing of any Tranche of Euro Rate
Loans shall be selected which extends beyond the Final Maturity Date.

If by 12:00 noon (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Euro Rate Loans,
any Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Euro Rate Loans as provided above, such Borrower
shall be deemed to have elected, (x) if Eurodollar Loans to convert such
Eurodollar Loans into Base Rate Loans and (y) if Non-Dollar Denominated Euro
Rate Loans, to select a one-month Interest Period for such Non-Dollar
Denominated Euro Rate Loans, in any case, effective as of the expiration date of
such current Interest Period.

2.10 Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined in good faith (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto but, with respect to
clauses (i) and (iv) below, may be made only by the Administrative Agent or the
Canadian Administrative Agent, as applicable):

(i) on any Interest Determination Date that, by reason of any changes arising
after the Restatement Effective Date affecting the applicable interbank market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of the relevant Euro Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Euro Rate Loan
because of any change since the Restatement Effective Date in any applicable law
or governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to (A) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (except for
changes in taxes that are determined by reference to the net income or net
profits or franchise taxes imposed in lieu thereof of such Lender or, in the
case of a Lender that is a flow-through entity for tax purposes, a member or a
partner of such Lender, pursuant to the laws of the country or national
jurisdiction (or any political subdivision thereof) in which it is organized or
in which its principal office or applicable lending office is located) and (B) a
change in official reserve requirements, but, in all events, excluding reserves
required under Regulation D to the extent included in the computation of the
relevant Euro Rate (provided that increased costs or reductions in the amounts
received or receivable with respect to Taxes and Swiss Withholding Taxes shall
be dealt with exclusively pursuant to Sections 5.04 and 5.05, respectively); or

(iii) at any time, that the making or continuance of any Euro Rate Loan has been
made (x) unlawful by any change since the Restatement Effective Date in any

 

-90-



--------------------------------------------------------------------------------

applicable law or governmental rule, regulation or order, or (y) impossible by
compliance by any Lender in good faith with any governmental request (whether or
not having force of law) made after the Restatement Effective Date; or

(iv) at any time there is no market for Bankers’ Acceptances by reason of
circumstances affecting the Canadian money market generally or the relevant
Available Currency (other than U.S. Dollars) is not available in sufficient
amounts, as determined in good faith by the Administrative Agent, acting
reasonably, to fund any Borrowing of Bankers’ Acceptance Loans, Non-Dollar
Denominated Loans, as the case may be, requested pursuant to Section 2.01;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clauses (i) or (iv) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the affected Borrower and, except in the case
of clauses (i) and (iv) above, to the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders). Thereafter (w) in the case of clause (i) above, (A) in the event
Eurodollar Loans are so affected, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the affected Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by any Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by such Borrower, and (B) in the event that any Non-Dollar
Denominated Loan is so affected, the relevant Euro Rate shall be determined on
the basis provided in the proviso to the definition for the relevant Euro Rate,
(x) in the case of clause (ii) above, the Borrowers agree to pay to such Lender,
upon such Lender’s written request therefor, such additional amounts (in the
form of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its reasonable discretion shall determine) as shall
be required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for and the
calculation thereof, submitted to the Borrowers by such Lender shall, absent
manifest error, be final and conclusive and binding on all the parties hereto),
(y) in the case of clause (iii) above, the affected Borrower or Borrowers shall
take one of the actions specified in Section 2.10(b) as promptly as possible
and, in any event, within the time period required by law and (z) in the case of
clause (iv) above, Bankers’ Acceptance Loans or Loans in the relevant Available
Currency, as applicable (exclusive of any such Loans, that have theretofore been
funded), shall no longer be available until such time as the Administrative
Agent notifies the affected Borrower or Borrowers and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or notice pursuant to Section 2.03 given by
the respective Borrower or Borrowers with respect to such Loans which have not
been incurred shall be deemed rescinded by such Borrower or Borrowers. Each of
the Administrative Agent and each Lender agrees that if it gives notice to any
Borrower of any of the events described in clause (i), (ii), (iii) or
(iv) above, it shall promptly notify such Borrower and, in the case of any such
Lender, the Administrative Agent, promptly after it becomes aware that such
event has ceased to exist.

(b) At any time that any Euro Rate Loan is affected by the circumstances
described in Section 2.10(a)(ii), the affected Borrower may and, in the case of
a Euro Rate Loan

 

-91-



--------------------------------------------------------------------------------

affected by the circumstances described in Section 2.10(a)(iii), the affected
Borrower shall, either (x) if the affected Euro Rate Loan is then being made
initially or pursuant to a conversion, cancel such Borrowing (or the conversion
thereof) by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date on which such Borrower was notified by the affected
Lender or the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or
(y) if the affected Euro Rate Loan is then outstanding, upon at least three
Business Days’ written notice to the Administrative Agent, (A) in the case of a
Eurodollar Loan, require the affected Lender to convert such Eurodollar Loan
into a Base Rate Loan or (B) in the case of any Non-Dollar Denominated Euro Rate
Loan, repay such affected Non-Dollar Denominated Euro Rate Loan in full in
accordance with the applicable requirements of Section 5.01; provided that,
(i) if the circumstances described in Section 2.10(a)(iii) apply to any
Non-Dollar Denominated Euro Rate Loan, the Borrowers may, in lieu of taking the
actions described above, maintain such Non-Dollar Denominated Euro Rate Loan
outstanding, in which case, the relevant Euro Rate shall be determined on the
basis provided in the proviso to the definition of the relevant Euro Rate unless
the maintenance of such Non-Dollar Denominated Euro Rate Loan outstanding on
such basis would not stop the conditions described in Section 2.10(a)(iii) from
existing (in which case the actions described above, without giving effect to
this proviso, shall be required to be taken) and (ii) if more than one Lender is
affected at any time, then all affected Lenders must be treated the same
pursuant to this Section 2.10(b).

(c) If any Lender reasonably determines that after the Restatement Effective
Date the introduction of or any change in any applicable law or governmental
rule, regulation, order, guideline, directive or request (whether or not having
the force of law) concerning capital adequacy, or any change in interpretation
or administration thereof by the NAIC or any Governmental Authority, central
bank or comparable agency charged with the administration thereof, will have the
effect of increasing the amount of capital required or expected to be maintained
by such Lender or any corporation controlling such Lender based on the existence
of such Lender’s Commitments hereunder or its obligations hereunder, then each
affected Borrower agrees to pay to such Lender, upon its written demand
therefor, such additional amounts as shall be required to compensate such Lender
or such other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital. In determining such
additional amounts, each Lender shall act reasonably and in good faith and shall
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 2.10(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.10(c), shall give prompt written notice
thereof to each affected Borrower, which notice shall show in reasonable detail
the basis for calculation of such additional amounts.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that (x) the affected Borrower or Borrowers shall
not be required to compensate a Lender pursuant to this Section 2.10 for any
increased costs or reductions incurred more than 180 days prior to the date on
which such Lender notifies the Borrowers of the change in law or other
circumstance described in Section 2.10(a)(ii) or 2.10(c) giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor and

 

-92-



--------------------------------------------------------------------------------

(y) if such change in law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

2.11 Compensation. Each Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Bankers’ Acceptance Loans, or Euro Rate Loans but
excluding loss of anticipated profits and Mandatory Costs) which such Lender may
sustain: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of, or conversion from or into, Euro Rate
Loans or Banker’s Acceptances Loans does not occur on a date specified therefor
in a Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn by the applicable Borrower or Borrowers or deemed withdrawn pursuant
to Section 2.10(a)); (ii) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 5.01, Section 5.02 or as a
result of an acceleration of the Loans pursuant to Section 11) or conversion of
any of its Euro Rate Loans occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any repayment (including any
repayment made pursuant to Sections 5.01 or 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11 or as a result of the
replacement of a Lender pursuant to Sections 2.13 or 13.12(d)) of any Bankers’
Acceptance Loan occurs on a date which is not the maturity date of the
respective Bankers’ Acceptance Loan, as the case may be; (iv) if any prepayment
of any of its Euro Rate Loans or Bankers’ Acceptance Loans is not made on any
date specified in a notice of prepayment given by any Borrower; or (v) as a
consequence of (x) any other default by any Borrower to repay Euro Rate Loans or
Bankers’ Acceptance Loans when required by the terms of this Agreement or any
Note or B/A Instrument held by such Lender or (y) any election made pursuant to
Section 2.10(b). Any Lender’s or the Administrative Agent’s determination of
compensation owing to it under this Section 2.11 shall, absent manifest error,
be final and conclusive and binding on all the parties hereto.

2.12 Change of Lending Office. (a) Each Lender may at any time or from time to
time designate, by written notice to the relevant Administrative Agent to the
extent not already reflected on Schedule II, one or more lending offices (which,
for this purpose, may include Affiliates of the respective Lender) for the
various Loans made, and Letters of Credit participated in, by such Lender
(including, in the case of Canadian Lenders, by designating a separate lending
office (or Affiliate) to act as such with respect to Dollar Denominated Loans
and Letter of Credit Outstandings versus Non-Dollar Denominated Loans; provided
that, for designations made after the Restatement Effective Date (unless such
designation is made after the occurrence of a Conversion Event), to the extent
such designation shall result in increased costs under Section 2.10, 3.06 or
5.04 in excess of those which would be charged in the absence of the designation
of a different lending office (including a different Affiliate of the respective
Lender), then the Borrowers shall not be obligated to pay such excess increased
costs (although the Borrowers, in accordance with and pursuant to the other
provisions of this Agreement, shall be obligated to pay the costs which would
apply in the absence of such designation and any subsequent increased costs of
the type described above resulting from changes after the date of the respective
designation). Each lending office and Affiliate of any Lender designated as
provided above shall, for all purposes of this Agreement, be treated in the same
manner as the

 

-93-



--------------------------------------------------------------------------------

respective Lender (and shall be entitled to all indemnities and similar
provisions in respect of its acting as such hereunder).

(b) Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or
Section 5.04 with respect to such Lender, it will, if requested by any Borrower,
use reasonable efforts to designate another lending office for any Loans or
Letters of Credit affected by such event, provided that such designation is made
on such terms that would not subject such Lender to any material unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender in any
material respect, with the object of avoiding or mitigating the consequence of
the event giving rise to the operation of such Section. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation. Nothing in this Section 2.12(b) shall
affect or postpone any of the obligations of the Borrowers or the right of any
Lender provided in Sections 2.10, 3.06 and 5.04.

2.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Loans, (y) upon the occurrence of
an event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c), Section 3.06 or Section 5.04 with respect to any Lender which
results in such Lender charging to any Borrower increased costs or (z) in the
case of a refusal by a Lender to consent to certain proposed changes or waivers
with respect to this Agreement which have been approved by the Required Lenders
as (and to the extent) provided in Section 13.12(d) but which require the
consent of each Lender or each directly affected Lender, subject to the
limitations set forth in Section 2.19, Aleris shall have the right, either
(A) to replace such Lender with one or more other Eligible Transferees, none of
whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be reasonably
acceptable to the Administrative Agent or (B) to replace only (a) the Commitment
(and sub-commitments and outstandings pursuant thereto) of the Replaced Lender
with an identical Commitment provided by the Replacement Lender or (b) in the
case of a replacement as provided in Section 13.12(d) where the consent of the
respective Lender is required with respect to less than all Tranches of its
Loans or Commitments, the Commitments, sub-commitments and/or outstanding Loans
of such Lender in respect of each Tranche where the consent of such Lender would
otherwise be individually required, with identical Commitments, sub-commitments
and/or Loans of the applicable Tranche provided by the Replacement Lender (each
such Lender which is replaced by a Replacement Lender or whose Commitment (or
any portion thereof) or Loans (or any portion thereof) is replaced (either
pursuant to preceding clause (A) or (B)) is referred to herein as a “Replaced
Lender”); provided that:

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and all then
outstanding Loans (or, in the case of the replacement of less than all the
Tranches of Commitments and outstanding Loans of the relevant Replaced Lender,
all the Commitments and/or all then outstanding Loans relating to the Tranche or
Tranches with respect to which such Lender is being replaced) of, and all
participations in all then outstanding Letters of Credit issued

 

-94-



--------------------------------------------------------------------------------

pursuant to the respective Tranche or Tranches where the respective Lender is
being replaced of, the Replaced Lender and, in connection therewith, shall pay
to (w) the Replaced Lender in respect thereof an amount equal to the sum of
(A) an amount equal to (in the relevant currency or currencies) the aggregate
principal of, and all accrued and unpaid interest on, all then outstanding Loans
(including the Face Amount of any outstanding Bankers’ Acceptances and B/A
Equivalent Notes) of the respective Replaced Lender under each Tranche with
respect to which such Replaced Lender is being replaced, (B) an amount equal to
all Unpaid Drawings (if any) under each Tranche with respect to which the
relevant Replaced Lender is being replaced, in each case that have been funded
by (and not reimbursed to) such Replaced Lender at such time, together with all
then unpaid interest with respect thereto at such time, and (C) an amount equal
to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender (but
only with respect to the relevant Tranche or Tranches, in the case of the
replacement of less than all Tranches then held by the relevant Replaced Lender)
pursuant to Section 4.01, (x) the relevant Issuing Lender amounts equal to such
Replaced Lender’s relevant Facility Percentage of any Unpaid Drawings pursuant
to Letters of Credit issued pursuant to the relevant Tranche evidenced by such
Commitments (which at such time remain Unpaid Drawings) with respect to Letters
of Credit issued by such Issuing Lender to the extent such amount was not
theretofore funded by such Replaced Lender, (y) in the case of any replacement
of U.S./European Commitments, the U.S./European Swingline Lender, an amount
equal to such Replaced Lender’s pro rata share of any Mandatory Borrowing for
the relevant Tranche (as appropriate) (determined in accordance with Sections
2.01(d)(I) and 2.07), to the extent such amount was not theretofore funded by
such Replaced Lender, without duplication and (z) in the case of any replacement
of Canadian Commitments, the Canadian Swingline Lender, an amount equal to such
Replaced Lender’s pro rata share of any Mandatory Borrowing for the relevant
Tranche (as appropriate) (determined in accordance with Sections 2.01(d)(II) and
2.07), to the extent such amount was not theretofore funded by such Replaced
Lender, without duplication; and

(ii) all obligations of the Borrowers due and owing to the Replaced Lender at
such time (other than those specifically described in clause (i) of this
Section 2.13 in respect of which the assignment purchase price has been, or is
concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (i) and (ii) of this Section 2.13, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the relevant Borrowers and the
satisfaction of the other applicable conditions in Section 13.04(b), the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification

 

-95-



--------------------------------------------------------------------------------

provisions under this Agreement (including, without limitation, Sections 2.10,
2.11, 3.06, 5.04, 12.06 and 13.01), which shall survive as to such Replaced
Lender.

2.14 Special Provisions Applicable to Lenders Upon the Occurrence of a
Conversion Event. (a) On the date of the occurrence of a Conversion Event,
automatically (and without the taking of any action) (x) all then outstanding
Non-Dollar Denominated Loans shall be automatically converted into Loans of the
respective Tranche maintained in U.S. Dollars (in an amount equal to the Dollar
Equivalent of the aggregate principal amount (or Face Amount, as applicable) of
the respective Loans on the date such Conversion Event first occurred, which
Loans (i) shall continue to be owed by the respective Borrower, and (ii) shall
at all times thereafter be deemed to be Base Rate Loans and (y) all principal,
accrued and unpaid interest and other amounts owing with respect to such
Non-Dollar Denominated Loans shall be payable in U.S. Dollars, taking the Dollar
Equivalent of such principal, accrued and unpaid interest and other amounts. The
occurrence of any conversion of Non-Dollar Denominated Loans to Base Rate Loans
as provided above in this Section 2.14(a) shall be deemed to constitute for
purposes of Section 2.11, a prepayment of Loans before the last day of any
Interest Period relating thereto.

(b) On the date of the occurrence of any Conversion Event (i) if any Swingline
Loans are outstanding, one or more Mandatory Borrowings shall be made in
accordance with the requirements of Section 2.01(d), and (ii) if there have been
any Drawings pursuant to Letters of Credit which have not yet been reimbursed to
the respective Issuing Lender pursuant to Section 3, the various L/C
Participants in the respective Letters of Credit shall make payments to the
Issuing Lender therefor in accordance with the requirements of Section 3.04.
Each Lender which is required to make payments pursuant to the immediately
preceding sentence shall be obligated to do so in accordance with the terms of
this Agreement.

2.15 Incremental Commitments. (a) So long as no Default or Event of Default then
exists or would result therefrom, the Borrowers shall have the right, in
coordination with the Administrative Agent as to all of the matters set forth
below in this Section 2.15, but without requiring the consent of any of the
Lenders or the Administrative Agent, to request at any time and from time to
time after the Restatement Effective Date and prior to the Final Maturity Date,
that one or more Lenders (and/or one or more other Persons which are Eligible
Transferees and which will become Lenders as provided below) provide Incremental
Commitments under a Tranche and, subject to the applicable terms and conditions
contained in this Agreement, make Revolving Loans and participate in Swingline
Loans and Letters of Credit pursuant thereto, it being understood and agreed,
however, that (i) no Lender shall be obligated to provide an Incremental
Commitment as a result of any such request by the Borrowers, and until such
time, if any, as such Lender has agreed in its sole discretion to provide an
Incremental Commitment and executed and delivered to the Administrative Agent an
Incremental Commitment Agreement in respect thereof as provided in clause (b) of
this Section 2.15, such Lender shall not be obligated to fund any Revolving
Loans or participate in Swingline Loans or Letters of Credit in excess of its
Commitment under any Tranche as in effect prior to giving effect to such
Incremental Commitment provided pursuant to this Section 2.15, (ii) any Lender
(including any Eligible Transferee who will become a Lender) may so provide an
Incremental Commitment without the consent of any other Lender, (iii) each
provision of Incremental Commitments on a given date pursuant to this
Section 2.15 shall be in a minimum aggregate amount (for all Lenders (including
any Eligible Transferee who will become a Lender)) of at least $5,000,000 and in
integral

 

-96-



--------------------------------------------------------------------------------

multiples of $1,000,000 in excess thereof, (iv) the aggregate amount of all
Incremental Commitments provided pursuant to this Section 2.15, shall not exceed
the Maximum Incremental Commitment Amount and (v) all Revolving Loans (and all
interest, fees and other amounts payable thereon), made pursuant to an
Incremental Commitment shall be entitled to the benefits of the guarantees and
security provided under the Credit Documents to the other ABL Obligations under
the relevant Tranche on a pari passu basis.

(b) At the time of the provision of Incremental Commitments pursuant to this
Section 2.15, each Borrower under the relevant Tranche, the Administrative Agent
and each such Lender or other Eligible Transferee which agrees to provide an
Incremental Commitment (each, an “Incremental Lender”) shall execute and deliver
to the Administrative Agent an Incremental Commitment Agreement, with the
effectiveness of such Incremental Lender’s Incremental Commitment to occur on
the date set forth in such Incremental Commitment Agreement, which date in any
event shall be no earlier than the date on which (w) all fees required to be
paid in connection therewith at the time of such effectiveness shall have been
paid (including, without limitation, any agreed upon up-front or arrangement
fees owing to the Administrative Agent (or any affiliate thereof)), (x) all
Incremental Commitment Requirements are satisfied, (y) all other conditions set
forth in this Section 2.15 shall have been satisfied, and (z) all other
conditions precedent that may be set forth in such Incremental Commitment
Agreement shall have been satisfied. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Commitment
Agreement, and at such time, (i) the Total Commitment (and the Total
U.S./European Commitment and/or Total Canadian Commitment, as applicable) under,
and for all purposes of, this Agreement shall be increased by the aggregate
amount of such Incremental Commitments, (ii) if the Total U.S./European
Commitment is then being increased and the relevant Incremental Commitment
Agreement so provides, the Total European Sub-Commitment shall be increased by
the amount specified in such Incremental Commitment Agreement (not to exceed the
amount of the related Incremental Commitment); (iii) Schedule I-A shall be
deemed modified to reflect the revised Commitments of the affected Lenders and
(iv) to the extent requested by any Incremental Lender, Revolving Loan Notes
will be issued, at the expense of each applicable Borrower, to such Incremental
Lender in conformity with the requirements of Section 2.05.

(c) At the time of any provision of Incremental Commitments pursuant to this
Section 2.15, the Borrowers under the relevant Tranche or Tranches shall, in
coordination with the Administrative Agent, repay outstanding Revolving Loans of
certain of the Lenders under the relevant Tranche or Tranches, and incur
additional Revolving Loans from certain other Lenders under the relevant Tranche
or Tranches (including the Incremental Lenders), even though as a result thereof
such new Loans (to the extent required to be maintained as Euro Rate Loans) may
have a shorter Interest Period than the then outstanding Borrowings of such
Loans, in each case to the extent necessary so that all of the Lenders under the
relevant Tranche or Tranches participate in each outstanding Borrowing of
Revolving Loans under the relevant Tranche or Tranches pro rata on the basis of
their respective Commitments under the relevant Tranche or Tranches (after
giving effect to any increase in the Total Commitment (and the Total
U.S./European Commitment and/or Total Canadian Commitment, as applicable)
pursuant to this Section 2.15) and with each affected Borrower under the
relevant Tranche being obligated to pay to the respective Lenders any costs of
the type referred to in Section 2.11 and such amounts, as reasonably determined
by the respective Lenders, to compensate them for funding the various

 

-97-



--------------------------------------------------------------------------------

Revolving Loans during an existing Interest Period (rather than at the beginning
of the respective Interest Period, based upon rates then applicable thereto) in
connection with any such repayment and/or incurrence. All determinations by any
Lender pursuant to the preceding sentence shall, absent manifest error, be final
and conclusive and binding on all parties hereto. Without limiting the
obligations of the Borrowers under this Section 2.15(c), the Administrative
Agent and the Lenders agree that they will use their commercially reasonable
efforts to attempt to minimize the costs of the type referred to in Section 2.11
that the Borrowers would otherwise incur in connection with the implementation
of any Incremental Commitments.

2.16 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest.
(a) Notwithstanding anything to the contrary contained in this Agreement or in
any other Credit Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by the Canadian Borrowers in respect of the ABL
Obligations pursuant to this Agreement and the other Credit Documents shall be
governed by the laws of any province of Canada or the federal laws of Canada, in
no event shall the aggregate “interest” (as defined in Section 347 of the
Criminal Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or
re-enacted from time to time) payable by the Canadian Borrowers to the Agents or
any Lender under this Agreement or any other Credit Document exceed the
effective annual rate of interest on the “credit advances” (as defined in that
section) under this Agreement or such other Credit Document lawfully permitted
under that section and, if any payment, collection or demand pursuant to this
Agreement or any other Credit Document in respect of “interest” (as defined in
that section) is determined to be contrary to the provisions of that section,
such payment, collection or demand shall be deemed to have been made by mutual
mistake of the Agents, the Lenders and the Canadian Borrowers and the amount of
such payment or collection shall be refunded by the relevant Agents and Lenders
to the Canadian Borrowers. For the purposes of this Agreement and each other
Credit Document to which the Canadian Borrowers is a party, the effective annual
rate of interest payable by the Canadian Borrowers shall be determined in
accordance with generally accepted actuarial practices and principles over the
term of the loans on the basis of annual compounding for the lawfully permitted
rate of interest and, in the event of dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the for the account of the Canadian
Borrowers will be conclusive for the purpose of such determination in the
absence of evidence to the contrary.

(b) For the purposes of the Interest Act (Canada) and with respect to Canadian
Credit Parties only:

(i) whenever any interest or fee payable by the Canadian Borrowers is calculated
using a rate based on a year of 360 days or 365 days, as the case may be, the
rate determined pursuant to such calculation, when expressed as an annual rate,
is equivalent to (x) the applicable rate based on a year of 360 days or 365
days, as the case may be, (y) multiplied by the actual number of days in the
calendar year in which such rate is to be ascertained and (z) divided by 360 or
365, as the case may be; and

(ii) all calculations of interest payable by the Canadian Borrowers under this
Agreement or any other Credit Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest.

 

-98-



--------------------------------------------------------------------------------

The parties hereto acknowledge that there is a material difference between the
stated nominal interest rates and the effective yearly rates of interest and
that they are capable of making the calculations required to determine such
effective yearly rates of interest.

2.17 Canadian Lenders. (a) So long as no Significant Event of Default is in
existence and no Conversion Event has occurred, each Canadian Lender shall at
all times be a Canadian Resident or, at its option, such Canadian Lender shall
designate an Affiliate of such Lender which is a Canadian Resident (which
Affiliate shall be a signatory to this Agreement and be listed on Schedule I-B
hereto, or shall become a party hereto by signing an assumption agreement in
form and substance reasonably satisfactory to the Canadian Administrative Agent)
to act as a Canadian Lender hereunder, in which case the Affiliate so designated
as a Canadian Lender hereunder shall be required to be satisfactory to (and
approved by) the Canadian Administrative Agent and shall at all times hold the
Canadian Commitment (and all extensions of credit pursuant thereto) of the
respective Canadian Lender. To the extent legally entitled to do so, the
Canadian Administrative Agent and each Canadian Lender shall, upon written
request by any Canadian Borrower, deliver to such Canadian Borrower or the
applicable taxing authority, any form or certificate required in order that any
payment by any Canadian Borrower under this Agreement may be made free and clear
of, and without deduction or withholding for or on account of, any Taxes,
provided that (x) in determining the reasonableness of such a request such
Person shall be entitled to consider the cost (to the extent unreimbursed by the
Canadian Borrower) which would be imposed on such Person of complying with such
request, and (y) nothing in this Section 2.17(a) shall require a Lender to
disclose any confidential information (including, without limitation, its tax
returns or its calculations).

(b) A Canadian Lender may change its Affiliate acting as Canadian Lender
hereunder but only pursuant to an assignment in form and substance reasonably
satisfactory to the Canadian Administrative Agent (with the consent of the
Administrative Agent), where the relevant assignee represents and warrants,
unless a Significant Event of Default is in existence or a Conversion Event has
occurred, that it is an Affiliate of the relevant Canadian Lender and represents
and warrants that it is a Canadian Resident and will act directly as a Canadian
Lender with respect to the Canadian Commitment of the relevant Canadian Lender.

(c) In connection with any assignment pursuant to Section 2.13 or 13.04 of all
or any part of the Canadian Commitment of any Canadian Lender the Assignment and
Assumption Agreement shall, unless a Significant Event of Default is in
existence or a Conversion Event has occurred, contain the representation and
warranties specified in the Assignment and Assumption Agreement including that
it is a Canadian Resident.

(d) The foregoing shall in no event limit the sales or purchases of
participations in Canadian Revolving Loans after the occurrence of a Conversion
Event or a Significant Event of Default.

2.18 Provisions Regarding Bankers’ Acceptances, Drafts, etc. The parties hereto
agree that the provisions of Schedule III shall apply to all Bankers’
Acceptances, Bankers’ Acceptance Loans, Drafts and B/A Equivalent Notes created
hereunder, and that the provisions of Schedule III shall be deemed incorporated
by reference into this Agreement as if such provisions were set forth in their
entirety herein.

 

-99-



--------------------------------------------------------------------------------

2.19 U.S./European Lenders. Each U.S./European Lender party hereto on the
Restatement Effective Date represents that it is a Swiss Qualifying Bank or a
Swiss Non-Qualifying Bank as further indicated on Schedule I-C. Any Lender which
ceases to be a Swiss Qualifying Bank shall promptly notify Aleris that it has
ceased to be a Swiss Qualifying Bank. If as a result of such event the number of
Swiss Non-Qualifying Banks under this Agreement exceeds the number ten, then, so
long as no Significant Event or Default is in existence, Aleris shall have the
right to request that the relevant Lender assign or transfer by novation all of
its rights and obligations under this Agreement to an Eligible Transferee
qualifying as a Swiss Qualifying Bank or another Lender qualifying as a Swiss
Qualifying Bank, all in accordance with Section 13.04. The Administrative Agent
shall have no responsibility for determining whether or not an entity is a Swiss
Qualified Bank, but shall track the number of U.S./European Lenders from time to
time that were unable to represent that they were Swiss Qualifying Banks in
order to determine whether the number of Swiss Non-Qualifying Banks under this
Agreement exceeds the number ten; provided that the Administrative Agent shall
have no liability for any determinations made hereunder unless such liability
arises from its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a non-appealable decision).

SECTION 3. Letters of Credit.

3.01 Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein (including, without limitation, the conditions set forth in
Sections 7.01, 7.02, and 7.03) (i) the U.S. Borrowers may jointly and severally
request, (ii) the Canadian Borrowers may jointly and severally request and
(iii) the European Borrower may request, in each case, that an Issuing Lender
issue, at any time and from time to time on and after the Restatement Effective
Date and prior to the 30th day prior to the Final Maturity Date, for the joint
and several account of the U.S. Borrowers (if requested by the U.S. Borrowers),
for the joint and several account of the Canadian Borrowers (if requested by the
Canadian Borrowers) or for the account of the European Borrower (if requested by
it) and for the benefit of (x) any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations of
the respective Account Parties or any of their respective Subsidiaries, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to the respective Account Parties or any of their
respective Subsidiaries, an irrevocable trade letter of credit, in a form
customarily used by such Issuing Lender or in such other form as has been
approved by such Issuing Lender (each such letter of credit, a “Letter of
Credit” and, collectively, the “Letters of Credit”). All Letters of Credit shall
be denominated in the respective Available Currency and shall be issued on a
sight basis only. Each Letter of Credit shall be deemed to constitute a
utilization of the U.S./European Commitments (in the case of any Letters of
Credit issued for the account of the U.S. Borrowers), the European
Sub-Commitment (in the case of any Letters of Credit issued for the account of
the European Borrower) or the Canadian Commitments (in the case of any Letters
of Credit issued for the account of the Canadian Borrowers), as applicable, and
shall be participated in (as more fully described in following Section 3.04(a))
by the Lenders in accordance with their respective Percentages. All Letters of
Credit issued for the account of the U.S. Borrowers (each, a “U.S. Letter of
Credit” and collectively, the “U.S. Letters of Credit”) shall be issued for the
joint and several account of the U.S. Borrowers. All Letters of Credit issued
for the account of the Canadian Borrowers (each, a “Canadian Letter of Credit”
and collectively, the “Canadian Letters of Credit”) shall be issued, subject to
Section 15.09, for the

 

-100-



--------------------------------------------------------------------------------

joint and several account of the Canadian Borrowers. As used herein, a “European
Letter of Credit” and collectively, the “European Letters of Credit”, shall mean
any Letter of Credit issued for the account of the European Borrower.

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Restatement Effective Date and prior to the 30th day prior to the Final Maturity
Date, following its receipt of the respective Letter of Credit Request, issue
for account of the respective Account Party, one or more Letters of Credit as
are permitted to remain outstanding hereunder without giving rise to a Default
or an Event of Default, provided that no Issuing Lender shall be under any
obligation to issue any Letter of Credit of the types described above if at the
time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense (for which
such Issuing Lender is not otherwise compensated hereunder) which was not
applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or

(ii) such Issuing Lender shall have received from any Borrower, any other Credit
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b).

(c) Schedule IV contains a description of certain letters of credit that were
issued pursuant to the Existing ABL Credit Agreement and which remain
outstanding on the Restatement Effective Date (and setting forth, with respect
to each such letter of credit, (i) the name of the issuing lender, (ii) the
letter of credit number, (iii) the name(s) of the account party or account
parties, (iv) the stated amount, (v) the name of the beneficiary, (vi) the
expiry date and (vii) whether such letter of credit constitutes a standby letter
of credit or a trade letter of credit). Each such letter of credit, including
any extension or renewal thereof in accordance with the terms thereof and hereof
(each, as amended from time to time in accordance with the terms thereof and
hereof, an “Existing Letter of Credit”) shall constitute a “Letter of Credit”
for all purposes of this Agreement and shall be deemed issued on the Restatement
Effective Date.

3.02 Maximum Letter of Credit Outstandings; Final Maturities; etc.
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings (for this purpose, using the Dollar Equivalent of
all amounts denominated in a currency other than U.S. Dollars) (exclusive of
Unpaid Drawings which are repaid on the date of, and prior to the issuance of,
the respective Letter of Credit) at such time would exceed $50,000,000, (ii) no

 

-101-



--------------------------------------------------------------------------------

Letter of Credit shall be issued at any time when the Aggregate U.S./European
Exposure exceeds (or would after giving effect to such issuance exceed) the
Total U.S./European Commitment at such time, (iii) each Letter of Credit shall
be denominated in the applicable Available Currency, (iv) the issuance of any
Letter of Credit shall be subject to the conditions set forth in Sections 7.01,
7.02 and 7.03 and (v) each Letter of Credit shall by its terms terminate on or
before the earlier of (A) the date which occurs 12 months after the date of the
issuance thereof (although any standby Letter of Credit shall be extendible
(including pursuant to an automatic extension provision on terms satisfactory to
the applicable Issuing Lender) for successive periods of up to 12 months for
each such extension and (B) the day that is five Business Days prior to the
Final Maturity Date.

3.03 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the
respective Account Parties desire that a Letter of Credit be issued for their
account, the respective Account Parties shall give the Administrative Agent and
the relevant Issuing Lender at least two Business Days’ (or such shorter period
as is acceptable to such Issuing Lender) written notice thereof (including by
way of facsimile). Each notice shall be in the form of Exhibit C, appropriately
completed (each, a “Letter of Credit Request”) to specify: (i) the name of the
relevant Issuing Lender thereof; (ii) whether such Letter of Credit is to be a
standby or trade Letter of Credit; (iii) the date of issuance of such Letter of
Credit (which shall be a Business Day); (iv) the initial Stated Amount of such
Letter of Credit; (v) the beneficiary of such Letter of Credit and the
obligations to be supported by such Letter of Credit; (vi) the stated expiration
date of such Letter of Credit and (vii) whether such Letter of Credit shall be
U.S. Letter of Credit, a Canadian Letter of Credit or a European Letter of
Credit.

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the applicable Borrowers to the Lenders that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.02. Unless the respective Issuing Lender has received
notice from any Borrower, any other Credit Party or the Required Lenders before
it issues a Letter of Credit that one or more of the conditions specified in
Section 6 or 7 are not then satisfied, or that the issuance of such Letter of
Credit would violate Section 3.02, then such Issuing Lender shall, subject to
the terms and conditions of this Agreement, issue the requested Letter of Credit
for the account of the respective Account Parties in accordance with such
Issuing Lender’s usual and customary practices. Upon the issuance of or
modification or amendment to any standby Letter of Credit, each Issuing Lender
shall promptly notify the respective Account Parties and the Administrative
Agent in writing of such issuance, modification or amendment and such notice
shall be accompanied by a copy of such Letter of Credit or the applicable
modification or amendment thereto, as the case may be. Promptly after receipt of
such notice the Administrative Agent shall notify the L/C Participants, in
writing, of such issuance, modification or amendment.

(c) On the first Business Day of each week, each Issuing Lender shall furnish
the Administrative Agent with a written (including via facsimile) report of the
daily aggregate Letter of Credit Outstandings issued by such Issuing Lender for
the immediately preceding week.

(d) The initial Stated Amount of each Letter of Credit (other than Existing
Letters of Credit which shall be in the Stated Amounts shown on Schedule IV)
shall not be less

 

-102-



--------------------------------------------------------------------------------

than $50,000 (or the equivalent amount thereof in the applicable Available
Currency) or such lesser amount as is acceptable to the applicable Issuing
Lender.

3.04 Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each Lender in the applicable Tranche, and each
such Lender (in its capacity under this Section 3.04, each, an “L/C
Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such Issuing Lender, without recourse or warranty, an
undivided interest and participation, to the extent of such L/C Participant’s
Facility Percentage in such Letter of Credit, each Drawing or payment made
thereunder and the obligations of the respective Account Parties under this
Agreement with respect thereto (although Letter of Credit Fees shall be payable
directly to the Administrative Agent for the account of the respective Lenders
as provided in Section 4.01(b) and the L/C Participants shall have no right to
receive any portion of any Facing Fees with respect to any such Letters of
Credit), and any security therefor or guaranty pertaining thereto. Upon any
change in the Commitments of any Tranche and, as a result thereof, the Facility
Percentages of the applicable Tranche, of the respective Lenders pursuant to
Section 2.19 or 13.04, it is hereby agreed that, with respect to all outstanding
Letters of Credit and Unpaid Drawings relating thereto, there shall be an
automatic adjustment to the participations pursuant to this Section 3.04 to
reflect the new Facility Percentages of the respective Lenders of the applicable
Tranche (or in the circumstances provided in the proviso to the immediately
preceding sentence, the Percentages of the respective Lenders). With respect to
each Letter of Credit from time to time outstanding, the percentage
participations therein of the various Lenders calculated as provided above in
this Section 3.04(a) (including as provided in the proviso to the immediately
preceding sentence) are herein called the “L/C Participation Percentages” of the
various Lenders in such Letters of Credit.

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Account Parties, any other Credit Party, any Lender or any
other Person unless such action is taken or omitted to be taken with bad faith,
gross negligence, or willful misconduct on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the respective Account Parties shall not have reimbursed
such amount in full to such Issuing Lender pursuant to Section 3.05(a), such
Issuing Lender shall promptly notify the Administrative Agent, which shall
promptly notify each relevant L/C Participant of such failure, and each such L/C
Participant shall promptly and unconditionally pay to such Issuing Lender the
amount of such L/C Participant’s L/C Participation Percentage of such
unreimbursed payment in the relevant Available Currency in same day funds. If
the Administrative Agent so notifies, prior to 12:00 noon (New York time) on any
Business Day, any L/C Participant required to fund a payment under a Letter of
Credit, such L/C Participant shall make available to the applicable Issuing
Lender in the relevant Available Currency such

 

-103-



--------------------------------------------------------------------------------

L/C Participant’s L/C Participation Percentage of the amount of such payment on
such Business Day in same day funds. If and to the extent such L/C Participant
shall not have so made its L/C Participation Percentage of the amount of such
payment available to the applicable Issuing Lender, such L/C Participant agrees
to pay to such Issuing Lender, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to such Issuing Lender at the overnight Federal Funds Rate for the first three
days and at the interest rate applicable to Revolving Loans that are maintained
as Base Rate Loans for each day thereafter. The failure of any such L/C
Participant to make available to an Issuing Lender its L/C Participation
Percentage of any payment under any Letter of Credit issued by such Issuing
Lender shall not relieve any such other L/C Participant of its obligation
hereunder to make available to such Issuing Lender its L/C Participation
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no such L/C Participant shall be responsible for the
failure of any such other L/C Participant to make available to such Issuing
Lender such other L/C Participant’s L/C Participation Percentage of any such
payment.

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
(or interest thereon) as to which it has received any payments from the
respective L/C Participants pursuant to clause (c) above, such Issuing Lender
shall pay to each such L/C Participant which has paid its L/C Participation
Percentage thereof in the relevant Available Currency and in same day funds, an
amount (net of any interest owing to such Issuing Lender with respect to such
reimbursement obligation) equal to such L/C Participant’s share (based upon the
proportionate aggregate amount originally funded by such L/C Participant to the
aggregate amount funded by all such L/C Participants) of the principal amount of
such reimbursement obligation and interest thereon (accruing after the funding
of the respective participations) so received by the Issuing Lender.

(e) Upon the request of any L/C Participant, each Issuing Lender shall furnish
to such L/C Participant copies of any standby Letter of Credit issued by it and
such other documentation as may reasonably be requested by such L/C Participant.

(f) The obligations of the L/C Participants to make payments to each Issuing
Lender with respect to Letters of Credit shall be irrevocable and not subject to
any qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which Aleris or
any of its Subsidiaries may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, any L/C
Participant, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between Aleris or any
Subsidiary of Aleris and the beneficiary named in any such Letter of Credit);

 

-104-



--------------------------------------------------------------------------------

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.05 Agreement to Repay Letter of Credit Drawings. (a) Subject to
Section 3.05(b), (i) the U.S. Borrowers hereby jointly and severally agree (with
respect to the U.S. Letters of Credit), (ii) the Canadian Borrowers jointly and
severally agree (with respect to the Canadian Letters of Credit) and (iii) the
European Borrower agrees (with respect to the European Letters of Credit) to
reimburse each Issuing Lender by making payment to the Administrative Agent in
the relevant Available Currency in immediately available funds at the Payment
Office for any payment or disbursement made by such Issuing Lender under any
Letter of Credit issued by it (each such amount, so paid until reimbursed by the
applicable Account Party, an “Unpaid Drawing”), not later than one Business Day
following receipt by the applicable Account Party of notice of such payment or
disbursement (provided that no such notice shall be required to be given if a
Default or an Event of Default under Section 11.05 shall have occurred and be
continuing, in which case the Unpaid Drawing shall be due and payable
immediately without presentment, demand, protest or notice of any kind (all of
which are hereby waived by the Borrowers)), with interest on the amount so paid
or disbursed by such Issuing Lender, to the extent not reimbursed prior to 12:00
noon (New York time) on the date of such payment or disbursement, from and
including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the respective Account Parties therefor at a rate per
annum equal to the Base Rate in effect from time to time plus the Applicable
Margin as in effect from time to time for Revolving Loans that are maintained as
Base Rate Loans; provided, however, to the extent such amounts are not
reimbursed prior to 12:00 noon (New York time) on the third Business Day
following the receipt by the respective Account Parties of notice of such
payment or disbursement or following the occurrence of a Default or an Event of
Default under Section 11.05, interest shall thereafter accrue on the amounts so
paid or disbursed by such Issuing Lender (and until reimbursed by the respective
Account Party) at a rate per annum equal to the rate otherwise applicable to the
respective Unpaid Drawing as provided above, plus 2%, with all such interest
payable pursuant to this Section 3.05 to be payable on demand. Notwithstanding
anything to the contrary in the preceding sentence, the relevant Account Party
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with a Revolving Loan
or a Swingline Loan, in an equivalent amount and, to the extent so financed,
such Account Party’s obligation to make such reimbursement shall be discharged
and replaced by the resulting Revolving Loan or Swingline Loan. Each Issuing
Lender shall give the respective Account Parties and the Administrative Agent
prompt written notice of each Drawing under any Letter of Credit issued by it,
provided that the failure to give any such notice shall in no way affect, impair
or diminish the Borrowers’ obligations hereunder.

(b) The joint and several obligations of the U.S. Borrowers, the joint and
several obligations of the Canadian Borrowers and the obligations of the
European Borrower, as

 

-105-



--------------------------------------------------------------------------------

the case may be, under this Section 3.05 to reimburse each Issuing Lender with
respect to drafts, demands and other presentations for payment under Letters of
Credit issued by it (each, a “Drawing”) (including, in each case, interest
thereon, if any) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which Aleris or any of its Subsidiaries may have or have had against any Lender
(including in its capacity as an Issuing Lender or as a L/C Participant),
including, without limitation, any defense based upon the failure of any drawing
under a Letter of Credit to conform to the terms of the Letter of Credit or any
nonapplication or misapplication by the beneficiary of the proceeds of such
Drawing; provided, however, that the Borrowers shall not be obligated to
reimburse any Issuing Lender for any wrongful payment made by such Issuing
Lender under a Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Issuing
Lender (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

3.06 Increased Costs. (a) If at any time after the Restatement Effective Date,
the introduction of or any change in any applicable law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by the NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any L/C
Participant with any request or directive by the NAIC or by any such
Governmental Authority (whether or not having the force of law), shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against Letters of Credit issued by any Issuing Lender or
participated in by any L/C Participant, or (ii) impose on any Issuing Lender or
any L/C Participant any other conditions relating, directly or indirectly, to
this Agreement or any Letter of Credit; and the result of any of the foregoing
is to increase the cost to any Issuing Lender or any L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or reduce the amount of
any sum received or receivable by any Issuing Lender or any L/C Participant
hereunder or reduce the rate of return on its capital with respect to the
Letters of Credit (except for changes in the rate of tax on, or determined by
reference to, the net income or net profits (or any franchise or similar tax
imposed in lieu of a net income or net profits tax of such Issuing Lender or
such L/C Participant or, in the case of an Issuing Lender or L/C Participant
that is a flow-through entity for tax purposes, a member or a partner of such
Issuing Lender or L/C Participant, pursuant to the laws of the country or
national jurisdiction (or any political subdivision thereof) in which it is
organized or in which its principal office or applicable lending office is
located), then, upon the delivery of the certificate referred to below to the
Account Parties by any Issuing Lender or any L/C Participant (a copy of which
certificate shall be sent by such Issuing Lender or such L/C Participant to the
Administrative Agent), such Account Party agrees to pay to such Issuing Lender
or such L/C Participant such additional amount or amounts as will compensate
such Issuing Lender or such L/C Participant for such increased cost or reduction
in the amount receivable or reduction on the rate of return on its capital. Any
Issuing Lender or any L/C Participant, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 3.06, will give
prompt written notice thereof to the respective Account Party, which notice
shall include a certificate submitted to such Account Party by such Issuing
Lender or such L/C Participant (a copy of which certificate shall be sent by
such Issuing Lender or such L/C Participant to the Administrative Agent),
setting forth in reasonable detail the basis for and the calculation of such
additional amount or amounts necessary to compensate such Issuing Lender or such
L/C Participant. The certificate required to

 

-106-



--------------------------------------------------------------------------------

be delivered pursuant to this Section 3.06 shall, absent manifest error, be
final and conclusive and binding on the Borrowers.

(b) Notwithstanding anything to the contrary set forth in this Section 3.06, no
Borrower shall be required to compensate any Issuing Lender or L/C Participant
for any increased costs or reductions incurred more than 180 days prior to the
date on which such Issuing Lender or L/C Participant notifies such Borrower of
the change in applicable law or other circumstance under Section 3.06(a) giving
rise to such increased costs or reductions and the intention of such Issuing
Lender or L/C Participant to claim compensation therefor; provided that if such
change in applicable law or other circumstance giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

SECTION 4. Commitment Commission; Fees; Reductions of Commitment.

4.01 Fees. (a) The U.S. Borrowers jointly and severally agree (with respect to
the U.S./European Commitments (excluding the European Sub-Commitment)), the
Canadian Borrowers jointly and severally agree (with respect to the Canadian
Commitments) and the European Borrower agrees (with respect to the European
Sub-Commitment) to pay to the Administrative Agent for distribution to each
Non-Defaulting Lender a commitment commission (the “Commitment Commission”) for
the period from and including the Restatement Effective Date to but excluding
the Final Maturity Date (or such earlier date on which the Total Commitment has
been terminated) computed at a rate per annum equal to the Applicable Commitment
Commission Percentage on the daily average Unutilized Commitment of such
Non-Defaulting Lender as in effect from time to time. Accrued Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Commitment is terminated.

(b) (i) The U.S. Borrowers jointly and severally agree (with respect to the U.S.
Letters of Credit), (ii) the Canadian Borrowers jointly and severally agree
(with respect to the Canadian Letters of Credit) and (iii) the European Borrower
agrees (with respect to the European Letters of Credit) to pay to the
Administrative Agent for distribution to each Lender of the relevant Tranche
(based on each such Lender’s respective L/C Participation Percentage as from
time to time in effect in each Letter of Credit), a fee in respect of each
Letter of Credit (the “Letter of Credit Fee”) for the period from and including
the date of issuance of such Letter of Credit to but excluding the date of
termination or expiration of such Letter of Credit, computed at a rate per annum
equal to (x) the Applicable Margin as in effect from time to time during such
period with respect to Revolving Loans that are maintained as Euro Rate Loans on
the daily Stated Amount of each such Letter of Credit less (y) the Facing Fee
applicable to such Letter of Credit (expressed as a per annum percentage).
Accrued Letter of Credit Fees shall be due and payable quarterly in arrears on
each Quarterly Payment Date and on the first day on or after the termination of
the Total Commitment upon which no Letters of Credit remain outstanding.

(c) The U.S. Borrowers jointly and severally agree (with respect to the U.S.
Letters of Credit), (ii) the Canadian Borrowers jointly and severally agree
(with respect to the Canadian Letters of Credit) and (iii) the European Borrower
agrees (with respect to the European Letters of Credit) to agree to pay to each
Issuing Lender, for its own account, a facing fee in

 

-107-



--------------------------------------------------------------------------------

respect of each Letter of Credit issued by it (the “Facing Fee”) for the period
from and including the date of issuance of such Letter of Credit to but
excluding the date of termination or expiration of such Letter of Credit, (x) in
respect of standby Letters of Credit, computed at a rate per annum equal to 1/8
of 1% on the daily Stated Amount of such Letter of Credit, provided that in any
event the minimum amount of Facing Fees payable in any twelve-month period for
each standby Letter of Credit shall be not less than $500; it being agreed that,
on the day of issuance of any standby Letter of Credit and on each anniversary
thereof prior to the termination or expiration of such standby Letter of Credit,
if $500 will exceed the amount of Facing Fees that will accrue with respect to
such standby Letter of Credit for the immediately succeeding twelve-month
period, the full $500 shall be payable on the date of issuance of such standby
Letter of Credit and on each such anniversary thereof and (y) in respect of
trade Letters of Credit, in an amount to be agreed with the respective Issuing
Lender. Except as otherwise provided in the proviso to the immediately preceding
sentence, accrued Facing Fees shall be due and payable quarterly in arrears on
each Quarterly Payment Date and upon the first day on or after the termination
of the Total Commitment, upon which no Letters of Credit remain outstanding.

(d) Each Borrower agrees to pay to each Issuing Lender, for its own account,
upon each payment under, issuance of, or amendment to, any Letter of Credit
issued by it, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.

(e) The Drawing Fees shall be paid by the Canadian Borrowers at the time of the
incurrence (by way of acceptance, purchase or otherwise) of each Bankers’
Acceptance Loan.

(f) Each Borrower agrees to pay to the relevant Administrative Agent such fees
as may be agreed to in writing from time to time by Aleris or any of its
Subsidiaries and the Administrative Agent.

4.02 Voluntary Termination of Unutilized Commitments. (a) Upon at least three
Business Days’ prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), Aleris shall have the right, at any time or from time to time,
without premium or penalty, to terminate the Total Unutilized Commitment in
whole, or reduce it in part in an amount of at least $5,000,000 and in an
integral multiple of $1,000,000 with the amount of each reduction pursuant to
this Section 4.02(a) to apply to reduce the Total U.S./European Commitment
and/or the Total Canadian Commitment, as elected by Aleris. Each reduction to
(x) the Total U.S./European Commitment pursuant to this Section 4.02(a) shall
apply to proportionately and permanently reduce the U.S./European Commitment of
each U.S./European Lender (based on its relevant U.S./European Percentage) and
(y) the Total Canadian Commitment pursuant to this Section 4.02(a) shall apply
to proportionately and permanently reduce the Canadian Commitment of each
Canadian Lender (based on its relevant Canadian Percentage).

(b) In the event (i) of a refusal by a Lender to consent to certain proposed
changes or waivers with respect to this Agreement which have been approved by
the Required Lenders as (and to the extent) provided in Section 13.12(d) but
which require the consent of each

 

-108-



--------------------------------------------------------------------------------

Lender or each directly affected Lender or (ii) that any Lender becomes a
Defaulting Lender, Aleris may, subject to its compliance with the requirements
of Section 13.12(d) (in the case of a non-consenting Lender, but not a
Defaulting Lender), upon five Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders) terminate all of the Commitments
of such Lender (other than any such Commitment which is being maintained by such
Lender (and not being terminated by Aleris) as provided in Section 13.12(d), so
long as (x) all Loans (other than any such Loans that are being maintained by
such Lender (and not being repaid by Aleris) as provided in Section 13.12(d)),
together with accrued and unpaid interest, Fees and all other amounts, owing to
such Lender are repaid concurrently with the effectiveness of such termination
pursuant to Section 5.01(b) (at which time Schedule I-A shall be deemed modified
to reflect such changed amounts) and (y) such Lender’s L/C Participation
Percentage of all outstanding Letters of Credit under any relevant Tranche is
cash collateralized by the respective Account Parties in a manner reasonably
satisfactory to the Administrative Agent and the respective Issuing Lenders.
After giving effect to the termination of the Commitments of any Lender pursuant
to this Section 4.02(b), such Lender shall no longer constitute a “Lender” for
purposes of this Agreement, except with respect to indemnifications under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06
and 13.01), which shall survive as to such repaid Lender. In cases where any
Commitment of any Lender is terminated pursuant to this Section 4.02(b), except
in cases where such Commitment is replaced in full, after giving effect to the
termination of any such Commitment of a given Lender pursuant to this
Section 4.02(b), there shall occur automatic adjustments (as determined by the
Administrative Agent) in the U.S./European Percentages and Canadian Percentages
(and as a result thereof in the related L/C Participation Percentages) of the
remaining Lenders.

4.03 Mandatory Reduction of Commitments. (a) The Total Commitment (and each
Commitment of each Lender) shall terminate in its entirety on June 30, 2007,
unless the Restatement Effective Date has occurred on or prior to such date.

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total U.S./European Commitment and the Total Canadian
Commitment (and the U.S./European Commitment and the Canadian Commitment of each
Lender with such a Commitment) shall terminate in their entirety on the Final
Maturity Date.

(c) Each reduction to, or termination of, the Total U.S./European Commitment and
the Total Canadian Commitment pursuant to this Section 4.03 as provided above
(or pursuant to Section 4.02(a)) shall be applied to proportionately reduce or
terminate, as the case may be, the U.S./European Commitment and the Canadian
Commitment, as the case may be, of each Lender with a such a Commitment.

SECTION 5. Prepayments; Payments; Taxes.

5.01 Voluntary Prepayments. (a) Each Borrower shall have the right to prepay the
Loans made to such Borrower, without premium or penalty, in whole or in part at
any time and from time to time on the following terms and conditions: (i) such
Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) (x) prior to 10:00 a.m. (New York time) at
the Notice Office on the date of such prepayment in the

 

-109-



--------------------------------------------------------------------------------

case of Base Rate Loans and (y) prior to 12:00 noon (New York time) at the
Notice Office (1) at least one Business Day before the date of such prepayment
of its intent to prepay Canadian Prime Rate Loans (other than Swingline Loans),
(2) on the date of such prepayment in the case of Swingline Loans and (3) at
least three Business Days before the date of such prepayment of its intent to
prepay Euro Rate Loans or Bankers’ Acceptance Loans, which notice (in each case)
shall specify whether U.S. Borrower Revolving Loans, Canadian Revolving Loans,
European Borrower Revolving Loans, U.S. Borrower Swingline Loans, European
Borrower Swingline Loans or Canadian Swingline Loans shall be prepaid, the
amount of such prepayment and the Types of Loans to be prepaid and, in the case
of Euro Rate Loans, the specific Borrowing or Borrowings pursuant to which such
Euro Rate Loans were made, and which notice the Administrative Agent shall,
except in the case of Swingline Loans, promptly transmit to each of the Lenders;
(ii) (x) each partial prepayment of Revolving Loans (other than Swingline Loans)
pursuant to this Section 5.01(a) shall be in an aggregate principal amount of at
least $5,000,000 (or such lesser amount as is acceptable to the Administrative
Agent), provided that (x) if any partial prepayment of Eurodollar Loans made
pursuant to any Borrowing shall reduce the outstanding principal amount of
Eurodollar Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto, then such Borrowing may not be
continued as a Borrowing of Eurodollar Loans (and same shall automatically be
converted into a Borrowing of Base Rate Loans) and any election of an Interest
Period with respect thereto given by such Borrower shall have no force or effect
and (y) in the case of partial prepayments of any Borrowing of Euro Rate Loans,
the European Borrower shall use reasonable efforts to allocate such prepayments
in a manner so that Borrowings do not remain outstanding in amounts less than
the Minimum Borrowing Amount applicable thereto (and, to the extent such
Borrowings would remain outstanding in amounts which are less than the Minimum
Borrowing Amount applicable thereto, in the case of Euro Rate Loans, the
European Borrower shall repay any Borrowings which are less than the Minimum
Borrowing Amount applicable thereto at the end of the then current Interest
Period, unless at such time the European Borrower combines separate Borrowings
into one Borrowing, which such Borrowing shall be greater than or equal to the
Minimum Borrowing Amount); (iii) each prepayment pursuant to this
Section 5.01(a) in respect of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans, provided that at such Borrower’s election in
connection with any prepayment of Revolving Loans pursuant to this
Section 5.01(a), such prepayment shall not, so long as no Default or Event of
Default then exists, be applied to any Revolving Loan of a Defaulting Lender;
and (iv) prepayments of Bankers’ Acceptance Loans may not be made prior to the
maturity date of the respective underlying Bankers’ Acceptances or B/A
Equivalent Notes, as the case may be.

(b) In the event of (i) a refusal by a Lender to consent to certain proposed
changes or waivers with respect to this Agreement which have been approved by
the Required Lenders as (and to the extent) provided in Section 13.12(d) but
which require the consent of each Lender or each directly affected Lender or
(ii) any Lender becoming a Defaulting Lender, any Borrower may, upon five
Business Days’ prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders) repay all Loans, together with accrued and unpaid interest, Fees,
and other amounts owing to such Lender (or owing to such Lender with respect to
each Tranche which gives rise to the need to obtain such Lender’s individual
consent) so long as (1) in the case of the repayment of Revolving Loans of any
Lender of any Tranche pursuant to this Section 5.01(b), (x) the Commitments of
the respective Tranche or Tranches of such Lender are terminated concurrently

 

-110-



--------------------------------------------------------------------------------

with such repayment pursuant to Section 4.02(b) (at which time Schedule I-A
shall be deemed modified to reflect the changed Commitments) and (y) such
Lender’s L/C Participation Percentage of all outstanding Letters of Credit of
the respective Tranche or Tranches is cash collateralized by such Borrower in a
manner reasonably satisfactory to the Administrative Agent and the Issuing
Lenders and (2) in the case of any non-consenting Lender, but not a Defaulting
Lender, (x) the consents, if any, required under Section 13.12(d) in connection
with the repayment pursuant to this Section 5.01(b) have been obtained and
(y) the repayment of such Lender’s Loans is otherwise made in accordance with,
and subject to the requirements of, said Section 13.12(d) to the extent
applicable.

5.02 Mandatory Repayments. (a) (i) On any day on which any one or more of the
following conditions shall exist, the Borrowers shall repay the Loans (other
than Bankers’ Acceptance Loans where the underlying Bankers’ Acceptance or B/A
Equivalent Notes, as the case may be, have not matured) and/or cash
collateralize outstanding Letters of Credit and Bankers’ Acceptance Loans
pursuant to clause (iii) below in such amount as may be required to cause such
conditions to cease to exist on such day:

(t) the Aggregate U.S. Borrower Exposure exceeds 100% (or, during an Agent
Advance Period, 105%) of the U.S. Borrowing Base at such time less the Aggregate
Non-U.S. Borrowing Base Usage at such time;

(u) the Aggregate U.S./European Exposure exceeds 100% (or, during an Agent
Advance Period, 105%) of the Combined U.S./European Borrowing Base at such time
less the Canadian U.S. Borrowing Base Usage at such time;

(v) the sum of the Aggregate U.S. Borrower Exposure and the Aggregate Canadian
Exposure exceeds 100% (or, during an Agent Advance Period, 105%) of the Combined
U.S./Canadian Borrowing Base at such time less the European U.S. Borrowing Base
Usage at such time;

(w) the Aggregate Exposure at such time exceeds 100% (or, during an Agent
Advance Period, 105%) of the Total Borrowing Base at such time;

(x) the Aggregate U.S./European Exposure at such time exceeds the Total
U.S./European Commitment at such time;

(y) the Aggregate Canadian Exposure at such time exceeds the Total Canadian
Commitment at such time; and/or

(z) the Aggregate European Borrower Exposure at such time exceeds the Total
European Sub-Commitment at such time.

For purposes of this Section 5.02(a)(i) the relevant Borrowing Bases will be
based upon the Borrowing Base Certificate most recently delivered.

(ii) If any condition set forth in sub-clauses (x), (y) or (z) of
Section 5.02(a)(i) exists solely as a result of currency fluctuations of
Non-Dollar Denominated Loans, then the repayments or cash collateralizations
required pursuant to Section 5.02(a)(i) shall

 

-111-



--------------------------------------------------------------------------------

only be required if the relevant excess amount (for this purpose, using the
Dollar Equivalent thereof) exceeds 105% of the relevant permitted maximum amount
of the relevant Commitment as then in effect as provided in Section 5.02(a)(i)
for more than three consecutive Business Days (at which time the excess of 100%
shall be required to be eliminated).

(iii) Subject to Section 2.11, the Borrowers may prepay U.S. Borrower Revolving
Loans, European Borrower Revolving Loans, Canadian Revolving Loans, U.S.
Borrower Swingline Loans, European Borrower Swingline Loans and Canadian
Swingline Loans and cash collateralize Letters of Credit and Bankers’
Acceptances pursuant to this Section 5.02(a) as directed by Aleris (so long as
such application cures the related conditions).

(b) In addition to any other mandatory repayments pursuant to this Section 5.02
(but subject to Sections 5.02(e), (f) and (g)), no later than the fifth Business
Day following each date on or after the Restatement Effective Date upon which
Aleris or any of its Subsidiaries receives any cash proceeds from any issuance
or incurrence by Aleris or any of its Subsidiaries of Indebtedness for borrowed
money (other than Indebtedness for borrowed money permitted to be incurred
pursuant to Section 10.04), an amount equal to 100% of the Net Debt Proceeds of
the respective issuance or incurrence of Indebtedness shall be applied in
accordance with the requirements of Sections 5.02(e), (f) and (g).

(c) In addition to any other mandatory repayments pursuant to this Section 5.02
(but subject to Sections 5.02(e), (f) and (g)), no later than the tenth Business
Day following each date on or after the Restatement Effective Date upon which
Aleris or any of its Subsidiaries receives any Net Sale Proceeds from any Asset
Sale (except to the extent that the assets sold consist of assets located at the
Carson Facility), an amount equal to 100% of the Net Sale Proceeds therefrom
shall be applied in accordance with the requirements of Sections 5.02(e),
(f) and (g); provided, however, (i) that so long as no Event of Default then
exists, an amount equal to the Net Sale Proceeds therefrom shall not be required
to be so applied on such date to the extent that Aleris has given written notice
to the Administrative Agent within such ten Business Day period stating that
such Net Sale Proceeds shall be used to purchase assets used, or to be used, in
the businesses permitted pursuant to Section 10.10 within 15 months following
the receipt thereof (or, if within 15 months following receipt thereof, Aleris
or any of its Subsidiaries enters into a legally binding commitment to reinvest
such Net Sale Proceeds, within 180 days following the expiration date of such 15
month period), and (ii) if all or any portion of such Net Sale Proceeds not
required to be so applied as provided above in this Section 5.02(c) are not so
reinvested within such time period (or such earlier date, if any, as Aleris or
the relevant Subsidiary determines not to reinvest the Net Sale Proceeds from
such Asset Sale as set forth above), an amount equal to such remaining portion
shall be applied on the last day of such period (or such earlier date, as the
case may be) as provided above in this Section 5.02(c) without regard to the
preceding proviso.

(d) In addition to any other mandatory repayments pursuant to this
Section 5.02((but subject to Sections 5.02(e), (f) and (g)), no later than the
tenth Business Day following each date on or after the Restatement Effective
Date upon which Aleris or any of its Subsidiaries receives any cash proceeds
from any Recovery Event, an amount equal to 100% of

 

-112-



--------------------------------------------------------------------------------

the Net Insurance Proceeds from such Recovery Event shall be applied on such
date in accordance with the requirements of Sections 5.02(e), (f) and (g);
provided, however, that so long as no Event of Default then exists, such Net
Insurance Proceeds shall not be required to be so applied on such date to the
extent that Aleris has given written notice to the Administrative Agent within
such ten Business Day period stating that such Net Insurance Proceeds shall be
used to replace or restore properties or assets in respect of which such Net
Insurance Proceeds were paid within 15 months following the date of the receipt
of such Net Insurance Proceeds (or, if within 15 months following the receipt
thereof, Aleris or any of its Subsidiaries enters into a legally binding
commitment to reinvest such Net Insurance Proceeds, within 180 days of the date
following the expiration date of such 15-month period), and provided, further,
that if all or any portion of such Net Insurance Proceeds not required to be so
applied pursuant to the preceding proviso are not so used within such time
period (or such earlier date, if any, as Aleris or the relevant Subsidiary
determines not to reinvest the Net Insurance Proceeds relating to such Recovery
Event as set forth above), an amount equal to such remaining portion shall be
applied on the last day of such period (or such earlier date, as the case may
be) as provided above in this Section 5.02(d) without regard to the preceding
proviso.

(e) Each amount required to be applied pursuant to Sections 5.02(b), (c), or
(d) in accordance with this Section 5.02(e) shall be applied as a mandatory
repayment of Revolving Loans and/or Swingline Loans, with each such mandatory
repayment to be applied to U.S./European Revolving Loans, Canadian Revolving
Loans and/or Swingline Loans as directed by Aleris. In the absence of a
designation by the Borrowers as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.

(f) Subject to Section 2.11 and clause (j) of this Section 5.02, each repayment
of any Loans made pursuant to a Borrowing shall be applied pro rata among such
Loans.

(g) Notwithstanding anything to the contrary contained in Sections 5.02(b),
(c) and (d), so long as any Term Loans are outstanding, then to the extent that
any cash proceeds referred to in any such clause of this Section 5.02 are used
to repay outstanding Term Loans, the repayments otherwise required pursuant to
such clauses of this Section 5.02 shall not be required to the extent of the
respective net cash proceeds so applied, provided that if at the time of any
required repayment pursuant to Sections 5.02(b), (c) or (d), the sum (the “Sum”)
of (1) Excess Availability and (2) the amount of the cash and Cash Equivalents
of Aleris and its Subsidiaries (other than cash and Cash Equivalents which are
Restricted, on deposit in an Exempted Deposit Account or to be applied to repay
Term Loans) is less than $100,000,000, the amounts required to be applied
pursuant to such Sections (before giving effect to this clause (g)) shall be
applied first to the repayment of the Loans to the extent required to cause the
Sum to equal $100,000,000 and thereafter to the Term Loans to the extent
required under the Term Loan Agreement.

(h) In addition to any other mandatory repayments pursuant to this Section 5.02,
(h) all then outstanding Swingline Loans shall be repaid in full no later than
the seventh day following the incurrence thereof; provided that, if the seventh
day is not a Business Day, such Swingline Loans shall be repaid on the next
succeeding Business Day and (ii) all outstanding Swingline Loans shall be repaid
in full on the Final Maturity Date.

 

-113-



--------------------------------------------------------------------------------

(i) Notwithstanding anything in this Section 5.02 to the contrary, it is
understood and agreed that none of Sections 5.02(b) through (d), inclusive,
shall require that amounts received by any Foreign Subsidiary or Foreign
Subsidiaries or a Domestic Subsidiary which is a Subsidiary of a Foreign
Subsidiary be used to repay ABL Obligations owed by any U.S. Credit Parties.

(j) Notwithstanding the foregoing provisions of this Section 5.02 (other than
clause (a) of this Section 5.02, which clause shall not have the benefits of
this sentence), if at any time the mandatory repayment of Loans pursuant to this
Section 5.02 would result in the Borrowers’ incurring breakage costs under
Section 2.11 as a result of Euro Rate Loans being repaid other than on the last
day of an Interest Period applicable hereto (any such Euro Rate Loans, “Affected
Loans”), Aleris may elect, by written notice to the Administrative Agent, to
have the provisions of the following sentence be applicable so long as no
Default or Event of Default then exists. At the time any Affected Loans are
otherwise required to be prepaid, Aleris may elect to deposit 100% (or such
lesser percentage elected by Aleris as not being repaid) of the principal
amounts that otherwise would have been paid in respect of the Affected Loans
with the Administrative Agent to be held as security for the obligations of the
respective Borrowers hereunder pursuant to a cash collateral agreement to be
entered into in form and substance reasonably satisfactory to the Administrative
Agent and shall provide for investments of such deposits in Cash Equivalents,
with such cash collateral to be released upon the request of Aleris from such
cash collateral account (and applied to repay the principal amount of such Euro
Rate Loans) upon each occurrence thereafter of the last day of an Interest
Period applicable to such Euro Rate Loans (or such earlier date or dates as
shall be requested by Aleris, with the amount to be so released and applied on
the last day of each Interest Period to be the amount of such Euro Rate Loans to
which such Interest Period applies (or, if less, the amount remaining in such
cash collateral account); provided that (i) interest in respect of such Affected
Loans shall continue to accrue thereon at the rate provided hereunder until such
Affected Loans have been repaid in full and (ii) at any time while an Event of
Default has occurred and is continuing or upon written notice from the Required
Lenders, the Required Lenders may direct the Administrative Agent (in which case
the Administrative Agent shall, and is hereby authorized by the Borrowers to,
follow said directions) to apply any or all proceeds then on deposit in such
collateral account to the payment of such Affected Loans. All risk of loss in
respect of investments made as contemplated in this clause (j) shall be on the
Borrowers. Under no circumstances shall the Administrative Agent be liable or
accountable to the Borrowers or any other Person for any decrease in the value
of the cash collateral account or for any loss resulting from the sale of any
investment so made.

5.03 Payments and Computations; Maintenance of Accounts; Statement of Accounts.
(a) Except as otherwise specifically provided herein, all payments under this
Agreement and under any Note shall be made to the Administrative Agent for the
account of the Lender or Lenders entitled thereto not later than 1:00 p.m. (New
York time) on the date when due and shall be made in (w) U.S. Dollars in
immediately available funds at the Payment Office of the relevant Administrative
Agent in respect of any obligation of the Borrowers under this Agreement except
as otherwise provided in the immediately following clauses (x), (y) and (z),
(x) subject to Section 2.14, Canadian Dollars in immediately available funds at
the Payment Office of the Administrative Agent, if such payment is made in
respect of (i) principal of, or Face Amount of, or interest on Canadian Dollar
Denominated Loans or (ii) any increased costs,

 

-114-



--------------------------------------------------------------------------------

indemnities or other amounts owing with respect to Canadian Dollar Denominated
Loans (or Commitments relating thereto) at any time prior to the occurrence of a
Conversion Event, in the case of this clause (ii) to the extent the respective
Lender which is charging the same denominates the amounts owing in Canadian
Dollars, (y) subject to Section 2.14, Euros in immediately available funds at
the Payment Office of the Administrative Agent, if such payment is made in
respect of (i) principal of or interest on Euro Denominated Loans or (ii) any
increased costs, indemnities or other amounts owing with respect to Euro
Denominated Loans (or Commitments relating thereto) at any time prior to the
occurrence of a Conversion Event and (z) subject to Section 2.14, the applicable
Available Currency, in immediately available funds at the Payment Office of the
Administrative Agent, if such payment is made in respect of (i) principal of or
interest on Other Foreign Currency Denominated Loans or (ii) any increased
costs, indemnities or other amounts owing with respect to Other Foreign Currency
Denominated Loans (or Commitments relating thereto) at any time prior to the
occurrence of a Conversion Event. Nothing in the succeeding clauses of this
Section 5.03 shall affect or alter the Borrowers’ obligations to the relevant
Administrative Agent, the Collateral Agent, the Issuing Lenders and the Lenders
with respect to all payments otherwise required to be made by the Borrowers in
accordance with the terms of this Agreement and the other Credit Documents.
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.

(b) (i) (A) Each of Aleris and the other U.S. Credit Parties shall, along with
the Administrative Agent and certain financial institutions selected by Aleris
and reasonably acceptable to the Administrative Agent (the “U.S. Collection
Banks”), enter into on or prior to the Restatement Effective Date and thereafter
maintain Cash Management Control Agreements in respect of each of the U.S.
Collection Accounts. Aleris and each of the other U.S. Credit Parties shall
instruct all Account Debtors of Aleris and such U.S. Credit Parties to remit all
payments to the applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable
U.S. Collection Bank with respect to all Accounts of such Account Debtor, which
remittances shall be collected by the applicable U.S. Collection Bank and
deposited in the applicable U.S. Collection Account. All amounts received by
Aleris, any of its Domestic Subsidiaries and any Collection Bank in respect of
any Account, in addition to all other cash received from any other source, shall
upon receipt be deposited into a U.S. Collection Account or directly into the
Core U.S. Concentration Account.

(B) Each Canadian Subsidiary shall, along with the Canadian Administrative Agent
and certain financial institutions selected by Aleris and reasonably acceptable
to the Canadian Administrative Agent (the “Canadian Collection Banks”), enter
into on or prior to the Restatement Effective Date and thereafter maintain Cash
Management Control Agreements in respect of each of the Canadian Collection
Accounts. Each Canadian Subsidiary shall instruct all Account Debtors of such
Canadian Subsidiaries to remit all payments to the applicable “P.O. Boxes” or
“Lockbox Addresses” of the applicable Canadian Collection Bank with respect to
all Accounts of such Account Debtor, which remittances shall be collected by the
applicable Canadian Collection Bank and deposited in the applicable Canadian
Collection Account. All amounts received by each Canadian Subsidiary and any
Canadian Collection Bank in respect of any Account, in addition to all other
cash received from any other source, shall upon receipt be

 

-115-



--------------------------------------------------------------------------------

deposited into a Canadian Collection Account or directly into the Core Canadian
Concentration Account.

(C) The European Borrower and each European Distribution Subsidiary shall, along
with the Administrative Agent and certain financial institutions selected by
Aleris and reasonably acceptable to the Administrative Agent (the “European
Collection Banks”), enter into on or prior to the Restatement Effective Date
(or, in the case of European Distribution Subsidiaries organized after the
Restatement Effective Date, on the date which such European Distribution
Subsidiary begins to conduct business) and thereafter maintain Cash Management
Control Agreements in respect of each European Collection Account. Each European
Distribution Subsidiary shall instruct all Account Debtors of such Subsidiaries
to remit all payments to the applicable “P.O. Boxes”, “Lockbox Addresses” or a
sub-account of the European Collection Account of the applicable European
Collection Bank with respect to all Accounts of such Account Debtor, which
remittances shall be collected by the applicable European Collection Bank and
deposited in the applicable European Collection Account. All amounts received by
each European Distribution Subsidiary and any European Collection Bank in
respect of any Account, in addition to all other cash received from any other
source, shall upon receipt be deposited into a European Collection Account or
directly into the Core European Concentration Account. It is understood and
agreed that all European Collection Accounts shall be maintained in the name of
the Collateral Agent.

(ii) Aleris and the other U.S. Credit Parties shall, along with the
Administrative Agent and each of those banks in which the U.S. Disbursement
Accounts are maintained, enter into on or prior to the Restatement Effective
Date and thereafter maintain Cash Management Control Agreements with respect to
each such U.S. Disbursement Account (except with respect to Exempted
Disbursement Accounts and Exempted Deposit Accounts). Each Canadian Subsidiary
shall, along with the Canadian Administrative Agent and each of those banks in
which the Canadian Disbursement Accounts are maintained, enter into on or prior
to the Restatement Effective Date and thereafter maintain Cash Management
Control Agreements with respect to each such Canadian Disbursement Account
(except with respect to Exempted Disbursement Accounts and Exempted Deposit
Accounts). The European Borrower and each European Distribution Subsidiary
shall, along with the Administrative Agent and each of those banks in which the
European Disbursement Accounts are maintained, enter into on or prior to the
Restatement Effective Date (or, in the case of European Distribution
Subsidiaries organized after the Restatement Effective Date, on the date which
such European Distribution Subsidiary begins to conduct business) and thereafter
maintain Cash Management Control Agreements with respect to each such European
Disbursement Account (except with respect to Exempted Disbursement Accounts and
Exempted Deposit Account).

(c) All amounts held in the U.S. Collection Accounts and U.S. Disbursement
Accounts (other than Exempted Disbursement Accounts) with respect to Aleris and
its Domestic Subsidiaries shall be wired by the close of business on each
Business Day into an account with a financial institution selected by Aleris and
reasonably acceptable to the Administrative Agent and subject to a Cash
Management Control Agreement (the “Core U.S. Concentration Account”) unless such
amounts are otherwise required or permitted to be applied pursuant to
Section 5.02. All amounts held in the Canadian Collection Accounts and Canadian
Disbursement Accounts (other than Exempted Disbursement Accounts) with respect
to the Canadian Subsidiaries shall be

 

-116-



--------------------------------------------------------------------------------

wired by the close of business on each Business Day into an account with a
financial institution selected by Aleris and reasonably acceptable to the
Canadian Administrative Agent and subject to a Cash Management Control Agreement
(the “Core Canadian Concentration Account”) unless such amounts are otherwise
required or permitted to be applied pursuant to Section 5.02. All amounts held
in all of the European Collection Accounts and European Disbursement Accounts
(other than Exempted Disbursement Accounts) with respect to the European
Subsidiaries shall be wired by the close of business on each Business Day into
an account with a financial institution selected by Aleris and reasonably
acceptable to the Administrative Agent and subject to a Cash Management Control
Agreement (the “Core European Concentration Account”) unless such amounts are
otherwise required or permitted to be applied pursuant to Section 5.02.

(d) (i) Each Cash Management Control Agreement relating to a Core
U.S. Concentration Account shall provide that after the occurrence and during
the continuance of an Event of Default or a Dominion Event, all collected
amounts held in the Core U.S. Concentration Account from and after the date
requested by the Administrative Agent, shall be sent by ACH or wire transfer no
less frequently than once per Business Day (unless the Commitments have been
terminated and the ABL Obligations have been paid in full) to an account
maintained by the Administrative Agent at DBNY (the “DBNY Account”). Subject to
the terms of the respective Security Document, all amounts received in the DBNY
Account shall be applied (and allocated) by the Administrative Agent on a daily
basis in the following order (in each case, to the extent the Administrative
Agent has actual knowledge of the amounts owing or outstanding as described
below, and after giving effect to the application of any such amounts
(x) otherwise required to be applied pursuant to Sections 5.02(b), (c) or (d) or
(y) constituting proceeds from any Collateral otherwise required to be applied
pursuant to the terms of the respective Security Document): (1) first, to the
payment (on a ratable basis) of any outstanding Expenses actually due and
payable to the Administrative Agent under any of the Credit Documents and to
repay or prepay outstanding U.S. Borrower Swingline Loans advanced by the
U.S./European Swingline Lender; (2) second, to the extent all amounts referred
to in preceding clause (1) have been paid in full, to pay (on a ratable basis)
all outstanding Expenses actually due and payable to each Issuing Lender under
any of the Credit Documents and to repay all outstanding Unpaid Drawings and all
interest thereon; (3) third, to the extent all amounts referred to in preceding
clauses (1) and (2) have been paid in full, to pay (on a ratable basis) all
accrued and unpaid interest actually due and payable on the U.S. Borrower
Revolving Loans and all accrued and unpaid Fees actually due and payable to the
Administrative Agent, the Issuing Lenders and the Lenders under any of the
Credit Documents; (4) fourth, to the extent all amounts referred to in preceding
clauses (1) through (3), inclusive, have been paid in full, to repay (on a
ratable basis) the outstanding principal of U.S. Borrower Revolving Loans
(whether or not then due and payable); (5) fifth, to the extent all amounts
referred to in preceding clauses (1) through (4), inclusive, have been paid in
full, to pay or cash collateralize, as the case may be, (on a ratable basis) ABL
Obligations (guaranteed by the U.S. Borrowers) in accordance with following
clauses (ii) and/or (iii) as selected by the U.S. Borrowers so long as no
Default or Event of Default then exists or, in the absence of such designation
or if a Default or Event of Default then exists, as determined by the
Administrative Agent, (6) sixth, to the extent all amounts referred to in
preceding clauses (1) through (5), inclusive, have been paid in full, to pay (on
a ratable basis) all other outstanding ABL Obligations then due and payable to
the Administrative Agent and the Lenders under any of the Credit Documents; and
(7) seventh, to the U.S. Borrowers. Each Credit

 

-117-



--------------------------------------------------------------------------------

Party agrees that it will not cause any proceeds of any Core U.S. Concentration
Account to be otherwise redirected.

(ii) Each Cash Management Control Agreement relating to a Core Canadian
Concentration Account shall provide that after the occurrence and during the
continuance of an Event of Default or a Dominion Event, all collected amounts
held in the Core Canadian Concentration Account from and after the date
requested by the Administrative Agent, shall be sent by ACH or wire transfer no
less frequently than once per Business Day (unless the Commitments have been
terminated and the Canadian Borrower Obligations have been paid in full) to an
account maintained by the Canadian Administrative Agent at DBAG (the “DBAG
Account”). Subject to the terms of the respective Security Agreement, all
amounts received in the DBAG Account shall be applied (and allocated) by the
Administrative Agent on a daily basis in the following order (in each case, to
the extent the Administrative Agent has actual knowledge of the amounts owing or
outstanding as described below, and after giving effect to the application of
any such amounts (x) otherwise required to be applied pursuant to
Sections 5.02(b), (c) or (d) or (y) constituting proceeds from any Collateral
otherwise required to be applied pursuant to the terms of the respective
Security Document): (1) first, to the payment (on a ratable basis) of any
outstanding Expenses actually due and payable by the Canadian Borrowers to the
Administrative Agent under any of the Credit Documents and to repay or prepay
outstanding Canadian Swingline Loans advanced by the Canadian Swingline Lender;
(2) second, to the extent all amounts referred to in preceding clause (1) have
been paid in full, to pay (on a ratable basis) all accrued and unpaid interest
actually due and payable on the Canadian Revolving Loans and all accrued and
unpaid Fees actually due and payable by the Canadian Borrowers to the
Administrative Agent and the Lenders under any of the Credit Documents;
(3) third, to the extent all amounts referred to in preceding clauses
(1) through (2), inclusive, have been paid in full, to repay (on a ratable
basis) the outstanding principal of Canadian Revolving Loans (whether or not
then due and payable); (4) fourth, to the extent all amounts referred to in
preceding clauses (1) through (3), inclusive, have been paid in full, to pay
(or, in the case of Bankers’ Acceptance Loans, cash collateralize) (on a ratable
basis) all other outstanding ABL Obligations of the Canadian Borrowers then due
and payable to the Administrative Agent, the Collateral Agent and the Lenders
under any of the Credit Documents; and (5) fifth, to the Canadian Borrowers.
Each Credit Party agrees that it will not cause any proceeds of any Core
Canadian Concentration Account to be otherwise redirected.

(iii) Each Cash Management Control Agreement relating to a Core European
Concentration Account shall provide that after the occurrence and during the
continuance of an Event of Default or a Dominion Event, all collected amounts
held in the Core European Concentration Account from and after the date
requested by the Administrative Agent, shall be sent by ACH or wire transfer no
less frequently than once per Business Day (unless the Commitments have been
terminated and the European Borrower Obligations have been paid in full) to an
account maintained by the Administrative Agent at Deutsche Bank AG, Zurich
Branch (the “DB Account”). Subject to the terms of the respective Security
Agreement, all amounts received in the DB Account shall be applied (and
allocated) by the Administrative Agent on a daily basis in the following order
(in each case, to the extent the Administrative Agent has actual knowledge of
the amounts owing or outstanding as described below, and after giving effect to
the application of any such amounts (x) otherwise required to be applied
pursuant to Sections 5.02(b), (c) or (d) or (y) constituting proceeds from any
Collateral otherwise required to be

 

-118-



--------------------------------------------------------------------------------

applied pursuant to the terms of the respective Security Document): (1) first,
to the payment (on a ratable basis) of any outstanding Expenses actually due and
payable by the European Borrower to the Administrative Agent and/or the
Collateral Agent under any of the Credit Documents and to repay or prepay
outstanding European Borrower Swingline Loans advanced by the U.S./European
Swingline Lender; (2) second, to the extent all amounts referred to in preceding
clause (1) have been paid in full, to pay (on a ratable basis) all accrued and
unpaid interest actually due and payable on the European Facility Revolving
Loans and all accrued and unpaid Fees actually due and payable by the European
Borrower to the Administrative Agent and the Lenders under any of the Credit
Documents; (3) third, to the extent all amounts referred to in preceding clauses
(1) through (2), inclusive, have been paid in full, to repay (on a ratable
basis) the outstanding principal of European Borrower Revolving Loans (whether
or not then due and payable); (4) fourth, to the extent all amounts referred to
in preceding clauses (1) through (3), inclusive, have been paid in full, to pay
(on a ratable basis) all other outstanding ABL Obligations of the European
Borrower then due and payable to the Administrative Agent, the Collateral Agent
and the Lenders under any of the Credit Documents; and (5) fifth, to the
European Borrower. Each Credit Party agrees that it will not cause any proceeds
of any Core European Concentration Account to be otherwise redirected.

(e) Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain an account on its books in the name of each
of the Borrowers (collectively, the “Credit Account”) in which each Borrower
will be charged with all loans and advances made by the Lenders to such Borrower
for such Borrower’s account, including the Loans, the Letter of Credit
Outstandings, and the Fees, Expenses and any other ABL Obligations relating
thereto. Each Borrower will be credited, in accordance with this Section 5.03,
with all amounts received by the Lenders from such Borrower or from others for
its account, including, as set forth above, all amounts received by the
Administrative Agent and applied to the ABL Obligations. In no event shall prior
recourse to any Accounts or other Collateral be a prerequisite to the
Administrative Agent’s right to demand payment of any Obligation upon its
maturity. Further, the Administrative Agent shall have no obligation whatsoever
to perform in any respect any of Aleris’ or any of its Subsidiaries’ contracts
or obligations relating to the Accounts.

(f) After the end of each month, the Administrative Agent shall send Aleris and
each Lender a statement accounting for the charges, loans, advances and other
transactions occurring among and between the Administrative Agent, the Lenders,
the Issuing Lenders and each Borrower during that month. The monthly statements
shall, absent manifest error, be final, conclusive and binding on each Borrower
and the Lenders.

5.04 Net Payments. (a) All payments made by or on behalf of any Credit Party
under any Credit Document (including, in the case of each Borrower, in its
capacity as a guarantor pursuant to Section 14) in each case will be made
without setoff, counterclaim or other defense. Except as provided in
Section 5.04(b), all such payments will be made free and clear of, and without
deduction or withholding for, any Taxes. If any Taxes are levied or imposed with
respect to such payment, the relevant Borrower (and any Credit Party making the
respective payment or which has guaranteed the obligations of the relevant
Borrower) agrees to pay the full amount of such Taxes to the appropriate taxing
authority, and shall pay to the applicable Section 5.04 Indemnitee such
additional amounts as may be necessary so that every payment of all

 

-119-



--------------------------------------------------------------------------------

amounts due under this Agreement or under any other Credit Document, after
withholding or deduction for or on account of any Taxes (including, for the
avoidance of doubt, withholding and deductions applicable to additional amounts
payable under this Section 5.04), will not be less than the amount provided for
herein or in such other Credit Document. The respective Borrowers will furnish
to the Administrative Agent within 45 days after the date the payment of any
Taxes is due pursuant to applicable law certified copies of tax receipts or
other evidence reasonably satisfactory to the Administrative Agent evidencing
such payment by such Borrowers or the respective Credit Party. The U.S.
Borrowers (jointly and severally), the Canadian Borrowers (jointly and
severally) and the European Borrower (and any Credit Party making the respective
payment or which has guaranteed the obligations of the respective Borrower), as
applicable, agree to indemnify and hold harmless each Section 5.04 Indemnitee
and reimburse such Section 5.04 Indemnitee upon its written request (which shall
set forth the basis and calculation of such amount) for the amount of any Taxes
so levied or imposed and paid by such Section 5.04 Indemnitee. Notwithstanding
anything to the contrary in this Section 5.04(a), (i) any payments required to
be made pursuant to this Section 5.04(a) to an Indirect Section 5.04 Indemnitee
shall be made to the Related Pass Through Entity and (ii) any request for
reimbursement pursuant to this Section 5.04(a) that is to be made by an Indirect
Section 5.04 Indemnitee shall be made by the Related Pass Through Entity.

(b) The Administrative Agent and each Lender that is a Lender to the U.S.
Borrowers and is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to Aleris and the
Administrative Agent on or prior to the Restatement Effective Date or, in the
case of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 2.13 or 13.04(b) (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer and
is in compliance with the provisions of this paragraph), on the date of such
assignment or transfer to such Lender or, in the case of a successor Issuing
Lender, the date such Issuing Lender becomes an Issuing Lender, (i) two accurate
and complete original signed copies of U.S. Internal Revenue Service Form W-8ECI
or Form W-8BEN (with respect to a complete exemption from withholding under an
income tax treaty) (or successor forms) certifying to such Lender’s entitlement
as of such date to a complete exemption from United States withholding tax with
respect to payments to be made under this Agreement and under any Note, or
(ii) if the Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code and cannot deliver forms described in clause (i) above, (x) a
certificate substantially in the form of Exhibit D (any such certificate, a
“Section 5.04(b)(ii) Certificate”) and (y) two accurate and complete original
signed copies of U.S. Internal Revenue Service Form W-8BEN (with respect to the
portfolio interest exemption) (or successor form) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note or (iii) in the case of the Administrative Agent
and each such Lender, if a Lender or the Administrative Agent is a foreign
intermediary or flow-through entity for U.S. federal income tax purposes, two
accurate and complete signed copies of Internal Revenue Service Form W-8IMY (and
all necessary attachments) establishing a complete exemption from United States
withholding tax with respect to payments made to the Administrative Agent or the
applicable Lender, as the case may be, under this Agreement and under any Note.
In addition, the Administrative Agent and each Lender to the U.S. Borrowers
agrees that from time to time after the Restatement Effective Date, when a lapse
in time or change in circumstances or law renders the previous certification
obsolete, invalid or inaccurate

 

-120-



--------------------------------------------------------------------------------

in any material respect, the Administrative Agent or such Lender will deliver to
Aleris and the Administrative Agent two new accurate and complete original
signed copies of U.S. Internal Revenue Service Form W-8ECI, Form W-8BEN (with
respect to the benefits of any income tax treaty), or Form W-8BEN (with respect
to the portfolio interest exemption) and a Section 5.04(b)(ii) Certificate, or
Form W-8IMY (with respect to foreign intermediary or flow through entity), as
the case may be, and such other forms and necessary attachments as may be
required in order to confirm or establish the entitlement of such Person to a
continued exemption from United States withholding tax with respect to payments
under this Agreement and any Note, or the Administrative Agent and/or such
Lender shall immediately notify Aleris and the Administrative Agent of its
inability to deliver any such form or Section 5.04(b)(ii) Certificate, in which
case the Administrative Agent and/or such Lender shall not be required to
deliver any such new form or Section 5.04(b)(ii) Certificate pursuant to this
Section 5.04(b). Notwithstanding the foregoing, with respect to payments made by
any Credit Party under any Credit Document to or for the benefit of a
Participant, such Participant shall be required to provide forms and/or
certificates pursuant to the preceding sentences of this Section 5.04(b) only to
the extent that such Participant is legally entitled to do so. The
Administrative Agent and each Lender that is a Lender to the U.S. Borrowers and
is a United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. federal income tax purposes (other than an Administrative Agent
or Lender that may be treated as an exempt recipient based on the indicators
described in U.S. Treasury Regulation Section 1.6049-4(c)(1)(ii) except to the
extent required by Treasury Regulation Section 1.1441-1(d)(4) (and any successor
provision)) agrees to deliver (with respect to itself only) to Aleris and the
Administrative Agent, on or prior to the Restatement Effective Date or, in the
case of such an Administrative Agent appointed after the Restatement Effective
Date pursuant to Section 12.09 or a Lender that is an assignee or transferee of
an interest under this Agreement pursuant to Section 2.13 or 13.04(b) (unless
the respective Lender was already a Lender to the U.S. Borrowers hereunder
immediately prior to such assignment or transfer and is in compliance with the
provisions of this paragraph), on the date of such assignment or transfer to
such Lender, two accurate and complete original signed copies of U.S. Internal
Revenue Service Form W-9 (or successor forms) certifying to such Person’s
entitlement as of such date to a complete exemption from United States backup
withholding tax with respect to payments to be made under this Agreement and
under any other Credit Document. Notwithstanding anything to the contrary
contained in Section 5.04(a), but subject to Section 13.04(b) and the second
succeeding sentence, (x) the U.S. Borrowers shall be entitled, to the extent
they are required to do so by law, to deduct or withhold Taxes imposed by the
United States (or any political subdivision or taxing authority thereof or
therein) from interest, Fees or other amounts payable hereunder for the account
of the Administrative Agent and/or any Lender, as the case may be, to the extent
that the Administrative Agent and/or such Lender, as the case may be, has not
provided to such Borrower U.S. Internal Revenue Service Forms that establish a
complete exemption from deduction or withholding and (y) no Borrower shall be
obligated pursuant to Section 5.04(a) to gross-up payments to be made to the
Administrative Agent and/or a Lender (other than a Participant following the
occurrence of a Conversion Event), as the case may be, in respect of
withholdings, income or similar taxes imposed by the United States federal
government if (I) the Administrative Agent and/or such Lender, as the case may
be, has not provided to such Borrower the U.S. Internal Revenue Service Forms
required to be provided to such Borrower pursuant to this Section 5.04(b) or
(II) in the case of a payment, other than interest, to the Administrative Agent
and/or a Lender (other than a

 

-121-



--------------------------------------------------------------------------------

Participant following the occurrence of a Conversion Event), as the case may be,
described in clause (ii) above, to the extent that such forms do not establish a
complete exemption from withholding of such taxes. Except when a Significant
Event of Default has occurred and is continuing or following a Conversion Event,
and notwithstanding anything to the contrary in Section 5.04(a), but subject to
Section 13.04(b) and the immediately succeeding sentence, (x) the Canadian
Borrowers shall be entitled, to the extent they are required to do so by law, to
deduct or withhold income or similar Taxes imposed by Canada (or any political
subdivision or taxing authority thereof or therein) from interest, Fees or other
amounts payable hereunder for the account of the Canadian Administrative Agent,
any Canadian Lender and/or any Issuing Lender in respect of a Letter of Credit
issued in favor of a Canadian Borrower, as the case may be, to the extent that
the Canadian Administrative Agent and/or such Canadian Lender or Issuing Lender,
as the case may be, is not a Canadian Resident or if the Canadian Administrative
Agent or Canadian Lender or Issuing Lender (if not a Canadian Resident) has not
provided forms required by Section 2.17(a) that establish a complete exemption
from the withholding of such Taxes (or the withholding of such Taxes at a
reduced rate) and (y) no Canadian Borrower shall be obligated pursuant to
Section 5.04(a) to gross-up payments to be made to the Canadian Administrative
Agent and/or a Canadian Lender or Issuing Lender, as the case may be, in respect
of withholdings, income or similar Taxes imposed by Canada (or any political
subdivision or taxing authority thereof or therein) if (I) the Canadian
Administrative Agent, such Canadian Lender and/or such Issuing Lender in respect
of a letter of credit issued in favor of a Canadian Borrower is not a Canadian
Resident or (II) the Canadian Administrative Agent or such Canadian Lender or
such Issuing Lender (if not a Canadian Resident) has not provided forms required
by Section 2.17(a) that establish a complete exemption from the withholding of
such Taxes (or the withholding of such Taxes at a reduced rate). Notwithstanding
anything to the contrary contained in the two preceding sentences or elsewhere
in this Section 5.04 and except as set forth in Section 13.04(b), the respective
U.S. Borrowers (jointly and severally), Canadian Borrowers (jointly and
severally as to amounts payable by any Canadian Borrower) and the European
Borrower (and any Credit Party making the respective payment or which has
guaranteed the obligations of the respective Borrower) agree to pay any
additional amounts and to indemnify each Lender in the manner set forth in
Section 5.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the two immediately preceding sentences as a result of any
changes after the Restatement Effective Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of income or similar taxes;
provided, however, that (x) this sentence shall not apply to the portion of such
amounts required to be deducted or withheld by such Borrower or Borrowers to the
extent such Borrower or Borrowers would have been required to pay additional
amounts pursuant to Section 5.04(a) irrespective of such change in such
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof and (y) this sentence shall not be read to permit the
Administrative Agent and/or a Lender to a U.S. Borrower to refuse to deliver any
Form W-8ECI, Form W-8BEN, Form W-8IMY, or Section 5.04(b)(ii) Certificate, as
the case may be, except where, as a result of such change in law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of income or similar taxes,
the Administrative Agent and/or such Lender is unable to deliver such form or
certificate as described above.

 

-122-



--------------------------------------------------------------------------------

(c) Each Lender agrees to use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish to the relevant
non-U.S. Borrower any information, in each case, as reasonably requested by such
non-U.S. Borrower that may be necessary to establish any available exemption
from, or reduction in the amount of, any Taxes; provided, however, that nothing
in this Section 5.04(c) shall require a Lender to disclose any confidential
information (including, without limitation, its tax returns or its
calculations).

(d) If a Borrower pays any additional amount under this Section 5.04 to a
Section 5.04 Indemnitee, and such Section 5.04 Indemnitee determines in its
reasonable sole discretion that it has actually received or realized in
connection therewith any refund or any reduction of, or credit against
(including, for the avoidance of doubt, any foreign tax credit), its tax
liabilities in or with respect to the taxable year in which the additional
amount is paid (a “Tax Benefit”), such Section 5.04 Indemnitee shall pay to such
Borrower an amount (not to exceed the additional amounts paid by such Borrower
under this Section 5.04 with respect to Taxes giving rise to such Tax Benefit)
that the Section 5.04 Indemnitee shall, in its reasonable sole discretion,
determine is equal to the net benefit, after tax, which was obtained by such
Section 5.04 Indemnitee in such year as a consequence of such Tax Benefit;
provided, however, that (i) any Section 5.04 Indemnitee may determine, in its
sole discretion consistent with the policies of such Section 5.04 Indemnitee,
whether to seek a Tax Benefit; (ii) any taxes that are imposed on a Section 5.04
Indemnitee as a result of a disallowance or reduction (including through the
expiration of any tax credit carryover or carryback of such Section 5.04
Indemnitee that otherwise would not have expired) of any Tax Benefit with
respect to which such Section 5.04 Indemnitee has made a payment to such
Borrower pursuant to this Section 5.04(d) shall be treated as a Tax for which
such Borrower is obligated to indemnify such Section 5.04 Indemnitee pursuant to
this Section 5.04 without any exclusions or defenses; (iii) nothing in this
Section 5.04(d) shall require any Section 5.04 Indemnitee to disclose any
confidential information to any Borrower (including, without limitation, its tax
returns or its calculations); and (iv) no Section 5.04 Indemnitee shall be
required to pay any amounts pursuant to this Section 5.04(d) at any time that a
Default or an Event of Default exists.

(e) If a Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which additional amounts have been paid under this
Section 5.04 to a Section 5.04 Indemnitee, such Section 5.04 Indemnitee shall
cooperate with the Borrower in challenging such Taxes, at the Borrower’s
expense, if so requested by the Borrower in writing.

5.05 Minimum Interest Rates and Payments. (a) The various rates of interests
provided for in this Agreement (including, without limitation, under
Section 2.08) are minimum interest rates.

(b) When entering into this Agreement, each party hereto has assumed that the
payments required under this Agreement are not and will not become subject to
Swiss Withholding Tax. Notwithstanding that the parties hereto do not anticipate
that any payment will be subject to Swiss Withholding Tax, they agree that, in
the event that Swiss Withholding Tax should be imposed on interest or other
payments (the “Relevant Amount”) by a Swiss Obligor, any payment of interest due
by such Swiss Obligor shall, subject to the provisions of this Agreement, be
increased to an amount which (after making any deduction of the Swiss

 

-123-



--------------------------------------------------------------------------------

Withholding Tax) results in a payment to each Lender entitled to such payment of
an amount equal to the payment which would have been due had no deduction of
Swiss Withholding Tax been required. For this purpose, the Swiss Withholding Tax
shall be calculated on the full grossed-up amount.

(c) The European Borrower shall not be required to make an increased payment to
any specific Lender (but without prejudice to the rights of all other Lenders
hereunder) under paragraph (b) above or under Section 5.04 in connection with a
Swiss Withholding Tax if the European Borrower has breached the Ten Non-Bank
Regulations and/or Twenty Non-Bank Regulations as a direct result of (i) the
incorrectness of the representation made by such Lender on the Restatement
Effective Date pursuant to the first sentence of Section 2.19 (if Schedule I-C
specified that such Lender was a Swiss Qualifying Lender) or (ii) such Lender,
as assignee or participant, breaching the requirements and limitations for
transfers, assignments or sub-participations (including Restricted
Sub-Participations) pursuant to Section 13.04.

(d) For the avoidance of doubt, the European Borrower shall be required to make
an increased payment to a specific Lender under paragraph (b) above in
connection with the imposition of a Swiss Withholding Tax if the European
Borrower has breached the Ten Non-Bank Regulations and/or the Twenty Non-Bank
Regulations as a result of its failure to comply with the provisions of
Section 10.10 or, if after a Significant Event of Default or Conversion Event,
lack of compliance with the Ten Non-Bank Regulations and/or the Twenty Non-Bank
Regulations as a result of assignments or participation effected in accordance
herewith.

(e) If requested by the Administrative Agent, a Swiss Obligor shall provide to
the Administrative Agent those documents which are required by law and
applicable double taxation treaties to be provided by the payer of such tax for
each relevant Lender to prepare a claim for refund of Swiss Withholding Tax. In
the event Swiss Withholding Tax is refunded to the Lender by the Swiss Federal
Tax Administration, the relevant Lender shall forward, after deduction of costs,
such amount to the Swiss Obligor; provided, however, that (i) the relevant Swiss
Obligor has fully complied with its obligations under this Section 5.05;
(ii) the relevant Lender may determine, in its sole discretion, consistent with
the policies of such Lender, the amount of the refund attributable to Swiss
Withholding Tax paid by the relevant Swiss Obligor; (iii) nothing in
Section 5.05 shall require the Lender to disclose any confidential information
to the Swiss Obligor (including, without limitation, its tax returns); and
(iv) no Lender shall be required to pay any amounts pursuant to this
Section 5.05(e) at any time during which a Default or Event of Default exists.

SECTION 6. Conditions Precedent to Credit Events on the Restatement Effective
Date. The obligation of each Lender to make Loans (including by way of the
conversion of the Existing Loans on the Restatement Effective Date as
contemplated in Sections 2.01(a), (b) and (c)), and the obligation of each
Issuing Lender to issue Letters of Credit (including any Existing Letters of
Credit deemed issued on the Restatement Effective Date as contemplated in
Section 3.01(c)), in each case on the Restatement Effective Date, are subject at
the time of the making or converting of such Loans or the issuance or deemed
issuance of such Letters of Credit to the satisfaction of the following
conditions (unless waived in accordance with Section 13.12):

 

-124-



--------------------------------------------------------------------------------

6.01 Execution of Agreement; Notes. On or prior to the Restatement Effective
Date (i) this Agreement shall have been executed and delivered as provided in
Section 13.10 and (ii) there shall have been delivered to the Administrative
Agent for the account of each of the Lenders that has requested same the
appropriate U.S. Borrower Revolving Note, Canadian Revolving Note and/or
European Borrower Revolving Note, and to the U.S./European Swingline Lender, if
so requested by it, U.S. Borrower Swingline Note and European Borrower Swingline
Note and/or to the Canadian Swingline Lender, if so requested by it, Canadian
Swingline Note, in each case executed by the appropriate Borrower or Borrowers,
and in the amount, maturity and as otherwise provided herein.

6.02 Opinions of Counsel. On the Restatement Effective Date, the Joint Lead
Arrangers shall have received (i) from Fried, Frank, Harris, Shriver & Jacobson
LLP, special counsel to the Credit Parties, an opinion addressed to the
Administrative Agent, the Canadian Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Restatement Effective Date covering the
matters set forth in Exhibit E-1, (ii) from Torys LLP special Canadian counsel
to the Credit Parties organized under the laws of Canada or any province
thereof, opinions addressed to the Administrative Agent, the Canadian
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Restatement Effective Date covering the matters set forth in Exhibit E-2,
(iii) Pestalozzi Lachenal Patry, special Swiss counsel to the Credit Parties
organized under the laws of Switzerland or any province thereof, opinions
addressed to the Administrative Agent, the Canadian Administrative Agent, the
Collateral Agent and each of the Lenders and dated the Restatement Effective
Date covering the matters set forth in Exhibit E-3, (iv) from local counsel in
each state, province or other jurisdiction in which Mortgaged Properties are
located and/or Credit Parties are organized, an opinion in form and substance
satisfactory to the Collateral Agent addressed to the Collateral Agent and each
of the Lenders and dated the Restatement Effective Date covering such matters
incident to the transactions contemplated herein as the Collateral Agent may
reasonably request including but not limited to (x) the enforceability of each
Mortgage and (y) the perfection of the security interests granted pursuant to
the relevant Security Documents and (v) from foreign counsel to the Credit
Parties in such jurisdictions as may be reasonably requested by the
Administrative Agent, opinions which shall (x) be addressed to the
Administrative Agent, the Canadian Administrative Agent, the Collateral Agent
and each of the Lenders and be dated the Restatement Effective Date, (y) cover
various matters regarding the execution, delivery and performance of the Local
Law Pledge Agreements and European Security Documents and the perfection and/or
such other matters incident to the transactions contemplated herein as the Joint
Lead Arrangers may reasonably request and (z) be in form, scope and substance
reasonably satisfactory to the Joint Lead Arrangers.

6.03 Corporate Documents; Proceedings; etc. (a) On the Restatement Effective
Date, the Joint Lead Arrangers shall have received a certificate from each
Credit Party, dated the Restatement Effective Date, signed by the chairman of
the board, the chief executive officer, the president, the chief financial
officer or any vice president of such Credit Party, and attested to by the
secretary or any assistant secretary of such Credit Party, substantially in the
form of Exhibit F with appropriate insertions, together with copies of the
certificate or articles of incorporation and by-laws (or equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of
the foregoing shall be in form and substance reasonably acceptable to the Joint
Lead Arrangers.

 

-125-



--------------------------------------------------------------------------------

(b) On the Restatement Effective Date, the Joint Lead Arrangers shall have
received all corporate, partnership, limited liability company and legal
proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Credit Documents shall
be reasonably satisfactory in form and substance to the Joint Lead Arrangers,
and the Joint Lead Arrangers shall have received all information and copies of
all documents and papers, including records of corporate proceedings,
governmental approvals, good standing certificates and bring-down telegrams or
facsimiles, if any, which the Joint Lead Arrangers may have reasonably requested
in connection therewith, such documents and papers where appropriate to be
certified by proper corporate, partnership, limited liability company or
governmental authorities.

(c) On the Restatement Effective Date, the Joint Lead Arrangers shall have
received a certificate, dated the Restatement Effective Date and signed on
behalf of Aleris by the chairman of the board, the chief executive officer, the
chief financial officer, the president or any vice president of Aleris,
certifying on behalf of Aleris that all of the conditions in Sections 6.04,
6.05, 6.06, 6.07 and 7.01 have been satisfied on such date.

6.04 Consummation of the Merger. On the Restatement Effective Date, the Merger
shall have been (or simultaneously with the initial funding of the Loans shall
be) consummated in all material respects in accordance with the Merger
Documents. On the Restatement Effective Date, (i) the Joint Lead Arrangers shall
have received true and correct copies of all Merger Documents, certified as such
by an appropriate officer of Aleris, (ii) each of the conditions precedent to
the consummation of the Merger as set forth in the Merger Documents as
originally in effect shall have been satisfied in all material respects, and not
waived in a manner that is materially adverse to the Lenders except with the
prior written consent of the Joint Lead Arrangers, (iii) the Merger Documents
shall not have been amended in any way materially adverse to the Lenders without
the prior written consent of the Joint Lead Arrangers, and (iv) all Merger
Documents shall be in full force and effect.

6.05 Equity Financing, New Notes, Term Loans, etc. On or prior to the
Restatement Effective Date, the Borrowers shall received gross cash proceeds
from (x) the issuance of the New Notes in an aggregate amount equal to
$1,000,000,000 (or its equivalent in any other applicable currency), (y) the
incurrence of Term Loans pursuant to the Term Loan Agreement in an aggregate
amount equal to $1,225,000,000 (or its equivalent in any other applicable
currency) and (z) cash equity financing from the Permitted Holders in an
aggregate amount of $852,000,000 (the “Equity Financing”).

6.06 Refinancing; Excess Availability. (a) On the Restatement Effective Date and
prior to or concurrently with the incurrence of the Loans hereunder:

(i) (x) the Borrowers shall, in coordination with the Administrative Agent,
repay Existing Revolving Loans of certain of the Lenders under the relevant
Tranche or Tranches, and incur Revolving Loans from certain other Lenders under
the relevant Tranche or Tranches, (even though as a result thereof such new
Loans (to the extent required to be maintained as Euro Rate Loans) may have a
shorter Interest Period than the then outstanding Borrowings of the respective
Existing Loans), in each case to the extent necessary so that all of the Lenders
under the relevant Tranche or Tranches

 

-126-



--------------------------------------------------------------------------------

participate in each outstanding borrowing of Revolving Loans under the relevant
Tranche or Tranches pro rata on the basis of their respective Commitments under
the relevant Tranche or Tranches (after giving effect to any increase in the
Total Commitment (and the Total U.S./European Commitment and/or Total Canadian
Commitment, as applicable) on the Restatement Effective Date) and with the
relevant Borrowers under the relevant Tranche being jointly and severally
obligated to pay to the respective Lenders any costs of the type referred to in
Section 2.11 and such amounts, as reasonably determined by the respective
Lenders, to compensate them for funding the various Revolving Loans during an
existing Interest Period (rather than at the beginning of the applicable
Interest Period, based upon rates then applicable thereto) in connection with
any such repayment and/or incurrence and (y) all accrued interest on all
outstanding extensions of credit pursuant to the Existing ABL Credit Agreement,
and all regularly accruing fees pursuant to the Existing ABL Credit Agreement,
shall be repaid in full on, and through, the Restatement Effective Date (whether
or not same would otherwise be then due and payable pursuant to the Existing ABL
Credit Agreement);

(ii) all loans, interest and other amounts owing pursuant to the Existing Senior
Bridge Loan Agreement shall have been repaid or otherwise satisfied in full and
the Existing Senior Bridge Loan Agreement and all guarantees with respect
thereto shall have been terminated and be of no further force and effect; and

(iii) the Administrative Agent shall have received evidence in form, scope and
substance reasonably satisfactory to it, that the matters set forth in this
Section 6.06(a) have been satisfied on such date.

(b) On the Restatement Effective Date, Excess Availability shall be at least
$200,000,000.

6.07 Adverse Change. Since December 31, 2005, there shall not have occurred a
Company Material Adverse Effect.

6.08 Credit Document Acknowledgment and Amendment; Security Document Amendments;
Pledge Agreements; Luxco Guaranty, etc. (a) On the Restatement Effective Date,
each U.S. Credit Party shall have duly authorized, executed and delivered the
Amended and Restated U.S. Pledge Agreement in the form of Exhibit G-1 (as
amended, modified or supplemented from time to time, the “U.S. Pledge
Agreement”) and shall have delivered to the Collateral Agent, as Pledgee
thereunder, all of the Pledge Agreement Collateral, if any, referred to therein
and then owned by such U.S. Credit Party, (x) endorsed in blank in the case of
promissory notes constituting Pledge Agreement Collateral and (y) together with
executed and undated endorsements for transfer in the case of equity interests
constituting certificated Pledge Agreement Collateral, along with evidence that
all other actions necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect (or maintain the perfection of) the security
interests purported to be created (or maintained) by the U.S. Pledge Agreement
have been taken and the U.S. Pledge Agreement shall be in full force and effect.

(b) On the Restatement Effective Date, each Canadian Parent Guarantor (other
than Aleris Holding Luxembourg S.A.R.L.) shall have duly authorized, executed
and

 

-127-



--------------------------------------------------------------------------------

delivered a pledge agreement in the form of the Amended and Restated Canadian
Parent Pledge Agreement attached hereto as Exhibit G-3 or such other pledge
agreement in form and substance reasonably satisfactory to the Administrative
Agent (each, as amended, modified or supplemented from time to time, a “Canadian
Parent Pledge Agreement”) and shall have delivered to the Collateral Agent, as
Pledgee thereunder, all of the Pledge Agreement Collateral, if any, referred to
therein and then owned by such Canadian Parent Guarantor, (x) endorsed in blank
in the case of promissory notes constituting Pledge Agreement Collateral and
(y) together with executed and undated endorsements for transfer in the case of
equity interests constituting certificated Pledge Agreement Collateral, along
with evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable, to perfect (or maintain the perfection of) the
security interests purported to be created (or maintained) by the Canadian
Parent Pledge Agreement have been taken and such Canadian Parent Pledge
Agreement shall be in full force and effect.

(c) On the Restatement Effective Date, each U.S. Subsidiary Guarantor that is
not a Borrower shall have duly authorized, executed and delivered the Amended
and Restated U.S. Subsidiaries Guaranty in the form of Exhibit H-1 (as amended,
modified or supplemented from time to time, the “U.S. Subsidiaries Guaranty”),
guaranteeing all of the obligations of the Borrowers as more fully provided
therein, and the U.S. Subsidiaries Guaranty shall be in full force and effect.

(d) On the Restatement Effective Date, each U.S. Credit Party shall have duly
authorized, executed and delivered the Amended and Restated U.S. Security
Agreement in the form of Exhibit I (as amended, modified or supplemented from
time to time, the “U.S. Security Agreement”) covering all of such U.S. Credit
Party’s Security Agreement Collateral (as defined in the U.S. Security
Agreement), together with:

(i) proper financing statements (Form UCC-1 or the equivalent) (or amendments
thereto) for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect (or maintain the perfection of) the security
interests purported to be created (or maintained) by the U.S. Security
Agreement;

(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name Aleris or any of its Domestic Subsidiaries as debtor and
that are filed in the jurisdictions referred to in clause (i) above and in such
other jurisdictions in which Collateral is located on the Restatement Effective
Date, together with copies of such other financing statements that name Aleris
or any of its Domestic Subsidiaries as debtor (none of which shall cover any of
the Collateral except (x) to the extent evidencing Permitted Liens or (y) those
in respect of which the Collateral Agent shall have received termination
statements (Form UCC-3) or such other termination statements as shall be
required by local law fully executed for filing); and

(iii) all other documents or filings necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect (or maintain the perfection of) and
protect the security interests purported to be created (or maintained) by the
U.S. Security Agreement,

 

-128-



--------------------------------------------------------------------------------

and the U.S. Security Agreement shall be in full force and effect.

(e) On the Restatement Effective Date, each Credit Party, the Administrative
Agent and the Collateral Agent shall have duly authorized, executed and
delivered the Credit Document Acknowledgment and Amendment in the form of
Exhibit G-4 and the Credit Document Acknowledgment and Amendment shall be in
full force and effect.

(f) On the Restatement Effective Date, with respect to any Security Documents
(other than the U.S. Pledge Agreement and the U.S. Security Agreement), if the
Administrative Agent reasonably determines (based on advice of local counsel and
taking into account the relative costs and benefits associated therewith) that
it would be in the interests of the Lenders that the respective Credit Party
authorize, execute and deliver one or more amendments to any such Security
Document (or amended and restated agreements), then the respective Credit Party
shall (i) so authorize, execute and deliver one or more such amendments (or
amended and restated agreements) (each, a “Security Document Amendment”) and
(ii) take such actions as may be necessary or, in the reasonable opinion of the
Collateral Agent, advisable under local law (as advised by local counsel) to
create, maintain, effect, perfect, preserve, maintain and protect the security
interests granted (or purported to be granted) by each such Security Document.
Each Security Document Amendment shall (i) be prepared by local counsel
reasonably satisfactory to the Administrative Agent, (ii) be in form and
substance reasonably satisfactory to the Administrative Agent and (iii) be in
full force and effect on the Restatement Effective Date.

(g) On the Restatement Effective Date, Dutch Aluminum C.V. shall have duly
authorized, executed and delivered a European Parent Pledge Agreement and shall
have delivered to the Collateral Agent, as Pledgee thereunder, all of the Pledge
Agreement Collateral, if any, referred to therein and then owned by such
European Parent Guarantor, (x) endorsed in blank in the case of promissory notes
constituting Pledge Agreement Collateral and (y) together with executed and
undated endorsements for transfer in the case of equity interests constituting
certificated Pledge Agreement Collateral, along with evidence that all other
actions necessary or, in the reasonable opinion of the Collateral Agent,
desirable, to perfect the security interests purported to be created by such
European Parent Pledge Agreement have been taken and such European Parent Pledge
Agreement shall be in full force and effect.

(h) On the Restatement Effective Date, the Luxco Guarantor shall have (i) duly
authorized, executed and delivered the Luxco Guaranty, guaranteeing all of the
obligations of the U.S. Borrowers as more fully provided therein, and the Luxco
Guaranty shall be in full force and effect and (ii) duly authorized, executed
and delivered the Luxco Pledge Agreement and shall have delivered to the
Collateral Agent, as Pledgee thereunder, all of the Pledge Agreement Collateral,
if any, referred to therein and then owned by such Luxco Guarantor, (x) endorsed
in blank in the case of promissory notes constituting Pledge Agreement
Collateral and (y) together with executed and undated endorsements for transfer
in the case of equity interests constituting certificated Pledge Agreement
Collateral, along with evidence that all other actions necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to perfect the security
interests purported to be created by the Luxco Pledge Agreement have been taken
and the Luxco Pledge Agreement shall be in full force and effect.

 

-129-



--------------------------------------------------------------------------------

(i) On the Restatement Effective Date, with respect to any Credit Party which is
pledging promissory notes or equity interests in one or more Persons organized
under the laws of a different jurisdiction from the jurisdiction of organization
of the respective Credit Party, if the Collateral Agent reasonably determines
(based on advice of local counsel and taking into account the relative costs and
benefits associated therewith) that it would be in the interests of the Lenders
that the respective Credit Party authorize, execute and deliver one or more
additional pledge agreements governed by the laws of the jurisdiction or
jurisdictions in which the Person or Persons whose promissory notes or equity
interests are being pledged is (or are) organized, then the respective Credit
Party shall (i) so authorize, execute and deliver one or more such additional
pledge agreements (each, as amended, modified, restated and/or supplemented from
time to time, a “Local Law Pledge Agreement” and, collectively, the “Local Law
Pledge Agreements”) and (ii) take such actions as may be necessary or, in the
reasonable opinion of the Collateral Agent, advisable under local law (as
advised by local counsel) to create, maintain, effect, perfect, preserve,
maintain and protect the security interests granted (or purported to be granted)
by each such Local Law Pledge Agreement. Each Local Law Pledge Agreement shall
(i) be prepared by local counsel reasonably satisfactory to the Collateral Agent
, (ii) be in form and substance reasonably satisfactory to the Collateral Agent
and (iii) be in full force and effect on the Restatement Effective Date, it
being understood and agreed, however, in the case of any Local Law Pledge
Agreement entered into by Aleris or any of the other U.S. Credit Parties, the
respective Credit Party shall not be required to pledge more than 65% of the
total combined voting power of all classes of equity interests entitled to vote
of any “first-tier” Foreign Subsidiary that is a corporation (or treated as such
for U.S. federal tax purposes) in support of its obligations (x) as a Borrower
under the Credit Agreement (in the case of the U.S. Borrowers) or (y) under its
guaranty in respect of the ABL Obligations of the U.S. Borrowers (in the case of
the other U.S. Credit Parties) (it being understood and agreed that 100% of the
non-voting equity interests, if any, of each such “first-tier” Foreign
Subsidiary shall be required to be pledged in support of such obligations and no
stock or assets of any such Subsidiaries of any such “first-tier” Foreign
Subsidiary shall be required to be pledged in support of such obligations).
Schedule XX sets forth a list of all Local Law Pledge Agreements to be executed
and delivered on the Restatement Effective Date.

6.09 Mortgage; Title Insurance; Landlord Waivers; etc. On the Restatement
Effective Date, the Collateral Agent shall have received:

(i) fully executed counterparts of amendments to (or amendments and restatements
of) each of the Existing ABL Creditor Mortgages, in form and substance
reasonably satisfactory to the Collateral Agent, which Existing ABL Creditor
Mortgages (as amended or amended and restated, as the case may be) shall cover
each Real Property (located in the United States or any State or territory
thereof) owned by Aleris or any of the other Credit Parties and designated as an
“Existing U.S. Mortgaged Property” on Schedule V hereto, together with evidence
that counterparts of such Existing ABL Creditor Mortgages (as amended or amended
and restated, as the case may be) have been delivered to the title insurance
company insuring the Lien of each such ABL Creditor Mortgage for recording in
the county where such Real Property is located, to effectively create (or
maintain) a valid and enforceable second priority mortgage lien, subject only to
the mortgage lien granted by the respective Term Creditor Mortgage and other
Permitted Liens, on the Existing U.S. Mortgaged Property described therein, in
each case in favor

 

-130-



--------------------------------------------------------------------------------

of the Collateral Agent (or such other trustee as may be required or desired
under local law) for the benefit of the Secured Creditors;

(ii) amendments to the UCC-1 Fixture Filings covering each such Existing U.S.
Mortgaged Property;

(iii) such consents, approvals, amendments, supplements, estoppels, tenant
subordination agreements or other instruments as shall be reasonably deemed
necessary by the Administrative Agent in order for the owner or holder of the
fee interest constituting such Existing U.S. Mortgaged Property to grant the
Lien contemplated by the Existing ABL Creditor Mortgage with respect to such
Existing U.S. Mortgaged Property; provided, that notwithstanding the foregoing,
the conditions set forth in this clause shall be considered satisfied even if
the Borrowers do not deliver such items by the Restatement Effective Date, so
long as the Borrowers have used commercially reasonable efforts to obtain and
deliver such items by the Restatement Effective Date, so long as the Borrowers
have used commercially reasonable efforts to obtain and deliver such items by
the Restatement Effective Date.

(iv) (x) date-down endorsements to each Existing Mortgage Policy, issued by
Chicago Title Insurance Company, insuring the Collateral Agent that the Existing
ABL Mortgage on each such Existing U.S. Mortgaged Property will continue to be a
valid and enforceable second priority mortgage lien on such Existing U.S.
Mortgaged Property, free and clear of all defects and encumbrances except the
mortgage lien granted by the respective Term Creditor Mortgage and other
Permitted Liens and (y) with respect to each ABL Creditor Mortgage located in a
jurisdiction where date-down endorsements are not available, a Mortgage Policy
relating to each such ABL Creditor Mortgage, issued by Chicago Title Insurance
Company, in an insured amount reasonably satisfactory to the Collateral Agent
and insuring the Collateral Agent that the ABL Creditor Mortgage on each such
U.S. Mortgaged Property is a valid and enforceable second priority mortgage lien
on such U.S. Mortgaged Property, free and clear of all defects and encumbrances
other than the mortgage lien granted by the respective Term Creditor Mortgage
and other Permitted Liens. Each such Mortgage Policy and endorsement shall in
addition be in form and substance reasonably satisfactory to the Collateral
Agent and, with respect to any new Mortgage Policy, shall include, to the extent
available in the applicable jurisdiction, supplemental endorsements (including,
without limitation, endorsements relating to future advances under this
Agreement and the Notes and Loans, usury, first loss, last dollar, tax parcel,
subdivision, zoning, contiguity, variable rate, doing business, public road
access, survey, environmental lien, mortgage tax and so-called comprehensive
coverage over covenants and restrictions and for any other matters that the
Collateral Agent in its discretion may reasonably request) and shall not include
the “standard” title exceptions, a survey exception or an exception for
mechanics’ liens, and shall provide for affirmative insurance and such
reinsurance as the Collateral Agent in its discretion may reasonably request;

(v) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including, without limitation, a so-called “gap”

 

-131-



--------------------------------------------------------------------------------

indemnification) as shall be required to induce the title company to issue the
Mortgage Policies referred to in subsection (iv) above;

(vi) evidence reasonably acceptable to the Administrative Agent of payment by
Aleris and its Subsidiaries of all new Mortgage Policy premiums and date-down
endorsement premiums in respect of such new Mortgage Policies and date-down
endorsements, search and examination charges, and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
such Existing ABL Creditor Mortgages (and amendments thereto or amendments and
restatements thereof) and issuance of such Existing Mortgage Policies and
date-down endorsements and endorsements;

(vii) fully executed Collateral Access Agreements in respect of those Leaseholds
of Aleris or any of its Subsidiaries designated as “Leaseholds Subject to
Collateral Access Agreements” on Schedule V; provided, that notwithstanding the
foregoing, the conditions set forth in this clause shall be considered satisfied
even if the Borrowers do not deliver such items by the Restatement Effective
Date, so long as the Borrowers have used commercially reasonable efforts to
obtain and deliver such items by the Restatement Effective Date; and

(viii) flood certificates covering each Existing U.S. Mortgaged Property in form
and substance reasonably acceptable to the Administrative Agent, certified to
the Collateral Agent in its capacity as such and stating whether or not each
such Existing U.S. Mortgaged Property is located in a flood hazard area, as
determined by designation of each such Existing U.S. Mortgaged Property in a
specified flood hazard zone by reference to the applicable FEMA map.

6.10 Intercreditor Agreement. On the Restatement Effective Date, each Credit
Party, the Collateral Agent (for and on behalf of the ABL Secured Parties) and
the Term Collateral Agent (for and on behalf of the Term Secured Parties) shall
have duly authorized, executed and delivered the Amended and Restated
Intercreditor Agreement in the form of Exhibit P (as amended, modified, restated
and/or supplemented from time to time, the “Intercreditor Agreement”), and the
Intercreditor Agreement shall be in full force and effect.

6.11 Financial Statements; Projections. On or prior to the Restatement Effective
Date, the Joint Lead Arranger shall have received true and correct copies of the
historical and pro forma consolidated financial statements and the Projections
referred to in Section 8.05.

6.12 Solvency Certificate; Insurance Certificates. On the Restatement Effective
Date, the Joint Lead Arranger shall have received:

(i) a solvency certificate from the chief financial officer of Aleris in the
form of Exhibit J; and

(ii) certificates of insurance complying with the requirements of Section 9.09
for the business and properties of Aleris and its Subsidiaries, in form and
substance reasonably satisfactory to the Joint Lead Arrangers.

 

-132-



--------------------------------------------------------------------------------

6.13 Fees, etc. On the Restatement Effective Date, all costs, fees, expenses
(including, without limitation, reasonable and invoiced legal fees and expenses)
and other compensation contemplated hereby, payable to the Agents and the
Lenders or otherwise payable in respect of the Transaction shall have been paid
by the Borrowers to the extent due and invoiced.

6.14 Initial Borrowing Base Certificate; etc. On the Restatement Effective Date,
the Administrative Agent shall have received the initial Borrowing Base
Certificate meeting the requirements of Section 9.01(h).

6.15 Merger Agreement Representations and Warranties. The representations and
warranties contained in Article III of the Merger Agreement shall be true and
correct in all material respects, but solely to the extent that (i) they are
material to the interests of the Lenders and (ii) Parent (as defined in the
Merger Agreement) has the right to terminate its obligations under the Merger
Agreement as a result of any breach thereof.

SECTION 7. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Restatement Effective Date
(including by way of conversion of Existing Revolving Loans on the Restatement
Effective Date as contemplated in Sections 2.01(a), (b) and (c)) and the
obligation of each Issuing Lender to issue Letters of Credit (including Letters
of Credit issued on the Restatement Effective Date), are subject, at the time of
each such Credit Event (except as hereinafter indicated), to the satisfaction of
the following conditions (or the waiver thereof in accordance with
Section 13.12):

7.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (i) there shall exist no Default or
Event of Default (other than, in the case of any Credit Event on the Restatement
Effective Date, a Default or Event of Default pursuant to Section 11.02 with
respect to the representations enumerated in the parenthetical to clause
(ii) below) and (ii) all representations and warranties contained herein and in
the other Credit Documents (except, in the case of any Credit Event on the
Restatement Effective Date, the representations contained in Sections 8.03(i)
and (ii), 8.04, 8.05, 8.06, 8.07, 8.08(a), (b) and (c), 8.09, 8.10, 8.12, 8.13,
8.14, 8.16, 8.17, 8.18, 8.19, 8.20, 8.21, and 8.22) shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).

7.02 Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (excluding Swingline Loans and Mandatory Borrowings or a conversion of
Existing Revolving Loans), the Administrative Agent shall have received a Notice
of Borrowing meeting the requirements of Section 2.03(a). Prior to the making of
any Swingline Loan, the respective Swingline Lender shall have received the
notice required by Section 2.03(b)(i) or (ii), as applicable.

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a).

 

-133-



--------------------------------------------------------------------------------

7.03 Borrowing Base Limitations. Notwithstanding anything to the contrary set
forth herein (but subject to Section 2.01(f)), it shall be a condition precedent
to each Credit Event that after giving effect thereto (and the use of the
proceeds thereof) that:

(i) the Aggregate U.S. Borrower Exposure would not exceed the U.S. Borrowing
Base at such time less the Aggregate Non-U.S. Borrowing Base Usage at such time;

(ii) the Aggregate U.S./European Exposure would not exceed the Combined
U.S./European Borrowing Base at such time less the Canadian U.S. Borrowing Base
Usage at such time;

(iii) the sum of the Aggregate U.S. Borrower Exposure and the Aggregate Canadian
Exposure would not exceed the Combined U.S./Canadian Borrowing Base at such time
less the European U.S. Borrowing Base Usage at such time; and

(iv) the Aggregate Exposure at such time would not exceed the Total Borrowing
Base at such time.

For purposes of this Section 7.03, the relevant Borrowing Bases will be based
upon the Borrowing Base Certificate most recently delivered.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Aleris and each of the Borrowers to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 6 (with respect to Credit Events on the Restatement Effective Date)
and in this Section 7 (with respect to Credit Events on or after the Restatement
Effective Date) and applicable to such Credit Event are satisfied as of that
time. All of the Notes, certificates, legal opinions and other documents and
papers referred to in Section 6 and in this Section 7, unless otherwise
specified, shall be delivered to the Administrative Agent at the Notice Office
for the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders.

SECTION 8. Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Loans and issue (or participate in)
the Letters of Credit, in each case as provided herein, each Borrower (with
respect to itself and its Subsidiaries) makes the following representations and
warranties, in each case after giving effect to the Transaction, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans and the issuance of the Letters of Credit, with the
occurrence of each Credit Event on or after the Restatement Effective Date being
deemed to constitute a representation and warranty that the matters specified in
this Section 8 are true and correct in all material respects on and as of the
Restatement Effective Date and on the date of each such other Credit Event (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).

8.01 Organizational Status. Each of Aleris and each of its Subsidiaries (i) is a
duly organized and validly existing corporation, partnership or limited
liability company, as the

 

-134-



--------------------------------------------------------------------------------

case may be, in good standing under the laws of the jurisdiction of its
organization, (ii) has the corporate, partnership or limited liability company
power and authority, as the case may be, to own its property and assets and to
transact the business in which it is engaged and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified which,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

8.02 Power and Authority. Each Credit Party has the corporate, partnership or
limited liability company power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of each of the Credit Documents to
which it is party and has taken all necessary corporate, partnership or limited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any material applicable
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality in any material respect, (ii) will
conflict with or result in any breach of any of the material terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Term Security Documents and the Security Documents) upon
any of the property or assets of any Credit Party or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any its property or assets is bound or to which it may
be subject, or (iii) will violate any provision of the certificate or articles
of incorporation, certificate of formation, limited liability company agreement
or by-laws (or equivalent organizational documents), as applicable, of any
Credit Party or any of its Subsidiaries except, in each case other than with
respect to the creation of Liens, referred to in clause (ii) above), to the
extent that any such contravention, conflict or violation would not reasonably
be expected to result in a Material Adverse Effect.

8.04 Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (w) those
that have otherwise been obtained or made on or prior to the Restatement
Effective Date and which remain in full force and effect on the Restatement
Effective Date, (x) filings which are necessary to perfect the security
interests created under the Security Documents, which filings will be made
within 21 days following the Restatement Effective Date, (y) filings in
connection with consummating the Merger and filings as may be required under the
Exchange Act and applicable stock exchange rules in connection therewith and
(z) other than with respect to the Credit Documents, those the

 

-135-



--------------------------------------------------------------------------------

failure to obtain which would not reasonably be expected to have a Material
Adverse Effect) or exemption by, any governmental or public body or authority,
or any subdivision thereof, is required to be obtained or made by, or on behalf
of, any Credit Party to authorize, or is required to be obtained or made by, or
on behalf of, any Credit Party in connection with, (i) the execution, delivery
and performance of any Document or (ii) the legality, validity, binding effect
or enforceability of any Document.

8.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; No Material Adverse Effect. (a) (I) The audited aggregated IFRS
accounts of the Corus Acquired Business with reconciliation to GAAP for the
fiscal years of the Corus Acquired Business ended December 31, 2004 and
December 31, 2005 and the unaudited aggregated IFRS accounts of the Corus
Acquired Business prepared on a comparable basis for the periods of the Corus
Acquired Business ended (x) between December 31, 2004 and March 31, 2005 and
(y) ended between December 31, 2005 and March 31, 2006 with reconciliation to
GAAP, in each case for such periods furnished to the Lenders prior to the
Restatement Effective Date, present fairly in all material respects the
consolidated financial position of the Corus Acquired Business at the date of
said financial statements and the consolidated results for the respective
periods covered thereby, (II) the audited consolidated balance sheets of Aleris
for its fiscal years ended December 31, 2003, December 31, 2004 and December 31,
2005 and the related consolidated statements of income and cash flows and
changes in shareholders’ equity of Aleris for such periods furnished to the
Lenders prior to the Restatement Effective Date, present fairly in all material
respects the consolidated financial position of Aleris at the date of said
financial statements and the consolidated results for the respective periods
covered thereby, and (III) the unaudited consolidated balance sheet of Aleris
for its fiscal quarter ended September 30, 2006 and the related consolidated
statements of income and cash flows and of Aleris for the three-month period
ended on such date, furnished to the Lenders prior to the Restatement Effective
Date, present fairly in all material respects the consolidated financial
condition of Aleris and its Subsidiaries at the date of said financial
statements and the results for the period covered thereby, subject to normal
year-end adjustments and the absence of footnotes. All such financial statements
have been prepared in accordance with IFRS or GAAP, as applicable, consistently
applied except to the extent provided in the notes to said financial statements
and subject, in the case of the unaudited financial statements, to normal
year-end audit adjustments (all of which, when taken as a whole, would not be
materially adverse) and the absence of footnotes.

(b) Aleris has heretofore furnished to the Joint Lead Arrangers and to the
Lenders its pro forma consolidated balance sheet as of September 30, 2006,
prepared giving effect to the Transaction as if the same had occurred on such
date. Such pro forma consolidated balance sheet (i) has been prepared in good
faith based on the same assumptions used to prepare the pro forma financial
statements included in the Confidential Information Memorandum (which
assumptions are believed by Aleris to be reasonable as of the Restatement
Effective Date), (ii) subject to the assumptions and qualifications described in
the Confidential Information Memorandum, accurately reflects all adjustments
necessary to give effect to the Transaction and (iii) presents fairly, in all
material respects, the pro forma financial position of the U.S. Borrower and the
Subsidiaries as of September 30, 2006 as if the Transaction had occurred on such
date.

(c) On and as of the Restatement Effective Date and after giving effect to the
Transaction and to all Indebtedness (including, without limitation, the Loans,
the New Notes and

 

-136-



--------------------------------------------------------------------------------

the Term Loans) being issued, incurred or assumed and Liens created by the
Credit Parties in connection therewith, (i) the sum of the assets, at a fair
valuation, of each of Aleris and its Subsidiaries taken as a whole, the U.S.
Borrowers taken together as a whole, the U.S. Borrowers and their Subsidiaries
taken as a whole, the Canadian Borrowers taken together as a whole, the Canadian
Borrowers and their Subsidiaries taken as a whole, the European Borrower
individually and the European Borrower and its Subsidiaries taken as a whole, as
the case may be, will exceed its or their respective debts, (ii) Aleris and its
Subsidiaries taken as a whole, the U.S. Borrowers taken together as a whole, the
U.S. Borrowers and their Subsidiaries taken as a whole, the Canadian Borrowers
taken together as a whole, the Canadian Borrowers and their Subsidiaries taken
as a whole, the European Borrower individually and the European Borrower and its
Subsidiaries taken as a whole, as the case may be, has or have not incurred and
does or do not intend to incur, and does or do not believe that it or they will
incur, debts beyond its or their respective ability to pay such debts as such
debts mature, and (iii) Aleris and its Subsidiaries taken as a whole, the U.S.
Borrowers taken together as a whole, the U.S. Borrowers and their Subsidiaries
taken as a whole, the Canadian Borrowers taken together as a whole, the Canadian
Borrowers and their Subsidiaries taken as a whole, the European Borrower
individually and the European Borrower and its Subsidiaries taken as a whole, as
the case may be, will have sufficient capital with which to conduct its or their
respective businesses. For purposes of this Section 8.05(c), “debt” shall mean
any liability on a claim, and “claim” shall mean (a) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (b) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

(d) Except for the Existing Letters of Credit outstanding on the Restatement
Effective Date or as disclosed in the financial statements delivered pursuant to
Section 8.05(a), there were as of the Restatement Effective Date no liabilities
or obligations with respect to Aleris or any of its Subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due, but not including accounts payable, accrued liabilities incurred in the
ordinary course of business and contractual obligations of a type not required
to be disclosed in financial statements or footnotes thereto) which, either
individually or in the aggregate, would reasonably be expected to be material to
Aleris and its Subsidiaries taken as a whole.

(e) The Projections most recently delivered to the Administrative Agent and the
Lenders prior to the Restatement Effective Date have been prepared in good faith
and are based on assumptions which were believed by management of Aleris to be
reasonable when made (it being understood that actual results may vary
materially from the Projections).

(f) Since December 31, 2005, there has been no change in the financial
condition, results of operations or business of Aleris and its Subsidiaries,
which individually or in the aggregate has had, or reasonably would be expected
to have, a Material Adverse Effect.

 

-137-



--------------------------------------------------------------------------------

8.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Aleris or any Borrower, threatened in writing (i) with respect to
the Transaction or any Credit Document or (ii) that has had, or would reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

8.07 True and Complete Disclosure. All factual information (taken as a whole),
other than the Projections, the pro forma financial statements and estimates and
information of a general economic nature, furnished by or on behalf of Aleris or
the Borrowers in writing to the Administrative Agent or any Lender (including,
without limitation, all factual information furnished by or on behalf of Aleris
and its Subsidiaries contained in the Confidential Information Memorandum
distributed to the Lenders prior to the Restatement Effective Date) for purposes
of or in connection with the Transaction, this Agreement and the other Credit
Documents is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of Aleris or the Borrowers in writing to the
Administrative Agent or any Lender will be true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.

8.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Initial
Revolving Loans incurred on the Restatement Effective Date will be used by the
Borrowers to finance, in part, the cash payments required in connection with the
Merger and the Refinancing and to pay the fees and expenses incurred in
connection with the Transaction.

(b) All proceeds of the Revolving Loans and Swingline Loans incurred after the
Restatement Effective Date will be used for the working capital, capital
expenditures and general corporate purposes of Aleris and its Subsidiaries;
provided that no proceeds of the Loans shall be used to consummate an
acquisition which is not supported by the board of directors of the target.

(c) All Letters of Credit will be used for the purposes described in
Section 3.01(a).

(d) At the time of each Credit Event occurring on or after the Restatement
Effective Date, not more than 25% of the value of the assets of Aleris and its
Subsidiaries taken as a whole will constitute Margin Stock. Neither the making
of any Loan nor the use of the proceeds thereof nor the occurrence of any other
Credit Event will violate or be inconsistent with the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

8.09 Tax Returns and Payments. Except as set forth in Schedule VII, each of the
Borrowers and each of their Subsidiaries has (i) timely filed or caused to be
timely filed with the appropriate taxing authority all returns, statements,
forms and reports for taxes (the “Returns”) required to be filed by, or with
respect to the income, properties or operations of, the Borrowers and/or any of
their Subsidiaries and (ii) has paid, or has caused to be paid, all taxes and
assessments payable by them, except for (a) taxes contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP

 

-138-



--------------------------------------------------------------------------------

and (b) to the extent the failure to have complied with either of clause (i) or
(ii) above, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.

8.10 Compliance with ERISA. (a) No ERISA Event has occurred in the five year
period prior to the date on which this representation is made or deemed made and
is continuing or is reasonably likely to occur that, when taken together with
all other such ERISA Events for which liability has occurred and is continuing,
would reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect or as set
forth on Schedule XXII, the present value of all accumulated benefit obligations
under all Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plans, in the aggregate.

(b) (i) Each Foreign Plan has been established, registered, qualified, invested
and administered in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities; (ii) all contributions required to be made with respect
to a Foreign Plan have been made in accordance with applicable laws and the
terms of such plan; (iii) neither Aleris nor any of its Subsidiaries has
incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Plan; (iv) all Foreign Plans which are funded or insured plans
are funded or insured at least to the extent required by any applicable laws;
and (v) there are no outstanding disputes pending or, to the best knowledge of
Borrowers, threatened, concerning the assets of any Foreign Plan (other than
individual claims for the payment of benefits), and no facts exist which would
reasonably be expected to give rise to such a dispute, except (with respect to
any matter specified in clauses (b)(i) through (v) above, either individually or
in the aggregate) such as would not reasonably be expected to have a Material
Adverse Effect.

8.11 The Security Documents. (a) The security interests created under each
Pledge Agreement in favor of the Collateral Agent, as Pledgee, for the benefit
of the Secured Creditors, constitute perfected security interests in the Pledge
Agreement Collateral described therein, superior to and prior to the rights of
all third Persons (other than those in favor of the Term Collateral Agent under
the Term Loan Agreement), and subject to no security interests of any other
Person other than Permitted Liens.

(b) If any Mortgage (including any amendments thereto or amendments and
restatements thereof) is executed and delivered in accordance with Sections 9.11
and/or 6.09, upon the proper filing of each such Mortgage in the appropriate
filing office, each such Mortgage will create, as security for the obligations
purported to be secured thereby, a valid and enforceable perfected security
interest in and charge and mortgage lien on the respective Mortgaged Property in
favor of the Collateral Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Creditors, superior and
prior to the rights of all third Persons and subject to no other Liens (other
than Permitted Liens related thereto).

 

-139-



--------------------------------------------------------------------------------

(c) The provisions of each U.S. Security Agreement are effective to create in
favor of the Collateral Agent for the benefit of the Secured Creditors, a legal,
valid and enforceable security interest in all right, title and interest of the
Credit Parties in the Security Agreement Collateral described therein, and, upon
the proper filing of UCC financing statements, registrations, recordings and
other actions required by the U.S. Security Documents (including, without
limitation, the recordation of (x) grants of security interest in United States
Patents and United States Trademarks, in each case in the United States Patent
and Trademark Office and (y) grants of security interest in United States
Copyrights with the United States Copyright Office), necessary or appropriate to
create, preserve and perfect the security interest granted to the extent
contemplated by the U.S. Security Documents (which filings, registrations,
recordings and other actions have been accomplished), the Collateral Agent, for
the benefit of the Secured Creditors, will have a fully perfected security
interest in all right, title and interest in all of the Security Agreement
Collateral described therein, to the extent that such Security Agreement
Collateral consists of the type of property in which a security interest may be
perfected by possession or control (within the meaning of the UCC as in effect
on the Restatement Effective Date in the State of New York), by filing a
financing statement under the UCC as enacted in any relevant jurisdiction or by
a filing of a grant of security interest in the United States Patent and
Trademark Office or in the United States Copyright Office in each case, subject
to the exceptions contained in the relevant U.S. Security Document, superior to
and prior to the rights of all third Persons, and subject to no other Liens
other than Permitted Liens.

(d) The provisions of each Canadian Security Agreement are effective to create
in favor of the Collateral Agent for the benefit of the Secured Creditors, a
legal, valid and enforceable security interest (or, in the province of Quebec, a
valid and enforceable hypothec) in all right, title and interest of the Credit
Parties in the Security Agreement Collateral described therein, and, upon the
proper filing of PPSA financing statements, registrations, recordings and other
actions required by the Canadian Security Documents (including, without
limitation, the recordation of a Confirmation of Security Interest in
Intellectual Property in the form attached to the Canadian Security Agreement in
the Canadian Intellectual Property Office), necessary or appropriate to create,
preserve and perfect the security interest granted to the extent contemplated by
the Canadian Security Documents (which filings, registrations, recordings and
other actions have been accomplished), the Collateral Agent, for the benefit of
the Secured Creditors, will have a fully perfected security interest in all
right, title and interest in all of the Security Agreement Collateral described
therein, to the extent that such Security Agreement Collateral consists of the
type of property in which a security interest may be perfected by filing a PPSA
financing statement or by a recording of a Confirmation of Security Interest in
Intellectual Property in the Canadian Intellectual Property Office in each case,
subject to the exceptions contained in the relevant Canadian Security Documents,
superior to and prior to the rights of all third Persons, and subject to no
other Liens other than Permitted Liens.

(e) The provisions of each European Security Agreement are effective to create
in favor of the Collateral Agent for the benefit of the Secured Creditors, a
legal, valid and enforceable security interest in all right, title and interest
of the Credit Parties in the Security Agreement Collateral described therein,
and, upon the registrations, recordings and other actions required by the
European Security Documents necessary or appropriate to create, preserve and
perfect the security interest granted to the extent contemplated by the European
Security Documents (which filings, registrations, recordings and other actions
have been accomplished),

 

-140-



--------------------------------------------------------------------------------

the Collateral Agent, for the benefit of the Secured Creditors, will have a
fully perfected security interest in all right, title and interest in all of the
Security Agreement Collateral described therein, in each case, subject to the
exceptions contained in the relevant European Security Document, superior to and
prior to the rights of all third Persons, and subject to no other Liens other
than Permitted Liens.

(f) On the Restatement Effective Date, each Receivables Purchase Agreement
entered into on the Initial Borrowing Date is in full force and in effect.

8.12 Properties. All Real Property owned or leased by Aleris or any of its
Subsidiaries as of the Restatement Effective Date, and the nature of the
interest therein, is correctly set forth in Schedule V. Each of Aleris and each
of its Subsidiaries has good and indefeasible title to all Material Real
Properties (and to all buildings, fixtures and improvements located thereon)
owned by it, except for defects in title that do not materially interfere with
its ability to conduct its business as currently conducted or to utilize such
Material Real Property for its intended purposes and except where the failure to
have such title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All Material Real Properties are owned by
Aleris and its Subsidiaries free and clear of all Liens, other than Permitted
Liens.

8.13 Subsidiaries; etc. (a) Aleris has no Subsidiaries other than (i) those
Subsidiaries listed on Schedule VIII-A (which Schedule identifies the direct
owners of each such Subsidiary on the Restatement Effective Date and their
percentage ownership therein) and (ii) new Subsidiaries created or acquired
after the Restatement Effective Date in accordance with the terms of this
Agreement.

(b) The European Borrower has no Subsidiaries other than Wholly-Owned
Subsidiaries that constitute Distribution Subsidiaries. Each direct and indirect
parent of the European Borrower (which is not a U.S. Credit Party) is, and at
all times shall be, a European Parent Guarantor with no material assets other
than the Pledged Collateral (as defined in the European Parent Pledge
Agreement), except that the Equity Interests of the top European Parent
Guarantor may be owned by one or more U.S. Credit Parties. Each direct and
indirect parent of Aleris Canada is, and at all times shall be, either (x) a
U.S. Credit Party or (y) a Canadian Parent Guarantor with no material assets
other than the Pledged Collateral (as defined in the Canadian Parent Pledge
Agreement), except that the Equity Interests of the top Canadian Parent
Guarantor may be owned by one or more U.S. Credit Parties.

(c) Schedule VIII-A also sets forth, as of the Restatement Effective Date,
(A) the exact legal name of each Credit Party and the type of organization of
such Credit Party and (B) in the case of U.S. Credit Parties, whether or not
such Credit Party is a registered organization (within the meaning of the UCC),
the jurisdiction of organization of such Credit Party, the location (within the
meaning of the UCC) of such Credit Party, and the organizational identification
number (if any) of such Credit Party.

8.14 Compliance with Statutes, etc. Each of Aleris and each of its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct

 

-141-



--------------------------------------------------------------------------------

of its business and the ownership of its property, except such noncompliances as
would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

8.15 Investment Company Act. Neither Aleris nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

8.16 Environmental Matters. (a) Subject to subclause (b) hereof, (i) each of
Aleris and each of its Subsidiaries is in compliance with all applicable
Environmental Laws and the requirements of any permits issued under such
Environmental Laws; (ii) there are no pending or, to the knowledge of Aleris or
any of the Borrowers, threatened (in writing) Environmental Claims against
Aleris or any of its Subsidiaries (including any such claim arising out of the
ownership, lease or operation by Aleris or any of its Subsidiaries of any Real
Property formerly owned, leased or operated by Aleris or any of its
Subsidiaries); and (iii) there are no facts, circumstances, conditions or
occurrences (“Conditions”) with respect to the business or operations of Aleris
or any of its Subsidiaries, or any Real Property owned, leased or operated by
Aleris or any of its Subsidiaries (including any Real Property formerly owned,
leased or operated by Aleris or any of its Subsidiaries) that would be
reasonably expected to form the basis of an Environmental Claim against Aleris
or any of its Subsidiaries or any restriction on the use or transferability of
any Real Property owned, leased or operated by Aleris or any of its
Subsidiaries.

(b) Notwithstanding anything to the contrary in this Section 8.16, the
representations and warranties made in this Section 8.16 shall be untrue only if
the effect of any or all Conditions, Environmental Claims, and noncompliances of
the types described above would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

8.17 Employment and Labor Relations. Neither Aleris nor any of its Subsidiaries
is engaged in any unfair labor practice that would reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.
There is (i) no unfair labor practice complaint pending against Aleris or any of
its Subsidiaries or, to the knowledge of Aleris or any of the Borrowers,
threatened in writing against any of them, before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against Aleris or any of its
Subsidiaries or, to the knowledge of Aleris or any of the Borrowers, threatened
in writing against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against Aleris or any of its Subsidiaries or, to the knowledge
of Aleris or any of the Borrowers, threatened against Aleris or any of its
Subsidiaries, (iii) no equal employment opportunity charges or other claims of
employment discrimination are pending or, to Aleris’ knowledge, threatened in
writing against Aleris or any of its Subsidiaries and (iv) no wage and hour
department investigation has been made of Aleris or any of its Subsidiaries,
except (with respect to any matter specified in clauses (i) through (iv) above,
either individually or in the aggregate) such as would not reasonably be
expected to have a Material Adverse Effect.

8.18 Intellectual Property, etc. Each of Aleris and each of its Subsidiaries
owns or has the right to use all the patents, trademarks, domain names, service
marks, trade names,

 

-142-



--------------------------------------------------------------------------------

copyrights, licenses, franchises, inventions, trade secrets, proprietary
information and know-how of any type, whether or not written (including, but not
limited to, rights in computer programs and databases) and formulas, or rights
with respect to the foregoing, and has obtained licenses and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to own or have
which, as the case may be, would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

8.19 Indebtedness. Schedule IX sets forth a true and complete list of all
Indebtedness (including Contingent Obligations) of Aleris and its Subsidiaries
as of the Restatement Effective Date (but excluding the ABL Obligations, any
Existing Senior Unsecured Notes, the New Notes and the Term Loans, the “Existing
Indebtedness”) and which is to remain outstanding after giving effect to the
Transaction, in each case showing the aggregate principal amount thereof and the
name of the respective borrower and any Credit Party or any of its Subsidiaries
which directly or indirectly guarantees such Indebtedness.

8.20 Insurance. Schedule X sets forth a true and complete listing of all
insurance maintained by Aleris and its Subsidiaries as of the Restatement
Effective Date, with the amounts insured (and any deductibles) set forth
therein.

8.21 Ten Non-Bank Regulations and Twenty Non-Bank Regulations. The aggregate
number of Persons which are not Swiss Qualifying Banks to which the European
Borrower directly or indirectly (whether through a Restricted Sub-Participation
or other sub-participations under any other agreement) owes interest-bearing
borrowed money under all interest-bearing instruments taken together (other than
bond issues which are subject to Swiss Withholding Tax), except for any Swiss
Qualifying Banks or holders of any Restricted Sub-Participation under this
Agreement, does not, and will not, exceed 10 (ten) at any time and the European
Borrower is in compliance with the Twenty Non-Bank Regulations (other than, in
each case, any failure to comply arising from assignments and participations of
the ABL Obligations following the occurrence of a Significant Event of Default
or Conversion Event). For such purpose, the European Borrower and Aleris may
assume that the number of Lenders to the European Borrower and holders of a
Restricted Sub-Participations in respect of extensions of credit to the European
Borrower under this Credit Agreement which are Swiss Non-Qualifying Banks from
time to time equals ten, but does not exceed ten.

8.22 Corus Aluminium Inc. Corus Aluminium Inc. does not legally or beneficially
own or hold any assets of whatever nature, except for, (i) its partnership
interest in and to Corus LP and (ii) assets it owns or holds exclusively in its
capacity as general partner of Corus LP.

8.23 Senior Indebtedness. The ABL Obligations constitute “Senior Indebtedness”
and “Designated Senior Indebtedness” under and as defined in the New Senior
Subordinated Note Documents.

SECTION 9. Affirmative Covenants. Each Borrower hereby covenants and agrees that
on and after the Restatement Effective Date and until the Total Commitment and
all Letters of Credit have terminated (or, in the case of Letters of Credit
only, are supported by

 

-143-



--------------------------------------------------------------------------------

backstop letters of credit or cash collateral, in either case in amounts and on
terms reasonably acceptable to the Administrative Agent and the respective
Issuing Lenders) and the Loans, Notes and Unpaid Drawings (in each case together
with interest thereon), Fees and all other ABL Obligations (other than
indemnities described in Section 13.13 (and similar indemnities described in the
other Credit Documents, in each case) which are not then due and payable)
incurred hereunder and thereunder, are paid in full.

9.01 Information Covenants. Aleris will furnish to the Administrative Agent
(which will promptly furnish to each Lender):

(a) Annual Financial Statements. Within ninety days after the end of each Fiscal
Year, the audited consolidated balance sheet of Aleris and its Subsidiaries and
related statements of income, stockholders’ equity and cash flows as of the end
of and for such Fiscal Year (which financial statements shall also include
information solely with respect to Aleris, its Subsidiaries that are Credit
Parties and its Subsidiaries which are not Credit Parties on a condensed,
consolidating basis, each in such detail as reasonably deemed necessary by the
Administrative Agent in its discretion), setting forth in each case in
comparative form the figures for the previous Fiscal Year, all reported on by
Ernst & Young LLP or other independent public accountants of recognized national
standing and reasonably acceptable to the Administrative Agent (without a “going
concern” or like qualification or exception or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly,
in all material respects, the financial condition and results of operations of
Aleris and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP.

(b) Quarterly Financial Statements. Within forty-five days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, the consolidated balance
sheet of Aleris and its Subsidiaries and related statements of income,
stockholders’ equity and cash flows as of the end of and for such Fiscal Quarter
and the then elapsed portion of the Fiscal Year, (which financial statements
shall also include information solely with respect to Aleris, its Subsidiaries
that are Credit Parties and its Subsidiaries which are not Credit Parties on a
condensed, consolidating basis, each in such detail as reasonably deemed
necessary by the Administrative Agent in its discretion), setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous Fiscal
Year, all certified by a Financial Officer of Aleris as presenting fairly, in
all material respects, the financial condition and results of operations of
Aleris and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes.

(c) Officer’s Certificates. Concurrently with any delivery of financial
statements under Sections 9.01(a) and (b) (or, if earlier, the filing of the
10-Q Report or the 10-K Report), a certificate of a Financial Officer of Aleris
in substantially the form of Exhibit K (i) certifying that no Event of Default
or Default has occurred and, if an Event of Default or Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth, in the case of the financial statements
delivered under Section 9.01(a) or (b), reasonably detailed calculations of

 

-144-



--------------------------------------------------------------------------------

Aleris’s Fixed Charge Coverage Ratio (whether or not a Compliance Period then
exists) as of the end of the period to which such financial statements relate
and (iii) certifying, the case of the financial statements delivered under
clause (a), a list of names of all Immaterial Subsidiaries (if any) and
including a certification that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all Subsidiaries
listed as Immaterial Subsidiaries in the aggregate comprise less than 5% of
Total Assets of Aleris and its Subsidiaries at the end of the period to which
such financial statements relate and represented (on a contribution basis) less
than 5% of Consolidated EBITDA for the period to which such financial statements
relate.

(d) Accountants’ Certificate. Concurrently with any delivery of financial
statements under Section 9.01(a), a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines and may be subject to such conditions
and qualifications as are customary).

(e) Consolidating Statements. Concurrently with any delivery of consolidated
financial statements under Sections 9.01(a) or (b), the related unaudited
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

(f) Budgets. Within ninety days after the beginning of each Fiscal Year, a
consolidated budget of Aleris and its Subsidiaries by month in reasonable detail
for such Fiscal Year (including a projected consolidated balance sheet and the
related consolidated statements of projected cash flows and projected income by
month), including in each case a summary of the underlying material assumptions
with respect thereto (collectively, the “Budget”), which Budget shall be
accompanied by the statement of a Financial Officer of Aleris to the effect
that, to the best of his knowledge, the Budget is a reasonable estimate for the
period covered thereby.

(g) Environmental Matters. Promptly after any senior officer (including any
Financial Officer) of Aleris obtains knowledge thereof, notice of one or more of
the following environmental matters listed in (i), (ii) or (iii) below
(“Environmental Matters”) to the extent that such Environmental Matters, either
individually or when aggregated with all other such Environmental Matters, would
reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against Aleris or any of its
Subsidiaries or any Real Property owned, leased or operated by Aleris or any of
its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by Aleris or any of its Subsidiaries that (a) results in
noncompliance by Aleris or any of its Subsidiaries with any applicable
Environmental Law or (b) would reasonably be expected to form the basis of an

 

-145-



--------------------------------------------------------------------------------

Environmental Claim against Aleris or any of its Subsidiaries or any restriction
on the use or transferability of any such Real Property; and

(iii) the taking of any Remedial Action in response to the actual or alleged
presence of any Hazardous Material on any Real Property owned, leased or
operated by Aleris or any of its Subsidiaries as required by any Environmental
Law or any Governmental Authority.

(h) Borrowing Base Certificate. (x) On the Restatement Effective Date, (y) for
the first 90 days thereafter, not later than 5:00 p.m. (New York time) on or
before the 25th day of each month, and (z) thereafter, on or before the 15th day
of each month (or, in the case of clauses (y) or (z), more frequently as Aleris
may elect), a borrowing base certificate setting forth the U.S. Borrowing Base,
the Canadian Borrowing Base and the European Borrowing Base (in each case with
supporting calculations) substantially in the form of Exhibit L (each, a
“Borrowing Base Certificate”), which shall be prepared (A) as of October 31,
2006, in the case of the Borrowing Base Certificate delivered on the Restatement
Effective Date and (B) as of the last Business Day of the preceding fiscal month
of Aleris (or, in the case of any voluntary delivery of a Borrowing Base
Certificate at the election of Aleris, a subsequent date), in the case of each
subsequent Borrowing Base Certificate; provided that during any Compliance
Period (or, during any period that an Event of Default has occurred and is
continuing) (the “Enhanced Disclosure Period”), then at the request of the
Administrative Agent within three Business Days after the last Business Day of
each calendar week ending during each such Enhanced Disclosure Period, a
Borrowing Base Certificate shall be required to be delivered by Aleris to the
Administrative Agent, which shall be prepared as of the last Business Day of the
preceding calendar week. Each such Borrowing Base Certificate shall include such
supporting information as may be reasonably requested from time to time by the
Administrative Agent.

(i) Collateral. As soon as practicable upon the reasonable request of the
Administrative Agent, certify that there have been no changes to Annexes A
through D, inclusive, and F through I, inclusive, in each case of the
U.S. Security Agreement, Annexes A through G of the U.S. Pledge Agreement and
the corresponding Annexes and Schedules to the European Security Documents, in
each case since the Restatement Effective Date or, if later, since the date of
the most recent certificate delivered pursuant to this Section 9.01(i), or if
there have been any such changes, a list in reasonable detail of such changes
(but, in each case with respect to this Section 9.01(i), only to the extent that
such changes are required to be reported to the Collateral Agent pursuant to the
terms of such Security Documents) and whether Aleris and the other Credit
Parties have otherwise taken all actions required to be taken by them pursuant
to such Security Documents in connection with any such changes.

(j) Other Reports and Filings. Promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials publicly filed by Aleris or any Subsidiary with the Securities and
Exchange Commission, or with any national securities exchange, or, after an
initial public offering of shares of

 

-146-



--------------------------------------------------------------------------------

Equity Interests of Aleris, distributed by Aleris to its shareholders generally,
as the case may be.

(k) Management Letters. Promptly, a copy of any final “management letter”
received from Aleris’ independent public accountants to the extent such
independent public accountants have consented to the delivery of such management
letter to the Administrative Agent upon the request of Aleris.

(l) PATRIOT Act Information. Promptly following the Administrative Agent’s
request therefor, all documentation and other information that the
Administrative Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including USA
PATRIOT ACT (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001))
(the “PATRIOT Act”).

(m) Other Information. As promptly as reasonably practicable from time to time
following the Administrative Agent’s request therefor, such other information
regarding the operations, business affairs and financial condition of Aleris or
any of its Subsidiaries, or compliance with the terms of any Credit Document, as
the Administrative Agent may reasonably request (on behalf of itself or any
Lender).

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.01 may be satisfied with respect to financial information of Aleris
and its Subsidiaries by furnishing (A) the applicable financial statements of
Holdings (or any direct or indirect parent of Holdings) or (B) Aleris’ or
Holdings’ (or any direct or indirect parent thereof), as applicable, Form 10-K
or 10Q, as applicable, filed with the Securities and Exchange Commission;
provided that, with respect to each of clauses (A) and (B), (i) to the extent
such information relates to Holdings (or a parent thereof), such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to Holdings (or such parent), on
the one hand, and the information relating to Aleris and its Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under clause (a) of this
Section 9.01, such materials are accompanied by a report and opinion of Ernst &
Young LLP or other independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

Documents required to be delivered pursuant to clauses (a), (b) or (j) of this
Section 9.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which Aleris posts such
documents, or provides a link thereto on Aleris’ website on the Internet; or
(ii) on which such documents are posted on Aleris’ behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, Aleris shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper

 

-147-



--------------------------------------------------------------------------------

copies is given by the Administrative Agent and (ii) Aleris shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance Aleris shall be required to provide
paper copies of the compliance certificates required by clause (c) of this
Section 9.01 to the Administrative Agent.

The financial statements required to be delivered pursuant to Section 9.01(b)
with respect to the first Fiscal Quarter after the Restatement Effective Date
shall not be required to contain all purchase accounting adjustments relating to
the Transaction to the extent it is not practicable to include any such
adjustments in such financial statements.

9.02 Notice of Material Events. Aleris will furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of Aleris
obtains knowledge thereof:

(a) the occurrence of any Event of Default or Default;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Aleris or any of its Subsidiaries as to which an adverse determination
is reasonably probable and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;

(c) any loss, damage, or destruction to the Collateral in the amount of
$25,000,000 or more, whether or not covered by insurance;

(d) any and all default notices received under or with respect to any leased
location or public warehouse where any material Collateral is located;

(e) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred and are continuing, would reasonably be expected to have a
Material Adverse Effect; and

(f) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 9.02 shall be accompanied by a
statement of a Responsible Officer of Aleris setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

9.03 Existence; Franchises. Aleris will, and will cause each of its Subsidiaries
to, do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence and the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits (except as such would
otherwise reasonably expire, be abandoned or permitted to lapse in the ordinary
course of business), necessary or desirable in the normal conduct of its
business, and maintain all requisite

 

-148-



--------------------------------------------------------------------------------

authority to conduct its business in each jurisdiction in which its business is
conducted, except (i) other than with respect to a Borrower’s existence, to the
extent such failure to do so would not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 10.02.

9.04 Payment of Taxes. Aleris will, and will cause each of its Subsidiaries to,
pay or discharge all material tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Credit Party
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Effect.

9.05 Maintenance of Properties. Aleris will, and will cause each of its
Subsidiaries to (i) at all times maintain and preserve all material property
necessary to the normal conduct of its business in good repair, working order
and condition, ordinary wear and tear excepted and casualty or condemnation
excepted and (ii) make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto as necessary in
accordance with prudent industry practice in order that the business carried on
in connection therewith, if any, may be properly conducted at all times, except,
in each case, where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

9.06 Books and Records; Inspection Rights; Appraisals; Field Examinations.
(a) Aleris will, and will cause each of its Subsidiaries to, (i) keep proper
books of record and account in accordance with GAAP in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities and (ii) permit any representatives designated by the
Administrative Agent (including employees of the Administrative Agent or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested.

(b)(i) Up to once per year and, during any Enhanced Disclosure Period, at such
other times as the Administrative Agent may reasonably request, an appraisal of
the Inventory of the U.S. Credit Parties and Canadian Credit Parties and (ii) up
to twice per year and, during any Enhanced Disclosure Period, at such other
times as the Administrative Agent may reasonably request, a collateral
examination of the Credit Parties, in each case, in scope, and from a
third-party appraiser and a third-party consultant, respectively, engaged by and
reasonably satisfactory to the Collateral Agent and completed at the cost and
expense of Aleris; provided that if, after giving effect to the consummation of
any Permitted Acquisition, the Total Borrowing Base would increase in an amount
equal to or greater than $10,000,000 as a result of the inclusion of any
Accounts and/or Inventory of the respective Acquired Business or Entity, the
Administrative Agent may request, (x) an appraisal of such Inventory and (y) a
collateral examination of such Accounts and Inventory, in each case, in scope,
and from a third-party

 

-149-



--------------------------------------------------------------------------------

appraiser and a third-party consultant, respectively, engaged by and reasonably
satisfactory to the Administrative Agent and completed at the cost and expense
of Aleris.

(c) Upon the request of the Administrative Agent during each Fiscal Year, Aleris
will hold a meeting with all of the Lenders at which meeting will be reviewed
the financial results of Aleris and its Subsidiaries for the previous Fiscal
Year and the budgets presented for the current Fiscal Year.

9.07 Compliance with Laws. Aleris will, and will cause each of its Subsidiaries
to, comply in all material respects with all Requirements of Law applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

9.08 Use of Proceeds. The Borrowers will use the proceeds of the Loans and the
Letters of Credit only as provided in Section 8.08.

9.09 Insurance. (a) Aleris will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurance companies insurance in
such amounts and against such risks, as are customarily maintained by similarly
situated companies engaged in the same or similar businesses operating in the
same or similar locations (after giving effect to any self-insurance reasonable
and customary for similarly situated companies). Aleris will furnish to the
Administrative Agent, upon request, information in reasonable detail as to the
insurance so maintained.

(b) Aleris will, and will cause each of the other Credit Parties to, at all
times keep its property which constitutes Collateral insured in favor of the
Collateral Agent, and all policies or certificates (or certified copies thereof)
with respect to such insurance (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee and/or
additional insured) and (ii) shall state that such insurance policies shall not
be canceled without at least 30 days’ prior written notice thereof by the
respective insurer to the Collateral Agent (or at least 10 days’ prior written
notice in the case of non-payment of premium).

(c) If Aleris or any of its Subsidiaries shall fail to maintain insurance in
accordance with this Section 9.09, or if Aleris or any of its Subsidiaries shall
fail to so endorse all policies or certificates with respect thereto, the
Administrative Agent shall have the right, upon 10 days’ prior notice to Aleris
(but shall be under no obligation), to procure such insurance and Aleris agrees
to reimburse the Administrative Agent for all reasonable costs and expenses of
procuring and maintaining such insurance.

9.10 Compliance with Environmental Laws. (a) Aleris will (i) comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or operation of its
Real Property now or hereafter owned, leased or operated by Aleris or any of its
Subsidiaries, (ii) will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, and (iii) will keep or cause to be
kept all such Real Property free and clear of any Liens imposed pursuant to such
Environmental Laws, in each case, except, in the case of clauses (i), (ii) and
(iii), as

 

-150-



--------------------------------------------------------------------------------

would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(g), (ii) at any time that Aleris or
any of its Subsidiaries are not in compliance with Section 9.10(a) or (iii) in
the event that the Administrative Agent or the Lenders have exercised any of the
remedies pursuant to the last paragraph of Section 11, the Borrowers will (in
each case) provide, at the sole expense of the Borrowers and at the request of
the Administrative Agent, an environmental site assessment report concerning the
applicable Real Property owned, leased or operated by Aleris or any of its
Subsidiaries, prepared by an environmental consulting firm reasonably acceptable
to the Administrative Agent, potential cost (if reasonably estimable) of any
Remedial Action in connection with such condition on such Real Property. If the
Borrowers fail to provide the same within 60 days after such request was made,
the Administrative Agent may order the same, the cost of which shall be borne by
the Borrowers, and the Borrowers shall grant and hereby grant to the
Administrative Agent and the Lenders and their respective agents access to such
Real Property and specifically grant the Administrative Agent and the Lenders,
subject to the rights of tenants, the right to undertake such an assessment at
any reasonable time upon reasonable notice to the Borrowers, all at the sole
expense of the Borrowers.

9.11 New Subsidiaries; Additional Security; Further Assurances; etc. (a) Subject
to applicable law and the provisions of this Section 9.11, Aleris shall, and
shall cause each of the Credit Parties to, cause (i) each of its Wholly-Owned
Subsidiaries (other than (1) any Immaterial Subsidiary (except as otherwise
provided in paragraph (e) of this Section 9.11), (2) any Unrestricted Subsidiary
and (3) any Subsidiary of German Sub-Holdco) formed or acquired after the date
of this Agreement in accordance with the terms of this Agreement and (ii) any
such Subsidiary that was an Immaterial Subsidiary but, as of the end of the most
recently ended Fiscal Quarter has ceased to qualify as an Immaterial Subsidiary,
to become a Credit Party as promptly thereafter as reasonably practicable by
executing a Joinder Agreement in substantially the form set forth as Exhibit R
hereto (the “Joinder Agreement”). Upon execution and delivery thereof, each
party to a Joinder Agreement (i) shall automatically become a Guarantor (or, to
the extent requested by the Adminitrative Agent or Aleris, a Borrower) hereunder
and thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Credit Documents; provided however, that only entities
which are organized under the laws of the United States or any state or
territory thereof or the laws of Canada or any province or territory thereof
shall be permitted to become a Borrower hereunder and (ii) will simultaneously
therewith or as soon as practicable thereafter grant Liens to the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders and each
other Secured Creditor at such time party to or benefiting from the
Intercreditor Agreement or the Security Documents, on any property of such
Credit Party which constitutes Collateral, on such terms as may be required
pursuant to the terms of the Security Documents and in such priority as may be
required pursuant to the terms of the Intercreditor Agreement, in each case to
the extent required by the terms of this Section 9.11 and subject to any
limitations set forth in the Security Documents.

(b) Aleris will, and will cause each of the Credit Parties to, cause (i) 100%
(or such lesser percentage held by Aleris or such other Credit Party) of the
issued and outstanding Equity Interests of each of its Domestic Subsidiaries,
other than any Domestic Subsidiary taxed

 

-151-



--------------------------------------------------------------------------------

as a partnership for federal income tax purposes that holds Equity Interests of
a Foreign Subsidiary whose Equity Interests are pledged pursuant to clause
(ii) below or any Domestic Subsidiary which is a Subsidiary of any Foreign
Subsidiary, (ii) 65% (or such lesser percentage held by Aleris or such other
Credit Party) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% (or such
lesser percentage held by Aleris or such other Credit Party) of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by Aleris
or any of the Credit Parties which is a Domestic Subsidiary and (iii) 100% (or
such lesser percentage held by Aleris or such other Credit Party) of the issued
and outstanding Equity Interests of each of its Foreign Subsidiaries held by a
European Credit Party, to be subject at all times to a first priority perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Credit Documents or other security documents as the Administrative Agent
shall reasonably request; provided, however, this paragraph (b) shall not
require Aleris or any of its Subsidiaries to grant a security interest in
(i) any Equity Interests of a Subsidiary to the extent a pledge of such Equity
Interests in favor of the Administrative Agent or to secure any debt securities
of Aleris or any of its Subsidiaries that would be entitled to such a security
interest would require separate financial statements of a Subsidiary to be filed
with the Securities and Exchange Commission (or any other government agency)
under Rule 3 10 or Rule 3 16 of Regulation S-X under the Securities Act (or any
successor thereto) or any other law, rule or regulation, (ii) the Equity
Interests of any Unrestricted Subsidiary or (iii) any interests in joint
ventures and non-Wholly Owned Subsidiaries to the extent the same cannot be
pledged without the consent of one or more third parties.

(c) Without limiting the foregoing, Aleris will, and will cause each of the
Credit Parties to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 6, including opinions of counsel, as applicable), which may be required
by law or which the Administrative Agent may, from time to time, reasonably
request to carry out the terms and conditions of this Agreement and the other
Credit Documents and to ensure perfection and priority of the Liens created or
intended to be created by the Security Documents, all at the expense of the
Credit Parties; provided that, in no event will Aleris or any of its
Subsidiaries be required to take any action, other than using its commercially
reasonable efforts, to obtain consents from third parties with respect to its
compliance with this Section 9.11(c).

(d) Subject to the limitations set forth or referred to in this Section 9.11, if
any material assets (including any real property or improvements thereto or any
interest therein) are acquired by Aleris or any Credit Party after the
Restatement Effective Date (other than assets constituting Collateral under the
Security Documents that become subject to the Lien in favor of the
Administrative Agent upon acquisition thereof), Aleris will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, Aleris will cause such assets to
be subjected to a Lien securing the ABL Obligations of such Credit Party and
will take, and cause the Credit Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section 9.11, all at the expense of the Credit Parties.

 

-152-



--------------------------------------------------------------------------------

(e) If, at any time and from time to time after the Restatement Effective Date,
Subsidiaries that are not Credit Parties because they are Immaterial
Subsidiaries comprise in the aggregate more than 5% of Total Assets as of the
end of the most recently ended Fiscal Quarter or more than 5% of Consolidated
EBITDA of Aleris and the Restricted Subsidiaries for the most recently ended
Test Period, then Aleris shall, not later than 45 days after the date by which
financial statements for such Fiscal Quarter are required to be delivered
pursuant to this Agreement, cause one or more such Subsidiaries to become
additional Credit Parties (notwithstanding that such Subsidiaries are,
individually, Immaterial Subsidiaries) such that the foregoing condition ceases
to be true.

(f) Notwithstanding anything to the contrary in this Section 9.11, real property
required to be mortgaged under this Section 9.11 shall be limited to real
property that is owned in fee by a Credit Party having a fair market value at
the time of the acquisition thereof of $2,500,000 or more (provided that the
cost of perfecting such Lien is not unreasonable in relation to the benefits to
the Lenders of the security afforded thereby in the Administrative Agent’s
reasonable judgment after consultation with Aleris).

(g) Notwithstanding anything to the contrary contained herein, neither Aleris
nor any Subsidiary of Aleris shall be required to:

(i) execute and deliver any Joinder Agreement, Guaranty or any other document or
grant a Lien in any Equity Interests or other property held by it if such action
(w) is restricted or prohibited by general statutory limitations, financial
assistance, corporate benefit, fraudulent preference, “thin capitalization”
rules or similar principles, (x) would result in adverse tax consequences,
(v) is not within the legal capacity of Aleris or such Subsidiary or would
conflict with the fiduciary duties of its directors or contravene any legal
prohibition or result in personal or criminal liability on the part of any
officer or (z) for reasons of cost, legal limitations or other matters is
unreasonably burdensome in relation to the benefits to the Secured Creditors of
Aleris’ or such Subsidiary’s guaranty or security;

(ii) pledge as Collateral any assets excluded therefrom pursuant to the relevant
Security Documents; or

(iii) to the extent it is a Foreign Subsidiary (other than the Luxco Guarantor)
or a Domestic Subsidiary of a Foreign Subsidiary, guarantee the Term Obligations
of any U.S. Credit Party.

(h) If the Administrative Agent, the Collateral Agent or the Required Lenders
reasonably determine that they are required by law or regulation to have
appraisals prepared in respect of any Real Property of Aleris and its
Subsidiaries constituting Collateral, the Administrative Agent or the Collateral
Agent will, at the expense of Aleris, obtain appraisals which satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Financial Institution Reform, Recovery and Enforcement Act of 1989, as amended,
and which shall otherwise be in form and substance reasonably satisfactory to
the Administrative Agent.

 

-153-



--------------------------------------------------------------------------------

9.12 Ownership of Subsidiaries; etc. Except as otherwise contemplated by
Sections 10.02, 10.05 and 10.11, Aleris will cause each of its Subsidiaries to
be a Wholly-Owned Subsidiary. The sale or issuance of the Equity Interests of a
Subsidiary of Aleris to a Person other than Aleris or a Subsidiary of Aleris
shall constitute an Investment by Aleris therein at the date of designation in
an amount equal to the product of (x) percentage of Aleris’s Investment in such
Subsidiary (after giving effect to such sales or issuance) and (y) the fair
market value of the net assets of the respective Subsidiary at the time that the
Equity Interests in such Subsidiary as sold at issue.

9.13 Permitted Acquisitions. (a) Subject to the provisions of this Section 9.13
and the requirements contained in the definition of Permitted Acquisition,
Aleris and each of its Subsidiaries may from time to time effect Permitted
Acquisitions, so long as (in each case except to the extent the Required Lenders
otherwise specifically agree in writing in the case of a specific Permitted
Acquisition): either (i) the consideration for the respective Permitted
Acquisition shall consist solely of Qualified Equity Interests of Aleris and no
Default or Event of Default shall have occurred and be continuing at the time of
the proposed Permitted Acquisition and immediately after giving effect thereto,
(ii) the Payment Conditions are satisfied (both before and after giving effect
to the respective Permitted Acquisition) at such time or (iii) subject to the
last sentence of this Section 9.13(a), the aggregate consideration (excluding
consideration in form of Qualified Equity Interests, and treating any such
consideration as if not paid under this clause (iii) for purposes of
determinations pursuant to Sections 10.03(x), 10.05(xvi) and 10.08(i)(y)) for
all Permitted Acquisitions made at any time when the Payment Conditions are not
satisfied pursuant to this Section 9.13(a) (iii) would not exceed $40,000,000 in
the aggregate since the Restatement Effective Date, less the sum of (1) the
aggregate amount of Investments previously made by Aleris or any of its
Subsidiaries pursuant to Section 10.05(xvi) since the Restatement Effective Date
(determined as the amount originally advanced, loaned or otherwise invested
(without giving effect to any write-downs or write-offs thereof), less any
returns on the respective investment not to exceed the original amount
invested), (2) the aggregate amount of Dividends previously paid by Aleris or
any of its Subsidiaries pursuant to Section 10.03(x) since the Restatement
Effective Date and (3) the aggregate amount of payments, prepayments and
redemptions of Indebtedness previously made by Aleris or any of its Subsidiaries
pursuant to Section 10.08(i)(y) since the Restatement Effective Date. If the
aggregate consideration for such Permitted Acquisition (determined in accordance
with preceding clause (iii)) equals or exceeds $10,000,000 Aleris shall have
delivered to the Administrative Agent a certificate executed by one of its
Financial Officers certifying compliance with the requirements of preceding
clauses (i) through (iii) (to the extent applicable). In the event that Aleris
or a Subsidiary consummates an acquisition, makes an Investment, pays a Dividend
or pays, prepays or redeems Indebtedness (each an “Action”) in reliance on the
basket provided under Section 9.13(a)(iii), Section 10.05(xvi), Section 10.03(x)
or Section 10.08(i)(y), as the case may be, and the Payment Conditions are
thereafter satisfied, such Action shall be deemed to have been made at a time
when the Payment Conditions are satisfied and shall not be deemed to be a
utilization of such basket.

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of any Equity Interests of any
Person, the Equity Interests thereof created or acquired in connection with such
Permitted Acquisition shall be pledged to the extent required by Section 9.11.

 

-154-



--------------------------------------------------------------------------------

(c) Aleris will cause each Subsidiary which is formed to effect, or is acquired
pursuant to, a Permitted Acquisition to comply with, and to execute and deliver
all of the documentation as and to the extent required by, Section 9.11, to the
reasonable satisfaction of the Administrative Agent.

9.14 European Restructuring. Aleris will cause the European Restructuring to be
completed in all material respects by no later than December 31, 2007 (or such
later date as may be agreed to by the Administrative Agent).

9.15 Cash Management Control Agreements. On or prior to the forty-fifth day
after the Restatement Effective Date (or such later date as may be agreed to by
the Administrative Agent), (i) Aleris, its Subsidiaries, the Administrative
Agent and the applicable Collection Banks shall have entered into one or more
Cash Management Control Agreements pursuant to Section 5.03 with respect to each
Collection Account listed on Part A of Schedule VI, (ii) Aleris and/or its
respective Subsidiaries, the Administrative Agent and the applicable banks shall
have entered into one or more Cash Management Control Agreements with respect to
each Disbursement Account set forth on Part B of Schedule VI, (iii) Aleris the
Administrative Agent and the applicable bank shall have entered into a Cash
Management Control Agreement with respect to the Core U.S. Concentration
Account, (iv) the Canadian Borrowers the Administrative Agent and the applicable
bank shall have entered into a Cash Management Control Agreement with respect to
the Core Canadian Concentration Account and (v) the European Borrower the
Administrative Agent and the applicable bank shall have entered into a Cash
Management Control Agreement with respect to the Core European Concentration
Account.

9.16 Designation of Subsidiaries. The board of directors of Aleris may at any
time designate any Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Subsidiary; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, any
Investment in such Unrestricted Subsidiary is permitted pursuant to
Section 10.05, (iii) none of Aleris, the Canadian Borrowers nor the European
Borrower may be designated as an Unrestricted Subsidiary, and (iv) no Subsidiary
may be designated as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purposes of the New Senior Subordinated Notes, the New
Senior Notes or the Term Loan Agreement. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by Aleris therein at the
date of designation in an amount equal to the product of (x) percentage of
Aleris’s Investment in such Subsidiary and (y) the net book value of the
respective Subsidiary at the time that such Subsidiary is designated an
Unrestricted Subsidiary. The designation of any Unrestricted Subsidiary as a
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time.

9.17 Designated Senior Indebtedness. Aleris hereby designates the ABL
Obligations to be “Designated Senior Indebtedness” under the New Senior
Subordinated Note Indenture.

SECTION 10. Negative Covenants. Each Borrower hereby covenants and agrees that
on and after the Restatement Effective Date and until the Total Commitment and
all Letters

 

-155-



--------------------------------------------------------------------------------

of Credit have terminated or expired (or, in the case of Letters of Credit only,
are supported by backstop letters of credit or cash collateral, in either case
in amounts and on terms reasonably acceptable to the Administrative Agent and
the respective Issuing Lenders) and the Loans, Notes and Unpaid Drawings (in
each case, together with interest thereon), Fees and all other ABL Obligations
(other than any indemnities described in Section 13.13 and similar indemnities
in the Credit Documents, in each case which are not then due and payable)
incurred hereunder and thereunder, are paid in full:

10.01 Liens. No Borrower will, or will permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets (real or personal, tangible or intangible) of such Borrower
or any of its Subsidiaries, whether now owned or hereafter acquired, or sell any
such property or assets subject to an agreement, contingent or otherwise, to
repurchase such property or assets (including sales of accounts receivable with
recourse to such Borrower or any of its Subsidiaries), or assign any right to
receive income; provided that the provisions of this Section 10.01 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):

(i) Liens for taxes, assessments or governmental charges or levies not yet
overdue for a period of more than 30 days or being contested in good faith and
by appropriate proceedings that are diligently conducted, for which adequate
reserves have been established in accordance with GAAP or Local GAAP, as
applicable;

(ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than 30 days, or if more than 30 days overdue, are unfiled and no other
action has been taken to enforce such Lien or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or Local GAAP;

(iii) Liens in existence on the Restatement Effective Date which are listed, and
the property subject thereto described, in Schedule XI, and renewals,
replacements and extensions thereof, provided that (x) the aggregate principal
amount of the Indebtedness, if any, secured by such Liens does not increase from
that amount outstanding at the time of any such renewal, replacement or
extension (except to the extent permitted under Section 10.04(x)) and (y) any
such renewal, replacement or extension does not encumber any additional assets
or properties of Aleris or any of its Subsidiaries (other than after-acquired
property affixed or incorporated thereto and proceeds or products thereof);

(iv) Liens (x) in favor of the Collateral Agent for the benefit of the ABL
Secured Parties granted pursuant to the Security Documents and (y) Liens in
favor of the Term Collateral Agent for the benefit of the Term Secured Parties
granted pursuant to any Security Document (as defined in the Term Loan
Agreement), as in effect on the date hereof and as amended, supplemented or
modified from time to time in accordance with

 

-156-



--------------------------------------------------------------------------------

the terms of the Intercreditor Agreement; provided that neither the European
Borrower nor any of its Subsidiaries may grant Liens securing the Term
Obligations;

(v) leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) in the ordinary
course of business which do not materially interfere with the ordinary conduct
of the business of Aleris or any of the Restricted Subsidiaries and do not
secure any Indebtedness;

(vi) Liens upon assets of Aleris or any of its Subsidiaries (other than the
European Distribution Subsidiaries) subject to Capitalized Lease Obligations and
Synthetic Lease Obligations permitted by Section 10.04(v), provided that any
Lien encumbering an asset giving rise to a Capitalized Lease Obligation or
Synthetic Lease Obligation does not encumber any other asset (except for
accessions to the asset giving rise to the Capitalized Lease Obligation or
Synthetic Lease Obligation) of Aleris or any Subsidiary of Aleris; provided,
further, that individual financings of property provided by one lender may be
cross collateralized to other financings of property provided by such lender;

(vii) purchase money security interests in fixed or capital assets acquired by
Aleris and its Subsidiaries (other than the European Distribution Subsidiaries)
after the Restatement Effective Date or with respect to any construction,
replacement or refinancing thereof, or repairs, renovations or improvements
thereto, and Liens placed upon equipment acquired after the Restatement
Effective Date and used in the ordinary course of business of Aleris or any of
its Subsidiaries (other than the European Distribution Subsidiaries) and (in
each case) placed at the time of such acquisition (or construction, replacement,
refinancing, repair, renovation or improvement) by Aleris or such Subsidiary or
within 270 days thereafter to secure Indebtedness incurred to pay all or a
portion of the purchase or cost thereof or to secure Indebtedness incurred for
the purpose of financing the acquisition (or construction, replacement or
refinancing of, or repairs, renovations or improvements to) any such fixed or
capital assets or equipment, provided that (x) the Indebtedness secured by such
Liens is permitted by Section 10.04(v) and (y) in all events, the Lien
encumbering such fixed or capital assets (or improvements thereto) does not
encumber any other asset of Aleris or any Subsidiary of Aleris (other than
accessions to such assets and any proceeds or products thereof); provided, that
individual financings of property provided by one lender may be cross
collateralized to other financings of property provided by such lender;

(viii) easements, rights-of-way, restrictions, encroachments, municipal and
zoning ordinances and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing Indebtedness and not materially
interfering with the conduct of the business of Aleris or any of its
Subsidiaries taken as a whole (and any other Liens “insured over” by the
applicable title insurance company);

(ix) Liens arising from precautionary UCC or like personal property security
financing statement filings regarding operating leases entered into by any
Borrower or its Subsidiaries;

 

-157-



--------------------------------------------------------------------------------

(x) Liens arising out of the existence of judgments or awards which do not
constitute an Event of Default pursuant to Section 11.09;

(xi) (x) statutory and common law landlords’ liens under leases to which Aleris
or any of its Subsidiaries is a party or (y) any interest or title of a lessor
under leases, or secured by a lessor’s interests under leases, to which Aleris
or any of its Subsidiaries is a party in the ordinary course of business;

(xii) Liens (x) incurred in the ordinary course of business in connection with
workers compensation claims, unemployment insurance, social security benefits
and other similar forms of governmental insurance benefits and (y) deposits
securing the performance of bids, tenders, leases (other than Capitalized Lease
Obligations) and contracts (other than Indebtedness) in the ordinary course of
business, statutory obligations, trade contracts, surety bonds, performance
bonds and other obligations of a like nature (including those to secure health,
safety and environmental obligations) incurred in the ordinary course of
business;

(xiii) Permitted Encumbrances;

(xiv) customary Liens in favor of banking institutions encumbering deposits
(including the right of set-off) held by such banking institutions incurred in
the ordinary course of business;

(xv) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of Aleris in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition, provided that
(x) any Indebtedness that is secured by such Liens is permitted to exist under
Section 10.04, and (y) such Liens are not incurred in connection with, or in
contemplation or anticipation of, such Permitted Acquisition and do not attach
to (A) any asset of Aleris or any other asset of any Subsidiary of Aleris not
acquired in connection with such Permitted Acquisition or (B) any asset of the
European Borrower or its Subsidiaries;

(xvi) Liens securing Indebtedness of Foreign Subsidiaries (other than the
European Borrower and its Subsidiaries) permitted pursuant to
Section 10.04(xiii), provided that such Liens only attach to the assets of
Foreign Subsidiaries;

(xvii) contractual options or rights to purchase Real Property and Equipment
from any Credit Party; and

(xviii) pledges and deposits in the ordinary course of business securing
liability for reimbursement or indemnification obligations to (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Borrowers or any of their Subsidiaries;

(xix) Liens resulting from standard joint venture agreements or stockholder
agreements and other similar agreements applicable to joint ventures;

 

-158-



--------------------------------------------------------------------------------

(xx) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxi) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.05 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to transfer any property in a disposition permitted under
Section 10.02, in each case, solely to the extent such Investment or
disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(xxii) Liens on property (i) of any Subsidiary that is not a Credit Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Subsidiary permitted under Section 10.04;

(xxiii) Liens in favor of the Borrowers or any of their Subsidiaries securing
Indebtedness permitted under Section 10.04, including Liens granted by a
Subsidiary that is not a Credit Party in favor of the Borrower or another Credit
Party in respect of Indebtedness owed by such Subsidiary;

(xxiv) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxv) Liens that are contractual rights of set-off relating to purchase orders
and other agreements entered into with customers of the Borrowers or any of
their Subsidiaries in the ordinary course of business;

(xxvi) Liens solely on any cash earnest money deposits made by the Borrowers or
any of their Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(xxvii) Liens arising out of Sale and Lease-Back Transactions permitted by
Section 10.02(xix);

(xxviii) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bankers’ acceptance
issued or created for the account of any Borrower or any of its Subsidiaries;
provided that such Lien secures only the obligations of the Borrower or such
Subsidiaries in respect of such letter of credit to the extent permitted under
Section 10.04;

(xxix) Liens, in the case of any Term Loan Pari Passu Lien Obligations, granted
pursuant to a security agreement or agreements substantially similar in all
material respects to security agreements in respect of the Term Loans and any
extensions and replacements thereof; provided that (x) such Liens secure only
the obligations referred to in such security agreements (and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (except to the extent permitted under Section 10.04(x)), (y) such
Liens do not apply to any asset other than

 

-159-



--------------------------------------------------------------------------------

Collateral that is subject to a Lien granted under a Credit Document to secure
the ABL Obligations (other than Term Exclusive Collateral (as defined in the
Intercreditor Agreement)) and (z) all such Liens shall be subject to the terms
of, and have the priorities with respect to the Collateral as set forth in, an
intercreditor agreement that is no less favorable to the Secured Creditors than
the Intercreditor Agreement;

(xxx) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Borrower or its
Subsidiaries in the ordinary course of business or Liens arising by operation of
law under Article 2 of the UCC in favor of a reclaiming seller of goods or buyer
of goods;

(xxxi) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(xxxii) Liens deemed to exist in connection with investments in repurchase
agreements under Section 10.05; provided that such Liens do not extend to any
assets other than those assets that are the subject of such repurchase
agreements; and

(xxxiii) Liens (which, if the same apply to any Collateral, are junior to the
Liens on the Collateral securing the ABL Obligations) not otherwise permitted by
clauses (i) through (xxxii) of this Section 10.01 to the extent attaching to
properties and assets not constituting ABL Priority Collateral (as defined in
the Intercreditor Agreement) or ABL Exclusive Collateral (as defined in the
Intercreditor Agreement) and with an aggregate fair value not in excess of, and
securing liabilities not in excess of, $25,000,000 in the aggregate at any time
outstanding.

Notwithstanding the foregoing, Liens on assets of the European Borrower
permitted pursuant to clauses (vi), (vii) and (xxxiii) of this Section 10.01,
shall not secure Indebtedness or other liabilities in excess of $5,000,000 at
any time outstanding.

In connection with the granting or assumption of Liens of the type described in
clauses (vi), (vii) and (xv) of this Section 10.01 by Aleris of any of its
Subsidiaries (other than the European Distribution Subsidiaries), the Collateral
Agent shall be authorized to take any actions deemed appropriate by it in
connection therewith (including, without limitation, by executing appropriate
lien releases or lien subordination agreements in favor of the holder or holders
of such Liens, in either case solely with respect to the property subject to
such Liens).

10.02 Consolidation, Merger, Purchase or Sale of Assets, etc. No Borrower will,
or will permit any of its Subsidiaries to, wind up, liquidate or dissolve its
affairs or enter into any partnership or joint venture, or merge or consolidate,
or convey, sell, lease or otherwise dispose of all or any part of its property
or assets, or enter into any sale-leaseback transactions, or purchase or
otherwise acquire (in one or a series of related transactions) any part of the
property or assets (other than purchases or other acquisitions of inventory,
materials, equipment, intangible assets, goods and Real Property in the ordinary
course of business) of any Person, except that the following shall be permitted:

 

-160-



--------------------------------------------------------------------------------

(i) Capital Expenditures by Aleris and its Subsidiaries shall be permitted
(other than Capital Expenditures consisting of the acquisition of an Acquired
Entity or Business except to the extent otherwise permitted pursuant to
Section 10.05);

(ii) each of Aleris and its Subsidiaries may convey, sell or dispose of
inventory and other assets in the ordinary course of business;

(iii) Investments may be made to the extent permitted by Section 10.05;

(iv) each of Aleris and its Subsidiaries may sell or otherwise dispose of
excess, used, obsolete, damaged or worn-out assets in the ordinary course of
business or property no longer used or useful in the conduct of their business;

(v) Aleris and its Subsidiaries may sell, transfer or otherwise dispose of
assets (other than the Equity Interests of any Subsidiary unless all of the
Equity Interests of such Subsidiary then owned by Aleris and its Subsidiaries
are sold in a sale permitted by this clause (v)), so long as (x) each such sale
is in an arm’s-length transaction and Aleris or the respective Subsidiary
receives at least fair market value (as determined in good faith by Aleris or
such Subsidiary, as the case may be), (y) the Net Sale Proceeds therefrom are
applied and/or reinvested as (and to the extent) required by Section 5.02(c) and
(z) the aggregate fair market value of the proceeds received from all assets
sold, transferred or disposed pursuant to this clause (v) shall not exceed
$40,000,000 in any fiscal year of Aleris;

(vi) each of Aleris and its Subsidiaries may lease (as lessee) or license (as
licensee) real or personal property (so long as any such lease or license does
not create a Capitalized Lease Obligation except to the extent permitted by
Section 10.04(v));

(vii) each of Aleris and its Subsidiaries may sell, discount, or otherwise
dispose of accounts receivable in connection with the compromise or collection
thereof, and not as part of any transaction, the primary purpose of which is to
provide financing for Aleris and its Subsidiaries, provided that such accounts
receivable were not included as Eligible Accounts in the Borrowing Base
Certificate most recently delivered or, if so included, the exclusion of such
accounts as Eligible Accounts (after giving effect to any concurrent prepayment
of the Loans) would not cause the Borrowing Base limitations described in
Section 5.02(a) to be exceeded;

(viii) each of Aleris and its Subsidiaries may grant licenses, sublicenses,
leases or subleases to other Persons not materially interfering with the conduct
of the business of Aleris or any of its Subsidiaries, in each case so long as no
such grant would adversely affect any Collateral or the Collateral Agent’s
rights or remedies with respect thereto;

(ix) any Person (other than a Canadian Borrower, the European Borrower or the
Distribution Subsidiaries) may merge or consolidate with and into, or be
dissolved or liquidated into, or transfer any of its assets to, Aleris or any
Domestic Subsidiary of Aleris so long as (i) in the case of any such merger,
consolidation, dissolution or liquidation involving Aleris, the surviving
corporation of any such merger, consolidation, dissolution or liquidation is
Aleris or another Person organized or existing under the laws

 

-161-



--------------------------------------------------------------------------------

of the United States of America, any State thereof or the District of Columbia
and such Person (if not Aleris) expressly assumes in writing all obligations of
Aleris under the Credit Documents, in which event such Person will succeed to,
and be substituted for, Aleris, (ii) in the case of any such merger,
consolidation, dissolution or liquidation involving a Wholly-Owned Domestic
Subsidiary which is a U.S. Credit Party, a Canadian Credit Party or a European
Credit Party (other than the European Borrower or any Distribution Subsidiary),
a Wholly-Owned Domestic Subsidiary which is (or thereupon becomes) a U.S. Credit
Party is the surviving corporation of any such merger, dissolution or
liquidation, (iii) the security interests granted to the Collateral Agent for
the benefit of the Secured Creditors pursuant to the Security Documents in the
assets of any party to such transaction (if any) shall remain or shall be
replaced such that they are in full force and effect and perfected to at least
the same extent as in effect immediately prior to such merger, dissolution or
liquidation, and (iv) at the time thereof and immediately after giving effect
thereto, no Event of Default shall have occurred and be continuing;

(x) any Distribution Subsidiary may merge or consolidate with and into, or be
dissolved or liquidated into, or transfer any of its assets to, the European
Borrower or any other Distribution Subsidiary;

(xi) any Person (other than a U.S. Credit Party or a Canadian Credit Party) may
merge or consolidate with and into, or be dissolved or liquidated into, or
transfer any of its assets to, the European Borrower or any of its Subsidiaries
so long as (i) in the case of any such merger, consolidation, dissolution or
liquidation involving the European Borrower, the European Borrower is the
surviving entity of any such merger, consolidation, dissolution of liquidation,
(ii) in the case of any such merger, consolidation, dissolution or liquidation
involving a European Subsidiary Guarantor, a Subsidiary of the European Borrower
which is (or thereupon becomes) a European Subsidiary Guarantor is the surviving
entity of such merger or corporation, (iii) the security interests granted to
the Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets of any party to such transaction (if any) shall
remain or shall be replaced such that they are in full force and effect and
perfected to at least the same extent as in effect immediately prior to such
merger, dissolution or liquidation and (iv) at the time thereof and immediately
after giving effect thereto, no Event of Default shall have occurred and be
continuing;

(xii) any Person (other than a U.S. Credit Party, the European Borrower or the
Distribution Subsidiaries) may merge or consolidate with and into, or be
dissolved or liquidated into, or transfer any of its assets to, a Canadian
Borrower or any Canadian Subsidiary of Aleris so long as (i) in the case of any
such merger, consolidation, dissolution or liquidation involving a Canadian
Credit Party, the surviving corporation of any such merger, consolidation,
dissolution or liquidation is, or concurrently therewith becomes a Canadian
Credit Party, (ii) the security interests and charges granted to the Collateral
Agent for the benefit of the Secured Creditors pursuant to the Security
Documents in the assets of any party to such transaction (if any) shall remain
or shall be replaced such that they are in full force and effect and perfected
to at least the same extent as in effect immediately prior to such merger,
dissolution or liquidation, and (iii) at

 

-162-



--------------------------------------------------------------------------------

the time thereof and immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing;

(xiii) any Person which is not a Credit Party may merge or consolidate with and
into, or be dissolved or liquidated into, or transfer any of its assets to any
Subsidiary of Aleris so long as, in the case of mergers or consolidations with
and into a Credit Party, such Credit Party is the surviving entity of such
merger;

(xiv) any non Wholly-Owned Subsidiary which is a Credit Party may merge or
consolidate into, or be dissolved or liquidated into, or transfer any of its
assets to any other Credit Party, so long as (i) if, after giving effect to such
merger, consolidation, dissolution or liquidation the percentage ownership of
Aleris and its Subsidiaries in any such Subsidiary or its assets is reduced, the
value of such reduction shall be permitted as a Dividend pursuant to
Section 10.03, (ii) the security interests and charges (if any) granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets of the Subsidiaries party to such transaction
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, dissolution or liquidation), and
(iii) in the case of any such transaction pursuant to which any consideration is
paid to a Person that is not a Wholly-Owned Subsidiary of Aleris, such
consideration shall be permitted to be paid at such time only to the extent that
it could otherwise have been paid pursuant to (and Aleris shall be required to
satisfy the provisions of) Section 10.03;

(xv) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (x) any Subsidiary of Aleris
(other than any Canadian Borrower or the European Borrower) may liquidate or
dissolve if Aleris determines in good faith that such liquidation or dissolution
is in the best interests of Aleris and is not materially disadvantageous to the
Lenders, (y) any Subsidiary (other than any Canadian Borrower or the European
Borrower) may merge with any Person to effect an investment permitted under
Section 10.05 and (z) any merger, dissolution or liquidation may be effected for
the purposes of effecting a transaction otherwise permitted under this
Section 10.02;

(xvi) sales, transfers and dispositions of (i) Investments (excluding the Equity
Interests of any Subsidiary) permitted by clauses (ii), (iv), (ix) and (xvii) of
Section 10.05 and (ii) other investments to the extent required by or made
pursuant to customary buy/sell arrangements made in the ordinary course of
business between the parties to agreements related thereto; provided, in each
case, that such sales, transfer or dispositions are made for fair value and for
at least 75% cash consideration;

(xvii) dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or its Subsidiaries;

(xviii) sales, transfers and dispositions effecting a transaction otherwise
permitted under this Section 10.02, Section 10.03, Section 10.08 and Liens
permitted by Section 10.01;

 

-163-



--------------------------------------------------------------------------------

(xix) sales, transfers and dispositions pursuant to Sale and Lease-Back
Transactions if (A)(1) Aleris or such Restricted Subsidiary would be entitled to
incur Indebtedness in amount equal to the Attributable Debt with respect to such
Sale and Lease-Back Transaction pursuant to Section 10.04(xv), (2) the
consideration received by Aleris or any Restricted Subsidiary in connection with
such Sale and Lease-Back Transaction is at least equal to the fair market value
(as determined in good faith by Aleris) of such property and (3) Aleris applies
and or reinvests the proceeds of such transaction in compliance with
Section 5.02(c) and (B) the Administrative Agent shall have received from the
applicable purchaser or transferee a Collateral Access Agreement;

(xx) each of Aleris and its Subsidiaries may sell or liquidate Cash Equivalents,
in each case for cash at fair market value (as determined in good faith by
Aleris or such Subsidiary);

(xxi) Aleris and its Subsidiaries may sell the assets described on Schedule XIV
so long as the Net Sale Proceeds therefrom are applied and/or reinvested as (and
to the extent) required by Section 5.02(c);

(xxii) transfers or sales of assets (s) among the U.S. Credit Parties, (t) among
Wholly-Owned Canadian Subsidiaries of Aleris which are Credit Parties, (u) among
the European Borrower and its Wholly-Owned Subsidiaries which are Credit
Parties, (v) among Wholly-Owned Foreign Subsidiaries (that are not Credit
Parties) of Aleris, (w) by any Subsidiary of Aleris to any U.S. Credit Party,
(x) by any Foreign Subsidiary of Aleris that is not a Credit Party to any
Wholly-Owned Foreign Subsidiary of Aleris, (y) by any U.S. Credit Party to any
Wholly-Owned Canadian Subsidiary or Wholly-Owned European Distribution
Subsidiary of Aleris that is a Credit Party, and (z) by any U.S. Credit Party to
any Wholly-Owned Foreign Subsidiary (that is not a Credit Party) of Aleris, so
long as, (I) in the case of any transfer from one Credit Party to another Credit
Party, any security interests granted to the Collateral Agent for the benefit of
the Secured Creditors pursuant to the relevant Security Documents in the assets
so transferred shall (A) remain in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
transfer) or (B) be replaced by security interests granted to the relevant
Collateral Agent for the benefit of the relevant Secured Creditors pursuant to
the relevant Security Documents, which new security interests shall be in full
force and effect and perfected and enforceable (to at least the same extent as
in effect immediately prior to such transfer) and (II) in the case of any
transfer pursuant to preceding clause (z) (other than sales or transfer of
assets (x) located at the 2211 East Carson Street, Long Beach, California and
(y) located or previously located at State Road 7, Hannibal, OH 43931), either
(A) the Payment Conditions are satisfied (both before and after giving effect to
any such asset sale or transfer) at such time or (B) such transfer of assets
would otherwise be permitted under Section 10.05;

(xxiii) Permitted Acquisitions may be made to the extent permitted by
Section 9.13;

(xxiv) Aleris and its Subsidiaries may consummate Asset Swaps, so long as
(w) each such sale is in an arm’s-length transaction and Aleris or the
respective

 

-164-



--------------------------------------------------------------------------------

Subsidiary receives at least fair market value (as determined in good faith by
Aleris or such Subsidiary, as the case may be), (x) the Net Sale Proceeds
therefrom (if any) are applied and/or reinvested as (and to the extent) required
by Section 5.02(c), (y) the Collateral Agent shall have a perfected Lien on the
assets acquired pursuant to such Asset Swap at least to the same extent for the
assets sold pursuant to such Asset Swap (immediately prior to giving effect
thereto) subject to no other Lien other than Permitted Liens and (z) the
aggregate fair market value of all assets sold pursuant to this clause
(xxiv) shall not exceed $25,000,000 in the aggregate since the Restatement
Effective Date; provided that so long as the assets acquired by Aleris or any of
its Subsidiaries pursuant to the respective Asset Swap are located in the same
jurisdiction (or in the case of the United States, any State of the United
States) as the assets sold by Aleris or such Subsidiary neither the fair market
value limitation described in clause (w) above nor the $25,000,000 aggregate cap
on Asset Swaps described in clause (z) above will apply to such Asset Swap;

(xxv) the Transaction may be consummated on or about the Restatement Effective
Date; and

(xxvi) European Distribution Subsidiaries, Transitory European Subsidiaries and,
prior to the European Restructuring Completion Date, (or thereafter, as
contemplated by Section 10.16) Specified European Manufacturing Subsidiaries may
sell Accounts to the European Borrower pursuant to Receivables Purchase
Agreements.

Notwithstanding anything to the contrary contained herein, the Equity Interests
of any of the Subsidiaries of Corus Aluminium NV in existence on the Restatement
Effective Date (each such Subsidiary, a “European Sales Office”) may be
transferred to the European Borrower so long as (i) the respective European
Sales Office owns no assets other than de minimis assets and (ii) the respective
European Sales Office has no operations other than the solicitation of sales of
finished aluminum product to end-use customers. by and on behalf of the European
Borrower or the Specified European Manufacturing Subsidiaries, as permitted
pursuant to this Agreement.

Notwithstanding anything to the contrary contained above, in no event shall the
Equity Interests of (A) any Borrower (other than Aleris) be sold, issued,
transferred or otherwise disposed of (x) to any Person that is not a Credit
Party (or, in the case of the European Borrower, to a Person not a European
Parent Guarantor), unless, in the case of a U.S. Borrower (other than Aleris) or
a Canadian Borrower, (1) no Default or Event of Default is then in existence or
would exist after giving effect thereto, and (2) each of the conditions set
forth in Section 7.03 shall be satisfied at such time (after giving effect to
such disposal), or (y) such that after giving effect thereto Aleris shall fail
to own, directly or indirectly, all of the Equity Interests of the Canadian
Borrowers, the European Borrower or German SubHoldco or all such Equity
Interests shall fail to be subject to the Lien of the Secured Creditors as
provided in this Agreement or (B) any Distribution Subsidiary be sold, issued,
transferred or otherwise disposed of to a Person other than the European
Borrower or another Distribution Subsidiary which is a Wholly-Owned Subsidiary.

To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to Aleris or a Subsidiary thereof
which is a Credit Party), such Collateral shall

 

-165-



--------------------------------------------------------------------------------

be sold free and clear of the Liens created by the Security Documents, and the
Administrative Agent and the Collateral Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

10.03 Dividends. No Borrower will, or will permit any of its Subsidiaries to,
pay any Dividends except that:

(i) Aleris may declare and pay dividends or make other distributions with
respect to its Equity Interests payable solely in additional shares of its
Equity Interests; provided, that such Equity Interests are Qualified Equity
Interests;

(ii) Subsidiaries of Aleris may declare and pay dividends or make other
distributions ratably with respect to their Equity Interests;

(iii) Aleris and its Subsidiaries may, or may pay Dividends to Holdings the
proceeds of which are used to, (i) repurchase Equity Interests of Aleris (or any
direct or indirect parent thereof) in connection with the exercise of stock
options (including for purposes of paying tax withholding applicable to stock
option exercises) granted to officers, directors, consultants or employees of
Aleris, its Subsidiaries or any direct or indirect parent thereof and
(ii) redeem, repurchase or otherwise acquire for value, outstanding Equity
Interests of Aleris, or any direct or indirect parent thereof, (including
related stock appreciation rights or similar securities) following the death,
disability, retirement or termination of employment of officers, directors,
consultants or employees of Aleris, any of its Subsidiaries, or any direct or
indirect parent thereof or under the terms of any plan or any other agreement
under which such Equity Interests or related rights were issued, in each case so
long as (x) the aggregate amount paid by Aleris in cash in respect of all such
redemptions or purchases pursuant to preceding clauses (i) and (ii) shall not
exceed $5,000,000 in respect of all such redemptions, purchases and payments
made in any Fiscal Year (plus the amount of net proceeds (x) received by Aleris
during such Fiscal Year from sales of Equity Interests of Aleris or, to the
extent contributed to Aleris, any of Aleris’ direct or indirect parents, to
directors, consultants, officers or employees of Aleris, any of its Subsidiaries
or any direct or indirect parent of Aleris in connection with permitted employee
compensation and incentive arrangements and (y) of any key-man life insurance
policies received during such Fiscal Year); provided that to the extent that any
portion of such annual limit on such redemptions, purchases and payments is not
utilized in any Fiscal Year, such unused portion will increase the annual limit
applicable to the immediately subsequent Fiscal Year;

(iv) Aleris and its Subsidiaries may make non-cash repurchases of Equity
Interests deemed to occur upon the exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

(v) Aleris and its Subsidiaries may pay Dividends on the Restatement Effective
Date to consummate the Transaction;

 

-166-



--------------------------------------------------------------------------------

(vi) to the extent constituting Dividends, Aleris and its Subsidiaries may enter
into and consummate transactions expressly permitted by any provision of
Sections 10.02 or 10.06(xi), (xii) and (xiv);

(vii) Aleris and its Subsidiaries may pay Dividends to Holdings to finance
investments permitted pursuant to Section 10.05; provided, that (A) any such
Dividend shall be made substantially concurrently with the closing of such
investment and (B) Holdings shall, immediately following the closing thereof,
cause (i) all property acquired (whether assets or Equity Interests) to be
contributed to Aleris or its Subsidiaries or (ii) the merger (to the extent
permitted in Section 10.02) of the Person formed or acquired into Aleris or its
Subsidiaries in order to consummate such investment;

(viii) Aleris may pay Dividends (including in cash), so long as (a) the Payment
Conditions are satisfied (both before and after giving effect to any such
Dividends) or (b) such Dividends are made with the proceeds of any substantially
contemporaneous issuance of Qualified Equity Interests by Aleris or any direct
or indirect parent of Aleris to the extent such proceeds shall have actually
been received by Aleris;

(ix) Aleris and its Subsidiaries may pay Dividends to Holdings (x) in an amount
(together with loans or advances made pursuant to Section 10.05(xix)) not to
exceed $1,500,000 in any Fiscal Year, to the extent necessary to pay (or allow
any direct or indirect parent of Holdings to pay) general corporate and overhead
expenses incurred by Holdings (or any direct or indirect parent thereof) in the
ordinary course of business, plus the amount of any reasonable and customary
indemnification claims made by any director or officer of Holdings (or any
direct or indirect parent thereof), (y) to pay franchise taxes and other fees,
taxes and expenses required to maintain its (or any of its direct or indirect
parents’) corporate existence and (z) in an amount necessary to pay the tax
liabilities of Holdings (or any such direct or indirect parent) attributable to
(or arising as a result of) the operations of Aleris and its Subsidiaries;
provided, however, that in the case of clause (z), the amount of such dividends
shall not exceed the amount that Aleris and its Subsidiaries would be required
to pay in respect of federal, state and local taxes and any other taxes were
Aleris and the Subsidiaries to pay such taxes as stand alone taxpayers;

(x) so long as no Event of Default is in existence or would exist immediately
after giving effect thereto, Aleris may pay additional Dividends in an amount
not to exceed $40,000,000 in the aggregate since the Restatement Effective Date
(subject to the last sentence of Section 9.13(a)), less the sum of (i) the
aggregate amount of Investments previously actually made by Aleris or any of
their Subsidiaries pursuant to Section 10.05(xvi) since the Restatement
Effective Date (determined as the amount originally advanced, loaned or
otherwise invested (without giving effect to any write-downs or write-offs
thereof), less any returns on the respective investment not to exceed the
original amount invested), (ii) the aggregate amount of payments, prepayments
and redemptions of Indebtedness actually made by Aleris or any of its
Subsidiaries pursuant to Section 10.08(i)(y) since the Restatement Effective
Date and (iii) the aggregate amount of Permitted Acquisitions previously made by
Aleris or any of its Subsidiaries pursuant to Section 9.13(a)(iii) since the
Restatement Effective Date; and

 

-167-



--------------------------------------------------------------------------------

(xi) so long as no Default or Event of Default is in existence or would exist
immediately after giving effect thereto, Aleris may pay Dividends in an amount
equal to the Net Sale Proceeds received by Aleris and its Subsidiaries from the
sale of assets located at the Carson Facility.

10.04 Indebtedness. No Borrower will, or will permit any of its Subsidiaries to,
contract, create, incur, assume or suffer to exist any Indebtedness or Interest
Rate Protection Agreements or Other Hedging Agreements, except:

(i) the ABL Obligations;

(ii) Existing Indebtedness (not constituting Capitalized Lease Obligations,
which shall be required to be justified under following clause (v)) outstanding
on the Restatement Effective Date and listed on Schedule IX;

(iii) Interest Rate Protection Agreements entered into with respect to other
Indebtedness permitted under this Section 10.04 so long as the entering into of
such Interest Rate Protection Agreements are bona fide hedging activities and
are not for speculative purposes;

(iv) Other Hedging Agreements providing protection to Aleris and its
Subsidiaries against fluctuations in currency values and commodity prices so
long as the entering into of such Other Hedging Agreements are bona fide hedging
activities and are not for speculative purposes;

(v) Indebtedness of Aleris and its Subsidiaries (other than the European
Distribution Subsidiaries) evidenced by Capitalized Lease Obligations and
Synthetic Lease Obligations (to the extent permitted by Section 10.01(vi)) and
purchase money Indebtedness secured by Liens described in Section 10.01(vii),
provided that in no event shall the sum of the aggregate principal amount of all
Capitalized Lease Obligations, Synthetic Lease Obligations and purchase money
Indebtedness permitted by this clause (v) and any Permitted Refinancing
Indebtedness incurred to refund, replace or refinance any Indebtedness incurred
pursuant to this clause (v) exceed $175,000,000 at any time outstanding;

(vi) intercompany Indebtedness among Aleris and its Subsidiaries to the extent
permitted by Sections 10.05(viii), (xiv) or (xvi);

(vii) (x) the Term Loans in an initial aggregate principal amount not to exceed
$1,225,000,000 (or its equivalent in the applicable currencies) (less the
aggregate principal amount of Permitted Refinancing Indebtedness incurred in
respect thereof), (y) the New Senior Notes in an initial aggregate principal
amount not to exceed $600,000,000 (less the aggregate principal amount of
Permitted Refinancing Indebtedness incurred in respect thereof) and (z) the New
Senior Subordinated Notes in an aggregate principal amount not to exceed
$400,000,000 (less the aggregate principal amount of Permitted Refinancing
Indebtedness incurred in respect thereof);

 

-168-



--------------------------------------------------------------------------------

(viii) Indebtedness consisting of guaranties by Aleris and its Subsidiaries of
each other’s Indebtedness or other obligations of any such Persons permitted
under Section 10.05(viii), (xiv) or (xvi);

(ix) cash management obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(x) Permitted Refinancing Indebtedness;

(xi) to the extent that same constitutes Indebtedness, indemnification
obligations, purchase price or other similar adjustments in connection with
acquisitions and dispositions permitted hereunder;

(xii) Indebtedness of Aleris or any Subsidiary of Aleris (other than the
European Borrower and its Subsidiaries) acquired pursuant to a Permitted
Acquisition or other acquisition of an Acquired Business or Entity permitted
pursuant to Section 10.05 (or Indebtedness assumed at the time of a Permitted
Acquisition or such other acquisition permitted pursuant to Section 10.05),
provided that (x) such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition or other
acquisition permitted pursuant to Section 10.05, and (y) the aggregate principal
amount of all Indebtedness permitted by this clause (xii) and any Permitted
Refinancing Indebtedness incurred to refund, replace or refinance any
Indebtedness incurred pursuant to this clause (xii) shall not exceed $50,000,000
at any one time outstanding;

(xiii) (x) Indebtedness of European Distribution Subsidiaries and any other
Foreign Subsidiary (other than any such other Foreign Subsidiary which is a
Credit Party), consisting of local lines of credit incurred in the ordinary
course of business of such Foreign Subsidiary and, except as otherwise permitted
by Section 10.04(viii), not guaranteed by a Credit Party, in an aggregate
principal amount not to exceed at any time the Dollar Equivalent of $75,000,000
and (y) Indebtedness of any Foreign Subsidiary consisting of an Investment made
by a Credit Party to such Foreign Subsidiary as permitted by
Section 10.05(viii); provided that for purposes of determining compliance with
this Section 10.04(xiii), the Dollar Equivalent of any amounts denominated in a
currency other than U.S. Dollars shall be calculated on the date on which the
applicable Indebtedness was incurred;

(xiv) unsecured Indebtedness of Aleris the net cash proceeds of which are used
to consummate one or more Permitted Acquisitions or other acquisitions of
Acquired Entities or Businesses permitted pursuant to Section 10.05 (“Additional
Debt”); provided that (x) (A) the terms of such Additional Debt shall not
contain any cross-default provisions (other than for material non-payment at
final maturity, and may include a cross-acceleration provision), (B) the terms
of the Additional Debt shall not contain any financial maintenance covenants,
(C) the Additional Debt shall not be secured by any asset of Aleris or any of
its Subsidiaries and shall not be guaranteed by Aleris or any Subsidiary of
Aleris other than another Credit Party, and (D) no portion of the principal

 

-169-



--------------------------------------------------------------------------------

of the Additional Debt shall be scheduled to be redeemed, repurchased or
otherwise repaid or prepaid (other than as a result of a change of control,
customary offers upon asset sales, acceleration or such other provision as shall
be customary for comparable high-yield debt securities) prior to the date that
is six months after the Final Maturity Date and (y) after giving effect to the
incurrence of such Indebtedness, (I) Aleris and its Subsidiaries shall be in
compliance on a Pro Forma Basis with the financial covenant set forth in
Section 10.07 (whether or not a Compliance Period is then in effect) and (II) no
Default or Event of Default shall exist or would result therefrom; and

(xv) Attributable Debt incurred by Aleris or any Subsidiary pursuant to Sale and
Lease-Back Transactions of property (real or personal), equipment or other fixed
or capital assets owned by Aleris or any Subsidiary as of the Restatement
Effective Date or acquired by Aleris or any Subsidiary after the Restatement
Effective Date in exchange for, or with the proceeds of the sale of, such assets
owned by Aleris or any Subsidiary as of the Restatement Effective Date and any
Refinancing Indebtedness incurred to refund, replace or refinance any
Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant to this
clause (xv); provided that the aggregate amount of Attributable Debt incurred
under this clause (xv) does not exceed $50,000,000;

(xvi) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(xvii) Indebtedness of any Borrower or any of its Subsidiaries in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations, or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case provided in the ordinary course of business;

(xviii) Indebtedness consisting of promissory notes issued by any Credit Party
to current or former officers, directors and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdings (or any direct or indirect parent thereof) or of
Aleris (following a Qualified Public Offering of Aleris) permitted by
Section 10.03;

(xix) Indebtedness consisting of obligations of any Borrower or any of its
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transaction, Permitted Acquisitions or any
other Investment expressly permitted hereunder;

(xx) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xxi) Indebtedness incurred by any Borrower or any of its Subsidiaries in
respect of documentary letters of credit, bank guarantees, bankers’ acceptances
or similar

 

-170-



--------------------------------------------------------------------------------

instruments issued or created in the ordinary course of business; provided that
any such documentary letter of credit or other similar instrument may be secured
only by Liens attaching to the related documents of title and not any Inventory
represented thereby;

(xxii) Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;

(xxiii) Term Loan Pari Passu Lien Obligations; provided that at the time of
incurrence and after giving pro forma effect thereto, the Consolidated Secured
Debt Ratio would be no greater than 3.00 to 1.00;

(xxiv) Subordinated Indebtedness constituting deferred purchase price of, or
incurred to finance, Permitted Acquisitions or other acquisitions of Acquired
Entities or Businesses permitted pursuant to Section 10.05; provided that no
portion of the Subordinated Indebtedness shall be scheduled to be redeemed,
repurchased or otherwise repaid or prepaid (other than as a result of a change
of control, customary offers upon asset sales, acceleration or such other
provision as shall be customary for comparable high-yield debt securities) prior
to the date that is six months after the Final Maturity Date; and

(xxv) additional Indebtedness of Aleris and its Subsidiaries (other than the
European Distribution Subsidiaries) not to exceed $150,000,000 in aggregate
principal amount at any time outstanding.

Notwithstanding the foregoing, Indebtedness of the European Borrower and the
European Distribution Subsidiaries permitted pursuant to clauses (v), (xiii),
(xxiv) and (xxv) of this Section 10.04 shall not exceed $5,000,000 at any time
outstanding.

The accrual of interest and the accretion or amortization of original issue
discount on Indebtedness and the payment of interest in the form of additional
Indebtedness originally incurred in accordance with this Section 10.04 will not
constitute an incurrence of Indebtedness.

10.05 Advances, Investments and Loans. No Borrower will, or will permit any of
its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or hold any cash or Cash Equivalents (each of the
foregoing an “Investment” and, collectively, “Investments”), except that the
following shall be permitted:

(i) Aleris and its Subsidiaries may acquire and hold accounts receivables or
notes receivable arising and trade credit granted in the ordinary course of
business and other credit to suppliers or vendors in the ordinary course of
business;

(ii) Aleris and its Subsidiaries may acquire and hold cash and Cash Equivalents;

(iii) Aleris and its Subsidiaries may hold the Investments held by them on the
Restatement Effective Date and described on Schedule XII and any modification,
replacement, renewal, reinvestment or extension thereof (provided that the
amount of the original Investment is not increased except as otherwise permitted
by this Section 10.05),

 

-171-



--------------------------------------------------------------------------------

and any Investments existing on the Restatement Effective Date by any Borrower
or any of its Subsidiaries in or to any Borrower or any Subsidiary of such
Borrower;

(iv) Aleris and its Subsidiaries may acquire and own Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
suppliers, trade debtors, licensors, licensees and customers or in good faith
settlement of delinquent obligations of, and other disputes with, customers,
trade debtors, licensors, licensees and suppliers arising in the ordinary course
of business;

(v) Aleris and its Subsidiaries may make loans and advances to officers,
directors and employees of Holdings, Aleris or any of its Subsidiaries (i) for
reasonable and customary business related travel, entertainment, relocation and
analogous ordinary business purposes and (ii) in connection with such Persons’
purchase of Equity Interests of Holdings or any direct or indirect parent
thereof (provided that the amount of such loans and advances shall be
contributed to Aleris in cash as common equity) ;

(vi) Aleris and its Subsidiaries may enter into Interest Rate Protection
Agreements to the extent permitted by Section 10.04(iii);

(vii) Aleris and its Subsidiaries may enter into Other Hedging Agreements to the
extent permitted by Section 10.04(iv);

(viii) Aleris and its Subsidiaries may make intercompany loans and advances
between and among one another and guarantee Indebtedness and other obligations
permitted under this Agreement of each other (collectively, “Intercompany
Loans”) provided that (i) unless the Payment Conditions are satisfied both
before and after giving effect to such Intercompany Loan the aggregate amount of
Intercompany Loans made by (x) the U.S. Credit Parties and their Domestic
Subsidiaries to Foreign Subsidiaries (other than the Luxco Guarantor) and
(y) the Credit Parties to Subsidiaries which are not Credit Parties at a time
when the Payment Conditions are not satisfied both before and after giving
effect thereto shall not exceed $25,000,000 at any time outstanding (determined
without regard to any write-downs or write-offs thereof); it being understood
that neither (1) Intercompany Loans made at a time when the Payment Conditions
are satisfied nor (2) Intercompany Loans made by the European Borrower to
Foreign Subsidiaries of Aleris in the ordinary course of business (“European
Intercompany Loans”) shall be subject to the $25,000,000 aggregate cap described
in this Section 10.05(viii), (ii) no Intercompany Loans (other than European
Intercompany Loans) may be made by a Credit Party to a Subsidiary of Aleris that
is not a Credit Party at a time that any Default or Event of Default exists and
is continuing, and (iii) (x) each Intercompany Loan made by any Subsidiary of
Aleris that is not a Credit Party to any Credit Party and (y) each Intercompany
Loan made by a Subsidiary of Aleris to the European Borrower or any of its
Subsidiaries shall be subject to subordination provisions reasonably
satisfactory to the Administrative Agent;

(ix) Aleris and its Subsidiaries may acquire and hold promissory notes and other
non-cash consideration issued by the purchaser of assets in connection with a
sale of such assets to the extent permitted by Section 10.02;

 

-172-



--------------------------------------------------------------------------------

(x) Aleris and its Subsidiaries may own the capital stock of, or other equity
interests in, their respective Subsidiaries created or acquired in accordance
with the terms of this Agreement (although any amounts invested in such
Subsidiaries must be independently justified pursuant to the other clauses of
this Section 10.05);

(xi) Investments constituting guaranties permitted by Section 10.04;

(xii) Permitted Acquisitions permitted by Section 9.13;

(xiii) notes from employees of Aleris and its Subsidiaries in connection with
such employees’ acquisition of shares of Aleris Common Stock so long as no cash
is actually advanced by Aleris or any of its subsidiaries in connection with the
acquisition of such Aleris Common Stock;

(xiv) additional Investments by Aleris and its Subsidiaries, so long as (a) the
Payment Conditions are satisfied (both before and after giving effect to such
Investment) or (b) such Investments are made with the proceeds of any
substantially contemporaneous issuance of Qualified Equity Interests by Aleris
or any direct or indirect parent of Aleris to the extent such proceeds shall
have actually been received by Aleris;

(xv) the Transaction shall be permitted;

(xvi) other Investments so long as the aggregate amount thereof (determined as
the amount originally advanced, loaned or otherwise invested (without giving
effect to any write-downs or write-offs thereof), less any returns on the
respective investment not to exceed the original amount invested) at any time
outstanding pursuant to this Section 10.05(xvi) would not exceed $40,000,000
(subject to the last sentence of Section 9.13(a)), less the sum of (i) the
aggregate amount of Dividends previously paid by Aleris or any of its
Subsidiaries pursuant to Section 10.03(x) since the Restatement Effective Date,
(ii) the aggregate amount of payments, prepayments and redemptions of
Indebtedness pursuant to Section 10.08(i)(y) previously made by Aleris or any of
its Subsidiaries pursuant to Section 10.08(i)(y) since the Restatement Effective
Date and (iii) the aggregate amount of Permitted Acquisitions previously made by
Aleris or any of its Subsidiaries pursuant to Section 9.13(a)(iii) since the
Restatement Effective Date;

(xvii) investments of any Person existing at the time such Person becomes a
Subsidiary of Aleris or consolidates or merges with Aleris or any of its
Subsidiaries (including in connection with a Permitted Acquisition) so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(xviii) investments constituting deposits permitted under clauses (xii)(x) and
(xviii) of Section 10.01;

(xix) loans and advances to Holdings (or any direct or indirect parent thereof)
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Dividends in respect thereof), Dividends to the extent
permitted to be made to Holdings in accordance with Section 10.03(ix);

 

-173-



--------------------------------------------------------------------------------

(xx) advances of payroll payments to employees in the ordinary course of
business;

(xxi) guarantees by Aleris or its Subsidiaries of leases (other than capitalized
leases) or other obligations of Aleris or any of its Subsidiaries that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(xxii) investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices; and

(xxiii) Investments in Subsidiaries resulting from the transfer to a Subsidiary
of Aleris of assets located on the Restatement Effective Date at 2211 Carson
Street, Long Beach, California or State Road 7, Hannibal, Ohio.

10.06 Transactions with Affiliates. No Credit Party will, or will permit any of
its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of Aleris or any of its Subsidiaries, other than
in the ordinary course of business and on terms and conditions substantially as
favorable to Aleris or such Subsidiary as would reasonably be obtained by Aleris
or such Subsidiary at that time in a comparable arm’s-length transaction with a
Person other than an Affiliate, provided that the following shall not be
prohibited by this Section 10.06:

(i) Dividends may be paid to the extent provided in Section 10.03;

(ii) loans may be made and other transactions may be entered into by Aleris and
its Subsidiaries to the extent permitted by Sections 10.02, 10.04, 10.05, 10.08
and 10.11;

(iii) the payment of reasonable fees and out-of-pocket costs to directors of
Holdings (or any direct or indirect parent thereof), Aleris or any of its
Subsidiaries, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of
Holdings (or any direct or indirect parent thereof), Aleris or its Subsidiaries
in the ordinary course of business;

(iv) Aleris may issue Qualified Equity Interests;

(v) Aleris and its Subsidiaries may enter into, and may make payments under,
employment agreements, employee benefits plans, stock option plans,
indemnification provisions, severance arrangements, and other similar
compensatory arrangements with officers, employees and directors of Aleris and
its Subsidiaries in the ordinary course of business;

(vi) periodic allocations of overhead expenses among Aleris and its Subsidiaries
may be made;

(vii) each of Aleris and its Subsidiaries may grant licenses or sublicenses,
leases or subleases to other Persons not materially interfering with the conduct
of the

 

-174-



--------------------------------------------------------------------------------

business of Aleris or any of its Subsidiaries, in each case so long as no such
grant otherwise restricts any Credit Party’s right to grant a Lien on such
assets or property in favor of the Collateral Agent (or the Collateral Agent’s
rights and remedies with respect, or access, thereto);

(viii) transactions among Credit Parties or Aleris and its Wholly-Owned
Subsidiaries which are otherwise permitted pursuant to this Agreement;

(ix) the European Borrower may enter into the Tolling Agreements with the
European Manufacturing Subsidiaries and other Subsidiaries of Aleris and make
payments thereunder;

(x) the European Borrower and the Distribution Subsidiaries may enter into the
Receivables Purchase Agreements, and perform their respective obligations
thereunder;

(xi) Aleris may pay (A) management or monitoring or similar fees to the Sponsor
and Sponsor termination fees, (B) transaction advisory services fees with
respect to transactions in respect of which the Sponsor provides any
transaction, advisory or other similar services and (C) indemnities and
reasonable expenses related to the foregoing, in each case pursuant to, and in
accordance with, the Management Services Agreement as such agreement is in
effect as of the Restatement Effective Date; provided that in the case of
preceding clauses (A), (B) and (C), (x) no Event of Default has occurred and is
continuing or would result after giving effect to such payment and (y) the
Borrowers shall have Excess Availability of at least $65,000,000 after giving
effect to such payment;

(xii) payments by Aleris and its Subsidiaries pursuant to the tax sharing
agreements among Holdings (and any direct or indirect parent thereof), Aleris
and its Subsidiaries on customary terms to the extent attributable to the
ownership or operation of Aleris and its Subsidiaries;

(xiii) the Transaction shall be permitted;

(xiv) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by Holdings’ (or its direct or
indirect parent company’s) or Aleris’s board of directors; and

(xv) transactions pursuant to permitted agreements in existence on the
Restatement Effective Date and set forth on Schedule XXI or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect.

10.07 Fixed Charge Coverage Ratio. (a) During each Compliance Period, the
Borrowers shall not permit (i) the Fixed Charge Coverage Ratio for the last Test
Period ended prior to the beginning of such Compliance Period for which
financial statements are available to be less than 1.00:1.00, (ii) the Fixed
Charge Coverage Ratio for any Test Period for which financial statements first
become available during such Compliance Period to be less than

 

-175-



--------------------------------------------------------------------------------

1.00:1.00 or (iii) the Fixed Charge Coverage Ratio for any Test Period ending
during such Compliance Period to be less than 1.00:1.00. Within three Business
Days after the beginning of a Compliance Period (or if the deadline for delivery
of the financial statements for the applicable Fiscal Quarter in accordance with
Section 9.01(a) or (b) has not expired, within three Business Days of such
deadline), Aleris shall provide to Administrative Agent a compliance certificate
(whether or not a Compliance Period is in effect on the date such compliance
certificate is required to be delivered) calculating the Fixed Charge Coverage
Ratio for the Test Period ended immediately prior to the beginning of such
Compliance Period based on the most recent financial statements delivered
pursuant to Section 9.01(a) or (b).

(b) Notwithstanding anything to the contrary contained in Section 11, in the
event that the Borrowers fail (or, but for the operation of this
Section 10.07(b), would fail) to comply with the requirements of the Fixed
Charge Coverage Ratio set forth in Section 10.07(a) (the “Financial Performance
Covenant”), until the expiration of the 10th day subsequent to the date the
certificate calculating compliance with this Section 10.07 is required to be
delivered pursuant to Section 9.01(c) (or, in the case of the initial
calculation of the Financial Performance Covenant during a Compliance Period,
the 10th day subsequent to the commencement of such Compliance Period), Holdings
shall have the right to issue Equity Interests for cash or otherwise receive
cash contributions to its capital, and, in each case, to contribute any such
cash to the capital of Aleris (collectively, the “Cure Right”), and upon the
receipt by Aleris of such cash (the “Cure Amount”) pursuant to the exercise by
Holdings of such Cure Right, the Financial Performance Covenant shall be
recalculated giving effect to the following pro forma adjustments:
(i) Consolidated EBITDA shall be increased, solely for the purpose of measuring
the Financial Performance Covenant and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount and (ii) if, after giving
effect to the foregoing recalculations, the Borrowers shall then be in
compliance with the requirements of the Financial Performance Covenant, then the
Borrowers shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been (or would have been) no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Performance Covenant that had occurred (or would have occurred) shall be deemed
cured for the purposes of this Agreement.

Notwithstanding anything herein to the contrary, (i) in each period of four
Fiscal Quarters there shall be at least two Fiscal Quarters in which the Cure
Right is not exercised and (ii) for purposes of this Section 10.07(b), the Cure
Amount shall be no greater than the amount required for purposes of complying
with the Financial Performance Covenant.

10.08 Limitations on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness Documents, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc. Aleris will not, and will not permit any of its Subsidiaries
to:

(i) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption or acquisition for value of, or any prepayment or
redemption as a result of any asset sale, change of control or similar event
(other than (x) any prepayment or redemption of Term Loans as a result of any
asset sale, recovery event, change of control or similar event and (y) any
Special Mandatory Redemption under, and as defined in, the New Senior Note
Indenture) (including, in each case without

 

-176-



--------------------------------------------------------------------------------

limitation, by way of depositing with the trustee with respect thereto, or with
any other Person, money or securities before due for the purpose of paying when
due) of the following: the Term Obligations, the New Senior Subordinated Notes
and the New Senior Notes (other than, in each case, pursuant to an issuance of
Permitted Refinancing Indebtedness relating thereto), any Permitted Refinancing
Indebtedness relating to any of the foregoing or, during the existence of an
Event of Default, any other Material Indebtedness (other than Intercompany
Loans), in each case unless, both before and after giving effect thereto, either
(x) the Payment Conditions have been satisfied or (y) no Event of Default exists
or would exist immediately after giving effect thereto and the amount of any
such payments, prepayments and redemptions (other than any such payment,
prepayment or redemption made pursuant to clause (x)) made pursuant to this
clause (y) would not exceed $40,000,000 in the aggregate since the Restatement
Effective Date (subject to the last sentence of Section 9.13(a)), less the sum
of (i) the aggregate amount of Investments previously made by Aleris or any of
their Subsidiaries pursuant to Section 10.05(xvi) since the Restatement
Effective Date (determined as the amount originally advanced, loaned or
otherwise invested (without giving effect to any write-downs or write-offs
thereof), less any returns on the respective investment not to exceed the
original amount invested), (ii) the aggregate amount of Dividends previously
paid by Aleris or any of its Subsidiaries pursuant to Section 10.03(x) since the
Restatement Effective Date and (iii) the aggregate amount of Permitted
Acquisitions previously made by Aleris or any of its Subsidiaries pursuant to
Section 9.13(a)(iii) since the Restatement Effective Date (determined as the
amount originally advanced, loaned or otherwise invested (without giving effect
to any write-downs or write-offs thereof), less any returns on the respective
investment not to exceed the original amount invested);

(ii) amend or modify, or permit the amendment or modification of any provision
of any Credit Document (as defined in the Term Loan Agreement) in respect of the
Term Loans or any New Note Document (after the entering into thereof), in each
case, other than any such amendments or modifications thereto which (taken as a
whole) would not reasonably be expected to be adverse in any material respect to
the interests of the Lenders;

(iii) amend, modify or change the Management Services Agreement, its certificate
or articles of incorporation (including, without limitation, by the filing or
modification of any certificate or articles of designation), certificate of
formation, limited liability company agreement or by-laws (or the equivalent
organizational documents), as applicable, unless such amendments, modifications,
changes or other actions contemplated by this clause (iii) (taken as a whole)
would not reasonably be expected to be adverse to the interests of the Lenders
in any material respect; or

(iv) after the entering into thereof, amend or modify, or permit the amendment
or modification of, any Receivables Purchase Agreement or any Tolling Agreement
(or the subordination provisions relating to the Tolling Agreements) in each
case without the prior written consent of the Administrative Agent; unless such
amendment, modification change or other action contemplated by this clause
(iv) would not reasonably be expected to be adverse to the interests of the
Lenders in any material respect.

 

-177-



--------------------------------------------------------------------------------

10.09 Limitation on Certain Restrictions on Subsidiaries. Aleris will not permit
any of its Subsidiaries that is not a Credit Party to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Subsidiary to (a) pay dividends or
make any other distributions on its Equity Interests owned by Aleris or any of
its Subsidiaries, or pay any Indebtedness owed to Aleris or any of its
Subsidiaries, (b) make loans or advances to Aleris or any of its Subsidiaries or
(c) transfer any of its properties or assets to Aleris or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law or any applicable regulation, rule, order,
approval, license or other restrictions issued by any Governmental Authority,
(ii) this Agreement and the other Credit Documents, (iii) the New Senior Note
Documents, the New Senior Subordinated Note Documents or the Term Loan Agreement
(in each case as in effect on the Restatement Effective Date, and as the same
may thereafter be amended, modified (or replaced) or refinanced (including
pursuant to Permitted Refinancing Indebtedness) in accordance with the terms of
this Agreement so long as the terms of any restrictions described in clauses
(a) through (c) above are no more restrictive on Aleris or its Subsidiaries in
any material respect (taken as a whole) than those terms as in effect on the
Restatement Effective Date), (iv) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of Aleris or any of its
Subsidiaries, (v) customary provisions restricting assignment of any licensing
agreement (in which Aleris or any of its Subsidiaries is the licensee) or other
contract entered into by Aleris or any of its Subsidiaries in the ordinary
course of business, (vi) restrictions on the transfer of any asset pending the
close of the sale of such asset, (vii) restrictions on the transfer of any asset
subject to a Lien permitted by Section 10.01(iii), (vi), (vii), (viii), (xv),
(xvi) or (xvii), (viii) customary restrictions in the respective Subsidiary’s
industry imposed by customers under contractual arrangements entered into in the
ordinary course of business with respect to cash or other deposits or minimum
net worth or similar requirements, (ix) restrictions on conditions imposed by
any agreement relating to secured Indebtedness permitted to be incurred
hereunder if such restrictions apply only to the property or assets securing
such Indebtedness, (x) customary restrictions in joint venture agreements and
other similar agreements applicable to joint ventures to the extent such joint
ventures are permitted hereunder, (xi) any agreement or other instrument of a
Person acquired in a Permitted Acquisition or other Investment or acquisition
permitted hereunder in existence at the time of such Permitted Acquisition or
other Investment or acquisition (but not created in connection therewith or in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person, or
the property or assets of the Person so acquired and (xii) provisions contained
in agreements related to or instruments evidencing Indebtedness incurred
pursuant to Section 10.04(ii).

10.10 Business, etc. (a) Aleris will not, and will not permit any of its
Subsidiaries to, engage to any material extent directly or indirectly in any
material line of business substantially different from the businesses engaged in
by Aleris and its Subsidiaries as of the Restatement Effective Date and
reasonable extensions thereof and businesses ancillary or complimentary thereto.

(b) Notwithstanding anything to the contrary contained herein, the European
Borrower shall not incur any Indebtedness or other material liabilities, conduct
any material operations or business or own or acquire any material assets or
properties other than Indebtedness incurred pursuant to the Credit Documents and
other Indebtedness permitted by

 

-178-



--------------------------------------------------------------------------------

Section 10.04 and activities which constitute Permitted European Borrower
Activities; provided that in no event shall the European Borrower permit the
aggregate number of Persons which are not Swiss Qualifying Banks to which the
Swiss Borrower directly or indirectly (whether through a Restricted
Sub-Participation or other sub-participations under any other agreement) owes
interest-bearing borrowed money under all interest-bearing instruments taken
together (other than bond issues which are subject to Swiss Withholding Tax),
except for any Swiss Non-Qualifying Banks or holders of any Restricted
Sub-Participation, to exceed 10 (ten) at any time and the European Borrower will
comply with the Twenty Non-Bank Regulations (other than, in each case, any
failure to comply arising from assignments and participations of the ABL
Obligations following the occurrence of a Significant Event of Default or
Conversion Event). For such purpose, the European Borrower and Aleris may assume
that the number of Lenders or holders of a Restricted Sub-Participations under
this Credit Agreement which are Swiss Qualifying Banks from time to time equals
ten, but does not exceed ten.

(c) Notwithstanding anything to the contrary contained herein, the Borrowers
shall not permit the Distribution Subsidiaries to incur any Indebtedness or
other material liabilities, conduct any material operations or business or own
or acquire any material assets or properties other than activities which
constitute Permitted Distribution Subsidiary Activities.

(d) The Borrowers will not permit any Subsidiary, other than the European
Borrower, the Distribution Subsidiaries, the Transitory European Subsidiaries
and prior to the European Restructuring Completion Date, the Specified European
Manufacturing Subsidiaries, to generate, originate or otherwise own any Accounts
relating to the European business of Aleris and its Subsidiaries except any such
accounts which, in the aggregate, are immaterial to the business of Aleris and
its Subsidiaries taken as a whole. Aleris will, and will cause its Subsidiaries
to, cause all Permitted European Borrower Activities and Permitted Distribution
Subsidiary Activities to be conducted by the European Borrower and its
Subsidiaries rather than by Aleris or any of its other Subsidiaries.

(e) (i) Aleris will not permit any European Parent Guarantor to engage in any
business or activity other than the ownership of all the outstanding Equity
Interests of the European Borrower, German Sub-Holdco, the other European Parent
Guarantor or any other Subsidiary owned on the Restatement Effective Date after
taking into account the Transaction or acquired pursuant to a Permitted
Acquisition of an Acquired Entity or Business or in any transaction permitted by
Section 10.05 hereof and activities incidental thereto and (ii) no European
Parent Guarantor will own or acquire any assets (other than Equity Interests of
the European Borrower, German Sub-Holdco or the other European Parent Guarantor
and the cash proceeds of any Dividends permitted by Section 10.03) or incur any
liabilities (other than liabilities under the Credit Documents and liabilities
reasonably incurred in connection with its maintenance of its existence).

10.11 Limitation on Issuance of Equity Interests. (a) Aleris will not, and will
not permit any of its Subsidiaries to, issue (i) any preferred stock or other
preferred equity interests other than (x) Qualified Equity Interests of Aleris
and any other preferred stock or other preferred equity interests of Aleris
issued pursuant to Section 10.04 or (y) any preferred stock or other preferred
equity interests issued by a Subsidiary of Aleris to the extent that such
preferred stock or preferred equity interest are held by Aleris or a
Wholly-Owned Subsidiary thereof or (ii)

 

-179-



--------------------------------------------------------------------------------

any redeemable common stock or other redeemable common equity interests other
than common stock or other redeemable common equity interests that (x) is
redeemable at the sole option of Aleris or such Subsidiary or (y) consists
solely of Qualified Equity Interests.

(b) Aleris will not permit any of its Subsidiaries to issue any Equity Interests
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, Equity Interests, except (i) for
transfers and replacements of then outstanding shares of Equity Interests,
(ii) for stock splits, stock dividends and issuances which do not decrease the
percentage ownership of Aleris or any of its Subsidiaries in any class of the
Equity Interests of such Subsidiary, (iii) in the case of Foreign Subsidiaries,
to qualify directors and other nominal amounts required to be held by local
nationals in each case to the extent required by applicable law, (iv) for
issuances by newly created or acquired Subsidiaries in accordance with the terms
of this Agreement, (v) for Equity Interests held by Aleris or a Wholly-Owned
Subsidiary thereof and (vi) subject to the penultimate paragraph of
Section 10.02 and the last sentence of Section 9.12, for issuances of Qualified
Equity Interests of any Subsidiary of Aleris.

10.12 Changes to Legal Names, Organizational Identification Numbers,
Jurisdiction or Type or Organization. Aleris will not, and will not permit any
of the other Credit Parties to, change its legal name until (i) it shall have
given to the Administrative Agent not less than 15 days prior written notice of
its intention so to do, clearly describing such new name and providing other
information in connection therewith as the Collateral Agent may reasonably
request, and (ii) with respect to such new name, it shall have taken all action
reasonably requested by the Collateral Agent to maintain the security interests
of the Collateral Agent in the Collateral intended to be granted pursuant to the
applicable Security Documents at all times fully perfected and in full force and
effect. In addition, to the extent that any Credit Party does not have an
organizational identification number on the Restatement Effective Date and later
obtains one, or if there is any change in the organizational identification
number of any Credit Party, Aleris or such other Credit Party shall promptly
notify the Collateral Agent of such new or changed organizational identification
number and shall take all actions reasonably satisfactory to the Collateral
Agent to the extent necessary to maintain the security interests of the
Collateral Agent in the Collateral intended to be granted pursuant to the
applicable Security Documents fully perfected and in full force and effect.
Furthermore, Aleris will not, and will not permit any of the other Credit
Parties to, change its jurisdiction of organization or its type of organization
until (x) it shall have given to the Collateral Agent not less than 15 days
prior written notice of its intention so to do, clearly describing such new
jurisdiction of organization and/or type of organization and providing such
other information in connection therewith as the Collateral Agent may reasonably
request (although no change pursuant to this Section 10.12 shall be permitted to
the extent that it involves (i) a U.S. Credit Party ceasing to be organized in
the United States, except to a transaction otherwise permitted pursuant to
Section 10.02, (ii) a Canadian Credit Party ceasing to be organized in the
Canada or (iii) the European Borrower ceasing to be organized in Switzerland)
and (y) with respect to such new jurisdiction and/or type of organization, it
shall have taken all actions reasonably requested by the Collateral Agent to
maintain the security interests of the Collateral Agent in the Collateral
intended to be granted pursuant to the Security Documents at all times fully
perfected and in full force and effect.

10.13 No Additional Deposit Accounts; etc. Aleris will not, and will not permit
any of its Subsidiaries to, directly or indirectly, open, maintain or otherwise
have any checking,

 

-180-



--------------------------------------------------------------------------------

savings, deposit, securities or other accounts at any bank or other financial
institution where cash or Cash Equivalents are or may be deposited or maintained
with any Person, other than (i) the Core U.S. Concentration Account, (ii) the
Core Canadian Concentration Account, (iii) the Core European Concentration
Account, (iv) the Collection Accounts set forth on Part A of Schedule VI,
(v) the Disbursement Accounts set forth on Part B of Schedule VI and (vi) the
Exempted Disbursement Accounts and Exempted Deposit Accounts listed on Part C of
Schedule VI in which only Restricted cash and Cash Equivalents may be deposited
and/or maintained as described in said Part C; provided that Aleris or any of
its Subsidiaries may open a new Collection Account, Disbursement Account, Core
U.S. Concentration Account, Core Canadian Concentration Account or Core European
Concentration Account not set forth in such Schedule VI, so long as prior to
opening any such account (i) Aleris has delivered an updated Schedule VI to the
Administrative Agent listing such new account and (ii) except with respect to
(x) a Deposit Account that is an Exempted Deposit Account and (y) a Disbursement
Account that is an Exempted Disbursement Account, the financial institution with
which such account is opened, together with Aleris or its respective Subsidiary
which has opened such account and the Collateral Agent have executed and
delivered to the Administrative Agent a Cash Management Control Agreement;
provided further, that at no time may the aggregate amount of cash and Cash
Equivalents on deposit in all Exempted Disbursement Accounts exceed $5,000,000
(or the Dollar Equivalent thereof).

10.14 Negative Covenants of Non-U.S. Credit Parties. The parties hereto agree
that the covenants and agreements made pursuant to this Section 10 by the
European Credit Parties or the Canadian Credit Parties (but, for the avoidance
of doubt, not the covenants and agreements of other Credit Parties in respect of
the European Credit Parties or the Canadian Credit Parties) are made solely in
support of the Loans to the European Borrower or the Canadian Borrowers and
shall be solely for the benefit of the Lenders in their capacity as Lenders to
the European Borrower or the Canadian Borrowers.

10.15 No Personal Assets of Corus Aluminium Inc. Aleris will not permit Corus
Aluminium Inc. to acquire, own or hold any assets of whatever nature, except for
(i) except for its partnership interest in and to Corus LP and (ii) assets it
owns or holds exclusively in its capacity as general partner of such Canadian
Borrower.

SECTION 11. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

11.01 Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or any Unpaid Drawing or (ii) default, and
such default shall continue unremedied for five or more Business Days, in the
payment when due of any interest or Fees or any other amounts owing hereunder or
under any other Credit Document; or

11.02 Representations, etc. Any representation or warranty made or deemed made
by any Credit Party herein or in any other Credit Document or in any certificate
delivered to the Administrative Agent or any Lender pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

 

-181-



--------------------------------------------------------------------------------

11.03 Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section 10,
(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.01(h) and such default shall continue
unremedied for a period of one Business Day after written notice thereof to the
defaulting party by the Administrative Agent or the Required Lenders or
(iii) default in the due performance or observance by it of any term, covenant
or agreement contained in Section 5.03(d), 9.02(a), 9.03 (but only with respect
to Aleris), 9.06(b), 9.08 or 9.09 (provided that if (A) any such default
described in this clause (iii) is of a type that can be cured within five
Business Days and (B) such default could not materially adversely impact the
Collateral Agent’s Liens on the Collateral, such default shall not constitute an
Event of Default for five Business Days after the occurrence of such default so
long as the Credit Parties are diligently pursuing the cure of such default) or
(iv) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement or in any other Credit
Document (other than those set forth in Sections 11.01 and 11.02) and such
default shall continue unremedied for a period of 30 days after written notice
thereof to the defaulting party by the Administrative Agent or the Required
Lenders; or

11.04 Default Under Other Agreements. (i) Aleris or any of its Subsidiaries
shall (x) default in any payment of any Indebtedness (other than the ABL
Obligations) beyond the period of grace, if any, provided in an instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the ABL Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, (ii) any Indebtedness (other than the
ABL Obligations) of Aleris or any of its Subsidiaries shall be declared to be
(or shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that (1) it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least $40,000,000, (2) clauses
(i) and (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness, and (3) notwithstanding the
foregoing, any requirement for any Credit Party to make a Special Mandatory
Redemption under, and as defined in, the New Senior Note Indenture or any
failure by such Credit Party to make such a Special Mandatory Redemption shall
not constitute an Event of Default to the extent that such requirement and/or
failure does not constitute an event of default under the New Senior Note
Indenture or any other Indebtedness described in clause (1) of this proviso or
(iii) there occurs under any Interest Rate Protection Agreement or Other Hedging
Agreement an early termination date (as defined in such agreement) resulting
from (A) any event of default under such Interest Rate Protection Agreement or
Other Hedging Agreement as to which any Credit Party is the defaulting party or
(B) any termination event as to which Aleris or any Subsidiary is an affected
party and which occurs by reason of a default by Aleris or any of its
Subsidiaries, and, in either event, the termination value owed by Aleris or any
Subsidiary as a result thereof is greater than $40,000,000; or

 

-182-



--------------------------------------------------------------------------------

11.05 Bankruptcy, etc.Aleris or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against Aleris or
any of its Subsidiaries, and the petition is not dismissed or stayed within 60
days, after commencement of the case; or a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of Aleris or any of its Subsidiaries, or Aleris or any of its
Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency,
bankruptcy or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Aleris or any of its Subsidiaries, or there is
commenced against Aleris or any of its Subsidiaries any such proceeding which
remains undismissed and unstayed for a period of 60 days, or Aleris or any of
its Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order sought in or approving any such case or proceeding is entered; or
Aleris or any of its Subsidiaries suffers any appointment of any receiver,
receiver-manager, monitor, trustee in bankruptcy, custodian or the like for it
or any substantial part of its property (which, continues undischarged and
unstayed for a period of 60 days or is consented to by Aleris or such
Subsidiary); or Aleris or any of its Subsidiaries makes a general assignment for
the benefit of creditors; or any corporate, limited liability company or similar
action is taken by Aleris or any of its Subsidiaries for the purpose of
effecting any of the foregoing; or

11.06 ERISA. An ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred and are continuing would reasonably be
expected to result in a Material Adverse Effect; or

11.07 Security Documents. (i) After the execution and delivery thereof, any
Security Document shall for any reason, other than pursuant to the terms
hereunder or thereunder (including as a result of a transaction permitted under
Section 10.02), fail to create a valid and perfected security interest with the
priority required by the Security Documents (subject to the Intercreditor
Agreement) in any Collateral purported to be covered thereby, except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Security Documents or
to file Uniform Commercial Code continuation statements and except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has been notified
and has not denied coverage, or (ii) any Security Document shall fail to remain
in full force or effect or any action shall be taken by any Credit Party to
discontinue or to assert the invalidity or unenforceability of any Security
Document; or

11.08 Guaranties. Any Guaranty at any time after its execution and delivery and
for any reason, other than as expressly permitted hereunder or thereunder, shall
fail to remain in full force or effect, or any action shall be taken by any
Credit Party to discontinue or to assert the invalidity or unenforceability of
any Guaranty, or any Guarantor shall deny or disaffirm in writing that it has
any further liability under the Guaranty to which it is a party; or

11.09 Judgments. One or more final judgments for the payment of money in an
aggregate amount in excess of $40,000,000 (in each case to the extent not
covered by third-party insurance as to which the insurer has been notified of
such judgment and does not deny

 

-183-



--------------------------------------------------------------------------------

coverage), shall be rendered against any Credit Party or any combination of
Credit Parties and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed,
satisfied or bonded; or

11.10 Subordination Provisions. The ABL Obligations shall cease to constitute
senior indebtedness under the subordination provisions of any document or
instrument evidencing any permitted Subordinated Indebtedness (including the
Indebtedness under the New Senior Subordinated Notes as evidenced by the New
Senior Subordinated Note Documents) or such subordination provision shall be
invalidated or otherwise cease, for any reason, to be valid, binding and
enforceable obligations of the parties thereto; or

11.11 Change of Control. A Change of Control shall occur; or

11.12 Intercreditor Agreement. The Intercreditor Agreement or any material
provision thereof shall cease to be in full force or effect other than as
expressly permitted hereunder or thereunder or as a result of satisfaction in
full of the Term Obligations;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to Aleris, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or the holder of any Note to enforce its claims against any Credit
Party (provided that, if an Event of Default specified in Section 11.05 shall
occur with respect to any Borrower, the result which would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitment terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately and any Commitment Commission shall
forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of (or Face Amount in the case of any outstanding B/A
Instrument) and any accrued interest in respect of all Revolving Loans and the
Notes evidencing such Revolving Loans and all other ABL Obligations owing with
respect thereto hereunder and thereunder to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Credit Party;
(iii) terminate any Letter of Credit which may be terminated in accordance with
its terms; (iv) direct the U.S. Borrowers to pay (and the U.S. Borrowers jointly
and severally agree that upon receipt of such notice, or upon the occurrence of
an Event of Default specified in Section 11.05 with respect to any Borrower, it
will pay) to the Collateral Agent at the Payment Office such additional amount
of cash or Cash Equivalents, to be held as security by the Collateral Agent, as
is equal to the aggregate Stated Amount of all Letters of Credit issued for the
account of the U.S. Borrowers and then outstanding; (v) enforce, as Collateral
Agent, all of the Liens and security interests created pursuant to the Security
Documents securing ABL Obligations owing to the Lenders; and (vi) apply any cash
collateral held by the Administrative Agent pursuant to Section 5.02 to the
repayment of the ABL Obligations owing to the Lenders.

Solely for the purposes of determining whether an Event of Default has occurred
under Section 11.04, Section 11.05, Section 11.06, and Section 11.09, any
reference in any such paragraph to any Subsidiary shall be deemed not to include
any Immaterial Subsidiary affected by any event or circumstance referred to in
such Section; provided that if it is necessary to

 

-184-



--------------------------------------------------------------------------------

exclude more than one Subsidiary from Section 11.04, Section 11.05,
Section 11.06 and Section 11.09, as the case may be, pursuant to this paragraph
in order to avoid an Event of Default thereunder, all excluded Subsidiaries
shall be considered to be a single consolidated Subsidiary for purposes of
determining whether the condition specified above is satisfied.

SECTION 12. The Administrative Agent.

12.01 Appointment. (a) The Lenders hereby irrevocably designate and appoint DBNY
as Administrative Agent (for purposes of this Section 12 and Section 13.01 (and
all guarantees of obligations pursuant to said Sections, and for purposes of the
Security Documents), the term “Administrative Agent” will include each of
(x) DBNY (and any successor Collateral Agent or Collateral Agents) in its
capacity as Collateral Agent pursuant to the Security Documents and (y) DBAG, in
its capacity as the Canadian Administrative Agent, acting as such pursuant to
the terms of this Agreement to act as specified herein and in the other Credit
Documents). Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of such Note shall be deemed irrevocably to authorize,
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder by or through its officers, directors,
agents, employees or affiliates (it being understood and agreed, for avoidance
of doubt and without limiting the generality of the foregoing, that the
Administrative Agent shall be permitted to designate one of its affiliates to
perform the duties to be performed by the Administrative Agent hereunder
(x) with respect to Loans and Letters of Credit denominated in a currency other
than U.S. Dollars and (y) for purposes of holding any security granted by the
Canadian Borrowers or by any Affiliate or Subsidiary of the Canadian Borrowers
on property pursuant to the laws of any province of Canada to secure obligations
of the Canadian Borrowers or such Affiliate or Subsidiary, and the provisions of
this Section 12 shall apply to any such affiliates mutatis mutandis).

(b) For greater certainty, and without limiting the powers of the Collateral
Agent hereunder or under any of the other Credit Documents, each Lender (for its
benefit and the benefit of its affiliates), each Issuing Lender, the Canadian
Administrative Agent, the Collateral Agent and each other Agent (all such
Lenders (for their benefit and the benefit of their respective affiliates),
Issuing Lenders, Canadian Administrative Agent, Collateral Agent and other
Agents are collectively called, for purposes of this Section 12.01(b), the
“Quebec Secured Parties”) hereby acknowledges and agrees that DBAG shall, for
purposes of holding any security granted by the Canadian Borrowers or by any
Affiliate or Subsidiary of the Canadian Borrowers on property pursuant to the
laws of the Province of Quebec to secure obligations of the Canadian Borrowers
or such Affiliate or Subsidiary under any bond or debenture (the “Quebec Secured
Obligations”), be the holder of an irrevocable power of attorney (fondé de
pouvoir) (within the meaning of the Civil Code of Quebec) for all present and
future Quebec Secured Parties and holders of any bond or debenture. Each of the
Quebec Secured Parties, for itself and for all present and future affiliates
that are or may become Quebec Secured Parties hereby irrevocably constitutes, to
the extent necessary, DBAG as the holder of an irrevocable power of attorney
(fondé de pouvoir) (within the meaning of Article 2692 of the Civil Code of
Quebec) in order to

 

-185-



--------------------------------------------------------------------------------

hold security granted by any of the Canadian Borrowers or by any of their
Affiliates or Subsidiaries in the Province of Quebec to secure the Quebec
Secured Obligations. Furthermore, each of the Quebec Secured Parties hereby
appoints DBAG to act in the capacity of the holder and depositary of such bond
or debenture on its own behalf as Collateral Agent and for and on behalf and for
the benefit of all present and future Quebec Secured Parties. Each assignee (for
itself and for all present and future affiliates) of a Quebec Secured Party
shall be deemed to have confirmed and ratified the constitution of the
Collateral Agent as the holder of such irrevocable power of attorney (fondé de
pouvoir) by execution of the relevant Assignment and Assumption Agreement or
other relevant documentation relating to such assignment. Notwithstanding the
provisions of Section 32 of the An Act respecting the special powers of legal
persons (Quebec), DBAG may acquire and be the holder of any bond or debenture.
The Canadian Borrowers hereby acknowledge that such bond or debenture
constitutes a title of indebtedness, as such term is used in Article 2692 of the
Civil Code of Quebec.

12.02 Nature of Duties. (a) The Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by them hereunder or under any other Credit Document or
in connection herewith or therewith, unless caused by their gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). The duties of the Administrative Agent shall
be mechanical and administrative in nature; the Administrative Agent shall not
have by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Syndication Agent, the Co-Documentation Agents,
the Joint Lead Arrangers and the Joint Book Running Managers are named as such
for recognition purposes only, and in their respective capacities as such shall
have no powers, duties, responsibilities or liabilities with respect to this
Agreement or the other Credit Documents or the transactions contemplated hereby
and thereby; it being understood and agreed that the Syndication Agent, the
Co-Documentation Agents, the Joint Lead Arrangers and the Joint Book Running
Managers shall each be entitled to all indemnification and reimbursement rights
in favor of the Administrative Agent (to the same extent as provided for the
Administrative Agent) as, and to the extent, provided for under Sections 12.06
and 13.01 (which provisions shall be deemed incorporated by reference herein).
Without limitation of the foregoing, neither the Syndication Agent, the
Co-Documentation Agents, the Joint Lead Arrangers, nor the Joint Book Running
Managers shall, solely by reason of this Agreement or any other Credit
Documents, have any fiduciary relationship in respect of any Lender or any other
Person.

12.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of Aleris
and its Subsidiaries in connection with the making

 

-186-



--------------------------------------------------------------------------------

and the continuance of the Loans and Letters of Credit and the taking or not
taking of any action in connection herewith and (ii) its own appraisal of the
creditworthiness of Aleris and its Subsidiaries and, except as expressly
provided in this Agreement, the Administrative Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or
the issuance of any Letter of Credit or at any time or times thereafter. The
Administrative Agent shall not be responsible to any Lender or the holder of any
Note for any recitals, statements, information, representations or warranties
herein or in any document, certificate or other writing delivered in connection
herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of Aleris or
any of its Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of Aleris or
any of its Subsidiaries or the existence or possible existence of any Default or
Event of Default.

12.04 Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

12.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

12.06 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrowers, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Credit Document (including, without limitation, any account control agreements
entered into pursuant to any Security Agreement) or in any way relating to or
arising out of this Agreement or any other Credit Document (including, without
limitation, any account control agreements entered into pursuant to any Security
Agreement); provided that no Lender shall be liable for any portion of

 

-187-



--------------------------------------------------------------------------------

such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

12.07 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans, or issue or participate in Letters of Credit, under
this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender,” “Required Lenders,” “holders of Notes” or any similar terms shall,
unless the context clearly indicates otherwise, include the Administrative Agent
in its individual capacity. The Administrative Agent and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of
banking, investment banking, trust or other business with, or provide debt
financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.08 Holders. The Borrowers and the Administrative Agent shall deem and treat
the payee of any Note as the owner thereof for all purposes hereof unless and
until a written notice of the assignment, transfer or endorsement thereof, as
the case may be, together with the relevant Assignment and Assumption Agreement
shall have been filed with the Administrative Agent or the Canadian
Administrative Agent, as applicable. Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

12.09 Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its functions and duties hereunder and/or
under the other Credit Documents at any time by giving 20 Business Days’ prior
written notice to the Lenders and, unless an Event of Default under
Section 11.05 then exists, Aleris. Any such resignation by the Administrative
Agent hereunder shall also constitute its resignation as an Issuing Lender and
Swingline Lender, in which case the Administrative Agent (x) shall not be
required to issue any further Letters of Credit or make any additional Swingline
Loans hereunder and (y) shall maintain all of its rights as Issuing Lender or
Swingline Lender, as the case may be, with respect to any Letter of Credit
issued by it, or Swingline Loans made by it, prior to the date of such
resignation. Such resignation shall take effect upon the appointment of a
successor Administrative Agent, Canadian Administrative Agent or Collateral
Agent, as applicable, pursuant to clauses (b) and (c) below or as otherwise
provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent, Canadian
Administrative Agent or Collateral Agent, as applicable, hereunder or thereunder
who shall be a commercial bank or trust company reasonably acceptable to Aleris,
which acceptance shall not be

 

-188-



--------------------------------------------------------------------------------

unreasonably withheld or delayed (provided that Aleris’ approval shall not be
required if an Event of Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 20 Business Day period, the resigning Administrative Agent, on behalf of
the Lenders and with the consent of Aleris (which consent shall not be
unreasonably withheld or delayed, provided that Aleris’ consent shall not be
required if an Event of Default then exists), shall then appoint a successor
Administrative Agent who shall serve as Administrative Agent hereunder until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided in clause (b) above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 45th Business Day after the date on which such notice of
resignation was given by the resigning Administrative Agent, the Administrative
Agent’s resignation shall become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder and/or
under any other Credit Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided in clause (b) above.

(e) Upon the resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.

12.10 Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Lenders (or any authorized sub-group thereof) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. The
Collateral Agent is hereby authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time prior to an Event of Default, to take any action with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent to release any Lien
granted to or held by the Collateral Agent upon any Collateral (i) upon
termination of the Commitments and payment and satisfaction of all of the ABL
Obligations at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than any Credit Party) upon the sale or other disposition thereof in compliance
with Section 10.02, (iii) upon the request of the Borrowers, so long as the fair
market value of any Collateral released in any Fiscal Year pursuant to this
Section 12.10(b)(iii) does not exceed $5,000,000, (iv)

 

-189-



--------------------------------------------------------------------------------

if approved, authorized or ratified in writing by the Required Lenders (or all
of the Lenders hereunder, to the extent required by Section 13.12), (v) as
otherwise may be expressly provided in the relevant Security Documents or
(vi) to the extent the property constituting such Collateral is owned by any
Guarantor, upon the release of the Guarantor from its obligations under its
Guaranty in accordance with the terms of this Agreement. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 12.10(b).

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

(d) In no event will the Collateral Agent be replaced hereunder (or under any of
the other Credit Documents) unless agreed to by the Administrative Agent and the
Collateral Agent.

(e) Each Lender authorizes and directs the Collateral Agent and the
Administrative Agent to enter into the intercreditor agreements and related
documents in respect of (i) Secured Hedging Agreements and (ii) Term Loan Pari
Passu Lien Obligations.

12.11 Amendments to Guaranties and Security Documents on the Restatement
Effective Date. By their execution and delivery hereof, the Lenders party hereto
hereby authorize and direct the Administrative Agent and the Collateral Agent to
enter into the Credit Document Acknowledgment and Amendment in substantially the
form of Exhibit G-4 hereto.

12.12 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

 

-190-



--------------------------------------------------------------------------------

SECTION 13. Miscellaneous.

13.01 Payment of Expenses, etc.The U.S. Credit Parties hereby jointly and
severally agree to: (i) pay all reasonable documented out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates (including, without
limitation, the reasonable fees and disbursements of White & Case LLP and the
Administrative Agent’s other counsel and consultants) in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein and any amendment, waiver or consent relating hereto or thereto, and of
the Administrative Agent and its Affiliates in connection with its or their
syndication efforts with respect to this Agreement; (ii) pay all reasonable
documented out-of-pocket costs and expenses of the Administrative Agent and,
after the occurrence of an Event of Default, each of the Issuing Lenders and
Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the reasonable fees and disbursements of counsel and
consultants for the Administrative Agent and, after the occurrence of an Event
of Default, no more than one outside law firm retained by the Issuing Lenders
and Lenders; (iii) pay and hold the Administrative Agent, each of the Issuing
Lenders and each of the Lenders harmless from and against any and all present
and future stamp, documentary transfer, sales and use, value added, excise and
other similar taxes with respect to the foregoing matters, the performance of
any obligation under this Agreement or any other Credit Document or any payment
thereunder, and save the Administrative Agent, each of the Issuing Lenders and
each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to the Administrative Agent, such Issuing Lender or such Lender) to
pay such taxes; and (iv) indemnify each Agent, each Issuing Lender and each
Lender, and each of their respective officers, directors, employees,
representatives, agents, Affiliates, trustees and investment advisors (each, an
“Indemnitee”, and collectively, the “Indemnitees”) from and hold each of them
harmless against any and all liabilities, obligations (including Remedial
Actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ and consultants’
fees and disbursements) incurred by, imposed on or assessed against any of them
as a result of, or arising out of, or in any way related to, or by reason of,
(a) any investigation, litigation or other proceeding (whether or not any
Indemnitee is a party thereto and whether or not such investigation, litigation
or other proceeding is brought by or on behalf of any Credit Party) related to
the entering into and/or performance of this Agreement or any other Credit
Document or the use of any Letter of Credit or the proceeds of any Loans
hereunder or the consummation of the Transaction or any other transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents (but
excluding any losses, liabilities, claims, damages or expenses to the extent
(w) incurred by reason of the gross negligence, bad faith or willful misconduct
of the applicable Indemnitee (as determined by a court of competent jurisdiction
in a final and non-appealable decision), (x) brought solely by an Affiliate of
such Indemnitee, (y) resulting from a breach of the Credit Documents by such
Indemnitee or (z) relating solely to disputes among Indemnitees and not
involving the Sponsor, the Borrower or any of their Affiliates, or (b) the
actual or alleged presence of Hazardous Materials in the air, surface water or
groundwater or on the surface or subsurface of any Real

 

-191-



--------------------------------------------------------------------------------

Property at any time owned, leased or operated by Aleris or any of its
Subsidiaries, the generation, storage, transportation, handling or disposal of
Hazardous Materials by Aleris or any of its Subsidiaries at any location,
whether or not owned, leased or operated by Aleris or any of its Subsidiaries,
the non-compliance by Aleris or any of its Subsidiaries with any Environmental
Law (including applicable permits thereunder) applicable to any Real Property,
or any Environmental Claim asserted against Aleris, any of its Subsidiaries or
any Real Property at any time owned, leased or operated by Aleris or any of its
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel for the Administrative Agent and no more than one
outside law firm retained by the Issuing Lenders and the Lenders and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent (v) incurred by reason of the gross negligence, bad faith
or willful misconduct of the applicable Indemnitee (as determined by a court of
competent jurisdiction in a final and non-appealable decision), (w) brought
solely by an Affiliate of such Indemnitee, (x) resulting from a breach of the
Credit Documents by such Indemnitee, (y) relating solely to disputes among
Indemnitees and not involving the Sponsor, the Borrowers or any of their
Affiliates or (z) resulting solely from acts or omissions by Persons other than
Aleris and its Subsidiaries with respect to the applicable Real Property after
the Administrative Agent sells the respective Real Property pursuant to a
foreclosure or has accepted a deed in lieu of foreclosure. To the extent that
the undertaking to indemnify, pay or hold harmless the Administrative Agent, any
Issuing Lender or any Lender set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrowers
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law. No party
to this Agreement shall be responsible or liable to any other party to this
Agreement (or any such party’s Affiliates, officers, directors, employees,
representatives, Agents or investment advisors) for (and each such party hereby
waives) any indirect, special, punitive or consequential damages (including,
without limitation, any loss of profits, business or anticipated savings) which
may be alleged as a result of the Credit Documents or the transactions
contemplated hereby and thereby.

13.02 Right of Setoff. (a) In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by Affiliates, branches and agencies of
the Administrative Agent, such Issuing Lender or such Lender wherever located)
to or for the credit or the account of Aleris or any of its Subsidiaries against
and on account of the ABL Obligations and liabilities of the Credit Parties to
the Administrative Agent, such Issuing Lender or such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in ABL Obligations purchased by such Lender pursuant
to Section 13.06(b), and all other claims of any nature or description arising
out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not the Administrative Agent, such Issuing Lender or
such Lender shall have made any demand hereunder and although said ABL
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured, provided, however, that none of the

 

-192-



--------------------------------------------------------------------------------

Administrative Agent, any Issuing Lender or any Lender may offset amounts
(i) owed by it to the Canadian Credit Parties (or any of their Subsidiaries)
against amounts owed to such Person by the U.S. Credit Parties (except in
respect of the U.S. Credit Parties’ guaranties of the Canadian Credit Parties)
or the European Credit Parties and (ii) owed by it to the European Credit
Parties (or any of their Subsidiaries) against amounts owed to such Person by
the U.S. Credit Parties (except in respect of the U.S. Credit Parties’
guaranties of the European Credit Parties) or the Canadian Credit Parties.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER ABL OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER, ISSUING LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE
A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE
ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR
ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE
EXTENT REQUIRED BY SECTION 13.12 OF THIS AGREEMENT, ALL OF THE LENDERS AND THE
ISSUING LENDERS, OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER ABL OBLIGATIONS HEREUNDER, AND ANY
ATTEMPTED EXERCISE BY ANY LENDER, ISSUING LENDER OR THE ADMINISTRATIVE AGENT OF
ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS, ISSUING
LENDER OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION
(b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS, THE ISSUING LENDERS
AND THE ADMINISTRATIVE AGENT HEREUNDER.

13.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, to such Credit
Party c/o Aleris at 25825 Science Park Drive, Suite 400, Beachwood, OH 41122,
Attention: General Counsel, Telephone No.: (216) 910-3400, Telecopier:
(216) 910-3650, at the address specified opposite its signature below or in the
other relevant Credit Documents; if to any Lender or any Issuing Lender, at its
address specified on Schedule II; and if to the Administrative Agent, at the
Notice Office. All such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Administrative Agent
and Aleris shall not be effective until received by the Administrative Agent or
Aleris, as the case may be. Each party hereto may change its information for
notices and other communications hereunder by providing notice of such change to
each other party hereto in accordance with this Section 13.03.

 

-193-



--------------------------------------------------------------------------------

13.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns permitted hereby of the parties hereto;
provided, however, that no Borrower may assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of all of
the Lenders and, no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 13.04 (or as
provided in Section 2.13). Any Lender may grant participations in its rights
hereunder, provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the applicable
Borrower, the Agents, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (D) the participant shall not constitute a
“Lender” hereunder, (E) any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and (F) no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend or postpone the final
scheduled maturity or any date fixed for any scheduled repayment of principal
of, or interest on, the Commitments and/or Loans (or Letters of Credit) that are
being participated in by such participant, (ii) reduce the rate or extend the
time of payment of interest or Fees thereon (except in connection with a waiver
of applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that
waivers or modifications of conditions, precedent, covenants, Defaults or Events
of Default or of a mandatory prepayment or mandatory reduction in the Total
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment (or the available portion thereof) or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (iii) consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement or (iv) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) supporting the Loans or Letters of Credit hereunder in which such
participant is participating. In the case of any such participation, (A) the
participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrowers hereunder shall be determined as if such Lender had not sold such
participation and (B) following a Conversion Event each Participant shall be
entitled to receive from relevant Borrowers any incremental costs and
indemnities (including, without limitation, pursuant to Section 2.10, 2.11 and
3.06, and 5.04) directly from the Borrowers to the same extent as if it were the
direct Lender as to which its interests were assigned after the occurrence of a
Conversion Event as opposed to a participant therein, which incremental costs
shall be calculated without regard to Section 2.12. A participant shall not be
entitled to receive any greater payment under Section 2.10, 2.11, 3.06 or 5.04
than what the applicable Lender would have been entitled to receive with respect
to the participation sold to such participant. A participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.04 unless the relevant Borrower is notified of the

 

-194-



--------------------------------------------------------------------------------

participation sold to such participant and such participant agrees, for the
benefit of such Borrower, to comply with Section 5.04 as though it were a
Lender.

(b) Subject to clauses (c) and (d) below, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitments and related outstanding ABL Obligations (or, if the Commitments with
respect to the relevant Tranche have terminated, outstanding ABL Obligations)
hereunder to (i)(A) its parent company and/or any Affiliate of such Lender which
is at least 50% owned by such Lender or its parent company or (B) to one or more
other Lenders or any Affiliate of any such other Lender which is at least 50%
owned by such other Lender or its parent company (provided that any fund that
invests in loans and is managed or advised by the same investment advisor of
another fund which is a Lender (or by an Affiliate of such investment advisor)
shall be treated as an Affiliate of such other Lender for the purposes of this
sub-clause (x)(i)(B)), or (ii) in the case of any Lender that is a fund that
invests in loans, any other fund that invests in loans and is managed or advised
by the same investment advisor of any Lender or by an Affiliate of such
investment advisor or (y) assign all, or if less than all, a portion equal to at
least $5,000,000 (for such purposes, using the Dollar Equivalent of any
Non-Dollar Denominated Loans), in each case in the aggregate for the assigning
Lender or assigning Lenders of such Commitments and related outstanding ABL
Obligations (or, if the Commitments with respect to the relevant Tranche have
terminated, outstanding ABL Obligations) hereunder to one or more Eligible
Transferees (treating any funds that invest in loans and are managed or advised
by the same investment advisor or by an Affiliate of such investment advisor as
a single Eligible Transferee), each of which Eligible Transferees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (i) so long as no Significant Event of Default then
exists and no Conversion Event has occurred, any assignment of all or any
portion of the Canadian Commitment of any Lender pursuant to clause (x) or
(y) above shall be only to a Person who is a Canadian Resident complying with
the relevant requirements of Section 2.17, (ii) at such time, Schedule I-A shall
be deemed modified to reflect the Commitments (and, if an assignment of all or
any portion of the Canadian Commitment is being made, Schedule I-B shall be
deemed modified to reflect the new Canadian Lender) and/or outstanding Loans, as
the case may be, of such new Lender and of the existing Lenders, (iii) upon the
surrender of the relevant Notes by the assigning Lender (or, upon such assigning
Lender’s indemnifying the respective Borrower or Borrowers for any lost Note
pursuant to a customary indemnification agreement) new Notes will be issued, at
the relevant Borrower’s expense, to such new Lender and to the assigning Lender
upon the request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iv) so long as no Significant Event of
Default with respect to Aleris then exists the consent of Aleris in each case
shall be required in connection with any such assignment pursuant to clause
(y) above (each of which consents shall not be unreasonably withheld or
delayed), (v) the consent of the Administrative Agent (or if an assignment of
any Canadian Commitment or related outstandings, the Canadian Administrative
Agent), each Swingline Lender and each Issuing Lender (for the respective
Tranche) shall be required in connection with any assignment of a Commitment to
an Eligible Transferee pursuant to clause (y) above (which consents shall not be
unreasonably withheld or delayed), (vi) the Administrative Agent shall receive
at the time of each such assignment, from the assigning or assignee Lender, the
payment of a non-refundable assignment fee of $3,500, (vii) no such transfer or
assignment will be effective until recorded by the

 

-195-



--------------------------------------------------------------------------------

Administrative Agent on the Register pursuant to Section 13.15 and (viii) unless
a Significant Event of Default with respect to Aleris has occurred and is
continuing, no Lender may assign its Commitments or Loans to a Disqualified
Lender. To the extent of any assignment pursuant to this Section 13.04(b), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments and outstanding Loans. At the time of each assignment
pursuant to this Section 13.04(b) to a Person which is not already a Lender
hereunder (other than a Canadian Lender in its capacity solely as a Lender to
the Canadian Borrowers), the respective assignee Lender shall, to the extent
legally entitled to do so, provide to Aleris the appropriate Internal Revenue
Service Forms and necessary attachments (and, if applicable, a
Section 5.04(b)(ii) Certificate) described in Section 5.04(b). At the time of
each assignment pursuant to this Section 13.04(b) to a Person which is not
already a Canadian Lender hereunder, the respective assignee shall, to the
extent legally entitled to do so, provide the documents required by
Section 2.17(a) and shall, to the extent it is legally entitled to do so,
represent that it is a Canadian Resident. To the extent that prior to the
occurrence of a Conversion Event an assignment of all or any portion of a
Lender’s Commitments and related outstanding ABL Obligations pursuant to
Section 2.13 or this Section 13.04(b) would, at the time of such assignment,
result in amounts payable under Section 2.10, 3.06 or 5.04 (other than excess
costs paid in respect of Canadian Borrower Obligations or European Borrower
Obligations under Section 5.04 with respect to assignments effected when a
Significant Event of Default exists, or after a Conversion Event has occurred)
that exceed the respective amounts that would be payable by the Borrowers at
such time to the respective assigning Lender under such Sections in the absence
of such assignment, then the Borrowers shall not be obligated to pay such excess
amount (although the Borrowers, in accordance with and pursuant to the other
provisions of this Agreement, shall be obligated to pay any other excess amounts
or increased costs of the type described above resulting from changes in any
applicable law, treaty, governmental rule, regulation, guidelines or order, or
in the interpretation thereof, after the date of the respective assignment;
provided, however, that the preceding clause shall not apply to the portion of
such excess amounts or increased costs required to be paid by the Borrowers to
the extent the Borrowers would have been required to pay additional amounts
pursuant to Section 2.10, 3.06 or 5.04 irrespective of such change in such
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof). Any assignment or transfer by a Lender of its
rights or obligations under this Agreement that does not comply with this
Section 13.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 13.04(a).

(c) In the event of an assignment or transfer of U.S./European Commitments or
under the U.S/European Tranche including Restricted Sub-Participations (but not
including participations that are not Restricted Sub-Participations), so long as
no Significant Event of Default then exists and no Conversion Event has
theretofore occurred, the assignee Lender shall make the representations in the
Assignment and Assumption Agreement as to whether it is a Swiss Qualifying Bank
on the effective date of the respective assignment, and if it represents that it
is a Swiss Qualifying Bank and if such assignee Lender is not incorporated in an
OECD country at such time, so long as no Significant Event of Default then
exists and no Conversion Event has theretofore occurred, Aleris has the right
prior to the transfer to request that such new Lender provide to it a written
confirmation signed by the Swiss Federal Tax Administration that it is a bank as
per explanatory note of the Swiss Federal Tax Administration No. S-02.123(9.86)
as amended from time to time. If the assignee Lender is not a Swiss Qualifying
Bank and there

 

-196-



--------------------------------------------------------------------------------

is reasonable doubt as to whether such assignee Lender counts as one or several
Lenders, Aleris has the right (unless a Significant Event of Default then exists
or a Conversion Event has theretofore occurred) prior to the transfer to request
that such assignee Lender provide to it a written confirmation signed by the
Swiss Federal Tax Administration that such assignee Lender counts as one (or
several, as the case may be) Swiss Non-Qualifying Bank. In the event that the
respective assignee (or participant pursuant to a Restricted Sub-Participation)
in respect of U.S./European Commitments (or related outstandings to the European
Borrower) is unable or unwilling to represent that it is a Swiss Qualifying
Bank, then, unless a Significant Event of Default is in existence or a
Conversion Event has occurred, the consent of the Administrative Agent and
Aleris shall be required to effect the respective assignment or Restricted
Sub-Participation (which consents shall not be unreasonably withheld or
delayed); provided that no such consent shall be given by Aleris if, after
giving effect to the respective assignment or Restricted Sub-Participation, the
number of Lenders to the European Borrower or holders of Restricted
Sub-Participations pursuant to extensions of credit to European Borrower under
this Credit Agreement which are Swiss Non-Qualifying Banks would exceed 10.

(d) Any Lender which enters into an assignment, transfer or Restricted
Sub-Participation (but not including (x) assignments effected in accordance with
the relevant requirements of Sections 13.04(b) and (c), and (y) participations
that are not Restricted Sub-Participations) of its U.S./European Commitment or
any outstanding under the U.S./European Tranche shall ensure that:

(i) the terms of such assignment, transfer or sub-participation agreement
prohibit the new Lender or sub-participant from entering into further
assignment, transfer or sub-participation agreements (in relation to the rights
between it and such Lender) and assigning or granting any interest over the
assignment, transfer or sub-participation agreement, except in each case to a
person who is a Swiss Qualifying Bank;

(ii) the new Lender or sub-participant enters into a unilateral undertaking in
favor of each Lender and each Credit Party incorporated in Switzerland to abide
by the terms included in the assignment, transfer or sub-participation agreement
to reflect sub-clause (i) above;

(iii) the terms of such assignment, transfer or sub-participation agreement
oblige the new Lender or sub-participant, in respect of any further assignment,
transfer or sub-participation, assignment or grant, to include a term identical
to the provisions of this Sections 13.04(c) and (d) mutatis mutandis, including
a requirement that any further new Lender or sub-participant, assignee or
grantee enters into such undertaking; and

(iv) the identity of the new Lender or sub-participant is permitted to be
disclosed to the Swiss Federal Tax Administration by the European Borrower (if
requested by the Swiss Federal Tax Administration to do so).

(e) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes (other than Canadian Revolving Loans and/or Canadian
Revolving Notes) hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without

 

-197-



--------------------------------------------------------------------------------

the consent of the Administrative Agent or Aleris), any Lender which is a fund
may pledge all or any portion of its Loans and Notes to its trustee or to a
collateral agent providing credit or credit support to such Lender in support of
its obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be. No pledge pursuant to this clause (e) shall
release the transferor Lender from any of its obligations hereunder or
substitute any such pledgee for such Lender as a party hereto.

(f) In the event that any Lender shall become a Defaulting Lender or S&P,
Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the case
of Lenders that are insurance companies (or Best’s Insurance Reports, if such
insurance company is not rated by Insurance Watch Ratings Service)) shall
downgrade the long term certificate deposit ratings of such Lender, and the
resulting ratings shall be below BBB-, Baa3 and C (or BB, in the case of a
Lender that is an insurance company (or B, in the case of an insurance company
not rated by InsuranceWatch Ratings Service)) (or, with respect to any Lender
that is not rated by any such ratings service or provider, the Issuing Lenders,
the Swingline Lenders or DBNY (in the case of any Specified Foreign Currency
Loans) shall have reasonably determined that there has occurred a material
adverse change in the financial condition of any such Lender, or a material
impairment of the ability of any such Lender to perform its obligations
hereunder, as compared to such condition or ability as of the date that any such
Lender became a Lender) then an Issuing Lender, a Swingline Lender or DBNY (in
the case of any Specified Foreign Currency Loans) shall have the right, but not
the obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in Section 13.04(b)), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in Section 13.04(b)) all its
interests, rights and obligations in respect of its Commitments and Loans to
such assignee; provided, however, that (i) no such assignment shall conflict
with any law, rule and regulation or order of any Governmental Authority and
(ii) such Issuing Lender or Swingline Lender, DBNY (in the case of any Specified
Foreign Currency Loans) or such assignee, as the case may be, shall pay to such
Lender in immediately available funds on the date of such assignment the
principal of and interest accrued to the date of payment on the Loans made by
such Lender hereunder and all other amounts accrued for such Lender’s account or
owed to it hereunder.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between any Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing

 

-198-



--------------------------------------------------------------------------------

Lender or any Lender to any other or further action in any circumstances without
notice or demand.

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of any Borrower in respect of any ABL Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the ABL Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Commission or Letter of Credit Fees, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such ABL Obligations then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the ABL Obligations of the respective Credit Party
to such Lenders in such amount as shall result in a proportional participation
by all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by Aleris to the
Lenders); provided that (i) if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either Aleris or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Aleris shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Administrative Agent or
the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) Aleris shall provide to the Administrative Agent and the
Lenders financial statements and any other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP and (ii) to the extent expressly provided herein,
certain calculations shall be made on a Pro Forma Basis.

 

-199-



--------------------------------------------------------------------------------

(b) All computations of interest, Commitment Commission and other Fees (other
than Drawing Fees) hereunder shall be made on the basis of a year of 360 days
(or in the case of Base Rate Loans (and other amounts owing hereunder or under
any other Credit Document determined by reference to the Base Rate is
applicable) 365 or 366 days, as the case may be) for the actual number of days
(including the first day but excluding the last day; except that in the case of
Letter of Credit Fees and Facing Fees, the last day shall be included) occurring
in the period for which such interest, Commitment Commission or Fees are
payable.

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
CERTAIN OF THE OTHER CREDIT DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO
CONFLICTS OF LAWS RULES AND PRINCIPLES THEREUNDER). ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT. EACH BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH OF THE EUROPEAN BORROWER AND THE CANADIAN BORROWER HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS ALERIS, WITH OFFICES ON THE DATE
HEREOF AT THE ADDRESS SPECIFIED OPPOSITE ITS SIGNATURE BELOW, AS ITS AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. IF FOR ANY REASON SUCH AUTHORIZED DESIGNEE, APPOINTEE AND AGENT
SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH OF THE EUROPEAN BORROWER AND
THE CANADIAN BORROWER AGREES TO DESIGNATE A NEW AUTHORIZED DESIGNEE, APPOINTEE
AND AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT. EACH
BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER ANY BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN
ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER ANY BORROWER. EACH BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH BORROWER AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER

 

-200-



--------------------------------------------------------------------------------

SUCH MAILING. EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY BORROWER IN ANY
OTHER JURISDICTION.

(b) EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with Aleris and the Administrative Agent.

13.10 Effectiveness. This Agreement (as amended and restated) shall become
effective on the date (the “Restatement Effective Date”) on which (i) each
Borrower, the Administrative Agent, each Lender with a Commitment, (which shall
include the Required Lenders (determined immediately before the occurrence of
the Restatement Effective Date and without giving effect thereto)) shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered the same (including by way of facsimile transmission) to
the Administrative Agent at the Notice Office (or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at the Notice Office that the same
has been signed and mailed to it); it being understood that any Existing Lender
which does not execute a counterpart hereof shall be replaced in accordance with
the provisions of Section 13.12(d) and (ii) the conditions contained in
Section 6 are met to the reasonable satisfaction of the Administrative Agent.
Unless the Administrative Agent has received actual notice from any Lender that
the conditions contained in Section 6 have not been met to its satisfaction,
upon the satisfaction of the condition described in clause (i) of the
immediately preceding sentence and upon the Administrative Agent’s good faith
determination that the conditions described in clause (ii) of the immediately
preceding

 

-201-



--------------------------------------------------------------------------------

sentence have been met, then the Restatement Effective Date shall have been
deemed to have occurred, regardless of any subsequent determination that one or
more of the conditions thereto had not been met (although the occurrence of the
Restatement Effective Date shall not release the Borrowers from any liability
for failure to satisfy one or more of the applicable conditions contained in
Section 7). The Administrative Agent will give each Lender prompt written notice
of the occurrence of the Restatement Effective Date.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed or waived unless such
change or waiver is in writing signed by the respective Credit Parties party
hereto or thereto and the Required Lenders (although additional parties may be
added to (and annexes may be modified to reflect such additions), and
Subsidiaries of Aleris (other than the European Borrower and Aleris Canada) may
be released from, this Agreement, the Guaranties and the Security Documents in
accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change or waiver shall, without the consent of each Lender (other than a
Defaulting Lender) (with ABL Obligations being directly affected in the case of
following clause (i)), (i) extend or postpone the final scheduled maturity or
any date fixed for any scheduled repayment of principal of any Loan or Note,
extend the duration of any Interest Period for a Euro Rate Loan or an Other
Foreign Currency Denominated Loan beyond six months or extend the stated
expiration date of any Letter of Credit beyond the Final Maturity Date, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with the waiver of applicability of any post-default
increase in interest rates), or reduce the principal amount thereof,
(ii) release all or substantially all of the Collateral (except as expressly
provided in the Credit Documents) under all the Security Documents, (iii) amend,
modify or waive any provision of this Section 13.12(a) (except for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Commitments on the Restatement Effective Date),
(iv) reduce the percentage specified in the definition of Required Lenders or
Supermajority Lenders (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders and Supermajority
Lenders on substantially the same basis as the extensions of Commitments are
included on the Restatement Effective Date), (v) with respect to any payment to
be made to a given Tranche, amend or modify the provisions of this Agreement in
a manner that would by its terms alter the pro rata sharing of payments required
by this Agreement, without the prior written consent of each Lender adversely
affected thereby or (vi) consent to the assignment or transfer by any Borrower
of any of its rights and obligations under this Agreement; provided further,
that no such change or waiver shall (1) increase the Commitments of any Lender
over the amount thereof then in effect without the consent of such Lender (it
being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory prepayment or
mandatory reduction in the Total Commitment shall not constitute an increase of
the Commitment of any Lender, and that an increase in the available portion of
any Commitment of any Lender shall not constitute an increase of the Commitment
of such Lender), (2) without the consent of each

 

-202-



--------------------------------------------------------------------------------

Issuing Lender, amend, modify or waive any provision of Section 3 or alter its
rights or obligations with respect to Letters of Credit, (3) without the consent
of the Administrative Agent, amend, modify or waive any provision of Section 12
or any other provision of this Agreement as same relates to the rights or
obligations of the Administrative Agent, (4) without the consent of the
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, (5) without the consent of each Swingline
Lender, alter its rights or obligations with respect to Swingline Loans,
(6) without the consent of the Syndication Agent, either Co-Documentation Agent
or the Joint Lead Arrangers, amend, modify or waive any provision relating to
the rights or obligations of the Syndication Agent, either Co-Documentation
Agent or the Joint Lead Arrangers, as the case may be, (7) without the consent
of the Supermajority Lenders of the affected Tranche, amend the definition of
U.S. Borrowing Base, Canadian Borrowing Base or European Borrowing Base (or any
defined terms as used therein) as such definitions are set forth herein on the
Restatement Effective Date (or as same may be amended from time to time pursuant
to this clause (7)) in a manner which would have the effect of increasing
availability thereunder as determined in good faith by the Administrative Agent,
(8) without the consent of the Supermajority Lenders, increase the percentage of
the Borrowing Base for which Agent Advances may be made pursuant to
Section 2.01(f) or (9) without the consent of the Supermajority Lenders of the
affected Tranche, amend, modify or waive any provision of this Agreement in a
manner which would have a disproportionate effect on such Tranche (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Commitments on the Restatement Effective
Date). Notwithstanding the foregoing, Schedules XVI, XVII and XVIII may be
amended by the Administrative Agent in its Permitted Discretion.

(b) Notwithstanding anything to the contrary in this Section 13.12, (i) a
Guarantor or a Borrower (other than Aleris, the European Borrower or Aleris
Canada) shall automatically be released from its obligations hereunder and its
Guaranty shall be automatically released upon the consummation of any
transaction permitted hereunder and the application of the proceeds therefrom in
accordance with the provisions of this Agreement as a result of which such
Guarantor or Borrower ceases to be a Subsidiary of Aleris and (ii) so long as no
Event of Default has occurred and is continuing and a Responsible Officer of
Aleris certifies in an officer’s certificate to the Administrative Agent that a
Guarantor (A) is an Immaterial Subsidiary, and the release or such Guarantor
would not result in any Immaterial Subsidiary being required pursuant to
Section 9.12(e) to become a Credit Party hereunder (except to the extent that on
and as of the date of such release, one or more other Immaterial Subsidiaries
become Guarantors hereunder and the provisions of Section 9.12(e) are satisfied
upon giving effect to all such additions and releases), or (B) is a Restricted
Subsidiary which has been redesignated as an Unrestricted Subsidiary in
accordance with Section 9.16, then in the case of each of clauses (A) and (B),
the Administrative Agent shall promptly release such Guarantor from its
obligations hereunder and its Guaranty. In connection with any such release, the
Administrative Agent shall execute and deliver to any Guarantor or Borrower, at
such Guarantor’s or Borrower’s expense, all documents that such Guarantor or
Borrower shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to the preceding sentence of this
Section 13.12(b) shall be without recourse to or warranty by the Administrative
Agent.

 

-203-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Section 13.12, guarantees,
collateral security documents and related documents executed by Foreign
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Collateral Agent and may be amended and waived with the
consent of the Collateral Agent at the request of Aleris without the need to
obtain the consent of any other Lenders if such amendment or waiver is delivered
in order (i) to reflect local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Credit Documents.

(d) If, in connection with any proposed change or waiver of any of the
provisions of this Agreement as contemplated by clauses (i) through (v),
inclusive, of the first proviso to Section 13.12(a), the consent of the Required
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained, then Aleris shall have the right, so long
as all non-consenting Lenders whose individual consent is required are treated
as described in either clauses (A) or (B) below, to either (A) subject to
compliance with Sections 2.17 and 2.19, replace each such non-consenting Lender
or Lenders (or, at the option of Aleris if the respective Lender’s consent is
required with respect to less than all Tranches of Loans (or related
Commitments), to replace only the respective Tranche of Commitments and/or Loans
of the respective non-consenting Lender which gives rise to the need to obtain
such Lender’s individual consent) with one or more Replacement Lenders pursuant
to Section 2.13 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change or waiver or (B) terminate
each Tranche of such non-consenting Lender’s Commitment (if such Lender’s
consent is required as a result of such Tranche of its Commitment) and/or repay
each Tranche of outstanding Loans of such Lender which gave rise to the need to
obtain such Lender’s consent and/or cash collateralize its applicable L/C
Participation Percentage of the Letter of Credit Outstandings, in accordance
with Sections 4.02(b) and/or 5.01(b), provided that, unless the Commitments that
are terminated and Loans that are repaid pursuant to preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Commitments and/or outstanding Loans of existing Lenders
(who must have consented thereto), then in the case of any action pursuant to
preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto, provided further, that in
any event Aleris shall not have the right to replace a Lender, terminate its
Commitments or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 13.12(a).

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the ABL Obligations.

13.14 Domicile of Loans. Each Lender may, subject to Sections 2.17 and 2.19,
transfer and carry its Loans and/or participations in outstanding Letters of
Credit at, to or for the account of any office, Subsidiary or Affiliate of such
Lender. Notwithstanding anything to the contrary contained herein, to the extent
that a transfer of Loans and/or participations in outstanding Letters of Credit
pursuant to this Section 13.14 would, at the time of such transfer, result in
amounts payable under Section 2.10, 2.11, 3.06 or 5.04 that exceed the amounts
that

 

-204-



--------------------------------------------------------------------------------

would be payable by Borrowers under such sections to the relevant Lender prior
to such transfer, then the Borrowers shall not be obligated to pay such
increased costs (although the Borrowers shall be obligated to pay any other
excess amounts of the type described above resulting from changes in any
applicable law, treaty, governmental rule, regulation, guidelines or order, or
in the interpretation thereof, after the date of the respective transfer).

13.15 Register. Each Borrower hereby designates the relevant Administrative
Agent to serve as its agent, solely for purposes of this Section 13.15, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders,
the amount of any principal or interest due and payable with respect to such
Loans and each repayment in respect of the principal amount, and related
interest amounts of the Loans of each Lender. Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrowers’
obligations in respect of such Loans. With respect to any Lender, the transfer
of the Commitments of such Lender and the rights to the principal of, and
interest on, any Loan made pursuant to such Commitments shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Commitments and Loans and prior to such
recordation all amounts owing to the transferor with respect to such Commitments
and for Loans shall remain owing to the transferor. The registration of
assignment or transfer of all or part of any Commitments and Loans shall be
recorded by the Administrative Agent on the Register only upon the acceptance by
the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note (if any) evidencing such Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrowers jointly and severally agree to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15.

13.16 Confidentiality. (a) Each Lender agrees that it will not disclose without
the prior written consent of Aleris (other than to Affiliates of such Lender,
its employees, auditors, advisors or counsel or to another Lender if such Lender
or such Lender’s holding or parent company in its reasonable discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender) any information with respect to the Transaction, the
Permitted Holders, Aleris or any of its Subsidiaries which is now or in the
future furnished pursuant to this Agreement or any other Credit Document (other
than information that is available to such Lender on a nonconfidential basis
prior to such disclosure), provided that any Lender may disclose any such
information (i) as is or has become generally available to the public other than
by virtue of a breach of this Section 13.16(a) by the respective Lender, (ii) as
may be required in any report, statement or testimony required to be submitted
to any municipal, state or Federal regulatory body having jurisdiction over such
Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar regulatory organizations (whether in the United States or
elsewhere) or their successors, (iii) as may be required with respect to any
summons or

 

-205-



--------------------------------------------------------------------------------

subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (v) to the
Administrative Agent or the Collateral Agent, (vi) to any direct or indirect
contractual counterparty in any swap, hedge or similar agreement (or to any such
contractual counterparty’s professional advisor), so long as such contractual
counterparty (or such professional advisor) agrees to be bound by the provisions
of this Section 13.16, and (vii) to any pledgee under Section 13.04(e) or any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender, provided that such prospective transferee or
participant agrees to be bound by the confidentiality provisions contained in,
or provisions no less restrictive than, this Section 13.16. Any person required
to maintain the confidentiality of information as provided in this Section 13.16
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.

(b) Each Borrower hereby acknowledges and agrees that each Lender may share with
any of its Affiliates, and such Affiliates may share with such Lender, any
information related to Aleris or any of its Subsidiaries (including, without
limitation, any non-public customer information regarding the creditworthiness
of Aleris and its Subsidiaries), if such Lender or such Lender’s holding or
parent company in its reasonable discretion determines that any such party
should have access to such information provided such Persons shall be subject to
the provisions of this Section 13.16 to the same extent as such Lender.

13.17 INTERCREDITOR AGREEMENT. (a) EACH LENDER PARTY HERETO UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT (X) IT IS THE INTENTION OF THE PARTIES HERETO THAT
THE ABL OBLIGATIONS ARE INTENDED TO CONSTITUTE A DISTINCT AND SEPARATE CLASS
FROM THE TERM OBLIGATIONS, (Y) AS BETWEEN THE SECURED CREDITORS, IT IS THE
INTENTION OF THE PARTIES HERETO THAT THE ABL OBLIGATIONS (INCLUDING ALL
POST-PETITION INTEREST WITH RESPECT THERETO) (1) HAVE A FIRST PRIORITY SECURITY
INTEREST, AND THAT THE TERM OBLIGATIONS HAVE A SECOND PRIORITY SECURITY
INTEREST, IN ALL COLLATERAL OF THE U.S. CREDIT PARTIES CONSTITUTING ABL PRIORITY
COLLATERAL AND (2) HAVE A FIRST PRIORITY SECURITY INTEREST, AND THAT THE TERM
OBLIGATIONS HAVE NO SECURITY INTEREST, IN ALL COLLATERAL OF THE CANADIAN CREDIT
PARTIES AND THE EUROPEAN CREDIT PARTIES AND (Z) AS BETWEEN THE SECURED
CREDITORS, IT IS THE INTENTION OF THE PARTIES HERETO THAT THE TERM OBLIGATIONS
(INCLUDING ALL POST-PETITION INTEREST WITH RESPECT THERETO) (I) HAVE A FIRST
PRIORITY SECURITY INTEREST, AND THAT THE ABL OBLIGATIONS HAVE A SECOND PRIORITY
SECURITY INTEREST, IN ALL COLLATERAL OF THE U.S. CREDIT PARTIES CONSTITUTING
TERM PRIORITY COLLATERAL AND (2) HAVE A FIRST PRIORITY SECURITY INTEREST, AND
THAT THE ABL OBLIGATIONS HAVE NO SECURITY INTEREST, IN ALL COLLATERAL OF GERMAN
SUB-HOLDCO AND ITS SUBSIDIARIES. EACH LENDER FURTHER UNDERSTANDS, ACKNOWLEDGES
AND AGREES THAT THE PROVISIONS SETTING FORTH THE PRIORITIES AS BETWEEN THE
HOLDERS OF ABL OBLIGATIONS ON

 

-206-



--------------------------------------------------------------------------------

THE ONE HAND, AND THE HOLDERS OF TERM OBLIGATIONS, ON THE OTHER HAND, ARE SET
FORTH IN THE INTERCREDITOR AGREEMENT.

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE SECURITY DOCUMENTS AND THE INTERCREDITOR
AGREEMENT ON BEHALF OF THE LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL
DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF
THE SECURITY DOCUMENTS AND THE INTERCREDITOR AGREEMENT.

(c) THE PROVISIONS OF THIS SECTION 13.17 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO
THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER
THE ADMINISTRATIVE AGENT NOR THE COLLATERAL AGENT OR ANY OF ITS RESPECTIVE
AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT. EACH
LENDER IS FURTHER AWARE THAT THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
ARE ALSO ACTING IN AN AGENCY CAPACITY PURSUANT TO THE TERM CREDIT AGREEMENT, AND
EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION THERETO OR CAUSE OF ACTION
ARISING THEREFROM.

13.18 Aleris as Agent for the Borrowers. Each Borrower hereby irrevocably
appoints Aleris as its agent and attorney-in-fact for all purposes under this
Agreement and each other Credit Document, which appointment shall remain in full
force and effect unless and until the Administrative Agent shall have received
prior written notice signed by the applicable appointing Borrower that such
appointment has been revoked. Each Borrower hereby irrevocably appoints and
authorizes Aleris (i) to provide the Administrative Agent with all notices with
respect to Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this Agreement or any other Credit
Document and (ii) to take such action as Aleris deems appropriate on its behalf
to obtain Loans and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement and
the other Credit Documents.

13.19 Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States. The
parties hereto acknowledge and agree that the provisions of the various Security
Documents executed and delivered by the Credit Parties require that, among other
things, promissory notes executed by, and Equity Interests in, various Persons
owned by the applicable Credit Party be pledged, and delivered for pledge,
pursuant to the Security Documents. The parties hereto further acknowledge and
agree that each Credit Party shall be required to take all actions under the
laws of the jurisdiction in which such Credit Party is organized to create and
perfect all security interests granted pursuant to the various Security
Documents and to take all actions under the laws of the United States, Canada,
Switzerland, Germany, Belgium, France and England and any

 

-207-



--------------------------------------------------------------------------------

State, province or territory thereof to perfect the security interests in the
Equity Interests of, and promissory notes issued by, any Person organized under
the laws of said jurisdictions (in each case, to the extent said Equity
Interests or promissory notes are owned by any Credit Party). Except as provided
in the immediately preceding sentence, to the extent any Security Document
requires or provides for the pledge of promissory notes issued by, or Equity
Interests in, any Person organized under the laws of a jurisdiction other than
those specified in the immediately preceding sentence, it is acknowledged that,
as of the Restatement Effective Date, no actions have been required to be taken
to perfect, under local law of the jurisdiction of the Person who issued the
respective promissory notes or whose Equity Interests are pledged, under the
Security Documents. Aleris hereby agrees that, following any request by the
Administrative Agent or Required Lenders to do so, Aleris shall, and shall cause
its Subsidiaries to, take such actions under the local law of any jurisdiction
with respect to which such actions have not already been taken as are determined
by the Administrative Agent or Required Lenders to be necessary or desirable in
order to fully perfect, preserve or protect the security interests granted
pursuant to the various Security Documents under the laws of such jurisdictions.
If requested to do so pursuant to this Section 13.19, all such actions shall be
taken in accordance with the provisions of this Section 13.19 and Section 9.11
and within the time periods set forth therein. All conditions and
representations contained in this Agreement and the other Credit Documents shall
be deemed modified to the extent necessary to effect the foregoing and so that
same are not violated by reason of the failure to take actions under local law
(but only with respect to Equity Interest of, and promissory notes issued by,
Persons organized under laws of jurisdictions other than the United States,
Canada, Switzerland, Germany, Belgium, France and England and any State,
province or territory thereof) not required to be taken in accordance with the
provisions of this Section 13.19, provided that to the extent any representation
or warranty would not be true because the foregoing actions were not taken, the
respective representation of warranties shall be required to be true and correct
in all material respects at such time as the respective action is required to be
taken in accordance with the foregoing provisions of Section 9.11 and this
Section 13.19.

13.20 Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the parties hereto acknowledge
and agree that:

(a) Aleris and its Subsidiaries were not required to have filed (or cause to
have filed) on or prior to the Restatement Effective Date amendments to
financing statements (Form UCC-1) or any amendments to filings with the United
States Patent and Trademark Office or the United States Copyright Office
necessary to perfect the security interest purported to be created by the U.S.
Security Agreement or the U.S. Pledge Agreement, as applicable. Not later than
the 10th day after the Restatement Effective Date, Aleris and its Subsidiaries
shall have filed (or cause to have filed) all of such amendments to financing
statements (Form UCC-1) and any amendments to filings with the United States
Patent and Trademark Office or the United States Copyright Office necessary to
perfect the security interest purported to be created by the Security Documents.

(b) Aleris and its Subsidiaries shall be required to take the actions (if any)
specified in Schedule XV as promptly as practicable, and in any event within the
time

 

-208-



--------------------------------------------------------------------------------

periods set forth in Schedule XV. The provisions of Schedule XV shall be deemed
incorporated by reference herein as fully as if set forth herein in its
entirety.

All conditions precedent and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents), provided that (x) to the extent any representation and
warranty would not be true because the foregoing actions were not taken on the
Restatement Effective Date, the respective representation and warranty shall be
required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 13.20 and (y) all representations and
warranties relating to the Security Documents shall be required to be true
immediately after the actions required to be taken by this Section 13.20 have
been taken (or were required to be taken). The acceptance of the benefits of
each Credit Event shall constitute a representation, warranty and covenant by
Aleris to each of the Lenders that the actions required pursuant to this
Section 13.20 will be, or have been, taken within the relevant time periods
referred to in this Section 13.20 and that, at such time, all representations
and warranties contained in this Agreement and the other Credit Documents shall
then be true and correct without any modification pursuant to this
Section 13.20, and the parties hereto acknowledge and agree that the failure to
take any of the actions required above, within the relevant time periods
required above, shall give rise to an immediate Event of Default pursuant to
this Agreement.

13.21 The PATRIOT Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”) hereby
notifies the Borrowers that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrowers and the other Credit Parties and other information that will allow
such Lender to identify the Borrowers and the other Credit Parties in accordance
with the PATRIOT Act.

13.22 Judgment Currency. (a) The Credit Parties’ obligations hereunder and under
the other Credit Documents to make payments in any currency (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by any Agent or the respective Lender of the
full amount of the Obligation Currency expressed to be payable to the such Agent
or such Lender under this Agreement or the other Credit Documents. If for the
purpose of obtaining or enforcing judgment against any Credit Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the day
on which the judgment is given (such day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each

 

-209-



--------------------------------------------------------------------------------

Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate or exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining any rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

13.23 Abstract Acknowledgment of Indebtedness and Joint Creditorship.
(a) Notwithstanding any other provision of this Agreement, each Borrower hereby
irrevocably and unconditionally agrees and covenants with the Collateral Agent
by way of an abstract acknowledgment of indebtedness (abstraktes
Schuldversprechen) that it owes to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Creditors, sums equal to,
and in the currency of, each amount payable by such Borrower to each of the
Secured Creditors under each of the Secured Debt Agreements as and when that
amount falls due for payment under the relevant Secured Debt Agreement or would
have fallen due but for any discharge resulting from failure of another Secured
Creditor to take appropriate steps, in insolvency proceedings affecting such
Borrower, to preserve its entitlement to be paid that amount.

(b) Each Borrower undertakes to pay to the Collateral Agent upon first written
demand the amount payable by such Borrower to each of the Secured Creditors
under each of the Secured Debt Agreements as such amount has become due and
payable.

(c) The Collateral Agent has the independent right to demand and receive full or
partial payment of the amounts payable by each Borrower under this
Section 13.23, irrespective of any discharge of such Borrower’s obligation to
pay those amounts to the other Secured Creditors resulting from failure by them
to take appropriate steps, in insolvency proceedings affecting such Borrower, to
preserve their entitlement to be paid those amounts.

(d) Any amount due and payable by a Borrower to the Collateral Agent under this
Section 13.23 shall be decreased to the extent that the other Secured Creditors
have received (and are able to retain) payment in full of the corresponding
amount under the other provisions of the Secured Debt Agreements and any amount
due and payable by a Borrower to the other Secured Creditors under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 13.23; provided that no Borrower may consider its obligations
towards a Secured Creditor to be so discharged by virtue of any set-off,
counterclaim or similar defense that it may invoke vis-à-vis the Collateral
Agent.

(e) The rights of the Secured Creditors (other than the Collateral Agent) to
receive payment of amounts payable by each Borrower under the Secured Debt
Agreements are several and are separate and independent from, and without
prejudice to, the rights of the Collateral Agent to receive payment under this
Section 13.23.

 

-210-



--------------------------------------------------------------------------------

(f) In addition, but without prejudice to the foregoing, the Collateral Agent
shall be the joint creditor (together with the relevant Secured Creditor) of all
obligations of each Borrower towards each of the Secured Creditors under the
Secured Debt Agreements.

13.24 Special Appointment of Collateral Agent for German Security. (a) (i) Each
Lender that is or will become party to this Agreement hereby appoints the
Collateral Agent as trustee (Treuhaender) and administrator for the purpose of
holding on trust (Treuhand), administering, enforcing and releasing the German
Security (as defined below) for the Secured Creditors, (ii) the Collateral Agent
accepts its appointment as a trustee and administrator of the German Security on
the terms and subject to the conditions set out in this Agreement and (iii) the
Lenders, the Collateral Agent and all other parties to this Agreement agree
that, in relation to the German Security, no Lender shall exercise any
independent power to enforce any German Security or take any other action in
relation to the enforcement of the German Security, or make or receive any
declarations in relation thereto.

(b) The Collateral Agent shall hold and administer any German Security which is
security assigned, transferred or pledged under German law to it as a trustee
for the benefit of the Secured Creditors, where “German Security” means the
assets which are the subject of a security document which is governed by German
law.

(c) Each Lender hereby instructs the Collateral Agent (with the right of sub
delegation) to enter into any documents evidencing German Security and to make
and accept all declarations and take all actions as it considers necessary or
useful in connection with any German Security on behalf of the Secured
Creditors. The Collateral Agent shall further be entitled to rescind, release,
amend and/or execute new and different documents securing the German Security.

(d) The Lenders and the Collateral Agent agree that all rights and claims
constituted by the abstract acknowledgment of indebtedness pursuant to
Section 13.24 of this Agreement and all proceeds held by the Collateral Agent
pursuant to or in connection with such abstract acknowledgment of indebtedness
are held by the Collateral Agent with effect from the date of such abstract
acknowledgment of indebtedness in trust for the Secured Creditors and will be
administered in accordance with this Agreement and the other Secured Debt
Agreements. The Secured Creditors and the Collateral Agent agree further that
the respective Credit Party’s obligations under such abstract acknowledgment of
indebtedness shall not increase the total amount of the Secured Obligations (as
defined in the respective agreement governing German Security) and shall not
result in any additional liability of any of the Credit Parties or otherwise
prejudice the rights of any of the Credit Parties. Accordingly, payment of the
obligations under such abstract acknowledgment of indebtedness shall, to the
same extent, discharge the corresponding Secured Obligations and vice versa.

13.25 Conflicting Provisions in Security Documents. In the event that any
provisions of this Agreement conflict with any Security Document, the provisions
of this Agreement shall govern.

13.26 Continuing Effect. This Agreement shall amend and restate in its entirety
the Existing ABL Credit Agreement, and all obligations of the Borrowers
thereunder and under

 

-211-



--------------------------------------------------------------------------------

the Credit Documents as in effect immediately prior to the Restatement Effective
Date (the “Existing Credit Documents”) shall be deemed replaced and extended as
obligations under this Agreement and the Credit Documents and be governed hereby
and thereby without novation.

SECTION 14. U.S. Borrower Guaranty.

14.01 Guaranty. In order to induce the Administrative Agent, the Collateral
Agent, the Issuing Lenders and the Lenders to enter into this Agreement and to
extend credit hereunder, and to induce the other Guaranteed Creditors to enter
into Interest Rate Protection Agreements, Other Hedging Agreements and Treasury
Services Agreements and in recognition of the direct benefits to be received by
each U.S. Borrower from the proceeds of the Loans, the issuance of the Letters
of Credit and the entering into of such Interest Rate Protection Agreements,
Other Hedging Agreements and Treasury Services Agreements, each U.S. Borrower
hereby agrees with the Guaranteed Creditors as follows: each U.S. Borrower
hereby jointly and severally, unconditionally and irrevocably guarantees the
full and prompt payment when due, whether upon maturity, acceleration or
otherwise, of any and all of the Relevant ABL Guaranteed Obligations to the
Guaranteed Creditors. If any or all of the Relevant ABL Guaranteed Obligations
to the Guaranteed Creditors becomes due and payable hereunder, each U.S.
Borrower, jointly and severally, unconditionally and irrevocably, promises to
pay such indebtedness to the Administrative Agent and/or the other Guaranteed
Creditors, or order, on demand, together with any and all expenses which may be
incurred by the Administrative Agent and the other Guaranteed Creditors in
collecting any of the Relevant ABL Guaranteed Obligations.

14.02 Reinstatement. If a claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Relevant ABL Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including any Guaranteed Party),
then and in such event each U.S. Borrower agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon such U.S. Borrower,
notwithstanding any revocation of this U.S. Borrower Guaranty or other
instrument evidencing any liability of any other Guaranteed Party, and such U.S.
Borrower shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

14.03 Bankruptcy. Additionally, each U.S. Borrower jointly and severally,
unconditionally and irrevocably guarantees the payment of any and all of the
Relevant ABL Guaranteed Obligations to the Guaranteed Creditors whether or not
due or payable by the Borrowers upon the occurrence of any of the events
specified in Section 11.05, and irrevocably and unconditionally promises to pay
such indebtedness to the Guaranteed Creditors, or order, on demand, in lawful
money of the United States.

14.04 Nature of Liability. The liability of each U.S. Borrower hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Relevant ABL Guaranteed Obligations, whether
executed by any other guarantor

 

-212-



--------------------------------------------------------------------------------

or by any other party, and the liability of each U.S. Borrower hereunder shall
not be affected or impaired by (a) any direction as to application of payment by
any Guaranteed Party or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Relevant ABL Guaranteed Obligations, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by any Guaranteed
Party, or (e) any payment made to any Guaranteed Creditor on the Relevant ABL
Guaranteed Obligations which any such Guaranteed Creditor repays to any
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each U.S.
Borrower waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding, or (f) any action or inaction by the
Guaranteed Creditors as contemplated in Section 14.06, or (g) any invalidity,
irregularity or enforceability of all or any part of the Relevant ABL Guaranteed
Obligations or of any security therefor. To the extent more than one U.S.
Borrower guarantees the same Relevant ABL Guaranteed Obligations hereunder, the
liabilities of such U.S. Borrower with respect thereto shall be joint and
several.

14.05 Independent Obligation. The obligations of each U.S. Borrower hereunder
are independent of the obligations of any other guarantor, any other party or
any Guaranteed Party, and a separate action or actions may be brought and
prosecuted against each U.S. Borrower whether or not action is brought against
any other guarantor, any other party or any Guaranteed Party and whether or not
any other guarantor, any other party or any Guaranteed Party be joined in any
such action or actions. Each U.S. Borrower waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by any Guaranteed
Party or other circumstance which operates to toll any statute of limitations as
to any Guaranteed Party shall operate to toll the statute of limitations as to
each U.S. Borrower.

14.06 Authorization. Each U.S. Borrower authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
ABL Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
U.S. Borrower Guaranty shall apply to the Relevant ABL Guaranteed Obligations as
so changed, extended, renewed or altered;

(b) take and hold security for the payment of the Relevant ABL Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant ABL
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;

 

-213-



--------------------------------------------------------------------------------

(c) exercise or refrain from exercising any rights against any Guaranteed Party
or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, any Guaranteed
Party or other obligors;

(e) settle or compromise any of the Relevant ABL Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Guaranteed Party to its creditors other than the Guaranteed
Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Guaranteed Party to the Guaranteed Creditors regardless of
what liability or liabilities of such Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any other Secured Debt Agreement or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify or supplement this Agreement, any other Credit Document, or any
other Secured Debt Agreement or any of such other instruments or agreements;
and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Borrower from
its liabilities under this U.S. Borrower Guaranty.

14.07 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of any U.S. Borrower or any of its respective
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on their behalf, and any Relevant ABL Guaranteed Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

14.08 Waiver. (a) Each U.S. Borrower waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against any Guaranteed Party, any other guarantor or any
other party, (ii) proceed against or exhaust any security held from any
Guaranteed Party, any other guarantor or any other party or (iii) pursue any
other remedy in any Guaranteed Creditor’s power whatsoever. Each U.S. Borrower
waives any defense based on or arising out of any defense of any Guaranteed
Party, any other guarantor or any other party, other than payment of the
Relevant ABL Guaranteed Obligations to the extent of such payment, based on or
arising out of the disability of any Guaranteed Party, any U.S. Borrower, any
other guarantor or any other party, or the validity, legality or
unenforceability of the Relevant ABL Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any
Guaranteed Party other than payment of the Relevant ABL Guaranteed Obligations
to the extent of such payment. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent, the Collateral Agent
or any other Guaranteed Creditor by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the

 

-214-



--------------------------------------------------------------------------------

extent such sale is permitted by applicable law), or exercise any other right or
remedy the Guaranteed Creditors may have against any Guaranteed Party or any
other party, or any security, without affecting or impairing in any way the
liability of any U.S. Borrower hereunder except to the extent the Relevant ABL
Guaranteed Obligations have been paid. Each U.S. Borrower waives any defense
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of such U.S. Borrower against any
Guaranteed Party or any other party or any security.

(b) Each U.S. Borrower waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this U.S.
Borrower Guaranty, and notices of the existence, creation or incurring of new or
additional Relevant ABL Guaranteed Obligations. Each U.S. Borrower assumes all
responsibility for being and keeping itself informed of each Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Relevant ABL Guaranteed Obligations and the nature,
scope and extent of the risks which such U.S. Borrower assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any of the other
Guaranteed Creditors shall have any duty to advise such U.S. Borrower of
information known to them regarding such circumstances or risks.

(c) Each U.S. Borrower hereby acknowledges and affirms that it understands that
to the extent any Relevant ABL Guaranteed Obligations are secured by Real
Property located in the State of California, such U.S. Borrower shall be liable
for the full amount of the liability hereunder notwithstanding foreclosure on
such Real Property by trustee sale or any other reason impairing such U.S.
Borrower’s or any Guaranteed Creditor’s right to proceed against any Borrower or
any other guarantor of the Relevant ABL Guaranteed Obligations.

(d) Each U.S. Borrower hereby waives, to the fullest extent permitted by
applicable law, all rights and benefits under Sections 580a, 580b, 580d and 726
of the California Code of Civil Procedure. Each U.S. Borrower hereby further
waives, to the fullest extent permitted by applicable law, without limiting the
generality of the foregoing or any other provision hereof, all rights and
benefits which might otherwise be available to such U.S. Borrower under Sections
2809, 2810, 2815, 2819, 2821, 2839, 2845, 2846, 2847, 2848, 2849, 2850, 2899 and
3433 of the California Civil Code.

(e) Until all Relevant ABL Guaranteed Obligations have been paid in full in
cash, each U.S. Borrower agrees that it will not exercise its rights of
subrogation and reimbursement and any other rights and defenses available to
such U.S. Borrower by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code, including, without limitation, (1) any defenses such U.S.
Borrower may have to this U.S. Borrower Guaranty by reason of an election of
remedies by the Guaranteed Creditors and (2) any rights or defenses such U.S.
Borrower may have by reason of protection afforded to a Borrower pursuant to the
antideficiency or other laws of California limiting or discharging such
Borrower’s indebtedness, including, without limitation, Sections 580a, 580b,
580d and 726 of the California Code of Civil Procedure. In furtherance of such
provisions, such U.S. Borrower hereby waives all rights and defenses arising out
of an election of remedies of the Guaranteed Creditors, even though that
election of

 

-215-



--------------------------------------------------------------------------------

remedies, such as a nonjudicial foreclosure destroys such U.S. Borrower’s rights
of subrogation and reimbursement against a Borrower by the operation of
Section 580d of the California Code of Civil Procedure or otherwise.

(f) Each U.S. Borrower warrants and agrees that each of the waivers set forth
above is made with full knowledge of its significance and consequences and that
if any of such waivers are determined to be contrary to any applicable law or
public policy, such waivers shall be effective only to the maximum extent
permitted by law.

14.09 Maximum Liability. It is the desire and intent of each U.S. Borrower and
the Guaranteed Creditors that this U.S. Borrower Guaranty shall be enforced
against each U.S. Borrower to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If,
however, and to the extent that, the obligations of any U.S. Borrower under this
U.S. Borrower Guaranty shall be adjudicated to be invalid or unenforceable for
any reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers), then the amount of
each U.S. Borrower obligations under this U.S. Borrower Guaranty shall be deemed
to be reduced and such U.S. Borrower shall pay the maximum amount of the
Relevant ABL Guaranteed Obligations which would be permissible under applicable
law.

SECTION 15. Nature of U.S. Borrower Obligations; Limitation on Canadian Borrower
Obligations and European Borrower Obligations.

15.01 Nature of U.S. Borrower Obligations and Canadian Borrower Obligations.
Notwithstanding anything to the contrary contained elsewhere in this Agreement,
it is understood and agreed by the various parties to this Agreement that

(i) all U.S. Borrower Obligations to repay principal of, interest on, and all
other amounts with respect to, all U.S./European Revolving Loans, Letter of
Credit Outstandings and all other U.S. Borrower Obligations pursuant to this
Agreement and under any U.S. Borrower Revolving Note (including, without
limitation, all fees, indemnities, taxes and other U.S. Borrower Obligations in
connection therewith or in connection with the related Commitments) shall
constitute the joint and several obligations of each of the U.S. Borrowers. In
addition to the direct (and joint and several) obligations of the U.S. Borrowers
with respect to U.S. Borrower Obligations as described above, all such U.S.
Borrower Obligations shall be guaranteed pursuant to, and in accordance with the
terms of, the U.S. Borrower Guaranty and the U.S. Subsidiaries Guaranty; and

(ii) all Canadian Borrower Obligations to repay principal of, interest on, and
all other amounts with respect to, all Canadian Revolving Loans and all other
Canadian Borrower Obligations pursuant to this Agreement and under any Canadian
Revolving Note (including, without limitation, all fees, indemnities, taxes and
other Canadian Borrower Obligations in connection therewith or in connection
with the related Commitments) shall constitute the joint and several obligations
of each of the Canadian Borrowers. In addition to the direct (and joint and
several) obligations of the Canadian Borrowers with respect to Canadian Borrower
Obligations as described above, all such

 

-216-



--------------------------------------------------------------------------------

Canadian Borrower Obligations shall be guaranteed pursuant to, and in accordance
with the terms of, the Canadian Subsidiaries Guaranty, the Canadian Parent
Guaranty and the U.S. Subsidiaries Guaranty.

15.02 Independent Obligation. The obligations of each U.S. Borrower with respect
to the U.S. Borrower Obligations are independent of the obligations of each
other U.S. Borrower or any Guarantor under its guaranty of such U.S. Borrower
Obligations, and a separate action or actions may be brought and prosecuted
against each U.S. Borrower, whether or not any other U.S. Borrower or any such
Guarantor is joined in any such action or actions. Each U.S. Borrower waives, to
the fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any
U.S. Borrower or other circumstance which operates to toll any statute of
limitations as to any U.S. Borrower shall, to the fullest extent permitted by
law, operate to toll the statute of limitations as to each U.S. Borrower.

15.03 Authorization. Each of the U.S. Borrowers authorizes the Administrative
Agent and the Lenders without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to:

(a) exercise or refrain from exercising any rights against any other U.S.
Borrower or any Guarantor or others or otherwise act or refrain from acting;

(b) release or substitute any other U.S. Borrower, endorsers, Guarantors or
other obligors;

(c) settle or compromise any of the U.S. Borrower Obligations of any other U.S.
Borrower or any other Credit Party, any security therefor or any liability
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and may subordinate the payment of all or any part thereof to
the payment of any liability (whether due or not) of any U.S. Borrower to its
creditors other than the Lenders;

(d) apply any sums paid by any other U.S. Borrower or any other Person,
howsoever realized or otherwise received to or for the account of such U.S.
Borrower to any liability or liabilities of such other U.S. Borrower or other
Person regardless of what liability or liabilities of such other Borrower or
other Person remain unpaid; and/or

(e) consent to or waive any breach of, or act, omission or default under, this
Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower or any other Person.

15.04 Reliance. It is not necessary for the Administrative Agent or any other
Lender to inquire into the capacity or powers of any U.S. Borrower or any of its
Subsidiaries or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any U.S. Borrower Obligations made or
created in reliance upon the professed exercise of such powers shall constitute
the joint and several obligations of the U.S. Borrowers hereunder.

 

-217-



--------------------------------------------------------------------------------

15.05 Contribution; Subrogation. No U.S. Borrower shall have any rights of
contribution or subrogation with respect to any other U.S. Borrower as a result
of payments made by it hereunder, in each case unless and until the Total
Commitment has been terminated and all U.S. Borrower Obligations have been paid
in full.

15.06 Waiver. Each U.S. Borrower waives any right to require the Administrative
Agent or the other Lenders to (i) proceed against any other U.S. Borrower, any
Guarantor or any other party, (ii) proceed against or exhaust any security held
from any U.S. Borrower, any Guarantor or any other party or (iii) pursue any
other remedy in the Administrative Agent’s or the Lenders’ power whatsoever.
Each U.S. Borrower waives any defense based on or arising out of suretyship or
any impairment of security held from any U.S. Borrower, any Guarantor or any
other party or on or arising out of any defense of any other U.S. Borrower, any
Guarantor or any other party other than payment in full in cash of the U.S.
Borrower Obligations, including, without limitation, any defense based on or
arising out of the disability of any other U.S. Borrower, any Guarantor or any
other party, or the unenforceability of the U.S. Borrower Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any other U.S. Borrower, in each case other than as a result of the payment in
full in cash of the U.S. Borrower Obligations.

15.07 Limitation on Canadian Borrower Obligations and European Borrower
Obligations. Notwithstanding anything to the contrary herein or in any other
Credit Document (including provisions that may override any other provision), in
no event shall the Canadian Borrowers or any other Canadian Subsidiary of any
Borrower, the European Borrower, any other European Distribution Subsidiary of
the European Borrower, any other Foreign Subsidiary of Aleris or any Domestic
Subsidiary of a Foreign Subsidiary of Aleris guarantee or be deemed to have
guaranteed or become liable or obligated on a joint and several basis or
otherwise for, or to have pledged any of its assets to secure, any Obligation of
a U.S. Credit Party under this Agreement or any of the other Credit Documents.
All provisions contained in any Credit Document shall be interpreted
consistently with this Section 15.07 to the extent possible, and where such
other provisions conflict with the provisions of this Section 15.07, the
provisions of this Section 15.07 shall govern.

15.08 Limited Recourse Against Corus Aluminium Inc. Notwithstanding the fact
that, as the general partner of Corus LP, Corus Aluminium Inc. is jointly and
severally liable with Corus LP for all of Corus LP’s obligations and liabilities
provided for herein and under the other Credit Documents, any recourse against
Corus Aluminium Inc. pursuant to this Agreement or any other Credit Document,
including without limitation the Canadian Security Agreements, shall be limited
exclusively to the assets of Corus LP and the assets of Corus Aluminium Inc.
held or owned by it as general partner for and on behalf of Corus LP and there
shall be no recourse against other assets of Corus Aluminium Inc.

15.09 Maximum Liability. It is the desire and intent of (i) each U.S. Borrower
and the U.S./European Lenders and (ii) each Canadian Borrower and the Canadian
Lenders, that, in each case, their respective joint and several liability shall
be enforced against each U.S. Borrower or Canadian Borrower, as applicable, to
the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of any U.S. Borrower or Canadian Borrower under any Credit

 

-218-



--------------------------------------------------------------------------------

Document shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers), then the amount of each U.S.
Borrower’s obligations (in the case of any invalidity or unenforceability with
respect to a U.S. Borrower’s obligations) or each Canadian Borrower’s
obligations (in the case of any invalidity or unenforceability with respect to a
Canadian Borrower’s obligations) under the Credit Documents shall be deemed to
be reduced and such U.S. Borrower or Canadian Borrower, as applicable, shall pay
the maximum amount of the ABL Obligations which would be permissible under
applicable law.

SECTION 16. U.S./European Revolving Loans; Intra-Lender Issues.

16.01 Specified Foreign Currency Participations. Notwithstanding anything to the
contrary contained herein, all U.S./European Revolving Loans which are
denominated in a Specified Foreign Currency (each, a “Specified Foreign Currency
Loan”) shall be made solely by the U.S./European Lenders (including DBNY) who
are not Participating Specified Foreign Currency Lenders (as defined below).
Each U.S./European Lender acceptable to DBNY that does not have Specified
Foreign Currency Funding Capacity (a “Participating Specified Foreign Currency
Lender”) shall irrevocably and unconditionally purchase and acquire and shall be
deemed to irrevocably and unconditionally purchase and acquire from DBNY, and
DBNY shall sell and be deemed to sell to each such Participating Specified
Foreign Currency Lender, without recourse or any representation or warranty
whatsoever, an undivided interest and participation (a “Specified Foreign
Currency Participation”) in each U.S./European Revolving Loan which is a
Specified Foreign Currency Loan funded by DBNY in an amount equal to such
Participating Specified Foreign Currency Lender’s U.S./European Percentage of
the Borrowing that includes such U.S./European Revolving Loan. Such purchase and
sale of a Specified Foreign Currency Participation shall be deemed to occur
automatically upon the making of a Specified Foreign Currency Loan by DBNY,
without any further notice to any Participating Specified Foreign Currency
Lender. The purchase price payable by each Participating Specified Foreign
Currency Lender to DBNY for each Specified Foreign Currency Participation
purchased by it from DBNY shall be equal to 100% of the principal amount of such
Specified Foreign Currency Participation (i.e., the product of (i) the amount of
the Borrowing that includes the relevant U.S./European Revolving Loan and
(ii) such Participating Specified Foreign Currency Lender’s U.S./European
Percentage), and such purchase price shall be payable by each Participating
Specified Foreign Currency Lender to DBNY in accordance with the settlement
procedure set forth in Section 16.02 below. DBNY and the Administrative Agent
shall record on their books the amount of the U.S./European Revolving Loans made
by DBNY and each Participating Specified Foreign Currency Lender’s Specified
Foreign Currency Participation and Funded Specified Foreign Currency
Participation therein, all payments in respect thereof and interest accrued
thereon and all payments made by and to each Participating Specified Foreign
Currency Lender pursuant to this Section 16.01.

16.02 Settlement Procedures for Specified Foreign Currency Participations. Each
Participating Specified Foreign Currency Lender’s Specified Foreign Currency
Participation in the Specified Foreign Currency Loans shall be in an amount
equal to its U.S./European Percentage of all such Specified Foreign Currency
Loans. However, in order to facilitate the administration of the Specified
Foreign Currency Loans made by DBNY and the Specified Foreign Currency
Participations, settlement among DBNY and the Participating

 

-219-



--------------------------------------------------------------------------------

Specified Foreign Currency Lenders with regard to the Participating Specified
Foreign Currency Lenders’ Specified Foreign Currency Participations shall take
place in accordance with the following provisions:

(i) DBNY and the Participating Specified Foreign Currency Lenders shall settle
(a “Specified Foreign Currency Participation Settlement”) by payments in respect
of the Specified Foreign Currency Participations as follows: So long as any
Specified Foreign Currency Loans are outstanding, Specified Foreign Currency
Participation Settlements shall be effected upon the request of DBNY through the
Administrative Agent on such Business Days as requested by DBNY and as the
Administrative Agent shall specify by a notice by telecopy, telephone or similar
form of notice to each Participating Specified Foreign Currency Lender
requesting such Specified Foreign Currency Participation Settlement (each such
date on which a Specified Foreign Currency Participation Settlement occurs
herein called a “Specified Foreign Currency Participation Settlement Date”),
such notice to be delivered no later than 2:00 p.m. (New York time) at least one
Business Day prior to the requested Specified Foreign Currency Participation
Settlement Date; provided that DBNY shall have the option but not the obligation
to request a Specified Foreign Currency Participation Settlement Date and, in
any event, shall not request a Specified Foreign Currency Participation
Settlement Date prior to the occurrence of an Event of Default; provided
further, that if (x) such Event of Default is cured or waived in writing in
accordance with the terms hereof, (y) no ABL Obligations have yet been declared
due and payable under Article 11 and (z) the Administrative Agent has actual
knowledge of such cure or waiver, all prior to the Administrative Agent’s giving
notice to the Participating Specified Foreign Currency Lenders of the first
Specified Foreign Currency Participation Settlement Date under this Agreement,
then the Administrative Agent shall not give notice to the Participating
Specified Foreign Currency Lenders of a Specified Foreign Currency Participation
Settlement Date based upon such cured or waived Event of Default. If on any
Specified Foreign Currency Participation Settlement Date the total principal
amount of the Specified Foreign Currency Loans made or deemed made by DBNY
during the period ending on (but excluding) such Specified Foreign Currency
Participation Settlement Date and commencing on (and including) the immediately
preceding Specified Foreign Currency Participation Settlement Date (or the
Restatement Effective Date in the case of the period ending on the first
Specified Foreign Currency Participation Settlement Date) (each such period
herein called a “Specified Foreign Currency Participation Settlement Period”) is
greater than the principal amount of Specified Foreign Currency Loans repaid
during such Specified Foreign Currency Participation Settlement Period to DBNY,
each Participating Specified Foreign Currency Lender shall pay to DBNY (through
the Administrative Agent), no later than 11:00 a.m. (New York time) on such
Specified Foreign Currency Participation Settlement Date, an amount equal to
such Participating Specified Foreign Currency Lender’s ratable share of the
amount of such excess. If in any Specified Foreign Currency Participation
Settlement Period the outstanding principal amount of the Specified Foreign
Currency Loans repaid to DBNY in such period exceeds the total principal amount
of the Specified Foreign Currency Loans made or deemed made by DBNY during such
period, DBNY shall pay to each Participating Specified Foreign Currency Lender
(through the Administrative Agent) on such Specified Foreign Currency
Participation Settlement Date an amount equal to such Participating Specified

 

-220-



--------------------------------------------------------------------------------

Foreign Currency Lender’s ratable share of such excess. Specified Foreign
Currency Participation Settlements in respect of Specified Foreign Currency
Loans shall be made in the respective Available Currency in which such Specified
Foreign Currency Loan was funded on the Specified Foreign Currency Participation
Settlement Date for such Specified Foreign Currency Loans.

(ii) If any Participating Specified Foreign Currency Lender fails to pay to DBNY
on any Specified Foreign Currency Participation Settlement Date the full amount
required to be paid by such Participating Specified Foreign Currency Lender to
DBNY on such Specified Foreign Currency Participation Settlement Date in respect
of such Participating Specified Foreign Currency Lender’s Specified Foreign
Currency Participation (such Participating Specified Foreign Currency Lender’s
“Specified Foreign Currency Participation Settlement Amount”) with DBNY, DBNY
shall be entitled to recover such unpaid amount from such Participating
Specified Foreign Currency Lender, together with interest thereon (in the same
respective currency or currencies as the relevant Specified Foreign Currency
Loans) at the Base Rate plus 2.00%. Without limiting DBNY’s rights to recover
from any Participating Specified Foreign Currency Lender any unpaid Specified
Foreign Currency Participation Settlement Amount payable by such Participating
Specified Foreign Currency Lender to DBNY, the Administrative Agent shall also
be entitled to withhold from amounts otherwise payable to such Participating
Specified Foreign Currency Lender an amount equal to such Participating
Specified Foreign Currency Lender’s unpaid Specified Foreign Currency
Participation Settlement Amount owing to DBNY and apply such withheld amount to
the payment of any unpaid Specified Foreign Currency Participation Settlement
Amount owing by such Participating Specified Foreign Currency Lender to DBNY.

If any Specified Foreign Currency Loans convert to U.S. Dollars pursuant to
Section 2.14, a Specified Foreign Currency Participation Settlement Date shall
be deemed to automatically occur on the date of such conversion and DBNY shall
receive an amount expressed in the respective Available Currency immediately
prior to such conversion.

16.03 Obligations Irrevocable. The obligations of each Participating Specified
Foreign Currency Lender to purchase from DBNY a participation in each Specified
Foreign Currency Loan made by DBNY and to make payments to DBNY with respect to
such participation, in each case as provided herein, shall be irrevocable and
not subject to any qualification or exception whatsoever, including any of the
following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents or of any Loans, against the Borrowers or any other Credit
Party;

(ii) the existence of any claim, setoff, defense or other right which the
Borrowers or any other Credit Party may have at any time against the
Administrative Agent, any Participating Specified Foreign Currency Lender, or
any other Person, whether in connection with this Agreement, any Specified
Foreign Currency Loans, the transactions contemplated herein or any unrelated
transactions;

 

-221-



--------------------------------------------------------------------------------

(iii) any application or misapplication of any proceeds of any Specified Foreign
Currency Loans;

(iv) the surrender or impairment of any security for any Specified Foreign
Currency Loans;

(v) the occurrence of any Default or Event of Default;

(vi) the commencement or pendency of any events specified in Section 11.05, in
respect of the Borrowers or any of its Subsidiaries or any other Person; or

(vii) the failure to satisfy the applicable conditions precedent set forth in
Section 6 or 7.

16.04 Recovery or Avoidance of Payments. In the event any payment by or on
behalf of any Borrower or any other Credit Party received by the Administrative
Agent with respect to any Specified Foreign Currency Loan made by DBNY is
thereafter set aside, avoided or recovered from the Administrative Agent in
connection with any insolvency proceeding or due to any mistake of law or fact,
each Participating Specified Foreign Currency Lender shall, upon written demand
by the Administrative Agent, pay to DBNY (through the Administrative Agent) such
Participating Specified Foreign Currency Lender’s U.S./European Percentage of
such amount set aside, avoided or recovered, together with interest at the rate
and in the currency required to be paid by DBNY or the Administrative Agent upon
the amount required to be repaid by it.

16.05 Indemnification by Lenders. Each Participating Specified Foreign Currency
Lender agrees to indemnify DBNY (to the extent not reimbursed by the Borrowers
and without limiting the obligations of the Borrowers hereunder or under any
other Credit Document) ratably for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees) or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against DBNY in any way relating to or
arising out of any Specified Foreign Currency Loans or any action taken or
omitted by DBNY in connection therewith; provided that no Participating
Specified Foreign Currency Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of DBNY (as
determined by a court of competent jurisdiction in a final non-appealable
judgment). Without limiting the foregoing, each Participating Specified Foreign
Currency Lender agrees to reimburse DBNY promptly upon demand for such
Participating Specified Foreign Currency Lender’s ratable share of any costs or
expenses payable by the Borrowers to DBNY in respect of the Specified Foreign
Currency Loans to the extent that DBNY is not promptly reimbursed for such costs
and expenses by the Borrowers. The agreement contained in this Section 16.05
shall survive payment in full of all Specified Foreign Currency Loans.

16.06 Specified Foreign Currency Loan Participation Fee. In consideration for
each Participating Specified Foreign Currency Lender’s participation in the
Specified Foreign Currency Loans made by DBNY, DBNY agrees to pay to the
Administrative Agent for the account of each Participating Specified Foreign
Currency Lender, as and when DBNY receives

 

-222-



--------------------------------------------------------------------------------

payment of interest on its Specified Foreign Currency Loans, a fee (the
“Specified Foreign Currency Participation Fee”) at a rate per annum equal to the
Applicable Margin on such Specified Foreign Currency Loans minus 0.25% on the
Unfunded Specified Foreign Currency Participation of such Participating
Specified Foreign Currency Lender in such Specified Foreign Currency Loans of
DBNY. The Specified Foreign Currency Participation Fee in respect of any
unfunded Specified Foreign Currency Participation in a Specified Foreign
Currency Loan shall be payable to the Administrative Agent in the Available
Currency in which the respective Specified Foreign Currency Loan was funded when
interest on such Specified Foreign Currency Loan is received by DBNY. If DBNY
does not receive payment in full of such interest, the Specified Foreign
Currency Participation Fee in respect of the unfunded Specified Foreign Currency
Participation in such Specified Foreign Currency Loans shall be reduced
proportionately. Any amounts payable under this Section 16.06 by the
Administrative Agent to the Participating Specified Foreign Currency Lenders
shall be paid in the Available Currency in which the respective Specified
Foreign Currency Loan was funded (or, if different, the currency in which such
interest payments are actually received).

*     *     *

 

-223-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

ALERIS INTERNATIONAL, INC. By:   /s/ Michael D. Friday   Name:   Michael D.
Friday   Title:  

Executive Vice President and Chief

Financial Officer

AURORA ACQUISITION MERGER SUB, INC. By:   /s/ Clive Bode   Name:   Clive Bode  
Title:   Vice President

 

ALCHEM ALUMINUM, INC. ALCHEM ALUMINUM SHELBYVILLE, INC. ALERIS, INC. ALERIS OHIO
MANAGEMENT, INC. ALSCO HOLDINGS, INC. ALSCO METALS CORPORATION ALUMITECH OF
CLEVELAND, INC. ALUMITECH OF WABASH, INC. ALUMITECH OF WEST VIRGINIA, INC.
ALUMITECH, INC. AWT PROPERTIES, INC. CA LEWISPORT, LLC CI HOLDINGS, LLC
COMMONWEALTH ALUMINUM CONCAST, INC. COMMONWEALTH ALUMINUM LEWISPORT, LLC
COMMONWEALTH ALUMINUM METALS, LLC COMMONWEALTH ALUMINUM SALES CORPORATION

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

COMMONWEALTH ALUMINUM TUBE ENTERPRISES, LLC COMMONWEALTH ALUMINUM, LLC
COMMONWEALTH FINANCING CORP. COMMONWEALTH INDUSTRIES, INC.

ETS SCHAEFER CORPORATION GULF REDUCTION CORPORATION IMCO INTERNATIONAL, INC.
IMCO INVESTMENT COMPANY IMCO RECYCLING OF CALIFORNIA, INC. IMCO RECYCLING OF
IDAHO, INC. IMCO RECYCLING OF ILLINOIS INC. IMCO RECYCLING OF INDIANA INC. IMCO
RECYCLING OF MICHIGAN L.L.C. IMCO RECYCLING OF OHIO INC. IMCO RECYCLING OF UTAH
INC. IMCO RECYCLING SERVICES COMPANY IMSAMET, INC. ALERIS BLANKING AND RIM
PRODUCTS, INC. (f/k/a/ INDIANA ALUMINUM INC.) INTERAMERICAN ZINC, INC.
METALCHEM, INC. MIDWEST ZINC CORPORATION ROCK CREEK ALUMINUM, INC. SILVER FOX
HOLDING COMPANY U.S. ZINC CORPORATION U.S. ZINC EXPORT CORPORATION WESTERN ZINC
CORPORATION By:   /s/ Michael D. Friday   Name:   Michael D. Friday   Title:  
Director

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

IMCO INDIANA PARTNERSHIP L.P. By: IMCO International, Inc., its General Partner
By:   /s/ Michael D. Friday   Name:   Michael D. Friday   Title:   President
IMCO INVESTMENT COMPANY By:   /s/ Michael D. Friday   Name:   Michael D. Friday
  Title:   President

IMCO MANAGEMENT PARTNERSHIP, L.P.

By: Aleris International, Inc., its General Partner

By:   /s/ Michael D. Friday   Name:   Michael D. Friday   Title:   Executive VP
and CFO

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

CORUS S.E.C./CORUS L.P.,

    acting and represented by its general partner,

    CORUS ALUMINIUM INC.

By:   /s/ Michael D. Friday   Name:   Michael D. Friday   Title:   Director

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

ALERIS SWITZERLAND GMBH

By:   /s/ Michael D. Friday   Name:   Michael D. Friday   Title:   Managing
Officer

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL,

By:   /s/ Ben Ciallella   Name:   Ben Ciallella   Title:   Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, Individually and as Administrative Agent By:  
/s/ Carin Keegan   Name:   Carin Keegan   Title:   Vice President By:   /s/
Scottye Lindsey   Name:   Scottye Lindsey   Title:   Director

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, CANADA BRANCH, Individually and as Canadian Administrative
Agent By:   /s/ ILLEGIBLE   Name:     Title:   Vice President By:   /s/
Marcellus Leung   Name:   Marcellus Leung   Title:   Assistant Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

The CIT Group/Business Credit, Inc.,

By:  

/s/ Debra Putzer

  Name:   Debra Putzer   Title:   Senior Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

NATIONAL CITY BUSINESS CREDIT, INC.,

Individually and as Co-Documentation Agent

By:   /s/ Anthony Alexander   Name:   Anthony Alexander   Title:   Vice
President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

Individually and as Co-Documentation Agent

By:   /s/ Timothy Culver   Name:   Timothy Culver   Title:   Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

COMMERZBANK AG,

New York and Grand Cayman Branches

By:  

/s/ Graham A. Warning

  Name:   Graham A. Warning   Title:   Assistant Vice President By:  

/s/ John Marlatt

  Name:   John Marlatt   Title:   Senior Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

Citicorp North America Inc., By:   /s/ Keith R. Gerding   Name:   Keith R.
Gerding   Title:   Director & Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

LASALLE BUSINESS CREDIT, LLC, By:   /s/ Mitchell J. Tarvid   Name:   Mitchell J.
Tarvid   Title:   First Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

HSBC Business Credit (USA) Inc., By:   /s/ Matthew W. Rickert   Name:   Matthew
W. Rickert   Title:   Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

BAYERISCHE LANDESBANK, New York Branch By:   /s/ Christopher Dowd   Name:  
Christopher Dowd   Title:   Vice President By:   /s/ Dorma M. Quilty   Name:  
Dorma M. Quilty   Title:   Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

[NAME OF INSTITUTION], By:   /s/ Jeremy Harrison   Name:   Jeremy Harrison  
Title:   Vice President - ABL    

Lloyds TSB Commercial Finance LTD

1251 Avenue of the Americas, 39th Floor

New York, New York 10020

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,

as a Lender

By:   /s/ Bruce McGrath   Name:   Bruce McGrath   Title:   Senior Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

 

REGIONS BANK, By:   /s/ Wendy B. Nelson   Name:   Wendy B. Nelson   Title:  
Attorney-in-Fact

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

 

Key Bank National Association,

By:   /s/ Alex Strazzella   Name: Alex Strazzella   Title:   Senior Vice
President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

BURDALE FINANCIAL LIMITED

By:   /s/ Brian Gitlin   Name: Brian Gitlin   Title:   Director By:   /s/ Nigel
Hogg   Name: Nigel Hogg   Title:   Director

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP. By:   /s/ John Crawford   Name: John Crawford   Title:
  Managing Director

 

By:   /s/ Michiel van der Voort   Name: Michiel van der Voort   Title:
  Managing Director

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

Union Bank of California, N.A.,

By:   /s/ Brent Housteau   Name: Brent Housteau   Title:   Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

 

UPS Capital Corporation,

By:   /s/ John P. Holloway   Name: John P. Holloway   Title:   Director of
Portfolio Management

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

By:   /s/ J. Patrick Moody   Name: J. Patrick Moody   Title:   Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

 

Merrill Lynch Capital, a division of Merrill

Lynch Business Financial Services Inc.,

By:   /s/ Richard Holston   Name: Richard Holston   Title:   Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC,

    As a Lender,

By:   /s/ William C. Beddingfield   Name: William C. Beddingfield   Title:
  Managing Director

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

RBC Royal Bank of Canada

By:   /s/ Aboudy Asha   Name: Aboudy Asha   Title:   Manager, Underwriting By:  
/s/ Stuart Coulter   Name: Stuart Coulter   Title:   Sr. Portfolio Manager

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

Individually and as Lender

By:   /s/ Michael F. McCullough   Name: Michael F. McCullough   Title:   Senior
Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK

By:   /s/ Roy C. Lanctot   Name: Roy C. Lanctot   Title:   Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

Allied Irish Banks, p.l.c.

By:   /s/ Martin Chin   Name:   Martin Chin   Title:   Senior Vice President    
By:  

/s/ John F. Farrace

  Name:   John F. Farrace   Title:  

Co-Head Leverage Finance

Director of Corporate Banking North America

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK,

By:   /s/ Rahum Williams   Name: Rahum Williams   Title:   Vice President By:  
/s/ Roy Grossman   Name: Roy Grossman   Title:   Senior Vice President

Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

General Electric Capital Corporation,

By:   /s/ Mark E. Blankstein   Name: Mark E. Blankstein   Title: Duly Authorized
Signatory

Amended and Restated ABL Credit Agreement